Exhibit 10.1           

Execution Version

*** TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

RESTRUCTURING AGREEMENT

dated as of September 30, 2009

among

CAROLINAS HOLDINGS, LLC,

CAROLINAS JV HOLDINGS, L.P.,

NOVANT HEALTH, INC.

HEALTH MANAGEMENT ASSOCIATES, INC.

and

FOUNDATION HEALTH SYSTEMS CORP.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

RESTRUCTURING AGREEMENT

   1

ARTICLE I DEFINITIONS

   1

1.1

   Definitions    1

1.2

   Other Defined Terms    10

1.3

   Interpretation    10

ARTICLE II DISTRIBUTION OF EQUITY INTERESTS; POST-CLOSING DISTRIBUTION; PAYMENT

   11

2.1

   Distributed Subsidiaries    11

2.2

   Post-Closing Distribution    11

2.3

   Payment to Novant    11

2.4

   Payment of Management Compensation    12

ARTICLE III TERMINATION AND AMENDMENT OF EXISTING AGREEMENTS

   13

3.1

   LLC Agreement    13

3.2

   Management Agreement    13

3.3

   Clinical Affiliation Agreement    13

3.4

   Termination of Contribution Agreement    13

ARTICLE IV TRANSITION SERVICES

   13

4.1

   Transition Services    13

ARTICLE V ADDITIONAL COVENANTS

   14

5.1

   Presbyterian Huntersville    14

5.2

   Confidentiality    15

5.3

   Cooperation    16

5.4

   Certain Taxes    16

5.5

   Change of Names    17

5.6

   Leadership at Gaffney    17

5.7

   Physician Matters    18

5.8

   Release of Encumbrances    22

5.9

   Employee Benefit Matters    22

5.10

   Title Matters    28

5.11

   Environmental Matters    28

5.12

   South Carolina Sales/Use Tax Matters    29

ARTICLE VI CLOSING

   29

6.1

   Closing    29

6.2

   Actions by HMA and HMA LP at Closing    30

6.3

   Actions by Novant and Foundation at Closing    30

6.4

   Actions by the Company at Closing    32

ARTICLE VII REPRESENTATIONS AND WARRANTIES OF HMA AND HMA LP

   33

7.1

   Capacity and Authority    33

 

i



--------------------------------------------------------------------------------

7.2

   Consents; Absence of Conflicts with Other Agreements, Etc.    33

7.3

   Binding Agreements    34

7.4

   Financial Statements    34

7.5

   Assets; Title    35

7.6

   Governmental Authorizations    36

7.7

   Medicare and Medicaid Participation; Accreditation    36

7.8

   Regulatory Compliance    36

7.9

   Contracts    36

7.10

   Intellectual Property    37

7.11

   Insurance    37

7.12

   Employee Benefit Plans    37

7.13

   Employee Relations    38

7.14

   Litigation or Proceedings    38

7.15

   Medical Staff Matters    39

7.16

   Recent Events    39

7.17

   Environmental Matters    40

7.18

   Taxes    40

7.19

   Capitalization    41

7.20

   Debt    42

7.21

   Accounts Receivable    42

7.22

   Payor Participation    42

7.23

   No Broker’s Fees    43

7.24

   Healthcare Matters    43

7.25

   Affiliate Transactions    43

7.26

   Disclosure    44

7.27

   Disclaimer of Other Representations and Warranties    44

ARTICLE VIII REPRESENTATIONS AND WARRANTIES OF NOVANT AND FOUNDATION

   44

8.1

   Capacity and Authority    44

8.2

   Consents; Absence of Conflicts with Other Agreements, Etc.    45

8.3

   Binding Agreements    45

8.4

   Litigation and Proceedings    45

8.5

   Regulatory Compliance    45

8.6

   Knowledge of Novant or Foundation; Non Reliance    45

8.7

   No Broker’s Fees    46

8.8

   Disclosure    46

ARTICLE IX INDEMNIFICATION

   46

9.1

   Indemnification by HMA and HMA LP    46

9.2

   Indemnification by Novant and Foundation    48

9.3

   Indemnification Procedure    49

9.4

   Exclusive Remedy    50

 

ii



--------------------------------------------------------------------------------

ARTICLE X CONDITIONS PRECEDENT TO OBLIGATIONS OF HMA LP AND THE COMPANY

   50

10.1

   Representations, Warranties and Covenants    50

10.2

   Governmental Authorizations; Consents    51

10.3

   Actions and Proceedings    51

10.4

   Other Instruments and Documents    51

ARTICLE XI CONDITIONS PRECEDENT TO OBLIGATIONS OF FOUNDATION AND NOVANT

   51

11.1

   Representations, Warranties and Covenants    51

11.2

   Governmental Authorizations; Consents    51

11.3

   Actions and Proceedings    52

11.4

   Other Instruments and Documents    52 ARTICLE XII    52

12.1

   Termination    52

12.2

   Effect of Termination    53 ARTICLE XIII    53

IN GENERAL

   53

13.1

   Public Disclosure    53

13.2

   Costs of Transaction    53

13.3

   Enforcement Expenses    53

13.4

   Notices    54

13.5

   Schedules and Other Instruments    55

13.6

   Governing Law    55

13.7

   Waiver of Jury Trial    55

13.8

   Benefit; Assignment    55

13.9

   No Rights in Third Parties    56

13.10

   Waivers and Consents    56

13.11

   Severability    56

13.12

   Inferences    56

13.13

   Headings    56

13.14

   Entire Agreement; Amendment    56

13.15

   Tax and Medicare Advice and Reliance    57

13.16

   Counterparts    57

INDEX OF EXHIBITS AND SCHEDULES

   59

Exhibits

   59

Schedules

      59

 

iii



--------------------------------------------------------------------------------

EXHIBIT A FORM OF AMENDED LLC AGREEMENT

  

EXHIBIT B FORM OF NOVANT MANAGEMENT AGREEMENT

  

EXHIBIT C FORM OF HMA MANAGEMENT AGREEMENT

  

EXHIBIT D FORM OF AMENDED CLINICAL AFFILIATION AGREEMENT

  

EXHIBIT E FORM OF NEW CLINICAL AFFILIATION AGREEMENT

   EXHIBIT F FORM OF TRANSITION SERVICES AGREEMENT   

 

iv



--------------------------------------------------------------------------------

RESTRUCTURING AGREEMENT

THIS RESTRUCTURING AGREEMENT (this “Agreement”) is made and entered into as of
September 30, 2009, by and among Carolinas Holdings, LLC, a Delaware limited
liability company (the “Company”), Carolinas JV Holdings, L.P., a Delaware
limited partnership (“HMA LP”), Health Management Associates, Inc., a Delaware
corporation (“HMA”), Foundation Health Systems Corp., a North Carolina
non-profit corporation which is exempt from federal income tax as an
organization described in Section 501(c)(3) of the Code (“Foundation”), and
Novant Health, Inc., a North Carolina non-profit corporation which is exempt
from federal income tax as an organization described in Section 501(c)(3) of the
Code (“Novant”).

WHEREAS, the parties hereto are parties to that certain Contribution Agreement
dated as of March 31, 2008 (the “Contribution Agreement”), which was entered
into in connection with the formation of the Company;

WHEREAS, in connection with the Contribution Agreement, the parties, together
with Hospital Management Associates, Inc. (“HMA Manager”), entered into an
Amended and Restated Limited Liability Company Agreement of the Company dated as
of March 31, 2008 (the “LLC Agreement”);

WHEREAS, the parties wish to agree on certain changes related to the Company,
and their respective rights and obligations therein; and

NOW, THEREFORE, for and in consideration of the premises, and the agreements,
covenants, representations and warranties hereinafter set forth, and other good
and valuable consideration, the receipt and adequacy of all of which are forever
acknowledged and confessed, the parties agree as follows:

ARTICLE I

DEFINITIONS

 

  1.1 Definitions.

In addition to the other definitions contained in the heading paragraph of this
Agreement, the foregoing recitals and elsewhere in this Agreement, the following
terms will, when used in this Agreement, have the following respective meanings:

“Acquired Physician Practice” have the meaning given it by Section 5.7(e).

“Affiliates” means, with respect to any Person, any Persons directly or
indirectly controlling, controlled by, or under common control with, such other
Person at any time during the period for which the determination of affiliation
is being made. For purposes of this definition, the term “control” (including
the correlative meanings of the terms “controlling,” “controlled by” and “under
common control with”), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of
management policies of such Person, whether through the ownership of voting
securities or by contract or otherwise.



--------------------------------------------------------------------------------

“Agreement” has the meaning given it by the preamble.

“Amended Clinical Affiliation Agreement” has the meaning given it by
Section 3.3.

“Amended LLC Agreement” has the meaning given it by Section 3.1.

“Benefits Consultant” has the meaning given it by Section 5.9(j).

“Clinical Affiliation Agreement” means that certain Clinical Affiliation
Agreement between Novant and the Company dated as of March 31, 2008.

“Closing” means the consummation of the transactions contemplated by and
described in Article VI.

“Closing Date” has the meaning given it by Section 6.1.

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, Section 4980B of the Code and Title I, Part 6 of ERISA, together with
all regulations promulgated thereunder.

“Code” means the Internal Revenue Code of 1986, as amended.

“Contracts” has the meaning given it by Section 7.9.

“Contribution Agreement” has the meaning given it by the recitals.

“Contribution Dispute” has the meaning given it by Section 5.9(j)

“Company” has the meaning given it by the recitals.

“Current Assets” means the sum of the book value as of the Closing Date of
(i) net accounts receivable, (ii) net inventory/supplies, and (iii) prepaid
expenses, in each case as determined in accordance with GAAP applied on a
consistent basis with the Subsidiary Financial Statements. Current Assets shall
not include cash, cash equivalents or any deferred taxes, regardless of whether
such items are reflected on the Subsidiary Financial Statements.

“Current Gaffney and Louisburg Employees” has the meaning given it by
Section 5.9(a).

“Current Liabilities” means the sum of the book value as of the Closing Date of
(i) accounts payable, (ii) accrued liabilities and (iii) current maturity for
long term debt, in each case as determined in accordance with GAAP applied on a
consistent basis with the Subsidiary Financial Statements.

“Department” means the appropriate state healthcare licensing and regulatory
authority or authorities in each state in which any of the Hospital Facilities
operate.

 

2



--------------------------------------------------------------------------------

“Deferred Payments” has the meaning given it by Section 2.3.

“DHEC” has the meaning given it by Section 5.11(a).

“Disclosing Party” has the meaning given it by Section 5.2.

“Distributed Hospital Facilities” means, collectively, (i) Chester Regional
Medical Center and its related operations, Chester, South Carolina,
(ii) Carolina Pines Regional Medical Center and its related operations,
Hartsville, South Carolina, (iii) Sandhills Regional Medical Center and its
related operations, Hamlet, South Carolina, and (iv) Davis Regional Medical
Center and its related operations, Statesville, North Carolina. Each of the
Distributed Hospital Facilities is referred to herein individually as a
“Distributed Hospital Facility”.

“Distributed Hospital Physician” has the meaning given it by Section 5.7(j).

“Distributed Hospital Physician Financials” has the meaning given it by
Section 5.7(l).

“Distributed Subsidiaries” means, collectively, Hartsville HMA, LLC, Hamlet
H.M.A., LLC, Chester HMA, LLC and Statesville HMA, LLC. Each of the Distributed
Subsidiaries is referred to herein individually as a “Distributed Subsidiary”.

“Effective Time” has the meaning given it by Section 6.1.

“Encumbrances” means liens (including deed of trust liens, mechanic’s or
materialmen’s liens and judgment liens), charges, encumbrances, security
interests, options, judgments or any other restrictions or third party rights.

“Environmental Law” means any Law relating to (a) releases or threatened
releases of Hazardous Substances, (b) pollution or protection of the
environment, (c) the protection of human health or the environment (including
air, water vapor, surface water, groundwater, drinking water supply, and surface
or subsurface land), including but not limited to the Comprehensive
Environmental Response, Compensation and Liability Act, the Medical Waste
Tracking Act, the Hazardous Waste Materials Transportation Act, the Clean Water
Act, the Clean Air Act, the Toxic Substances Control Act, the Oil Pollution Act,
and the Resource Conservation and Recovery Act, or (d) the exposure to, or the
use, storage, recycling, treatment, generation, transportation, processing,
handling, labeling, management, release, investigation, remediation, removal or
disposal of, Hazardous Substances.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means with respect to any Person, any Person that is a member
of a “controlled group of corporations” with, or is under “common control” with,
or is a member of the same “affiliated service group” with any other Person, as
defined in Section 414 of the Code.

 

3



--------------------------------------------------------------------------------

“Foundation” has the meaning given it by the preamble.

“Foundation Class A Contractual Interest” shall have the meaning given it in the
Amended LLC Agreement.

“Four Year Period” has the meaning given it by Section 5.1(a).

“FSA Adjustment Amount” has the meaning given it by Section 5.9(a).

“GAAP” means, at any time, generally accepted United States accounting
principles, methods and practices then set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, and statements and pronouncements of the Financial
Accounting Standards Board, the Securities and Exchange Commission or of such
other party as may be approved by a significant segment of the U.S. accounting
profession, in each case as of the date or period at issue and as applied on a
consistent basis.

“Gaffney” shall mean Gaffney HMA, LLC, a South Carolina limited liability
company.

“Gaffney/Louisburg 401(k) Plan” has the meaning given it by Section 5.9(a).

“Gaffney and Louisburg Employees” has the meaning given it by Section 5.9(a).

“Gaffney and Louisburg Plans” has the meaning given it by Section 5.9(b).

“Governmental Authorizations” means all licenses, permits, certificates, no
objection letters, clearances and other authorizations, consents and approvals
of any Governmental Entity which are required to consummate any of the
transactions contemplated hereby or to operate the Hospital Facilities as
currently operated in all material respects under any Law, including provider
agreements with the Medicare and Medicaid programs (including their fiscal
intermediaries) and TRICARE.

“Governmental Entity” means any local, state or federal government or political
subdivision thereof, including each of their respective branches, departments,
agencies, taxing authorities, commissions, boards, bureaus, courts,
instrumentalities or other subdivisions, the Department, the Medicare and
Medicaid programs (including their contractors or fiscal intermediaries) and
TRICARE or any arbitrator or arbitral body.

“Governmental Programs” has the meaning given it by Section 7.22.

“Hazardous Substances” means any matter or material containing any substance,
constituents or wastes (infectious or otherwise), whether solid, liquid or
gaseous, (a) that is listed, defined, designated or classified as a pollutant or
as hazardous or toxic under any Environmental Law, (b) the presence of which may
require investigation or remediation under any Environmental Law, or (c) that is
otherwise legally regulated by a Governmental Entity that enforces Environmental
Laws.

“HIPAA” has the meaning given it by Section 7.24(a).

 

4



--------------------------------------------------------------------------------

“HMA” has the meaning given to it in the preamble.

“HMA 401(k) Plan” has the meaning given it by Section 5.9(a).

“HMA Benefit Plans” means all pension, profit sharing, deferred compensation,
bonus, retirement, severance, incentive or other employee health or welfare
benefit plan, agreement or arrangement, whether or not covered by ERISA, which
are maintained or sponsored by HMA or any of its Affiliates.

“HMA Hired Employee” has the meaning given it by Section 5.7(e).

“HMA Hired Physician” has the meaning given it by Section 5.7(b).

“HMA Indemnified Parties” has the meaning given it by Section 9.2(a).

“HMA LP” has the meaning given it by the preamble.

“HMA Managed Hospital Facility” means Lake Norman Regional Hospital and its
related operations, Mooresville, North Carolina.

“HMA Management Agreement” has the meaning given it by Section 3.2.

“HMA Manager” has the meaning given it by the recitals.

“Hospital Facilities” means the Distributed Hospital Facilities and the
Remaining Hospital Facilities, collectively. Each of the Hospital Facilities is
referred to herein individually as a “Hospital Facility”.

“Intellectual Property” means patents, applications for patents, copyrights,
licenses, assumed names, trade names, trademark and/or service mark
registrations and applications therefor, trademarks, service marks, software,
firmware, embedded microcontrollers in non-computer equipment and other
information technology, procedures, instructions, inventions, trade secrets,
know-how and all other proprietary information.

“Interim Period” means the period commencing as of Closing and terminating on
the later of (i) March 31, 2010, and (ii) the 45th day following the delivery by
HMA to Novant of all data reasonably required by Novant to enroll the Gaffney
and Louisburg Employees in the Gaffney and Louisburg Plans (provided that such
information shall be of the type provided by HMA to Novant in connection with
the prior enrollment of HMA Hired Physicians into employee benefit plans
maintained by Novant or its Affiliates in connection with the transactions
contemplated by the Contribution Agreement). The Interim Period may be
terminated earlier on thirty (30) days’ notice provided by Novant to HMA.

“Interim Welfare Benefit Coverage” has the meaning given it by Section 5.9(a).

“IRS” means the U.S. Internal Revenue Service.

 

5



--------------------------------------------------------------------------------

“Law” means any applicable law, statute, ordinance, rule, regulation, directive,
requirement, code, order, judgment, injunction, decree or judicial or
administrative doctrine promulgated or issued by any Governmental Entity.

“License Agreement” means that certain Non-Exclusive License Agreement between
Novant and the Company dated as of March 31, 2008.

“License Agreement Termination Letter” has the meaning given it by
Section 6.3(l).

“LLC Agreement” has the meaning given it by the recitals.

“Losses” means damages, claims, losses, material diminution in value solely to
the extent resulting from a breach of the representations set forth in
Section 7.4 hereof, assessments, taxes, charges, actions, suits, proceedings,
deficiencies, interest, penalties and reasonable costs and expenses associated
therewith (including reasonable attorneys’ fees, litigation costs, removal
costs, remediation costs, closure costs, fines, penalties, and expenses of
investigation and ongoing monitoring), whether asserted by a party to this
Agreement or a third party, and is further defined in Section 9.3(b).

“Louisburg” means Louisburg H.M.A., LLC, a North Carolina limited liability
company.

“Management Agreement” means that certain Management Agreement among HMA
Manager, Foundation and the Company dated as of March 31, 2008.

“Management Agreement Termination Letter” has the meaning given it by
Section 6.2(h).

“Managed Care Agreement Termination Letter” has the meaning given it by
Section 6.3(k).

“Managed Care Participation Agreement” means that certain Managed Care
Participation Agreement between Novant and each of the Subsidiaries dated as of
March 31, 2008.

“Management Employees” has the meaning given it by Section 5.6.

“Material Adverse Effect” means, individually or in the aggregate, a material
adverse effect on the assets, operations, results of operations or condition
(financial or otherwise) of a Remaining Subsidiary, Distributed Subsidiary or
Hospital Facility, as applicable, provided, however, that, notwithstanding
anything to the contrary contained in this Agreement, the following will be
presumed not to constitute a Material Adverse Effect; (a) general economic or
industry conditions; (b) changes or proposed changes to any Law, reimbursement
rates or policies of Governmental Entities; (c) requirements, reimbursement
rates, policies or procedures of third party payors or accreditation commissions
or organizations that are generally applicable to hospitals or healthcare
facilities within the United States or a state in which the Hospital Facility
operates; or (d)

 

6



--------------------------------------------------------------------------------

state or federal statutory or regulatory changes that are generally applicable
to hospitals or healthcare facilities within the United States or a state in
which the Hospital Facility operates. For purposes of Section 7.14 hereof, a
claim, action, arbitration, suit, hearing, grievance, or proceeding will be
considered to have a Material Adverse Effect if (i) it is not covered by
insurance maintained by the Company, the applicable Subsidiary, or the
applicable Hospital Facility, or (ii) if such insurance is maintained, the
potential liability in excess of insurance coverage is One Hundred Thousand
Dollars ($100,000) or more.

“Material Contract” means any Contract that (i) involves payments in excess of
One Hundred Thousand Dollars ($100,000) before it can be terminated, or (ii) is
not terminable by the Company or the applicable Remaining Subsidiary without
cause within one hundred twenty (120) days.

“Medicaid” means, with respect to each Subsidiary, the Medicaid program in
effect in the state where such Subsidiary’s Hospital Facility operates as
administered by the applicable Department in such state.

“Mooresville” means Mooresville Hospital Management Associates, LLC, a North
Carolina limited liability company.

“Mooresville 401(k) Plan” has the meaning given it by Section 7.4.

“Most Recent Balance Sheet” has the meaning given it by Section 7.4(a).

“New Clinical Affiliation Agreement” has the meaning given it by Section 3.3.

“New Management Agreements” means, collectively, the Novant Management Agreement
and the HMA Management Agreement.

“Novant” has the meaning given to it in the preamble.

“Novant 401(k) Plan” has the meaning given it by Section 7.4

“Novant FSA” has the meaning given it by Section 5.9(a).

“Novant Indemnified Parties” has the meaning given it by Section 9.1(a).

“Novant Management Agreement” has the meaning given it by Section 3.2.

“Novant Managed Hospital Facilities” means, collectively, (i) Upstate Carolina
Medical Center and its related operations, Gaffney, South Carolina, and
(ii) Franklin Regional Medical Center and its related operations, Louisburg,
North Carolina. Each of the Novant Managed Hospital Facilities is referred to
herein individually as a “Novant Managed Hospital Facility”.

“Novant Managed Subsidiaries” means, collectively, Gaffney H.M.A., LLC. and
Louisburg H.M.A., LLC. Each of the Novant Managed Subsidiaries is referred to
herein individually as a “Novant Managed Subsidiary”.

 

7



--------------------------------------------------------------------------------

“Novant Manager” has the meaning given it by Section 5.6(a).

“Novant Physician” has the meaning given it by Section 5.7(a).

“Ordinary Course of Business” means as follows: an action taken by a Person will
be deemed to have been taken in the Ordinary Course of Business only if that
action (a) is consistent in nature, scope, and magnitude with the past practices
of such Person and is taken in the ordinary course of the normal, day-to-day
operations of such Person; (b) does not require authorization by the Board of
Directors or shareholders of such Person (or by any Person or group of Persons
exercising similar authority) and does not require any other separate or special
authorization of any nature; and (c) is not materially different in nature,
scope and magnitude from actions customarily taken, without any separate or
special authorization, in the ordinary course of normal, day-to-day operations
of other Persons that are in the same line of business as such Person.

“Person” means an individual, a corporation, a partnership, a joint venture, a
limited liability company, an association, a foundation, a trust or any other
entity or organization.

“Permitted Encumbrances” has the meaning given it by Section 7.5.

“Physician Losses” has the meaning given it by Section 5.7(l).

“Plan” has the meaning given it by Section 7.12.

“PPM Assets” means those assets transferred and assigned to Foundation or its
designated Affiliate pursuant to Section 7.1(n) of the Contribution Agreement.

“Practice Assets” has the meaning given it by Section 5.7(j).

“Presbyterian Huntersville” means Presbyterian Hospital Huntersville, located at
10030 Gilead Road, Huntersville, North Carolina, together with all of its
ancillary operations and locations, including Presbyterian Diabetes Resource
Center, Presbyterian Hospital Huntersville-Physicians Plaza and Presbyterian
Inpatient Care Specialists.

“Private Programs” has the meaning given it by Section 7.22.

“Provider Agreements” has the meaning given it by Section 7.22.

“Receiving Party” has the meaning given it by Section 5.2.

“RACM” has the meaning given it by Section 5.211(b).

“Remaining Hospital Facilities” means, collectively, the Novant Managed Hospital
Facilities and the HMA Managed Hospital Facility. Each of the Remaining Hospital
Facilities is referred to herein individually as a “Remaining Hospital
Facility”.

 

8



--------------------------------------------------------------------------------

“Remaining Subsidiaries” means, collectively, Gaffney H.M.A., LLC, Louisburg
H.M.A., LLC, and Mooresville Hospital Management Associates, LLC. Each of the
Remaining Subsidiaries is referred to herein individually as a “Remaining
Subsidiary”.

“Returns” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereto.

“Sales Tax Liability” has the meaning given it by Section 5.12.

“Statesville Facility” means Davis Regional Medical Center, Statesville, North
Carolina.

“Subsidiary Financial Statements” has the meaning given it by Section 7.4(a).

“Taxes” has the meaning given it by Section 7.18(a).

“Threshold Amount” has the meaning given it by Section 9.1(b).

“Transaction Documents” means this Agreement and the other agreements entered
into in connection with the consummation of the transactions contemplated
hereby, including the Amended LLC Agreement, the Amended Clinical Affiliation
Agreement, the New Clinical Affiliation Agreement, the Transition Services
Agreement, the Novant Management Agreement and the HMA Management Agreement.

“Transferred Physician” means a physician, previously employed by an Affiliate
of HMA LP, whose employment terminated with said Affiliate of HMA LP and who
became employed by an Affiliate of Foundation pursuant to Section 7.1(a) of the
Contribution Agreement.

“Transferred Physician Practices” means the medical practice of those
physicians, previously employed by an Affiliate of HMA LP, whose employment
terminated with said Affiliate of HMA LP and who became employed by an Affiliate
of Foundation pursuant to Section 7.1(a) of the Contribution Agreement.

“Transition Services Agreement” has the meaning given it by Section 4.1.

“Unearned Advance” has the meaning given it by Section 5.7(b).

“UST” has the meaning given it by Section 5.11(a).

“UST Costs” has the meaning given it by Section 5.11(a).

“WARN Act” means the Worker Adjustment and Retraining Notification Act.

“Working Capital” means, as of the Closing Date, Current Assets minus Current
Liabilities, as determined in accordance with GAAP applied on a basis consistent
with the Subsidiary Financial Statements. For the avoidance of doubt, the
Working Capital of the Novant Managed Subsidiaries as of the Closing Date will
not include any cash, cash

 

9



--------------------------------------------------------------------------------

equivalents, or those intercompany balances or accounts shown on Schedule 1.1.
The parties agree that after the Company’s Free Cash Flow is allocated and
distributed for the Restructuring True-Up Period pursuant to Section 5.1 of the
LLC Agreement, the remaining cash or cash equivalents on hand as of the Closing
Date will be retained by HMA.

“Youngsville Property” has the meaning given it by the Amended LLC Agreement.

 

  1.2 Other Defined Terms.

Capitalized terms used in this Agreement but not defined herein have the
meanings given to such terms in the LLC Agreement.

 

  1.3 Interpretation.

(a) The words “herein,” “hereof” and “hereunder” and words of similar import
refer to this Agreement as a whole and not to any particular provision of this
Agreement;

(b) References to “Articles” and “Sections” are to the Articles or Sections of
this Agreement, and references to “Schedules” and “Exhibits” are to the
Schedules and Exhibits annexed hereto.

(c) References to a “party” means a party to this Agreement and include
references to such party’s successors and permitted assigns;

(d) References to a “third party” means a Person not party to this Agreement;

(e) Any of the terms defined herein may, unless the context requires otherwise,
be used in the singular or the plural depending on the reference;

(f) The masculine pronoun includes the feminine and the neuter, as appropriate
in the context;

(g) With respect to any matter or thing, the terms “including” or “includes”
means including but not limited to such matter or thing;

(h) The term “HMA’s knowledge” means the actual knowledge of (i) the Divisional
President of HMA and the Divisional Chief Financial Officer of HMA responsible
for the applicable Subsidiary or Hospital Facility, (ii) HMA’s Corporate
Controller and its Chief Administrative Officer, or (iii) the Chief Executive
Officer and Chief Financial Officer of the applicable Subsidiary, in each case
after reasonable investigation if, and to the extent, investigation is
appropriate; and

(i) References to any “Law” are references to that law as of the date hereof and
the Closing Date, and all rules and regulations promulgated thereunder.

 

10



--------------------------------------------------------------------------------

ARTICLE II

DISTRIBUTION OF EQUITY INTERESTS;

POST-CLOSING DISTRIBUTION; PAYMENT

 

  2.1 Distributed Subsidiaries.

Upon Closing, and notwithstanding any contrary provision of Article V of the LLC
Agreement, the Company will cause all of the issued and outstanding equity
interests of each of the Distributed Subsidiaries to be distributed to HMA LP,
free and clear of any Encumbrances. The Company will execute such instruments
and documents as may be reasonably requested by HMA LP to evidence and confirm
the distribution of the equity interests of each of the Distributed
Subsidiaries. Immediately following and as a result of the distribution thereof,
the Distributed Subsidiaries shall cease to be subsidiaries of the Company for
any purpose. The Company hereby represents and warrants to HMA and HMA LP that
(i) it is the sole record and beneficial owner of, and has good and valid title
to, all of the equity interest of the Distributed Subsidiaries, free and clear
of all Encumbrances; (ii) all such equity interests are duly authorized, validly
issued, fully paid and nonassessable; and (iii) there are no outstanding
options, warrants, preemptive rights, agreements or other rights of any kind
relating to the sale or issuance of additional equity interests in the
Distributed Subsidiaries or other securities convertible into, exchangeable for
or evidencing the right to purchase, any equity interests or other securities of
the Distributed Subsidiaries. In connection with the distribution of the issued
and outstanding equity interests of the Distributed Subsidiaries to HMA LP, and
the other transactions contemplated by this Agreement and the Amended LLC
Agreement, Foundation shall receive the Foundation Class A Contractual Interest
when the Amended LLC Agreement is executed and delivered at Closing. In
connection therewith, the Company hereby represents and warrants to Foundation
and Novant that (i) it is the sole record and beneficial owner of, and has good
and valid title to, all of the equity interest of the Novant Managed
Subsidiaries, free and clear of all Encumbrances; (ii) all such equity interests
are duly authorized, validly issued, fully paid and nonassessable; and
(iii) there are no outstanding options, warrants, preemptive rights, agreements
or other rights of any kind relating to the sale or issuance of additional
equity interests in the Novant Managed Subsidiaries or other securities
convertible into, exchangeable for or evidencing the right to purchase, any
equity interests or other securities of the Novant Managed Subsidiaries.

 

  2.2 Post-Closing Distribution.

HMA hereby agrees to cause each Distributed Subsidiary to provide the Company
with the information necessary to prepare a statement of cash flows as required
by Section 5.1 of the Amended LLC Agreement and to make a cash payment to the
Company in the aggregate amount equal to the Distributed Subsidiary’s Free Cash
Flow (determined under the LLC Agreement) for the Restructuring True-Up Period
(as defined in the Amended LLC Agreement).

 

  2.3 Payment to Novant.

In consideration of the current and expected future costs to be incurred by
Novant as part of the restructuring of the Company contemplated herein and
Novant’s provision of health care to communities served by the Company, HMA will
pay to

 

11



--------------------------------------------------------------------------------

Novant: (i) on the Closing Date, an amount equal to Six Million One Hundred
Fifty Thousand Dollars ($6,150,000), by wire transfer of immediately available
funds to an account designated by Novant, and (ii) an additional Two Million
Dollars ($2,000,000), payable in successive annual installments of Two Hundred
Thousand Dollars ($200,000) each for ten (10) consecutive years (collectively,
the “Deferred Payments”). The first installment of Deferred Payments shall be
due on January 15, 2010, and each successive installment of Two Hundred Thousand
Dollars ($200,000) shall be due on January 15th of each calendar year
thereafter, through and including January 15, 2019. All payments shall be made
to the address specified in the Notices section hereof, or at such other address
as may be specified by Novant, in writing, from time to time. In the event HMA
fails to pay any installment of Deferred Payments on the date it is due, Novant
shall give HMA written notice of the failure, and HMA shall have ten (10) days
following the date of the notice to cure the failure and to make the payment. In
the event HMA fails to make the payment within the ten (10) day cure period, the
Two Hundred Thousand Dollars ($200,000) installment shall bear interest at the
rate of twelve percent (12%) per annum from the date due until the date it is
paid in full. Additionally, in the event an installment of the Deferred Payments
is not paid following the aforesaid cure period, Novant shall have the right to
accelerate and call immediately due the remainder of the Deferred Payments by
giving written notice of acceleration to HMA. In the event the payments are
accelerated, the entire balance of the Deferred Payments shall bear interest at
the rate of twelve percent (12%) per annum from the date due until the date of
payment in full. In the event HMA fails to pay an installment of the Deferred
Payments when due, and failure is not cured within the applicable cure period,
and in the further event that Novant is required to employ an attorney to
enforce its rights and remedies, HMA agrees to pay Novant, in addition to all
principal and interest hereof, Novant’s reasonable attorney fees (not exceeding
a sum equal to fifteen percent (15%) of the outstanding balance owing) and
Novant’s costs of collection.

 

  2.4 Payment of Management Compensation.

Prior to the Closing, the Company will cause the Novant Managed Hospital
Facilities to pay to each management employee listed on Schedule 2.4 the amount
set forth opposite each such employee’s name on Schedule 2.4, which amount
represents (i) a pro-rated portion of each such employees annual bonus, to
reflect the period between January 1, 2009 through the Closing Date, (ii) a
payment in lieu of stock options or other equity-based compensation, and
(iii) such other amounts as set forth on Schedule 2.4. The parties agree that
this payment shall be made or considered made during the Restructuring True-Up
Period, so that the expense is indirectly borne seventy-three percent (73%) by
HMA LP and twenty-seven percent (27%) by Foundation. HMA will cause any stock
option, stock rights, phantom stock, incentive compensation, or similar
arrangements with respect to employees of Gaffney or Louisburg to be terminated
as of the Closing Date.

 

12



--------------------------------------------------------------------------------

ARTICLE III

TERMINATION AND AMENDMENT OF

EXISTING AGREEMENTS

 

  3.1 LLC Agreement.

Upon Closing, the LLC Agreement will be amended and restated in its entirety and
the parties will enter into a Second Amended and Restated Limited Liability
Company Agreement in substantially the form attached hereto as Exhibit A (the
“Amended LLC Agreement”).

 

  3.2 Management Agreement.

The Management Agreement will be terminated upon Closing. At Closing, (a) Novant
will cause one of its Affiliates to enter into a management agreement in
substantially the form attached hereto as Exhibit B (the “Novant Management
Agreement”), pursuant to which it will manage the operations of Gaffney HMA,
L.L.C. and Louisburg H.M.A., LLC, and (b) HMA will cause one of its Affiliates
to enter into a management agreement in substantially the form attached hereto
as Exhibit C (the “HMA Management Agreement”), pursuant to which it will manage
the operations of Mooresville Hospital Management Associates, LLC. The New
Management Agreements will at all times provide for the managers thereunder to
receive management fees equal to *** of the net revenues of the Subsidiaries
subject to management for the first three (3) years of the term of each New
Management Agreement and management fees equal to *** of the net revenues of the
Subsidiaries subject to management thereafter.

 

  3.3 Clinical Affiliation Agreement.

Upon Closing, (a) the Clinical Affiliation Agreement will be amended and
restated in its entirety to remove the Distributed Subsidiaries from the
entities and hospital facilities included therein, and Novant and the Company
will enter into an Amended and Restated Clinical Affiliation Agreement in
substantially the form attached hereto as Exhibit D (the “Amended Clinical
Affiliation Agreement”); and (b) Novant and the Distributed Subsidiaries will
enter into a clinical affiliation agreement in substantially the form attached
hereto as Exhibit E (the “New Clinical Affiliation Agreement”).

 

  3.4 Termination of Contribution Agreement.

Upon Closing, the Contribution Agreement and any remaining obligations arising
thereunder will be terminated and cancelled.

ARTICLE IV

TRANSITION SERVICES

 

  4.1 Transition Services.

Upon Closing, HMA and Foundation, on behalf of the Novant Managed Subsidiaries,
will enter into a transition services agreement in the form attached hereto as
Exhibit F (the “Transition Services Agreement”) to provide for the orderly
transition of certain services required by the Novant Managed Subsidiaries
following the completion of the transactions contemplated by this Agreement.

 

13



--------------------------------------------------------------------------------

ARTICLE V

ADDITIONAL COVENANTS

 

  5.1 Presbyterian Huntersville.

 

(a) To facilitate the implementation of this Agreement, Novant agrees, on its
behalf and on behalf of its Affiliates, that ***.

(b) At or promptly following Closing, Novant and HMA will establish a Quality
Advisory Committee that will meet at times mutually agreed upon to discuss
quality initiatives at Lake Norman Regional Hospital and Presbyterian
Huntersville. The Quality Advisory Committee will have six (6) members, three
(3) of whom shall be appointed by HMA or its Affiliates and three (3) of whom
shall be appointed by Novant or its Affiliates. The Quality Advisory Committee
will seek to develop initiatives to improve the overall quality of healthcare
services in the communities served by Lake Norman Regional Hospital and
Presbyterian Huntersville. No member of the Quality Advisory

 

14



--------------------------------------------------------------------------------

Committee, in his capacity as such, has the authority or power to act for or on
behalf of the Company, any party hereto or their respective Affiliates, or to do
any act that would be binding on the Company, any party hereto or their
respective Affiliates, or to incur any expenditures on behalf of the Company,
any party hereto or their respective Affiliates.

(c) From and after Closing, Novant and HMA agree to discuss in good faith the
entry into mutually agreeable co-branding or co-marketing relationships with
respect to services offered at Lake Norman Regional Hospital and Presbyterian
Huntersville (including relationships related to orthopedic services and the
establishment of an interventional cardiac cath lab). HMA and Novant (or their
Affiliates, as appropriate) would enter into appropriate mutually agreeable
license or similar agreements to reflect any relationships so agreed upon.

 

  5.2 Confidentiality.

Subsequent to Closing, any party hereto in receipt of any Confidential
Information (each, the “Receiving Party”) from any other party hereto or its
Affiliates (each, the “Disclosing Party”) will, and will use its commercially
reasonable efforts to cause its Affiliates, employees, representatives and
agents to, hold in strict confidence such Confidential Information, unless
compelled to disclose the same by judicial or administrative process or, in the
opinion of counsel, by other requirements of Law; provided, however, that in
either such case the Receiving Party will provide the Disclosing Party with
prompt prior notice thereof so that the Disclosing Party may seek a protective
order or other appropriate remedy and/or waive compliance with the provisions of
this Section 5.2. In the event that such protective order or other remedy is not
obtained, or the Disclosing Party waives compliance with the provisions hereof,
the Receiving Party will furnish only that portion of Confidential Information
which, in the opinion of the Receiving Party’s counsel, is required, and the
Receiving Party will exercise best efforts to obtain reliable assurance that
confidential treatment will be accorded such of the disclosed Confidential
Information as the Disclosing Party so designates. The Receiving Party will not
otherwise disclose Confidential Information to any Person other than Affiliates,
employees, or representatives and agents of the Receiving Party, except with the
consent of the Disclosing Party. The Receiving Party’s obligations under this
Section 5.2 will survive Closing, and at any time upon request of the Disclosing
Party, the Receiving Party will promptly return or cause to be returned to the
Disclosing Party all documents and all copies thereof held by the Receiving
Party, or its Affiliates, employees, representatives or agents, containing
Confidential Information, including notes, memoranda and other materials, in all
media, except such as may reasonably be needed by either party to support claims
or potential claims with respect to an alleged breach of the other party’s
covenants or warranties hereunder. The Receiving Party recognizes that any
breach of the provisions of this Section 5.2 would result in irreparable harm to
the Disclosing Party and its Affiliates and, therefore, that the Disclosing
Party will be entitled to an injunction to prohibit any such breach or
anticipated breach, without the necessity of posting a bond, cash or otherwise,
in addition to all of its other legal and equitable remedies.

 

15



--------------------------------------------------------------------------------

  5.3 Cooperation.

(a) For a period of five (5) years after Closing, upon reasonable notice, during
normal business hours and at the expense of the requesting party, each party
will, to the extent necessary to facilitate concluding the transactions
contemplated hereby, preparing financial statements for the 2009 calendar year,
reviewing/determining year-end adjustments with respect to the same, preparing
reports required by Governmental Entities for the period prior to the Closing or
for the 2009 calendar year, audits, compliance with Laws and the requirements of
Governmental Entities and the prosecution or defense of third party claims, and
to the extent that it does not materially interfere with its business
operations: (i) execute or cause to be executed documents and instruments
reasonably requested by the other and relating to the transactions contemplated
hereby; (ii) afford to the representatives of the other, including its counsel
and accountants, reasonable access to such records and information as may be
available relating to the Company, the Remaining Subsidiaries, and the
Distributed Subsidiaries for periods prior to Closing, and reasonable access to
its officers and employees; and (iii) cooperate, and use its commercially
reasonable efforts to cause its officers and employees to cooperate, with the
other and with appropriate Governmental Entities and other third parties, in
furnishing information, evidence, testimony and other reasonable assistance.

(b) Without limiting the generality of the foregoing, from and after the
Closing, Foundation and Novant will cause Louisburg H.M.A., LLC to reasonably
cooperate with HMA and its Affiliates in the pursuit of any contribution claims
or similar actions instituted by HMA or its Affiliates against co-defendants in
connection with the case of Health Management Associates, Inc., and Louisburg
H.M.A., Inc., d/b/a Franklin Regional Medical Center v. Lemuel G. Yerby, III,
M.D., Triangle Surgical Associates, P.A., Medical Mutual Insurance Company of
North Carolina a/k/a Medical Mutual Insurance Company of North Carolina, Inc.,
Medical Mutual Services, LLC, and Steven Schwam, M.D. filed in Superior Court,
Franklin County, North Carolina; provided that neither Foundation, Novant,
Louisburg H.M.A., LLC or their respective Affiliates will have any
responsibility for any costs or expenses associated with pursuing any such
claims or actions, an HMA will reimburse Foundation, Novant, Louisburg H.M.A.,
LLC and their respective Affiliates for any out of pocket costs incurred by
Foundation, Novant, Louisburg H.M.A., LLC and their respective Affiliates in
connection therewith. The parties agree that any proceeds of such contribution
or similar actions shall be retained by HMA or its Affiliates, and shall not
inure to the benefit of Foundation, Novant, Louisburg H.M.A., LLC and their
respective Affiliates.

 

  5.4 Certain Taxes.

HMA and HMA LP jointly and severally covenant that neither the Company, any
Remaining Subsidiary, nor Novant or its Affiliates shall have any liability for
Taxes directly or indirectly resulting from the “Restructuring Transactions” (as
that term is defined in the Contribution Agreement), including but not limited
to any successor liability for said taxes. The parties hereto acknowledge that
the “Restructuring Transactions” include those transactions and activities
described in Section 7.4(c) of the Contribution Agreement, and for which HMA
provided indemnification to Foundation and others under Section 7.4(c) of the
Contribution Agreement. HMA and HMA LP shall jointly and severally indemnify and
hold harmless the Company, any remaining Subsidiary, Novant, and its Affiliates
from and against any tax liability as a result of the Restructuring
Transactions.

 

16



--------------------------------------------------------------------------------

  5.5 Change of Names.

Following the Closing, Novant will take all actions and use all reasonable
efforts to obtain as promptly as possible from any required Governmental Entity
any necessary approval to effectuate changes in the names of the Novant Managed
Subsidiaries to names selected by Foundation, to delete any references to “HMA”
included therein. Within ten (10) days following the receipt of any necessary
consents from any required Governmental Entities, but in no event more than one
hundred eighty (180) days following the Closing (which period may be extended as
reasonably necessary upon request of Novant (with HMA’s consent, not to be
unreasonably withheld) in the event all necessary consents of Governmental
Entities are not obtained prior to the conclusion of the one hundred eighty
(180) day period). Novant or the Company shall make and diligently pursue all
filings required with the North Carolina and South Carolina Secretaries of State
to effectuate the name changes in the manner described above. From and after
Closing, Novant shall have no right or license to use the name “HMA” or any term
confusingly similar therewith in connection with the advertising or promotion of
services offered by the Novant Managed Hospital Facilities.

 

  5.6 Leadership at Gaffney.

(a) At Closing, and except as set forth below, the HMA Manager will terminate
and the manager of the Novant Managed Hospital Facilities (the “Novant Manager”)
shall cause a Novant Affiliate or the Novant Managed Hospital Facility to offer
to hire and employ the Chief Executive Officer and the Director of Nursing at
Gaffney (collectively, the “Management Employees”) to be effective as of the
Effective Time, at the same rate of compensation as was paid to such Management
Employee on the day immediately preceding Closing, and with benefits
substantially similar to those then provided by Novant or the Novant Manager to
all employees at Novant’s and Novant Affiliate’s other locations.

(b) Novant will cause the Novant Manager to give each Management Employee full
credit for all service with the Novant Managed Hospital Facility, as if such
service had been with Novant and the Novant Manager, for purposes of eligibility
to participate in, vesting and payment of benefits under (but not for purposes
of determining the amount of any benefit under) the qualified retirement plan
and any other employee benefit plan maintained by the Novant Affiliate employing
the Management Employee, to the extent permitted by Law and the terms of each
such plan.

(c) Novant will cause the Novant Manager or the Novant Affiliate employing each
Management Employee to give credit to each Management Employee, on a
dollar-for-dollar basis, toward the deductible and co-payment requirements of
any group health plans for any such amounts paid by any Management Employee (or
eligible dependent) under the Novant Managed Hospital Facility’s applicable
group health plan for the Plan year during which Closing occurs to the extent
permitted by Law and the terms of the group health plans; provided, however,
that such Management Employee provides Novant reasonable evidence of the amount
credited toward his deductible and co-payment requirements.

 

17



--------------------------------------------------------------------------------

(d) Nothing contained in this Section 5.6 will limit Novant’s management
prerogatives with respect to Management Employees, or create a right of
continued employment for any Management Employee or group of employees or create
any right of action by any Management Employee, any group of Management
Employees or any other third party, either jointly or severally.

(e) Notwithstanding anything in this Agreement to the contrary, from and after
the Closing, the HMA Manager and Novant will each comply in all respects with
the group health plan continuation coverage requirements of COBRA.

 

  5.7 Physician Matters.

(a) Attached hereto as Schedule 5.7(a) is a list of each physician who is
employed or was formerly employed by Novant or one of its Affiliates and who
perform services at or in the vicinity of a Distributed Hospital Facility or the
HMA Managed Hospital Facility (each, a “Novant Physician”). The parties
acknowledge that HMA and its Affiliates have engaged in discussions with some or
all of the Novant Physicians regarding employment opportunities at HMA and its
Affiliates prior to the date hereof, and Novant consents to the aforesaid
discussions. Following Closing, the parties agree that HMA and its Affiliates
may continue to discuss employment opportunities with the Novant Physicians and
that HMA and its Affiliates may offer to employ some or all of such Novant
Physicians.

(b) In the event that HMA or one of its Affiliates makes an offer of employment
to a Novant Physician and the Novant Physician accepts an offer of employment by
HMA or one of its Affiliates (such physician being referred to herein as an “HMA
Hired Physician”): (i) the HMA Hired Physician and HMA or its Affiliate will
enter into a new employment agreement governing the terms and conditions of the
HMA Hired Physician’s employment; (ii) the HMA Hired Physician’s employment
agreement with Novant or Novant’s Affiliate will be terminated by mutual
agreement of the HMA Hired Physician and Novant or its Affiliate as of a
mutually agreed upon date, without enforcement of any notice period otherwise
required to be satisfied to terminate such agreement and without penalty to the
HMA Hired Physician; (iii) Novant or its Affiliate will waive the enforcement of
any restrictive covenant that by its terms would otherwise survive termination
of the employment agreement between the HMA Hired Physician and Novant or its
Affiliate, so that the covenant would not be violated or be implicated as a
result of the HMA Hired Physician’s employment by and service to HMA or HMA’s
Affiliate; (iv) Novant or its Affiliate will forgive any unamortized portion of
any signing bonus or similar payment advances (“Unearned Advance”) received by
the HMA Hired Physician under the HMA Hired Physician’s prior employment
agreement with Novant or its Affiliate. HMA will reimburse Novant or its
Affiliate for any Unearned Advance that was paid to such HMA Hired Physician and
was forgiven by Novant or its Affiliate in accordance with this Section 5.7(b).

 

18



--------------------------------------------------------------------------------

(c) Novant shall provide professional liability coverage, in the same amounts
that it was providing immediately prior to the date hereof, to each HMA Hired
Physician for acts occurring during the period the HMA Hired Physician was
employed by Foundation or its Affiliates. Novant shall provide proof of said
insurance for prior acts to HMA on or before the date an HMA Hired Physician
becomes employed by HMA or its Affiliates.

(d) Neither HMA nor any of HMA’s Affiliates shall be responsible for or liable
for any obligations or liabilities of the respective medical practices or
operations of the HMA Hired Physicians which accrue, or arise out of acts
performed or contracts entered into, during the period the HMA Hired Physicians
were employed by Novant or its Affiliates.

(e) HMA or its Affiliates will also offer to hire and employ each non-physician
employee of Novant or an Affiliate of Novant whose primary employment duties
relate to the medical practice maintained by a HMA Hired Physician (an “Acquired
Physician Practice”), subject to each employee meeting and complying with the
standard employment policies of HMA and its Affiliates, in each case at the same
rate of compensation and with substantially similar benefits as was paid or
provided to such employees immediately preceding Closing, effective as of the
date of employment of the applicable HMA Hired Physician. Novant (or its
Affiliates, if applicable), will exercise good faith efforts to encourage the
non-physician employees who provide services at the Acquired Physician Practices
to also become employees of HMA or its Affiliates. Novant (or its Affiliates, if
applicable) will cooperate to effectuate the efficient transfer of the aforesaid
non-physician employees to HMA or its Affiliates. Any non-physician employee of
Novant or an Affiliate of Novant whose primary employment duties relate to the
Acquired Physician Practices, and who accepts employment with HMA or its
Affiliates is referred to herein as a “HMA Hired Employee”).

(f) Between the date hereof and the date on which any Novant Physician becomes
an HMA Hired Physician, Novant (or its Affiliates, as applicable) will operate
the medical practice of such Novant Physician in the Ordinary Course of
Business.

(g) Nothing contained in this Section 5.7 will limit HMA’s management
prerogatives with respect to the HMA Hired Physicians or HMA Hired Employees, or
create a right of continued employment for any HMA Hired Physician, HMA Hired
Employee or group of employees, or create any right of action by any HMA Hired
Physician, HMA Hired Employees, any group of HMA Hired Physicians or HMA Hired
Employees or any other third party, either jointly or severally.

(h) Notwithstanding anything in this Agreement to the contrary, from and after
Closing, Novant, HMA and their respective Affiliates will each comply in all
respects with the group health plan continuation coverage requirements of COBRA.

(i) The HMA Hired Physicians and the HMA Hired Employees shall not accrue or
earn any benefits under any Plan sponsored by Novant or its ERISA Affiliates on
and after the date on which they are employed by HMA or its Affiliates. Upon the
commencement of employment with HMA or an Affiliate, HMA or its Affiliates

 

19



--------------------------------------------------------------------------------

will assume and agree to be responsible for all accrued vacation time benefits,
if any, owed to the HMA Hired Physicians and the HMA Hired Employees as of the
date employment with Novant or an Affiliate ceases, and Novant will, within ten
(10) days following the commencement of employment, pay to HMA an amount equal
to the accrued vacation time so assumed. In consideration of said payment, HMA
covenants and agrees that the HMA Affiliate employing the HMA Hired Physicians
and the HMA Hired Employees shall credit them with the accrued vacation time
benefit for which the aforesaid payment has been made, and will pay such
individuals in accordance with HMA Policies to the extent that any of the
credited vacation time is not used (i.e., the HMA Affiliate employing such
persons will not impose or maintain a “use it or lose it” policy with respect to
the accrued vacation time benefit credited to the employees pursuant to this
subsection (i)). If required by Law or by the terms of any employment agreement,
in lieu of HMA assuming accrued vacation time and Novant making payment to HMA
for such assumption, Novant will instead pay the amount of the accrued vacation
time to the HMA Hired Physicians or HMA Hired Employees who are subject to such
Laws or employment agreements. For all purposes of this subsection (i), accrued
vacation time to be transferred shall not include any sick bank time.

(j) Each Novant Physician who performs services at or in the immediate vicinity
of a Distributed Hospital Facility is herein referred to as a “Distributed
Hospital Physician.” Effective upon the date that each Distributed Hospital
Physician (other than those performing services at or in the immediate vicinity
of the Statesville Facility) terminates employment with Novant or an Affiliate,
irrespective of whether he or she becomes employed by HMA or any HMA Affiliate,
and also effective upon the date that each Novant Physician performing services
at the HMA Managed Hospital Facility becomes an HMA Hired Physician, Novant will
cause its applicable Affiliate to transfer and assign to HMA, or its designated
Affiliate, (i) all of the equipment, inventory, supplies, furniture and
furnishings, including medical equipment, computers, and other data processing
equipment, and related software (to the extent transferable) owned by the
applicable Affiliates of Novant and used exclusively in the medical practice of
the aforesaid Novant Physician, and (ii) all contracts and agreements (other
than payor agreements), including leases, to which the applicable Affiliates of
Novant are a party and which relate exclusively to the aforesaid medical
practice (collectively, the “Practice Assets”); provided, however, (i) that HMA
will not accept the assignment of or assume any agreement with respect to the
Metro Ethernet links between Time Warner Cable and Novant or one of its
Affiliates and (ii) in the event a lease agreement or other contract is with a
Novant Physician, or an Affiliate or family member of the Novant Physician, and
is reasonably determined by HMA or its Affiliate to not be on fair market value
terms or to give rise to a reasonable regulatory concern, HMA or its Affiliate
shall have the option to not accept assignment of such contract and to negotiate
a new contract with the applicable Novant Physician, or his or her Affiliate or
family member. Any such contract assigned to HMA or an Affiliate will be assumed
by the assignee. With respect to any Distributed Hospital Physician who perform
services at or in the immediate vicinity of the Statesville Facility, the
Practice Assets associated with such Distributed Hospital Physician will be
transferred to HMA or its designated Affiliate (subject to the limitations set
forth above) at such time as the Distributed Hospital Physician becomes employed
by HMA or an HMA Affiliate. Upon the transfer of the Practice Assets with
respect to any Distributed Hospital

 

20



--------------------------------------------------------------------------------

Physician, Novant will cause to be delivered to HMA, or any Affiliate designated
by it, bills of sale and instruments of assignment as reasonably necessary to
reflect the transfer and assignment of the Practice Assets to HMA, or its
designated Affiliate, and HMA or its designated Affiliate shall agree to assume
and be responsible for the Practice Assets from and after the date of transfer.
At Closing, and solely with respect to the Practice Assets and Unearned Advances
related to the Distributed Hospital Physicians who perform services at or in the
immediate vicinity of a Distributed Hospital Facility other than the Statesville
Facility, HMA or its Affiliate will make a payment to the Novant Affiliate who
will make the aforesaid transfers in an amount equal to $1,479,714, as payment
for (i) the Practice Assets ($1,334,714), and (ii) the Unearned Advances that
are to be forgiven by Novant or its Affiliate pursuant to Section 5.7(b)
($145,000). Upon transfer of the Practice Assets related to any Novant Physician
who perform services at or in the immediate vicinity of the HMA Managed Hospital
Facility or the Statesville Facility, and who becomes an HMA Hired Physician
within ninety (90) days following the Closing, HMA or its Affiliate will make a
payment to the Novant Affiliate making the transfer in an amount equal to the
book value (reflecting the original cost less accumulated depreciation) of the
Practice Assets so transferred, as reflected on the books of the Novant
Affiliate.

(k) Novant shall permit each HMA Hired Physician to maintain his or her medical
staff privileges and practices at the Novant Managed Hospital Facilities at
which he or she maintained such privileges and practices prior to his or her
employment with HMA or its Affiliate, subject to the HMA Hired Physician
continuing to comply in all respects with the medical staff and hospital rules
and bylaws pertaining to each of the Novant Managed Hospital Facilities.

(l) HMA LP and HMA hereby jointly covenant and agree to reimburse Novant for any
Physician Losses incurred by Novant or any of its Affiliates with respect to the
medical practice of each Distributed Hospital Physician occurring between
October 4, 2009 and October 20, 2009. “Physician Losses” shall mean the net loss
as reflected on the financial statements for the medical practices of the
Distributed Hospital Physicians, as prepared by Novant or its Affiliates in
accordance with GAAP and applied on a basis consistent with the historical
financial statements for the medical practices of the Distributed Hospital
Physicians (the “Distributed Hospital Physician Financials”). For each
Distributed Hospital Physician, Novant will prepare and distribute to HMA LP
Distributed Hospital Physician Financials for calendar year 2009 as long as the
applicable Distributed Hospital Physician remains employed by Novant or any of
its Affiliates, together with the calculation of Physician Losses for the
periods set forth above. Upon request, Novant will provide to HMA LP copies of
all work papers utilized or prepared in the preparation of the Distributed
Hospital Physician Financials, and will cooperate fully and completely in
responding to reasonable questions and requests for information submitted by HMA
LP in connection with its review of the same, and will provide to HMA LP, on
reasonable advance notice, full reasonable access to all books and records of
Novant and its Affiliates to the extent related to the preparation of the
Distributed Hospital Physician Financials. HMA LP will reimburse Novant for the
Physician Losses incurred with respect to each Distributed Hospital Physician
not later than thirty (30) days following its receipt from Novant of the
Distributed Hospital Physician Financials, the calculation of Physician Losses
pertaining to such Distributed Hospital Physician, and the other materials set
forth in this Section.

 

21



--------------------------------------------------------------------------------

  5.8 Release of Encumbrances.

HMA and HMA LP jointly and severally covenant and agree to secure from the agent
administering HMA’s secured credit facility the full and effective release of
any Encumbrances in favor of such agent or the lenders under the secured credit
facility with respect to the Remaining Hospital Facilities, assets utilized by
the Company or the Remaining Hospital Facilities, and shares or other ownership
interests in the Remaining Subsidiaries within five (5) days following the date
hereof, and to cause the same to be filed in the appropriate public offices
within ten (10) days thereafter. HMA and HMA LP further covenant and agree to
secure, within sixty (60) days following the date hereof, the full and effective
release of any other Encumbrances with respect to the Remaining Hospital
Facilities or assets utilized by them that are not Permitted Encumbrances, and
promptly cause the same to be filed in all appropriate public offices. HMA
and/or HMA LP will deliver evidence of each release required under this Section
to Foundation within ten (10) days of the date it is obtained and, where
applicable, recorded.

 

  5.9 Employee Benefit Matters.

(a) HMA and its Affiliates shall (i) as of the first day of the first payroll
period that commences on or after Closing, amend and restate the portions of the
Health Management Associates, Inc. Retirement Savings Plan (the “HMA 401(k)
Plan”) attributable to the current employees of the Novant Managed Subsidiaries
and the Novant Managed Hospital Facilities (the “Current Gaffney and Louisburg
Employees”) as separate 401(k) plans to be sponsored by Gaffney and Louisburg
(collectively the “Gaffney/Louisburg 401(k) Plan”), which Gaffney/Louisburg
401(k) Plan shall be separate from the HMA 401(k) Plan but shall provide for
design features which are similar to the HMA 401(k) Plan and shall permit
matching and nonelective contributions to be made for the benefit of the
employees employed by Gaffney or Louisburg or both (as applicable) at an
applicable time after Closing (the “Gaffney and Louisburg Employees”), (ii) on
or about October 16, 2009, cause the spin off of the assets, accounts balances,
and benefit liabilities from the HMA 401(k) Plan attributable to the Current
Gaffney and Louisburg Employees by transferring the benefit liabilities and
corresponding assets and account balances of the Current Gaffney and Louisburg
Employees to the Gaffney/Louisburg 401(k) Plan, and (iii) as of the first
payroll period ending on or after Closing (but not sooner than the amendment and
restatement of the Gaffney/Louisburg 401(k) Plan as a separate plan pursuant to
“(i),” above), cause to be terminated the participation of all of the Current
Gaffney and Louisburg Employees in the HMA 401(k) Plan. Such spin-off of the
Gaffney/Louisburg 401(k) Plan shall be conducted in accordance with all
applicable provisions of the Code, Treasury Regulations and ERISA, and all
documentation to cause such spin-off shall be prepared and finalized by HMA and
approved by Novant. Novant and HMA shall take such action, or cause their
Affiliates to take such action, as may be required to effectuate the
above-referenced spin-off and permit the administration of the Gaffney/Louisburg
401(k) Plan as of and after Closing.

 

22



--------------------------------------------------------------------------------

As of the Closing and during the term of the Amended LLC Agreement, the
Mooresville 401(k) Plan (defined below) and the Gaffney/Louisburg 401(k) Plan
shall exclude from post-Closing participation any and all employees who, for an
applicable plan year, are “highly compensated employees,” within the meaning of
Code Section 414(q), provided, however, that the spin-off of the
Gaffney/Louisburg 401(k) Plan shall include a transfer to the Gaffney/Louisburg
401(k) Plan of the benefit liabilities and corresponding assets and account
balances of such highly compensated employees who are Current Gaffney and
Louisburg Employees, and their participation shall be limited, for such
applicable plan years that they are highly compensated employees, such that they
shall be excluded from making salary reduction contributions, and receiving
allocations under the Gaffney/Louisburg 401(k) Plan of any and all employer
nonelective contributions and matching contributions. The determination of
employees who are highly compensated employees for purposes of the Mooresville
401(k) Plan and Gaffney/Louisburg 401(k) Plan shall be made consistently by
using the prior plan year/look back method for determining highly compensated
employee status.

Further, HMA and its Affiliates shall make such arrangements as are necessary to
ensure that, as of the first day of the first payroll period to commence on or
after Closing, coverage will continue under all HMA Benefit Plans (except the
HMA 401(k) Plan) under which the Current Gaffney and Louisburg Employees are
covered (immediately prior to the Closing) for the Gaffney and Louisburg
Employees and their dependents who meet the applicable eligibility requirements
of such plans (the “Interim Welfare Benefit Coverage”). Novant and/or one or
more of its Affiliates shall pay HMA the full premium cost (for insured
benefits) and full premium equivalent cost (for self-insured benefits) for such
Interim Welfare Benefit Coverage, except to the extent the premium cost is paid
pursuant to withholding from or salary deduction elections relating to
applicable employees’ compensation. (Nothing in this Agreement shall prevent
Novant, Gaffney, Louisburg and their Affiliates from requiring the Gaffney and
Louisburg Employees to pay some portion or all of any or all of the Interim
Welfare Benefit Coverage premium cost.) For avoidance of doubt, the premium
equivalent cost for health care and dependent care flexible spending account
benefits shall be a monthly amount equal to one-twelfth (1/12) of the annual
benefit elected by the employee. Novant’s payments to HMA shall be made on or
before last day of month for which such Interim Welfare Benefit Coverage is
provided. The Interim Welfare Benefit Coverage shall continue until the
expiration of the Interim Period, except to the extent modified or terminated
solely by the unilateral action of an insurance carrier, in which case HMA shall
notify Novant promptly upon receipt of notice of modification or termination
from the insurance carrier and in the event of termination, HMA shall, upon
request by Novant, make commercially reasonable efforts to arrange replacement
coverage which is similar to the applicable Interim Welfare Benefit Coverage
being replaced.

The flexible spending account options offered to Gaffney and Louisburg Employees
under the Interim Welfare Benefit Coverage for the 2010 calendar year shall
limit maximum annual elections for Gaffney and Louisburg Employees to no more
than $4,992 for dependent care flexible spending account benefits and $4,992 for
health care flexible spending account benefits. Effective at the expiration of
the Interim Period, Novant shall implement under its dependent care and health
care flexible spending account

 

23



--------------------------------------------------------------------------------

arrangement (“Novant FSA”) the 2010 calendar year elections made by Gaffney and
Louisburg Employees under the Interim Welfare Benefit Coverage and shall assume
responsibility for administering and paying under the Novant FSA all
reimbursement claims of Gaffney and Louisburg Employees with respect to the 2010
calendar year that are submitted for payment on or after the expiration of the
Interim Period, whether such claims arose during (but not before January 1,
2010) or after the expiration of the Interim Period. As soon as practicable, but
not later than 45 days after the expiration of the Interim Period, HMA shall
calculate an “FSA Adjustment Amount” by subtracting: (i) the sum of all claims
incurred in 2010 prior to the expiration of the Interim Period and paid by HMA
prior to date as of which the FSA Adjustment Amount is calculated; from (ii) the
sum of the premium equivalent cost payments made to HMA by Novant with respect
to flexible spending account benefits prior to the expiration of the Interim
Period. If the FSA Adjustment Amount is negative, Novant shall promptly pay such
amount to HMA. If the FSA Adjustment Amount is positive, HMA shall promptly pay
such amount to Novant.

Notwithstanding anything herein to the contrary, the Interim Welfare Benefit
Coverage shall not include workers’ compensation.

Effective upon the end of the Interim Period, HMA and its Affiliates will cause
to be terminated the participation of all of the Gaffney and Louisburg Employees
(and their dependents) in all HMA Benefit Plans still covering such individuals.
Gaffney and Louisburg Employees and their spouses and dependents who are covered
by COBRA, have elected COBRA or who first become eligible to elect COBRA as of
or prior to the end of the Interim Period shall be covered for COBRA purposes by
HMA. Gaffney and Louisburg Employees and their spouses and dependents who first
become eligible to elect COBRA after the end of the Interim Period shall be
covered for COBRA purposes by the applicable health plan sponsored by or in
relation to Gaffney or Louisburg after the Closing.

HMA shall cause to be provided throughout the Interim Period applicable
services, and shall perform applicable duties and obligations, as is required
under the Transition Services Agreement in relation to and consistent with this
Section 5.9.

(b) Effective upon the end of the Interim Period, Novant and its Affiliates may,
but need not, cause the Gaffney and Louisburg Employees to be covered by
employee retirement, deferred compensation, health, welfare and benefit plans
and programs (whether or not covered by ERISA) which are adopted, maintained or
sponsored by Novant, Foundation, the Novant Managed Subsidiaries, Gaffney,
Louisburg, or their respective Affiliates solely for Gaffney and Louisburg
Employees (the “Gaffney and Louisburg Plans”), including the Gaffney/Louisburg
401(k) Plan, which may (but need not be) amended to be the same as the Savings
and Supplemental Retirement Plan of Novant Health, Inc. (the “Novant 401(k)
Plan”).

(c) With respect to each applicable plan year which begins during the term of
the Amended LLC Agreement but after the Interim Period, and with respect to
which Novant reasonably concludes that Mooresville or the Company is or may be
part of any type of an affiliated service group (within the meaning of
Section 414(m) of the Code) with Novant and/or any of Novant’s Affiliates and
the Internal Revenue Service has not

 

24



--------------------------------------------------------------------------------

issued a ruling on behalf of Novant, HMA, or any of their Affiliates (including
Mooresville, Gaffney and/or Louisburg) to the contrary, HMA and the HMA Manager
shall cause Mooresville to (i) maintain solely for Mooresville employees a plan
qualified under both Section 401(a) and Section 401(k) of the Code (the
“Mooresville 401(k) Plan”) with terms relating to eligibility to participate,
eligibility to make elective deferrals and receive employer matching and
nonelective contributions, plan year, and other benefits rights and features
(within the meaning of Section 401(a)(4) of the Code), and other applicable
401(a) and (k) plan features which are the same as those provided under the
Novant 401(k) Plan as in effect on the date hereof, provided that this paragraph
(c) does not require the making of any amount of contributions except as
expressly stated in the provisions of this Section 5.9, (ii) make employer
nonelective contributions to the Mooresville 401(k) Plan in sufficient (but not
in excess of the) amount to enable the Novant 401(k) Plan and the
Gaffney/Louisburg 401(k) Plan to meet all applicable Code tests and requirements
(and such nonelective contributions by Mooresville shall be made on or before
the due date of its tax return for the fiscal year that includes the applicable
plan year-end, but in no event later than the date by which such contributions
must be made in order to meet all such tests and requirements applicable to the
Gaffney/Louisburg 401(k) Plan and the Novant 401(k) Plan), provided, however,
that Mooresville shall have no obligation to make any contribution under this
clause in order to correct a failure of the actual deferral percentage test or
actual contribution percentage test, or with respect to the Section 401(a)(4)
test unless all employees of Novant and its Affiliates taken into account for
such test are receiving a nonelective contribution pursuant to an identical
formula, and provided further that Mooresville shall not be required to make a
contribution under this provision in excess of the amount calculated under such
formula, and provided that Novant shall provide HMA with reasonably acceptable
documentation of the need for any contribution requested under this paragraph,
in accordance with subsection (l), and (iii) make employer matching
contributions to the Mooresville 401(k) Plan on a dollar-for-dollar basis up to
three percent (3%) of the pay of the eligible plan participants who have
completed a year of service. In the event Novant increases the matching
contribution made to all other match-eligible employees under plans of Novant or
its Affiliates, HMA and the HMA Manager will cause Mooresville to increase its
matching contribution to equal the matching contribution made under the Novant
401(k) Plan, effective no later than one hundred eighty (180) days after the
date on which Novant advises HMA in writing that it is going to increase, or has
increased, its matching contribution. If the matching contribution made under
the Novant 401(k) Plan is decreased, Novant will promptly notify HMA in writing,
and Mooresville shall be entitled to decrease the matching contribution under
the Mooresville 401(k) Plan accordingly.

(d) During each plan year described in (c), within thirty (30) days following
the end of such plan year for the Mooresville 401(k) Plan, HMA will provide to
Novant (except to the extent applicable privacy or other laws prohibit such
action) a schedule showing the names and compensation of, and all contributions
made by, each participant in the Mooresville 401(k) Plan, all contributions made
by Mooresville with respect to each participant in that plan, and such other
plan-related data and information as Novant may reasonably request. During the
term of the Amended LLC Agreement, Novant shall have access to the books and
records pertaining to the Mooresville 401(k) Plan, upon five business days’
prior notice to HMA (subject to reasonable administrative

 

25



--------------------------------------------------------------------------------

delays), to obtain any information necessary to assist it in performing coverage
testing. Within thirty (30) days following the end of any plan year for the
Gaffney/Louisburg 401(k) Plan during which HMA has reasonably concluded that
Gaffney and/or Louisburg is or may be in an affiliated service group (within the
meaning of Section 414(m) of the Code) with HMA and/or its Affiliates and/or a
controlled group with Mooresville, Novant will provide to HMA (except to the
extent applicable privacy or other laws prohibit such action) a schedule showing
the names and compensation of, and all contributions made by, each participant
in the Gaffney/Louisburg 401(k) Plan, all contributions made by Novant, Gaffney,
Louisburg or any Affiliate with respect to each participant in that plan, and
such other plan-related data and information as HMA may reasonably request.
During the term of the Amended LLC Agreement, HMA shall have access to the books
and records pertaining to the Gaffney/Louisburg 401(k) Plan, upon five business
days’ prior notice to Novant (subject to reasonable administrative delays), to
obtain any information necessary to assist it in performing coverage testing.
HMA, Novant, and their Affiliates and service providers will take appropriate
precautions to keep data provided pursuant to this paragraph confidential, and
will use it only in connection with benefit plan administration.

(e) Subject to appropriate alterations as may be required under present or
future applicable law or regulations or governmental agency pronouncements, and
subject to the other provisions of this Section 5.9 (including, without
limitation, Section 5.9(c)), HMA and the HMA Manager will cause Mooresville to
maintain the Mooresville 401(k) Plan during the term of the Amended LLC
Agreement, and to not amend it in such a way as would cause a breach of the
requirements imposed upon one or more HMA, HMA Manager and their Affiliates
under this Section 5.9, and to timely amend it, from time to time, so as to
comply with such requirements of this Section 5.9, and further agrees not to
amend the Mooresville Plan, or cause it to be amended, in a way which would
require increased contributions to the Gaffney/Louisburg 401(k) Plan unless
requested to do so by Novant in accordance with Section 5.9(c). Subject to
appropriate alterations as may be required under present or future applicable
law or regulations or governmental agency pronouncements, and subject to the
other provisions of this Section 5.9 (including, without limitation, HMA’s
obligations under Section 5.9(c)), Novant will cause Gaffney and Louisburg to
maintain the Gaffney/Louisburg 401(k) Plan during the term of the Amended LLC
Agreement, and to not amend it in such a way as would cause a breach of the
requirements imposed upon one or more of Novant and its Affiliates under this
Section 5.9, and to timely amend it, from time to time, so as to comply with
such requirements of this Section 5.9, and further agrees not to amend the
Gaffney/Louisburg 401(k) Plan, or cause it to be amended, in a way which would
require increased contributions to the Mooresville 401(k) Plan except in
accordance with Section 5.9(c)’s provisions regarding alterations to the
matching contribution formula.

(f) Neither Novant nor HMA (nor any of their respective Affiliates, including
but not limited to Mooresville, Gaffney and Louisburg) shall file a request for
a ruling from the IRS with respect to the membership of the Company,
Mooresville, Gaffney and Louisburg in an affiliated service group without first
obtaining the other party’s written consent.

 

26



--------------------------------------------------------------------------------

(g) During the term of the Amended LLC Agreement, HMA and the HMA Manager shall
cause Mooresville to provide benefits, eligibility for participation and other
applicable employee-participant entitlements under applicable
Mooresville-related non-401(a) plans to enable the non-401(a) plans of or
relating to Gaffney, Louisburg, Novant and its Affiliates to meet all applicable
coverage, benefit amount and other Code requirements (including, without
limitation, Code Sections 105(h) and 125, and requirements applicable to
enabling highly compensated employees and highly compensated participants and
their respective spouses and dependents to exclude from gross income for income
tax purposes, cost of coverage, benefits and related benefit features and
amounts), provided that Novant supplies HMA with reasonably acceptable
documentation (pursuant to subsection (1)) that any action requested under this
paragraph is indeed required for this purpose.

(h) If, after the Closing, any provision of the Code applicable to the
provisions, requirements or covenants of this Section 5.9 is amended or
replaced, or if new Code sections are added which impose additional or different
requirements than those addressed in this Section 5.9, the provisions,
requirements and covenants of this Section 5.9 shall be read to and shall
automatically require compliance by HMA and the HMA Manager with any and all
such amended, replacement and new Code sections and the concomitant actions and
omissions to act required of HMA and the HMA Manager which are necessary or
appropriate to enable any and all of the plans and arrangements of or related to
Gaffney, Mooresville, Novant or its Affiliates to obtain and maintain compliance
with all such amended, replacement and new Code Sections.

(i) No provision of this Agreement constitutes or shall give rise to, or shall
be deemed to constitute or give rise to, an employment agreement or entitlement,
an employee benefit or employee benefit-related plan, program or other
arrangement, a provision of any such plan, program or other arrangement, or an
amendment of any such plan, program or other arrangement. No employee or other
service-provider shall have, or be entitled to claim, any right, claim or other
entitlement under or in connection with any provision of this Agreement.

(j) In the event of any dispute, claim, question or disagreement arises with
respect to whether any nonelective or matching contribution is required to be
made to the Mooresville 401(k) Plan under Section 5.9(c) (a “Contribution
Dispute”), HMA and Novant shall consult and negotiate with each other in good
faith in an attempt to reach a solution satisfactory to both HMA and Novant. If
HMA and Novant do not reach such solution within five business days, then HMA
and Novant shall, within three business days of the expiration of such five
business day period, request a third party that is experienced in the matters at
issue (the “Benefits Consultant”), selected by HMA and Novant, to determine the
amount of contributions required to be made to the Mooresville 401(k) Plan by
Section 5.9(c), if any. The determination of the Benefits Consultant shall be
final and binding on the parties. HMA and Novant will use all good faith efforts
to seek to have the Benefit Consultant’s determination completed within 10
business days from the date the Contribution Dispute is submitted to the
Benefits Consultant. Novant shall provide HMA with, or access to, all books,
records, studies and analyses used by Novant in its determination of the amount
of contributions required to be made to the Mooresville Plan under
Section 5.9(c).

 

27



--------------------------------------------------------------------------------

  5.10 Title Matters.

Prior to the date of this Agreement, HMA has provided to Foundation copies of
all title information in the possession of HMA or its Affiliates relating to the
Novant Managed Hospital Facilities, including abstracts of title and policies of
title insurance.

 

  5.11 Environmental Matters.

(a) HMA, Gaffney, and the Company will make all good faith efforts to obtain,
prior to Closing, the registration of that certain 10,000 gallon underground
fuel storage tank located at the Gaffney hospital (the “UST”) with the South
Carolina Department of Health and Environmental Control (“DHEC”) and any other
governmental authorities requiring registration, certification, or permitting of
the UST, and full resolution at Gaffney’s expense of any and all fees,
penalties, or expenses of any type relating to or arising from such efforts. The
parties expressly recognize that the resolution and payments anticipated by this
paragraph (herein referred to as the “UST Costs”) may include (but are not
limited to) payment of the current DHEC registration fee; payment of prior
years’ registration fees; any fines, penalties or other charges assessed
relating to failure in prior years to register, certify, or permit the UST; any
costs, including legal fees, associated with challenging in any forum such
charges (if determined by Gaffney or the Company to be appropriate to
challenge); expenses incurred for soil sampling, boring, and testing as may be
required by DHEC relating to such registration or lawful operation of the UST;
and payment for any and all environmental remediation and any repairs or
replacements that may be ordered or otherwise reasonably required should any
UST-related environmental contamination be discovered as a result of any
DHEC-required or other testing relating to the present effort to register the
UST. If compliance with the foregoing sentences in this Section 5.11(a) is not
fully obtained prior to Closing, HMA, Gaffney, and the Company will continue the
above-referenced efforts in good faith post-Closing, and the parties agree that
any and all UST Costs, whether pre- or post-Closing, shall be borne 73% by HMA
LP and 27% by Foundation. In the event any of the UST Costs are incurred by
Gaffney or Foundation post-Closing, HMA shall reimburse (or cause HMA LP to
reimburse) Foundation for HMA LP’s share of the same (HMA LP’s share being 73%
of the UST Costs, based upon the 73%-27% allocation specified above).

(b) As related to all Regulated Asbestos-Containing-Material as defined by the
United States Environmental Protection Agency and including asbestos or any
material that contains any hydrated mineral silicate, including chrysolite,
amosite, crocidolite, tremolite, anthophylite and/or actinolite (collectively
“RACM”), identified at the Louisburg Hospital Facility, the parties agree that
all nonencapsulated RACM identified as Samples A-58 and A-59 in that certain
Asbestos Containing Materials Report prepared by Alpha Environmental Sciences,
Inc. and dated September 28, 2009, shall be remediated (i.e., brought to a
condition such that the RACM would not, in its remediated state, pose a danger
to human health) following the Closing at Louisburg’s expense by a qualified
asbestos remediation contractor holding all appropriate state and/or federal

 

28



--------------------------------------------------------------------------------

licenses, certifications, and permits, and as is selected by HMA. The manner of
remediation will consist of RACM removal and disposal, replacing RACM with
suitable non-RACM materials, environmental consulting and monitoring before,
during, and following such remediation, and all other work and expenses relating
to such remediation. The parties agree that any and all expenses and costs
relating to the above-referenced remediation incurred post-Closing shall be
borne 73% by HMA LP and 27% by Foundation. HMA LP shall reimburse (or cause HMA
LP to reimburse) Foundation for HMA LP’s share of the same (HMA LP’s share being
73% of said expenses and costs, based upon the 73%-27% allocation specified
above).

 

  5.12 South Carolina Sales/Use Tax Matters.

HMA LP acknowledges that Gaffney failed to file timely its South Carolina
Sales/Use Tax Returns (ST-3) for the periods ending May, 2009 and June, 2009.
HMA LP and HMA are working with the South Carolina Department of Revenue to
process the returns and payments for the periods ending May, June, and July,
2009. In the process of doing so, HMA, HMA LP or the South Carolina Department
of Revenue have identified potential sales/use tax liabilities for the aforesaid
periods and for other periods. Gaffney and the Company will make all good-faith
efforts to resolve the aforesaid sales/use tax liability prior to Closing and to
make payment to the State of South Carolina for all sales and use tax liability
(the “Sales Tax Liability”), and any penalties and interest that are payable
with respect to the same. If the amount of the Sales Tax Liability is not fully
determined and payment is not fully made prior to Closing, HMA and the Company
will cooperate in good faith with Gaffney to continue the above-referenced
efforts, post-Closing, to resolve the Sales Tax Liability, and the parties agree
that said Sales Tax Liability, whether determined pre- or post-Closing, shall be
borne 73% by HMA LP and 27% by Foundation, and any penalties and interest
relating to the Sales Tax Liability shall be borne 100% by HMA LP. In the event
any portion of the Sales Tax Liability or penalty and interest relating to the
same are incurred by Gaffney or Foundation post-Closing, HMA shall reimburse (or
cause HMA LP to reimburse) Foundation for HMA LP’s share of the same (HMA’s
share being 73% of the Sales Tax Liability and 100% of any penalties and
interest relating to the same, as set forth above).

ARTICLE VI

CLOSING

 

  6.1 Closing.

Subject to the satisfaction or waiver by the appropriate party of all of the
conditions precedent to Closing specified in Articles X and XI, Closing will
take place at the Atlanta, Georgia offices of Nelson Mullins Riley & Scarborough
LLP at 9:00 a.m., local time, on September 30, 2009 (the “Closing Date”);
provided, however, that Closing will be deemed effective for all purposes as of
12:01 a.m. on October 1, 2009 (the “Effective Time”).

 

29



--------------------------------------------------------------------------------

  6.2 Actions by HMA and HMA LP at Closing.

At Closing and unless otherwise waived by Novant, HMA and HMA LP will deliver to
Novant and Foundation the following:

(a) copies of resolutions duly adopted by the Board of Directors of HMA and by
the general partner of HMA LP authorizing and approving the consummation of the
transactions contemplated hereby and the execution and delivery of this
Agreement and the other documents described herein, certified as true, complete
and in full force and effect as of Closing by a duly authorized officer or other
representative of HMA or HMA LP, as applicable;

(b) a certificate of incumbency of the officers of HMA and of the general
partner of HMA LP executing this Agreement and the other documents described
herein, dated as of the Closing Date;

(c) the Amended LLC Agreement, and any agreements to be executed pursuant
thereto, duly executed by HMA and HMA LP;

(d) the HMA Management Agreement, duly executed by the applicable HMA Affiliate
and by Mooresville Hospital Management Associates, LLC;

(e) the New Clinical Affiliation Agreement, duly executed by the Distributed
Subsidiaries;

(f) the Transition Services Agreement, duly executed by HMA;

(g) a memorandum of agreement in recordable form, duly executed and acknowledged
by HMA and HMA LP, suitable for recording in the office of land title records in
the county in which the Youngsville Property is located;

(h) an instrument reflecting the termination of the Management Agreement, in a
form reasonably acceptable to HMA and Novant (the “Management Agreement
Termination Letter”), duly executed by HMA Manager;

(i) Membership Certificate No. 1 of the Company, which shall be tendered to the
Company for cancellation;

(j) the certificate of the President or a Vice President of HMA LP and HMA
certifying as to HMA LP’s and HMA’s satisfaction as of the Closing Date of the
conditions provided by Sections 11.1, which certificate shall be deemed to have
re-made, as of the Closing Date, the representations and warranties of HMA and
HMA LP hereunder; and

(k) such other instruments and documents as Novant may reasonably request.

 

  6.3 Actions by Novant and Foundation at Closing.

At Closing and unless otherwise waived by HMA, Novant and Foundation will
deliver to HMA and HMA LP the following:

(a) copies of resolutions duly adopted by the Board of Directors of Novant and
Foundation, authorizing and approving the consummation of the transactions
contemplated hereby on behalf of Novant and Foundation, and the execution and
delivery of this Agreement and the other documents described herein, certified
as true, complete and in full force and effect as of Closing by a duly
authorized officer of Novant;

 

30



--------------------------------------------------------------------------------

(b) a certificate of incumbency of the officers of Novant and Foundation
executing this Agreement and the other documents described herein, dated as of
the Closing Date;

(c) the Amended LLC Agreement, and any agreements to be executed pursuant
thereto, duly executed by Novant and Foundation;

(d) the Novant Management Agreement, duly executed by the applicable Novant
Affiliate and by the Novant Managed Subsidiaries;

(e) the Amended Clinical Affiliation Agreement, duly executed by Novant;

(f) the New Clinical Affiliation Agreement, duly executed by Novant;

(g) the Transition Services Agreement, duly executed by Novant;

(h) a memorandum of agreement in recordable form, duly executed and acknowledged
by Novant, Foundation, the Company and Louisburg H.M.A., LLC, suitable for
recording in the office of land title records in the county in which the
Youngsville Property is located;

(i) Membership Certificate No. 2 of the Company, which shall be tendered to the
Company for cancellation;

(j) The Management Agreement Termination Letter, duly executed by Foundation;

(k) an instrument reflecting the termination of the Managed Care Agreement, in a
form reasonably acceptable to HMA and Novant (the “Managed Care Agreement
Termination Letter”), duly executed by Novant;

(l) an instrument reflecting the termination of the License Agreement, in a form
reasonably acceptable to HMA and Novant (the “License Agreement Termination
Letter”), duly executed by Novant;

(m) the certificate of the President or a Vice President of Foundation and
Novant certifying as to Novant’s and Foundation’s satisfaction as of the Closing
Date of the conditions provided by Section 10.1, which certificate shall be
deemed to have re-made, as of the Closing Date, the representations and
warranties of HMA and HMA LP hereunder;

(n) a legal opinion for the Senior Vice President and General Counsel of Novant
and Foundation, in reasonable form agreed to by the parties regarding
authorization of this Agreement by Foundation; and

 

31



--------------------------------------------------------------------------------

(o) such other instruments and documents as Novant may reasonably request.

 

  6.4 Actions by the Company at Closing.

At Closing and unless otherwise jointly waived by HMA and Novant, the Company
will deliver to HMA and Novant (except as set forth below) the following:

(a) copies of resolutions duly adopted by the Board of Directors of the Company
authorizing and approving the consummation of the transactions contemplated
hereby to which the Company is a party, and the execution and delivery of this
Agreement and the other documents described herein to be executed by the
Company, certified as true, complete and in full force and effect as of Closing
by a duly authorized officer of the Company;

(b) a certificate of incumbency of the officers of the Company executing this
Agreement and the other documents described herein to be executed by the
Company, dated as of the Closing Date;

(c) the Management Agreement Termination Letter, duly executed by the Company;

(d) the Amended Clinical Affiliation Agreement, duly executed by the Company;

(e) a memorandum of agreement in recordable form, duly executed and acknowledged
by the Company and Louisburg H.M.A., LLC, suitable for recording in the office
of land title records in the county in which the Youngsville Property is
located;

(f) unit powers, duly executed by the Company, reflecting the transfer to HMA LP
of all of the issued and outstanding equity interests of the Distributed
Subsidiaries;

(g) certificates of amendment to the certificates of formation of the Remaining
Subsidiaries, or similar instruments to the extent required pursuant to North
Carolina or South Carolina Law to provide for the Remaining Subsidiaries to be
manager-managed limited liability companies, and removing the use of the term
“HMA” with respect to the Novant Managed Subsidiaries, in each case duly
executed by the Company and/or the applicable Remaining Subsidiary, as required
by Law;

(h) The Managed Care Agreement Termination Letter, duly executed by each
Remaining Subsidiary and Distributed Subsidiary;

(i) The License Agreement Termination Letter, duly executed by the Company;

(j) the certificate of the President or a Vice President of the Company
certifying as to the Company’s satisfaction as of the Closing Date of the
conditions provided by Section 11.1;

 

32



--------------------------------------------------------------------------------

(k) an amendment to the Operating Agreement for the Remaining Subsidiaries, as
required by Section 2.6(e) of the LLC Agreement;

(l) Notice of Affidavit of Conversion of Gaffney H.M.A., Inc. to Gaffney H.M.A.,
LLC, for filing in the office of the Register of Deeds of Cherokee County, South
Carolina; and

(m) such other instruments and documents as HMA or Novant may reasonably
request.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

OF HMA AND HMA LP

As of the date hereof, and as of the Closing Date, HMA and HMA LP hereby jointly
and severally represent and warrant to Novant and Foundation as follows:

 

  7.1 Capacity and Authority.

HMA LP is a limited partnership duly organized, validly existing and in good
standing under the laws of the State of Delaware. HMA is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Delaware. The Company is a limited liability company duly organized, validly
existing, and in good standing under the laws of the State of Delaware. Each
Remaining Subsidiary is a limited liability company, duly organized, validly
existing, and in good standing under the Laws of its state of organization. HMA
and HMA LP have all requisite corporate or partnership power and authority to
enter into this Agreement and the other documents contemplated hereby and to
perform their respective obligations hereunder and thereunder. The execution,
delivery and performance of this Agreement and the other documents contemplated
hereby by HMA and HMA LP, and the consummation by HMA and HMA LP of the
transactions contemplated hereby and thereby, are within the powers of HMA and
HMA LP, respectively, and have been duly authorized by all appropriate
corporate, partnership, or other action.

 

  7.2 Consents; Absence of Conflicts with Other Agreements, Etc.

HMA’s and HMA LP’s execution and delivery of this Agreement and the other
documents contemplated hereby and their performance of this Agreement and the
other documents contemplated hereby, and the consummation by HMA and HMA LP of
the transactions contemplated hereby and thereby: (a) do not require any
approval or consent of, or declaration or filing with, any Governmental Entity,
except for Governmental Authorizations, if any, expressly provided for by this
Agreement; and (b) will not violate, conflict with or constitute on the part of
HMA or HMA LP a breach of or a default under its respective Certificate of
Incorporation, Limited Partnership Agreement or Bylaws, as the case may be, any
existing Law or judgment of any Governmental Entity or, except as will not cause
a Material Adverse Effect, any Material Contract.

 

33



--------------------------------------------------------------------------------

  7.3 Binding Agreements.

This Agreement and any other agreements or instruments to which the HMA or HMA
LP will become a party pursuant hereto are and will constitute the valid and
legally binding obligations of HMA and HMA LP and are and will be enforceable
against the HMA and HMA LP, as applicable, in accordance with the respective
terms hereof or thereof, except as enforceability may be restricted, limited or
delayed by applicable bankruptcy or other Laws affecting creditors’ rights
generally and except as enforceability may be subject to general principles of
equity.

 

  7.4 Financial Statements.

(a) Attached hereto as Schedule 7.4(a) are the following financial statements of
each Distributed Subsidiary and Remaining Subsidiary (collectively, the
“Subsidiary Financial Statements”): (a) the unaudited balance sheets of each
Distributed and each Remaining Subsidiary as of August 31, 2009 (the “Most
Recent Balance Sheet”), and the related unaudited income statements for the
period then ended and (b) the consolidated audited financial statements of the
Company for the period March 31, 2008 through December 31, 2008, which include
the unaudited consolidating balance sheets of each Distributed and each
Remaining Subsidiary as of December 31, 2008, and the related unaudited
consolidating income statements for the respective periods then ended. The
Subsidiary Financial Statements have been prepared in accordance with GAAP
applied on a consistent basis throughout the periods indicated, and conform to
GAAP, provided that the Subsidiary Financial Statements as of August 31, 2009 do
not reflect normal year-end adjustments and do not contain footnotes or other
exceptions. The balance sheets included in the Subsidiary Financial Statements
present fairly in all material respects the financial condition of the
applicable Subsidiary at the dates indicated thereon, and the income statements
included in the Subsidiary Financial Statements present fairly in all material
respects the results of operations of the applicable Subsidiary for the periods
indicated thereon, subject to normal year end adjustments that, except as set
forth on Schedule 7.16, do not exceed five percent (5%) of the net income of any
Distributed Subsidiary or Remaining Subsidiary, or $1,000,000 in the aggregate.

(b) Since January 1, 2009, there has been no material change, as compared to
prior periods, to the methodology used in (i) making corporate or inter-company
allocations from HMA, HMA LP or the Company to the Distributed Subsidiaries, the
Remaining Subsidiaries, the Distributed Hospital Facilities, and the Remaining
Hospital Facilities (ii) in determining the accruals or reserves for items or
expenses which have been paid or will be paid by HMA or HMA LP and allocated to
the Novant Managed Subsidiaries and (iii) in determining the reserve for
contractual allowances and bad debt for accounts receivable of the Distributed
Subsidiaries, Distributed Hospital Facilities, Remaining Subsidiaries, or
Remaining Hospital Facilities, as compared to prior periods.

(c) As of the end of the business day immediately prior to the Closing Date, the
accounts receivable reflected in Schedule 7.4(c) (the “Accounts Receivable”)
(such Schedule to be delivered by HMA LP at Closing) accurately reflect all of
the accounts receivable of each of the Novant Managed Hospital Facilities.
Subject only to the reserves for contractual allowances and bad debts which are
shown on Schedule 7.4(c),

 

34



--------------------------------------------------------------------------------

which reserves have been calculated in a manner consistent with past practices,
the Accounts Receivable are current and collectible in the net recorded amounts
thereof, and are not subject to any contests, claims, counterclaims, or setoffs.

(d) The unaudited balance sheets of each of the Novant Managed Subsidiaries as
of April 30, 2009 attached hereto as Schedule 7.4(d)(i) present fairly in all
material respects the financial condition of the applicable Novant Managed
Subsidiary as of the dates indicated thereon. Between April 30, 2009 and
August 31, 2009, and except as described on Schedule 7.4(d)(ii), the business
operations of each of the Novant Managed Subsidiaries have been conducted in the
Ordinary Course of Business, and no actions have been taken which have
materially impaired the Working Capital of either of the Novant Managed
Subsidiaries between the aforesaid dates.

(e) As of the date hereof, the Working Capital of each Remaining Subsidiary is
sufficient to support the operations of such Remaining Subsidiary’s business in
view of the size and scope of that business, as determined and measured by the
average monthly Working Capital of each of the Remaining Subsidiaries for the
six (6) month period preceding August 31, 2009.

(f) Since August 31, 2009, and except as referred to in part (g), below, the
activities, financial practices, and business operations of each of the Novant
Managed Subsidiaries have been conducted in the Ordinary Course of Business, and
no actions have been taken since that date which have materially impaired the
Working Capital of either of the Novant Managed Subsidiaries.

(g) With respect to the Novant Managed Subsidiaries, there are no intercompany
balances or intercompany accounts as of the Closing and the elimination of any
previously existing intercompany balances or intercompany accounts has not
resulted in a deterioration of the financial condition of the Novant Managed
Subsidiaries or their respective financial statements.

 

  7.5 Assets; Title.

Each Remaining Subsidiary holds good and marketable fee simple, or leasehold
title or interest in the case of property held under lease, to the material
assets, real, personal or mixed, tangible and intangible, shown on its Most
Recent Balance Sheet, subject only to: (i) obligations created by the Contracts;
(ii) those Encumbrances disclosed on Schedule 7.5; (iii) other Encumbrances
(including easements, covenants, licenses and other restrictions) which shall
not materially interfere with the operation of, materially and adversely affect
the value of, or result in a Material Adverse Effect with respect to, the
Remaining Subsidiaries or the Remaining Hospital Facilities; (iv) mechanics’
materialmen’s, and similar liens filed by third parties in the Ordinary Course
of Business and not as a result of any payment delinquency, default or dispute;
(v) liens for Taxes not yet due and payable or for Taxes that the taxpayer is
contesting in good faith through appropriate proceedings, (vi) liens securing
rental payments under capital lease arrangements, and (vii) zoning, building
codes, and other land use laws regulating the use or occupancy of the Remaining
Hospital Facilities or the activities conducted thereon that are imposed by any
Governmental Entity having jurisdiction over such

 

35



--------------------------------------------------------------------------------

property (collectively, “Permitted Encumbrances”). When the Company issued the
Units (as defined in the LLC Agreement) to Foundation on or about March 31,
2008, the Company had the unrestricted right to cause the issuance of the Units
to Foundation, and when issued the same were fully paid, non-assessable, and
free and clear of any Encumbrances, except as may have existed pursuant to the
LLC Agreement.

 

  7.6 Governmental Authorizations.

Each of the Remaining Hospital Facilities is duly licensed in the state in which
it operates. The Remaining Subsidiaries have all material Governmental
Authorizations necessary to operate the Remaining Hospital Facilities as
currently operated and all other material rights, privileges, franchises,
certificates and applications relating to the operation of the Remaining
Hospital Facilities, all of which are in good standing and, to HMA’s knowledge,
not subject to meritorious challenge.

 

  7.7 Medicare and Medicaid Participation; Accreditation.

Each of the Remaining Hospital Facilities is qualified for participation in the
Medicare and Medicaid programs and has current and valid provider agreements
with the Medicare and Medicaid programs. To HMA’s knowledge, and except as set
forth on Schedule 7.7, each of the Remaining Hospital Facilities is in
substantial compliance with the conditions of participation in the Medicare and
Medicaid programs, and there are no investigations or failures of compliance
(whether or not substantial) which might reasonably be expected to affect such
Remaining Hospital Facility’s continuing participation in such programs after
Closing. The general acute care hospitals included among the Remaining Hospital
Facilities are currently accredited by the Joint Commission on Accreditation of
Health Care Organizations.

 

  7.8 Regulatory Compliance.

Each of the Remaining Hospital Facilities is, and for the previous three
(3) years has been, in substantial compliance with all Laws of all Governmental
Entities having jurisdiction over such Remaining Hospital Facility and the
operations thereof, including all Laws relating to billing and all Laws of or
administered by the Department, the Medicare and Medicaid programs (including
their respective fiscal intermediaries) and TRICARE, and such Remaining Hospital
Facility has filed on a timely basis all reports, data and other information
required to be filed with such Governmental Entities.

 

  7.9 Contracts.

Schedule 7.9 lists certain commitments, contracts, agreements, real estate
leases, capital leases and operating leases, relating exclusively to the
operation of the Remaining Hospital Facilities (collectively, the “Contracts”).
To HMA’s knowledge, each of the Material Contracts is included on Schedule 7.9
and constitutes the valid and legally binding obligation of the applicable
Remaining Subsidiary or Remaining Hospital Facility and is enforceable against
such Remaining Subsidiary or Remaining Hospital Facility in accordance with its
terms except as enforceability may be restricted, limited or delayed by
applicable bankruptcy or other Laws affecting creditors’ rights generally and
except as enforceability may be subject to general principles of equity. Each of
the Material Contracts constitutes the entire agreement of the respective
parties thereto

 

36



--------------------------------------------------------------------------------

relating to the subject matter thereof. All obligations required to be performed
under the terms of the Material Contracts by the applicable Remaining Subsidiary
or Remaining Hospital Facility have, to HMA’s knowledge, been performed, no act
or omission has occurred or failed to occur which, with the giving of notice,
the lapse of time or both would constitute a default by the applicable Remaining
Subsidiary or Remaining Hospital Facility, or any HMA Affiliate under any of the
Material Contracts that would have a Material Adverse Effect on a Remaining
Subsidiary or Remaining Hospital Facility.

 

  7.10 Intellectual Property.

No Remaining Subsidiary, nor HMA, nor any HMA Affiliate has granted any
outstanding licenses or other rights to any Intellectual Property in any way
relating to the Remaining Hospital Facilities. No Remaining Subsidiary, nor HMA,
nor any HMA Affiliate is liable, nor has it made any contract whereby it may
become liable, to any Person for any future royalty or other compensation for
the use of any Intellectual Property in any way relating to the Remaining
Hospital Facilities. No Remaining Hospital Facility, nor HMA, nor any HMA
Affiliate directly or indirectly owning a Remaining Hospital Facility has
(a) materially infringed upon, misappropriated, or otherwise come into conflict
with the Intellectual Property rights of third parties or (b) received any
charge, complaint, claim, demand, or notice alleging the same. None of the
rights of the Remaining Subsidiaries in, to or under any of their Intellectual
Property will be materially adversely affected by consummation of the
transactions contemplated hereby. No Remaining Subsidiary has received any
notice or claim of infringement of any Intellectual Property of any other
Person. Each Remaining Subsidiary owns or has the unencumbered right to use
pursuant to a valid and enforceable license, sublicense, agreement, or
permission all material Intellectual Property necessary for the operation of the
Remaining Hospital Facility it operates as presently operated.

 

  7.11 Insurance.

Each Remaining Subsidiary or its Affiliates maintains, and for the past three
(3) years has maintained, insurance policies (or self-insurance as described
below) covering the ownership and operations of the Remaining Hospital Facility
it operates, and such insurance is comparable with that maintained by others in
the industry. Schedule 7.11 sets forth a description of self-insurance
arrangements. All of such policies, or similar replacement policies, are in full
force and effect with no premium arrearages. With respect to self-insurance
arrangements, the reserves set forth on the Financial Statements are adequate
(and the reserves to be set forth in the books of each Remaining Subsidiary as
of the Closing Date will be adequate and will have been prepared in accordance
with GAAP) to cover all liabilities with respect to such self-insurance
arrangements.

 

  7.12 Employee Benefit Plans.

Except for those plans or arrangements set forth in Schedule 7.12, no Remaining
Subsidiary maintains any pension, profit sharing, deferred compensation, bonus,
retirement, severance, incentive or other employee health or welfare benefit
plan, agreement or arrangement (each, a “Plan”). The form of all Plans is in
compliance with the applicable terms of ERISA, the Code, and any other
applicable laws, and such Plans have been operated in material compliance with
such laws and the written Plan

 

37



--------------------------------------------------------------------------------

documents. All required contributions to, and premium payments on account of,
each such Plan have been made on a timely basis. No Plan fiduciary nor any Plan
has engaged in any transaction in violation of Section 406 of ERISA or any
“prohibited transaction” (as defined in Section 4975(c)(1) of the Code) and
there has been no “reportable event” (with respect to Section 4043 of ERISA)
with respect to any Plan. No Remaining Subsidiary has ever contributed to, or
had an obligation to contribute to, any multiemployer plan (within the meaning
of section 3(37) of ERISA) or any plan subject to Title IV of ERISA. Each
Remaining Subsidiary has at all times complied and currently complies in all
material respects with the applicable continuation requirements for its welfare
benefit plans, including COBRA and any applicable state statutes mandating
health insurance continuation coverage for employees.

 

  7.13 Employee Relations.

(a) All Persons employed at the Remaining Hospital Facilities are at-will
employees of a Remaining Subsidiary; (b) there is no pending or, to HMA’s
knowledge, threatened employee strike, picketing work stoppage or slowdown or
labor dispute at the Remaining Hospital Facilities; (c) no collective bargaining
agreement exists or other labor union contract or is being negotiated by a
Remaining Subsidiary, and to the HMA’s knowledge, no employee employed at the
Remaining Hospital Facilities is represented by a labor union; and (d) there are
no pending or, to the HMA’s knowledge, threatened unfair labor practices claims,
equal employment opportunity claims, human rights or civil rights complaints,
wage and hour claims, unemployment compensation claims, workers’ compensation
claims, federal or state OSHA citations or the like with respect to a Remaining
Hospital Facility. Since December 31, 2008, no officer’s employment with a
Remaining Subsidiary has been terminated for any reason nor has any such officer
notified a Remaining Subsidiary or a Remaining Hospital Facility of his or her
intention to resign or retire and, to HMA’s knowledge, no officers have such
intentions. To HMA’s knowledge, no officer of a Remaining Subsidiary is bound by
any contractual obligation that would prohibit his or her ability to continue to
be employed by the Remaining Subsidiary following the Closing. None of the
Remaining Subsidiaries are liable for any payment to any trust or other fund or
to any governmental or administrative authority with respect to unemployment
compensation benefits, Social Security, or other benefits for employees or
former employees, except as arise in the Ordinary Course of Business. No
Remaining Subsidiary has, within the three (3) years prior to the date of this
Agreement, taken any action that alone or combined with any other action of such
Remaining Subsidiary or the Remaining Hospital Facility which it operates during
any ninety (90) day period, could reasonably be construed as a “plant closing”
or “mass layoff” within the meaning of the WARN Act.

 

  7.14 Litigation or Proceedings.

Except as would not have a Material Adverse Effect, or as set forth on Schedule
7.14, there are no claims, actions, arbitrations, suits or hearings, grievances,
or proceedings pending or, to HMA’s knowledge, threatened and, to HMA’s
knowledge, there are no investigations pending or threatened, against (a) a
Remaining Subsidiary, or (b) a Remaining Hospital Facility, at law or in equity,
either before or by any Governmental Entity. Without limiting the foregoing,
there is no action, suit or

 

38



--------------------------------------------------------------------------------

proceeding, and to HMA’s knowledge, no inquiry or investigation by or before any
Governmental Entity pending or threatened against a Remaining Subsidiary or a
Remaining Hospital Facility which: (i) seeks to prohibit, restrain or enjoin the
execution and delivery of this Agreement; (ii) questions the validity or
enforceability of this Agreement; (iii) questions the power or authority of HMA
or HMA LP to carry out the transactions contemplated by, or to perform its
obligations under, this Agreement; or (iv) would result in any change which
would limit the ability of HMA or HMA LP to perform any of its obligations
hereunder.

 

  7.15 Medical Staff Matters.

HMA has heretofore made available to Novant true, correct and complete copies of
the bylaws and rules and regulations of the medical staffs of the Remaining
Hospital Facilities. Except as heretofore disclosed to Novant to the extent
permitted by Law and without waiving any privilege of confidentiality, there are
no pending or, to HMA’s knowledge, threatened disputes with applicants, staff
members, former staff members, or health professional affiliates of any
Remaining Hospital Facility, and all appeal periods in respect of any medical
staff member or applicant against whom an adverse action has been taken have
expired.

 

  7.16 Recent Events.

Except as set forth on Schedule 7.16, since December 31, 2008, the business of
each of the Remaining Subsidiaries and the Remaining Hospital Facilities has
been conducted in the Ordinary Course of Business and there has not been:

(a) any Material Adverse Effect;

(b) any material damage, destruction or loss (whether or not covered by
insurance) adversely affecting the Remaining Hospital Facilities (as a whole) or
any material portion of the Remaining Subsidiaries;

(c) any sale, assignment, transfer or disposition of any item of plant, property
or equipment of a Remaining Hospital Facility having a value in excess of One
Hundred Thousand Dollars ($100,000), except sales in the Ordinary Course of
Business;

(d) any material change in any accounting principles or policies relating to or
affecting a Remaining Hospital Facility;

(e) any material change in the conduct of the business of a Remaining Hospital
Facility or a Remaining Subsidiary;

(f) any increase in the indebtedness with respect to a Remaining Subsidiary or
Remaining Hospital Facility, other than such as may occur in the Ordinary Course
of Business;

(g) any change or revocation of a material tax election or accounting method;

 

39



--------------------------------------------------------------------------------

(h) any declaration, commitment, or setting aside or payment of any dividend or
other distribution with respect to any equity interests of the Company for a
Remaining Subsidiary, or entered into or performed any other transaction with or
for the benefit of HMA or HMA LP, except for distributions made pursuant to the
terms and provisions of the LLC Agreement;

(i) any contract entered into by a Remaining Subsidiary to do any of the
foregoing; or

(j) notice to the Company, the Remaining Subsidiaries, or the Remaining Hospital
Facilities of an investigation or enforcement action by any Governmental Entity,
or a lawsuit or other action to enforce compliance with or redress violations of
any Law.

 

  7.17 Environmental Matters.

To HMA’s knowledge, and except as set forth on Schedule 7.17: (a) the Remaining
Subsidiaries have complied in all material respects with all Environmental Laws
with respect to the Remaining Hospital Facility which such Remaining Subsidiary
operates, and all Remaining Hospital Facilities are not in material violation of
any Environmental Laws; (b) no Remaining Subsidiary has with respect to the
Remaining Hospital Facility which it operates released any Hazardous Substances
in a manner that has violated any Environmental Laws; (c) none of the following
exists at any property or facility owned or operated by a Remaining Subsidiary
and used in the operation of the Remaining Hospital Facilities: (i) any
underground storage tanks, as defined in 42 U.S.C. §6991(10) but with no
exclusions, or underground tanks used for heating oil, whether empty, filled or
partially filled with any substance, or (ii) any unencapsulated asbestos or any
material that contains any hydrated mineral silicate, including chrysolite,
amosite, crocidolite, tremolite, anthophylite and/or actinolite, which would, in
its present state, pose a danger to human health; (d) no Remaining Subsidiary
has received with respect to the Remaining Hospital Facility which it operates
any request for information, notice or order alleging that it may be a
potentially responsible party under any Environmental Laws for the investigation
or remediation of a release or threatened release of Hazardous Substances; and
(e) there is no lien, notice, litigation or, to HMA’s knowledge, threat of
litigation relating to an alleged unauthorized release of any Hazardous
Substance on, about or beneath the property or facility owned or operated by a
Remaining Hospital Facility, or the migration of any Hazardous Substance to or
from property adjoining or in the vicinity of such property, or alleging any
obligation under Environmental Laws. The applicable Remaining Subsidiary holds
each material Governmental Authorization required under Environmental Laws in
connection with the operation of the Remaining Hospital Facilities, all of which
Governmental Authorizations are in good standing and, to HMA’s knowledge, not
subject to meritorious challenge.

 

  7.18 Taxes.

(a) Except as set forth on Schedule 7.18, the Company and each of the Remaining
Subsidiaries have: (i) filed on a timely basis or extended all Returns required
to be filed by it with respect to all federal, state and local income, payroll,
withholding, excise, sales, use, ad valorem, real and personal property, use and
occupancy, business and

 

40



--------------------------------------------------------------------------------

occupation, mercantile, real estate, capital stock and franchise or other taxes
(all the foregoing, including penalties and interest thereon and estimated
taxes, being collectively called “Taxes”); (ii) paid (and, if applicable,
withheld) all Taxes shown to have become due pursuant to such Returns; and
(iii) paid all other Taxes for which a notice of assessment or demand for
payment has been received (other than Taxes that are being contested in good
faith and in accordance with appropriate procedures). Neither the Company nor
any Remaining Subsidiary has received any notice of any proposed assessments of
Taxes against it, or of any proposed adjustments to any Returns filed by it.

(b) HMA has paid (i) all Taxes of the Distributed Subsidiaries and the Remaining
Subsidiaries for all taxable periods ending on or before March 31, 2008;
(ii) all Taxes of any Person imposed by contract or otherwise on a Distributed
Subsidiary or a Remaining Subsidiary as a transferee or successor for all
taxable periods ending on or before March 31, 2008; and (iii) all Taxes of the
Distributed Subsidiaries and the Remaining Subsidiaries for the allocable
portion of the Straddle Period. For the purpose of this Section, for any taxable
period that included (but did not end on) March 31, 2008 (a “Straddle Period”),
the amount of any Taxes of a Distributed Subsidiary or Remaining Subsidiary
allocable to the portion of the Straddle Period ending on March 31, 2008 will be
determined based upon: (i) a closing of the books as of March 31, 2008, if
permitted by the Law applicable to any Tax, or (ii) if no closing of the books
is permitted, the amount of the Tax for the entire taxable period shall be
multiplied by a fraction, the numerator of which is the number of days from the
beginning of the taxable period through March 31, 2008 and the denominator is
the entire number of days in such Straddle Period.

 

  7.19 Capitalization.

(a) All of the issued and outstanding units or equity interests of the Company
and each of the Remaining Subsidiaries have been duly authorized, are validly
issued, fully paid and non-assessable, and all of the issued and outstanding
units of the Remaining Subsidiaries are held of record and beneficially owned by
the Company, free and clear of any restrictions on transfer, other than any
restrictions under the Securities Act and state securities laws or Permitted
Encumbrances.

(b) Except as may exist pursuant to, or as described in, the Amended LLC
Agreement, there are no pre-emptive rights, right of first refusal, or other
similar rights with respect to any equity interest in any Remaining Subsidiaries
or the Company, and no Encumbrances on the ownership, transfer or voting of any
equity interest in either the Company or the Remaining Subsidiaries, or
otherwise affecting the rights of any holder of the equity interest in the
Company or the Remaining Subsidiaries. There is no contractual obligation or
provision in the organizational documents of the Company or any of the Remaining
Subsidiaries which obligates it to purchase, redeem or otherwise acquire, or
make any payment (including any dividend or distribution) in respect of any
equity interest in the Company or such Remaining Subsidiaries. Neither the
Company nor any Remaining Subsidiary owns any equity interests in, and is not a
party to any contractual obligation to purchase any equity interests in, any
Person, and there is no contractual obligation of the Company or any of the
Remaining Subsidiaries which obligates it to provide funds to, or make any
investment (in the form of a loan, capital contribution or otherwise) in, any
Person. There are no existing rights with respect to registration under any
Securities Act of any equity interest of the Company or Remaining Subsidiaries.
There are no securities convertible into or exchangeable for equity interests in
the Company or any of the Remaining Subsidiaries.

 

41



--------------------------------------------------------------------------------

  7.20 Debt.

Except as set forth in the Company’s or the Remaining Subsidiary Financial
Statements, the Company and the Remaining Subsidiaries have no indebtedness and
no other liabilities other than liabilities for accounts payables (not
consisting of loans) that have been incurred subsequent to August 31, 2009 in
the Ordinary Course of Business.

 

  7.21 Accounts Receivable.

All accounts and notes receivable reflected on the Remaining Subsidiary
Financial Statements and all accounts and notes receivable arising subsequent to
the date of the Remaining Subsidiary Financial Statements have arisen or will
arise in the Ordinary Course of Business, represent or will represent valid,
binding, and enforceable obligations to the Remaining Subsidiary.

 

  7.22 Payor Participation.

All of the Remaining Subsidiaries (i) are certified for participation and
reimbursement under Titles XVIII and XIX of the Social Security Act (the
“Medicare and Medicaid Programs”) and the TRICARE Program (the Medicare and
Medicaid Programs, the TRICARE Program and such other similar Federal, State or
local reimbursement or governmental programs for which the Remaining
Subsidiaries are eligible (including “Federal Health Care Programs” as defined
in 42 U.S.C. §1320a-7b(f)), are referred to collectively as the “Governmental
Programs”); (ii) currently participate in the Governmental Programs pursuant to
provider agreements (the “Provider Agreements”) and receive payments from
private, nongovernmental programs (including any private insurance program)
(such private, nongovernmental programs are referred to collectively as “Private
Programs”); (iii) are in good standing with the Governmental Programs and
Private Programs; and (iv) have no outstanding overpayments or refunds due to
Governmental Programs or Private Programs, individually in excess of
Seventy-Five Thousand Dollars ($75,000), or in the aggregate in excess of Two
Hundred Twenty-five Thousand Dollars ($225,000). The Remaining Subsidiaries have
timely filed all claims and reports required to be filed prior to the date
hereof with respect to the Governmental Programs and Private Programs, all
fiscal intermediaries and/or carriers and other insurance carriers, and all such
claims and reports are complete and accurate in all material respects. Schedule
7.22 sets forth a correct and complete list of all additional document requests
made by Governmental Programs or Private Programs to which the Remaining
Subsidiaries have not responded, and all denials of claims currently being
appealed by the Remaining Subsidiaries. The Remaining Subsidiaries have paid or
caused to be paid all known and undisputed refunds, overpayments, discounts, or
adjustments that have become due pursuant to such claims and reports, have not
claimed or received reimbursements from Governmental Programs or Private
Programs in excess of amounts permitted by applicable Law, and are not subject
to any rights of offset and, to HMA’s knowledge, have no liability under any
Governmental Program or Private Program other than any refund, overpayment,
discount, or adjustment that occurs in the

 

42



--------------------------------------------------------------------------------

Ordinary Course of Business. Except as disclosed in Schedule 7.22, since
December 31, 2008, no Remaining Subsidiary has been audited, surveyed, or
otherwise examined in connection with any Governmental Program or Private
Program.

 

  7.23 No Broker’s Fees.

Neither HMA nor any of its Affiliates has employed any investment banker,
finder, broker, agent or other intermediary in connection with the negotiation
or consummation of this Agreement or of any of the transactions contemplated
hereby as to which Novant or any of its Affiliates may have any liability for
broker’s, finder’s, financial advisory or similar fees.

 

  7.24 Healthcare Matters.

(a) To HMA’s knowledge, no Remaining Subsidiary is in violation of the
applicable requirements of the standards for Privacy or Security of Individually
Identifiable Health Information, which were promulgated pursuant to the Health
Insurance Portability and Accountability Act of 1996 (“HIPAA”) and the
implementing regulations thereunder.

(b) Except as set forth on Schedule 7.24, no Remaining Subsidiary, nor to HMA’s
knowledge, any director, officer or employee of a Remaining Subsidiary or, to
HMA’s knowledge, any other party (including, without limitation, any agent of a
Remaining Subsidiary) to any contract with a Remaining Subsidiary who furnishes
services or supplies that may be reimbursed in whole or in part under any
Governmental Program:

(i) Has been convicted or charged with any violation of any Law related to any
Governmental Program;

(ii) Has been convicted of, charged with, or investigated for any violation of
Law related to fraud, theft, embezzlement, breach of fiduciary responsibility,
financial misconduct, obstruction of an investigation, or controlled substances;
or

(iii) Is excluded, suspended or debarred from participation, or is otherwise
ineligible to participate, in any Governmental Program or has committed any
violation of Law that is reasonably expected to serve as the basis for any such
exclusion, suspension, debarment or other ineligibility.

 

  7.25 Affiliate Transactions.

Schedule 7.25 lists all material intercompany transactions between the Remaining
Subsidiaries and their Affiliates, or the Company and its Affiliates, entered
into in the past twelve (12) months. Except as set forth on Schedule 7.25, no
officer or director or Affiliate of the Company or a Remaining Subsidiary or, to
HMA’s knowledge, any individual related by blood, marriage or adoption to any
such individual or any entity in which any such Person or individual owns any
material beneficial interest, is a party or has been a party within the prior
three (3) years to any contractual obligation, commitment or transaction with
the Company or the Remaining Subsidiaries or has any interest in any property
used by the Company or the Remaining Subsidiaries.

 

43



--------------------------------------------------------------------------------

  7.26 Disclosure.

Neither this Article VII, the Schedules attached hereto or any of the written
statements, documents, certificates supplied to Novant or its Affiliates by or
on behalf of the Company, or HMA or its Affiliates, in connection with the
transactions contemplated hereby contain any untrue statement of a material fact
or omit a material fact necessary to make each statement contained herein or
therein, in light of the circumstances in which they were made, not misleading
in any material respect.

 

  7.27 Disclaimer of Other Representations and Warranties.

Except as expressly set forth in this Article VII, neither HMA, HMA LP, nor any
Affiliates of HMA or HMA LP make any representation or warranty, express or
implied, at law or in equity, in respect of any of their assets, liabilities or
operations, or the assets, liabilities or operations of any Remaining
Subsidiary. Neither HMA or HMA LP, makes any representation or warranty about
any due diligence materials provided to Novant or its Affiliates. Novant and
Foundation hereby acknowledges and agrees that, except to the extent
specifically set forth in this Article VII, no other representations or
warranties are made regarding the Remaining Subsidiaries. Without limiting the
foregoing, HMA, HMA LP, nor any Affiliates of HMA or HMA LP make any
representation or warranty, express or implied, at law or in equity, in respect
of any certificate of need application that has been filed by or on behalf of
the HMA Managed Hospital Facility or the Novant Managed Hospital Facilities.

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

OF NOVANT AND FOUNDATION

As of the date hereof, Novant and Foundation hereby jointly represent and
warrant to HMA and HMA LP as follows:

 

  8.1 Capacity and Authority.

Novant and Foundation are each non-profit corporations organized, validly
existing and in good standing under the laws of the State of North Carolina.
Novant and Foundation each has all requisite power and authority to enter into
this Agreement and the other documents contemplated hereby, and to perform their
respective obligations hereunder and thereunder. Novant’s and Foundation’s
execution, delivery and performance of this Agreement and the other documents
contemplated hereby, and the consummation by Novant and Foundation of the
transactions contemplated hereby and thereby, are within Novant’s and
Foundation’s powers respectively, and have been duly authorized by all
appropriate action.

 

44



--------------------------------------------------------------------------------

  8.2 Consents; Absence of Conflicts with Other Agreements, Etc.

Novant’s and Foundation’s execution, delivery and performance of this Agreement
and the other documents contemplated hereby, and the consummation by Novant and
Foundation of the transactions contemplated hereby and thereby: (a) do not
require any approval or consent of, or declaration or filing with, any
Governmental Entity, except for Governmental Authorizations expressly provided
for by this Agreement or notices to and/or approvals of Governmental Entities
regarding Certificate of Need or licensure matters; and (b) will not violate,
conflict with or constitute on the part of Novant of Foundation a breach of or a
default under their respective certificates of incorporation or bylaws, any
existing Law or judgment of any Governmental Entity, or any agreement,
arrangement, indenture, mortgage or lease to which Novant, Foundation or their
respective Affiliates are subject.

 

  8.3 Binding Agreements.

This Agreement and any other agreements or instruments to which Novant or
Foundation will become a party pursuant hereto are and will constitute the valid
and legally binding obligations of Novant or Foundation, as the case may be, and
are and will be enforceable against Novant or Foundation, as applicable, in
accordance with the respective terms hereof or thereof, except as enforceability
may be restricted, limited or delayed by applicable bankruptcy or other Laws
affecting creditors’ rights generally and except as enforceability may be
subject to general principles of equity.

 

  8.4 Litigation and Proceedings.

There is no action, suit, proceeding, inquiry or investigation by or before any
Governmental Entity pending or, to Novant’s or Foundation’s knowledge,
threatened against Novant or Foundation which: (a) seeks to prohibit, restrain
or enjoin the execution and delivery of this Agreement; (b) questions the
validity or enforceability of this Agreement; (c) questions the power or
authority of Novant or Foundation to carry out the transactions contemplated by,
or to perform its obligations under, this Agreement; or (d) would result in any
change which would limit the ability of Novant or Foundation to perform any of
their respective obligations hereunder.

 

  8.5 Regulatory Compliance.

Novant, Foundation and their respective Affiliates and their existing facilities
and operations are in substantial compliance with all Laws of all Governmental
Entities having jurisdiction over Novant, Foundation, their respective
Affiliates, their respective facilities and the operation thereof, including all
Laws relating to billing and all Laws of or administered by any state regulatory
authorities, the Medicare and Medicaid programs (including their respective
fiscal intermediaries) and TRICARE, and have filed on a timely basis all
reports, data and other information required to be filed with such Governmental
Entities.

 

  8.6 Knowledge of Novant or Foundation; Non Reliance.

Neither Novant, Foundation nor any of their respective Affiliates has knowledge
of any fact, condition or circumstance concerning HMA, HMA LP, the Novant
Managed Subsidiaries or any of their Affiliates which constitutes a breach of
any representation, warranty or covenant of HMA or HMA LP set forth in this
Agreement, or any document, instrument or agreement delivered pursuant hereto or
in connection herewith which is not properly disclosed herein, therein, or in
the Schedules attached hereto. Novant and

 

45



--------------------------------------------------------------------------------

Foundation each acknowledge that it is a sophisticated investor and has such
knowledge and experience in financial and business matters as to be capable of
evaluating independently the merits, risks and suitability of entering into this
Agreement and the transactions contemplated hereby. Novant and Foundation are
dealing with HMA and HMA LP on a professional arm’s-length basis and have
expertise in assessing tax, legal, jurisdictional, regulatory and other risks
associated with entering into this Agreement and the transactions contemplated
hereby. Novant and Foundation further acknowledge that they have been, and will
continue to be, solely responsible for making their own independent appraisal of
and investigations into, and in connection with this Agreement, the transactions
contemplated hereby, and the Novant Managed Subsidiaries, and has made such an
independent appraisal of and investigation into, the financial condition,
creditworthiness, affairs, status and nature of Novant Managed Subsidiaries and
the Novant Managed Hospital Facilities and they have not relied, and will not
hereafter rely, on HMA, HMA LP, the Novant Managed Subsidiaries or any Affiliate
or representative of HMA, HMA LP, or the Novant Managed Subsidiaries or any
other third party with respect to such matters or to update them with respect to
such matters or to keep such matters under review on its behalf, except as
expressly set forth in Article VII. Novant and Foundation agree that they are
not relying on any financial data, statements, claims, projections, forecasts or
other information other than as expressly set forth in Article VII in entering
into this Agreement or consummating the transactions contemplated hereby.

 

  8.7 No Broker’s Fees.

Neither Novant, Foundation, nor any of their Affiliates have employed any
investment banker, finder, broker, agent or other intermediary in connection
with the negotiation or consummation of this Agreement or of any of the
transactions contemplated hereby as to which HMA, HMA LP or any of their
Affiliates may have any liability for broker’s, finder’s, financial advisory or
similar fees.

 

  8.8 Disclosure.

Neither this Article VIII or any of the written statements, documents,
certificates supplied to HMA or its Affiliates by or on behalf of Novant,
Foundation or their Affiliates in connection with the transactions contemplated
hereby contain any untrue statement of a material fact or omit a material fact
necessary to make each statement contained herein or therein, in light of the
circumstances in which they were made, not misleading in any material respect.

ARTICLE IX

INDEMNIFICATION

 

  9.1 Indemnification by HMA and HMA LP.

(a) From and after Closing to the extent provided by this Article IX, and except
for matters as to which Novant or Foundation are obligated to indemnify HMA or
HMA LP as provided by Section 9.2, HMA and HMA LP, for themselves and their
respective successors and permitted assigns, hereby jointly and severally
indemnify and hold harmless Novant, Foundation and their respective officers,
directors, employees, agents and Affiliates (“Novant Indemnified Parties”)
against any Losses suffered by the Novant Indemnified Parties, caused by,
arising out of or resulting from:

(i) the breach of any representation or warranty of HMA or HMA LP contained in
this Agreement;

 

46



--------------------------------------------------------------------------------

(ii) the breach or nonfulfillment of any agreement or covenant of HMA or HMA LP
contained in this Agreement or any other agreement among the parties and their
respective Affiliates;

(iii) the operations of the Transferred Physician Practices or the PPM Assets
related to each Transferred Physician occurring (a) prior to the date on which
the applicable Transferred Physician accepted employment with Foundation or an
Affiliate of Foundation, and (b) during the period in which the applicable
Transferred Physician was employed by HMA or an Affiliate of HMA ;

(iv) the operations of the Acquired Physician Practices or the Practice Assets
related to each HMA Hired Physician occurring on or following the date on which
the applicable HMA Hired Physician accepted employment with HMA or an Affiliate
of HMA;

(v) the operations of the Distributed Subsidiaries occurring prior to Closing,
and the operations of the Remaining Subsidiaries occurring during the period
from March 31, 2008 through Closing (provided, however, that HMA and HMA LP
shall have no obligation to indemnify any Novant Indemnified Party under this
clause (v) or otherwise for any Losses related to the matter of Paul E. Enochs,
M.D. vs. Louisburg H.M.A., Inc. and Louisburg H.M.A., LLC dba Franklin Regional
Medical Center and Franklin Regional Medical Center, LLC, which is described on
Schedule 7.14); or

(vi) the operations, obligations, or liabilities of the Distributed Subsidiaries
occurring after Closing.

(b) Notwithstanding the foregoing, neither HMA or HMA LP will have any
indemnification obligation to the extent arising under clause (a)(i) of the
preceding paragraph unless and until the aggregate amount of all such Losses
exceeds Two Hundred Fifty Thousand Dollars ($250,000) (the “Threshold Amount”)
(after which time the entire amount of such Losses occurring hereunder will be
indemnifiable), and provided that no claims for indemnification to the extent
arising under clause (a)(i) of the preceding paragraph will be asserted
(regardless of whether the Threshold Amount has been satisfied) unless the
amount of any such claim exceeds Ten Thousand Dollars ($10,000). The Threshold
Amount and the Ten Thousand Dollar ($10,000) minimum claim amount shall not
apply with respect to any indemnification obligation arising under clause (a)(i)
to the extent related to a breach of the representations set forth in
Section 7.4(g). HMA and/or HMA LP’s liability for losses under
Section 9.1(a)(ii) through (a)(vi) shall not be limited. HMA or HMA LP’s
collective, aggregate liability for any Losses of the Novant Indemnified Parties
under the provisions of Section 9.1(a)(i) shall not exceed (i) Thirty-Three
Million Three Hundred Thousand Dollars ($33,300,000) with respect to claims for
indemnification related to Gaffney HMA, LLC or Upstate Carolina Medical Center
and its related operations (other than claims involving said parties or
operations which are covered in clause (v) below, subject to the limitation set
forth therein); (ii) Twenty-Seven Million

 

47



--------------------------------------------------------------------------------

Nine Hundred Thousand Dollars ($27,900,000) with respect to claims for
indemnification related to Louisburg H.M.A., LLC or Franklin Regional Medical
Center and its related operations (other than claims involving said parties or
operations which are covered in clause (v) below, subject to the limitation set
forth therein); (iii) Fifty-Four Million Six Hundred Thousand Dollars
($54,600,000) with respect to claims for indemnification related to Mooresville
Hospital Management Associates, LLC or Lake Norman Regional Medical Center, and
its related operations (other than claims involving said parties or operations
which are covered in clause (v) below, subject to the limitation set forth
therein); (iv) One Hundred Fifty Million Dollars ($150,000,000) for
indemnification claims related to the Company as a whole, or not otherwise
specified in this Section 9.1(b); and (v) Three Hundred Million Dollars
($300,000,000) for indemnification claims arising under Sections 5.4, 7.22, 7.24
or 9.1(a)(ii) (other than breaches of Section 5.9).

 

  9.2 Indemnification by Novant and Foundation.

(a) From and after Closing to the extent provided by this Article IX, and except
for matters as to which HMA and HMA LP are obligated to indemnify the Novant
Indemnified Parties as provided by Section 9.1, Novant and Foundation, for
themselves and their successors and permitted assigns, hereby jointly and
severally indemnify and hold harmless HMA, HMA LP and their respective officers,
directors, managers, employees, agents and Affiliates (the “HMA Indemnified
Parties”) against any Losses suffered by the HMA Indemnified Parties caused by,
arising out of or resulting from:

(i) the breach of any representation or warranty of Novant or Foundation
contained in this Agreement;

(ii) the breach or nonfulfillment of any agreement or covenant of Novant or
Foundation contained in this Agreement or any other agreement among the parties
and their respective Affiliates;

(iii) the operations of the Distributed Subsidiaries or Remaining Subsidiaries
occurring during the period from March 31, 2008 through the date of Closing;

(iv) the operations of the Youngsville Hospital or the Youngsville Operations
(as each such term is defined in the Amended LLC Agreement);

(v) the operations of the Transferred Physician Practices or the PPM Assets
related to each Transferred Physician (as each such term is defined in the LLC
Agreement) occurring during the period in which the applicable Transferred
Physician is employed with Foundation or an Affiliate of Foundation; or

(vi) the operations of the Acquired Physician Practices or the Practice Assets
related to each HMA Hired Physician occurring during the period of time the
applicable HMA Hired Physician was employed by an Affiliate of Foundation.

 

48



--------------------------------------------------------------------------------

  9.3 Indemnification Procedure.

(a) Any claim for indemnification with respect to any Loss arising out of the
matters described in Section 9.1 or 9.2, must be asserted by the Novant
Indemnified Parties or the HMA Indemnified Parties, as appropriate, within
twenty-four (24) months after the date hereof or it will be barred; provided,
however, that any claims for breach of any covenant or agreement made in this
Agreement (including but not limited to Section 5.9 hereof) shall survive
Closing and may be asserted at any time within one (1) year following the last
date on which such covenant or agreement is to be performed hereunder or
twenty-four (24) months after the date hereof, whichever is longer.

(b) As used in this Article IX, the term “Losses” does not include: (i) any
amounts recovered from any surety, insurance carrier or third party obligor, nor
the cost of maintaining any surety or insurance policies; or (ii) any cost or
expense previously counted in determining Losses. The indemnified party agrees
to submit in a timely manner to any applicable surety, insurance carrier or
third party obligor all claims for indemnifiable Losses for which such entity
may have liability. An indemnifying party shall be entitled to set off against
any Losses any amount owed to it by indemnified party or its Affiliates.

(c) Any claim for indemnification by a Novant Indemnified Party that is based
upon Losses relating to a Distributed Subsidiary or a Remaining Subsidiary
arising out of or in connection with circumstances or events occurring during
the period from March 31, 2008 through the date of Closing, to the extent not
arising from a breach of the representations and warranties of HMA and HMA LP
under Article VII hereof, will be reduced ratably to reflect the Novant
Indemnified Party’s allocable share of such Losses which shall be equal to
Foundation’s “Percentage Interest” (as defined in the LLC Agreement) in the
Company as of the date of the circumstances or events which give rise to the
indemnification claim. Any claim for indemnification by an HMA Indemnified Party
that is based upon Losses relating to a Distributed Subsidiary or a Remaining
Subsidiary arising out of or in connection with circumstances or events
occurring during the period from March 31, 2008 through the date of Closing, to
the extent not arising from a breach of the representations and warranties of
Novant and Foundation under Article VIII hereof, will be reduced ratably to
reflect the HMA Indemnified Party’s allocable share of such Losses which shall
be equal to HMA L.P.’s “Percentage Interest” (as defined in the LLC Agreement)
in the Company as of the date of the circumstances or events which give rise to
the indemnification claim.

(d) As a condition precedent to a claim under this Article IX, an indemnified
party will promptly give to an indemnifying party notice of any matter which the
indemnified party has determined has given or could give rise to a right of
indemnification under this Agreement, which notice will specify in reasonable
detail the nature of the claim and the basis for indemnification. If a claim by
a third party is made against an indemnified party, and if such indemnified
party intends to seek indemnity with respect thereto, the indemnified party will
promptly give the indemnifying party notice of such claim. The indemnifying
party will have thirty (30) days after receipt of such notice to assume and
control the defense of such third-party claim at its expense and through counsel
of its choice reasonably satisfactory to the indemnified party. If the
indemnifying

 

49



--------------------------------------------------------------------------------

party elects not to defend against such third-party claim, then it will promptly
so notify the indemnified party and, in such event (and even in the absence of
such notice), the indemnified party will thereupon be entitled, at its option,
to assume and control the defense of such claim at its expense and through
counsel of its choice. If the indemnifying party exercises its right to
undertake the defense against any such claim as herein provided, the indemnified
party will cooperate with the indemnifying party in such defense and make
available to the indemnifying party all pertinent records, materials and
information in its possession or under its control relating thereto as is
reasonably requested by the indemnifying party. No third-party claim which is
being assumed and defended in good faith by the indemnifying party will be
settled by the indemnified party without the consent of the indemnifying party.

(e) The indemnifying party will be subrogated to any and all defenses, claims
and setoffs that the indemnified party asserted or could have asserted against
the third party making a claim. The indemnified party will execute and deliver
to the indemnifying party such documents as may be reasonably necessary to
establish by way of subrogation the ability and right of the indemnifying party
to assert such defenses, claims and setoffs.

 

  9.4 Exclusive Remedy.

Except for fraud or intentional misrepresentation, and except for claims of
equitable relief for alleged breaches of Section 5.2 or Section 5.9, the
indemnification provisions in Article IX of this Agreement shall provide the
sole and exclusive remedy of the HMA Indemnified Parties and the Novant
Indemnified Parties with respect to any and all Losses of any kind or nature
whatever incurred because of or resulting from or arising out of this Agreement
or the transactions contemplated hereby.

ARTICLE X

CONDITIONS PRECEDENT TO

OBLIGATIONS OF HMA LP AND THE COMPANY

The obligations of HMA LP and the Company hereunder are, at the option of HMA LP
and the Company, subject to the satisfaction, on or prior to the Closing Date,
of the following conditions unless waived by HMA LP and the Company:

 

  10.1 Representations, Warranties and Covenants.

The representations and warranties of Novant and Foundation contained in this
Agreement that are qualified as to materiality will be true and correct, and
those that are not so qualified will be true and correct in all material
respects, in each case as of the date of this Agreement and as of the Closing
Date, with the same force and effect as if made on and as of the Closing Date,
in each case except for representations and warranties that speak only as of a
specific date, which will have been true and correct as of such date; and each
and all of the terms, covenants and conditions of this Agreement to be complied
with or performed by Foundation or Novant or any of their respective Affiliates
on or before the Closing Date pursuant to the terms hereof will have been duly
complied with and performed in all material respects.

 

50



--------------------------------------------------------------------------------

  10.2 Governmental Authorizations; Consents.

HMA LP and the Company will have been provided documentation or other evidence
reasonably satisfactory to them that HMA LP and the Company have received from
all applicable Governmental Entities all Governmental Authorizations necessary
to consummate all of the transactions contemplated hereby.

 

  10.3 Actions and Proceedings.

No action or proceeding before any Governmental Entity will have been instituted
and remain in effect seeking to restrain or prohibit the transactions
contemplated hereby, and no Governmental Entity will have taken any other action
or made any request of any of the parties or their respective agents, as a
result of which HMA LP or the Company reasonably and in good faith deem it
inadvisable to proceed with the transactions contemplated hereby.

 

  10.4 Other Instruments and Documents.

Foundation, Novant and the Company will have delivered to HMA LP and the
Company, as applicable, all of the instruments and documents required by
Section 6.3 and Section 6.4.

ARTICLE XI

CONDITIONS PRECEDENT TO

OBLIGATIONS OF FOUNDATION AND NOVANT

The obligations of Foundation and Novant hereunder are, at the option of
Foundation and Novant, subject to the satisfaction, on or prior to the Closing
Date, of the following conditions unless waived by Foundation and Novant:

 

  11.1 Representations, Warranties and Covenants.

The representations and warranties of HMA and HMA LP, and any representations
and warranties of the Company, contained in this Agreement that are qualified as
to materiality will be true and correct, and those that are not so qualified
will be true and correct in all material respects, in each case as of the date
of this Agreement and as of the Closing Date, with the same force and effect as
if made on and as of the Closing Date, in each case except for representations
and warranties that speak only as of a specific date, which will have been true
and correct as of such date; and each and all of the terms, covenants and
conditions of this Agreement to be complied with or performed by HMA, HMA LP,
and the Company or any of their Affiliates on or before the Closing Date
pursuant to the terms hereof will have been duly complied with and performed in
all material respects.

 

  11.2 Governmental Authorizations; Consents.

Foundation and Novant will have been provided documentation or other evidence
reasonably satisfactory to them that Foundation and Novant have received from
all applicable Governmental Entities all Governmental Authorizations necessary
to consummate all of the transactions contemplated hereby.

 

51



--------------------------------------------------------------------------------

  11.3 Actions and Proceedings.

No action or proceeding before any Governmental Entity will have been instituted
and remain in effect seeking to restrain or prohibit the transactions
contemplated hereby, and no Governmental Entity will have taken any other action
or made any request of any of the parties or their respective agents, as a
result of which Foundation and Novant reasonably and in good faith deem it
inadvisable to proceed with the transactions contemplated hereby.

 

  11.4 Other Instruments and Documents.

HMA, HMA LP, and the Company will have delivered to Foundation and Novant, all
of the instruments and documents required by Section 6.2 and Section 6.4.

ARTICLE XII

TERMINATION

 

  12.1 Termination

This Agreement may be terminated at any time prior to Closing as follows:

(a) by the mutual consent of the parties; or

(b) by HMA LP, upon notice to Foundation, if (without any breach by HMA LP of
its obligations hereunder) compliance with any condition set forth in Article X
becomes impossible, and such failure of compliance is not waived by HMA LP; or

(c) by Foundation and Novant, upon notice to HMA LP, if (without any breach by
Foundation or Novant of any of their respective obligations hereunder)
compliance with any condition set forth in Article XI becomes impossible, and
such failure of compliance is not waived by Foundation and Novant; or

(d) by HMA LP, upon notice to Foundation, if between the date hereof and the
Closing Date there has occurred (or been discovered): (A) any event, condition
or change in the operations of the HMA Managed Healthcare Facility or a
Distributed Healthcare Facility, or in the financial condition, assets,
liabilities (contingent or otherwise) or income of such Healthcare Facilities;
or (B) any damage, destruction or loss, whether or not covered by insurance,
that adversely impairs the use or value of the HMA Managed Healthcare Facility
or a Distributed Healthcare Facility; that taken as a whole results in or is
likely to result in a Material Adverse Effect; or

(e) by Foundation, upon notice to HMA LP, if between the date hereof and the
Closing Date there has occurred (or been discovered): (A) any event, condition
or change in the operations of either of the Novant Managed Hospital Facilities,
or in the financial condition, assets, liabilities (contingent or otherwise) or
income of such

 

52



--------------------------------------------------------------------------------

Healthcare Facilities; or (B) any damage, destruction or loss, whether or not
covered by insurance, that adversely impairs the use or value of either of the
Novant Managed Hospital Facilities; that taken as a whole results in or is
likely to result in a Material Adverse Effect; or

(f) by HMA LP or by Foundation, upon notice to the other, at any time after
October 1, 2009 if Closing has not occurred by that date.

 

  12.2 Effect of Termination.

In the event of any termination of this Agreement, as provided by Section 12.1,
this Agreement will thereupon become void and of no effect, no party will have
any liability to any other party arising out of such termination, and no party
will have any further rights or obligations hereunder, except for the
obligations of the parties contained in this Section 12.2 and in Sections 5.2
(Confidentiality), 13.1 (Public Disclosure), 13.2 (Costs of Transaction), 13.3
(Enforcement Expenses), 13.4 (Notices), 13.6 (Governing Law; Venue) and 13.14
(Entire Agreement; Amendment), and any related definitional provisions set forth
in this Agreement, and except that nothing in this Section 12.2 will relieve any
party from liability for any breach of this Agreement (other than breach of a
representation or warranty contained herein) that arose prior to such
termination. Without limiting the generality of the foregoing, in the event of
any termination of this Agreement, as provided by Section 12.1, no party will
have liability to any other party for any breach of a representation or warranty
contained in this Agreement.

ARTICLE XIII

IN GENERAL

 

  13.1 Public Disclosure.

Notwithstanding anything herein to the contrary, each of the parties agrees
that, except as may be required to comply with the requirements of any Law, and
the rules and regulations of each stock exchange upon which the securities of
any of the parties (or its Affiliates) is listed, no press release or similar
public announcement or communication will be made or caused to be made
concerning the execution or performance of this Agreement unless specifically
approved in advance by HMA and Novant.

 

  13.2 Costs of Transaction.

Whether or not the transactions contemplated hereby are consummated and except
as otherwise expressly provided herein, each party will bear the fees, expenses
and disbursements of itself and its Affiliates, agents, representatives,
accountants, qualified intermediaries, counsel and bankers incurred in
connection with the subject matter hereof.

 

  13.3 Enforcement Expenses.

In the event any party elects to incur legal expenses to enforce, defend or
interpret any provision of this Agreement, as between it and any other party,
the prevailing party will be entitled to recover from the other party such legal
expenses, including reasonable attorneys’ fees, costs and necessary
disbursements, in addition to any other relief to which such party may be
entitled.

 

53



--------------------------------------------------------------------------------

  13.4 Notices.

Any notice, demand or communication required, permitted or desired to be given
hereunder will be in writing and will be deemed effectively given when
personally delivered, when received by telegraphic or other electronic means
(including telecopy and telex) or overnight courier, or five (5) days after
being deposited in the United States mail, with postage prepaid thereon, by
certified or registered mail, return receipt requested, addressed as follows:

If to Novant or Foundation:

Foundation Health Systems Corp.

2085 Frontis Plaza Boulevard

Winston-Salem, North Carolina 27103

Attention: President

Facsimile: 336-718-9860

with a copies to:

Novant Health, Inc.

2085 Frontis Plaza Boulevard

Winston-Salem, North Carolina 27013

Attention: Paul M. Wiles, President and Chief Executive Officer

and

Novant Health, Inc.

2085 Frontis Plaza Boulevard

Winston-Salem, North Carolina 27103

Attention: Lawrence U. McGee, Senior Vice President and General Counsel

Facsimile: 336-277-9440

if to HMA or HMA LP:

Health Management Associates, Inc.

5811 Pelican Bay Boulevard, Suite 500

Naples, Florida 34108-2710

Attention: Gary D. Newsome, President and Chief Executive Officer

Facsimile: (239) 597-5794

with a copy to:

Health Management Associates, Inc.

5811 Pelican Bay Boulevard, Suite 500

 

54



--------------------------------------------------------------------------------

Naples, Florida 34108-2710

Attention: Timothy R. Parry, Esq.

                  Senior Vice President and General Counsel

Facsimile: (239) 594-7368

or to such other address, and to the attention of such other Person or officer
as any party may designate by notice given in like manner.

 

  13.5 Schedules and Other Instruments.

Each Schedule, certificate provided hereunder, written disclosure required
hereby or referenced herein is incorporated by reference into this Agreement and
will be considered a part hereof as if set forth herein in full; provided,
however, that information set forth on any Schedule, certification or written
disclosure constitutes a representation and warranty of the party providing the
same and not the mutual agreement of the parties as to the facts therein stated.
Any fact disclosed in any Schedule shall be deemed to be disclosed with respect
to all of the representations and warranties contained in this Agreement. HMA
shall have the right to update the contents of any Schedule prior to Closing.

 

  13.6 Governing Law.

This Agreement will be governed by and construed in accordance with the Laws of
the State of North Carolina without regard to its conflicts of laws rules. Venue
of any actions to enforce this Agreement shall be in the state and federal
courts located in North Carolina.

 

  13.7 Waiver of Jury Trial.

Each party hereto hereby waives, to the fullest extent permitted by applicable
law, any right it may have to a trial by jury in respect of any litigation
directly or indirectly arising out of, under or in connection with this
agreement or the other Transaction Documents. Each party hereto (a) certifies
that no representative, agent or attorney of any other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver and (b) acknowledges that it
and the other parties hereto have been induced to enter into this agreement and
the other Transaction Documents, as applicable, by, among other things, the
mutual waivers and certifications in this Section.

 

  13.8 Benefit; Assignment.

Subject to express provisions herein to the contrary, this Agreement will inure
to the benefit of and be binding upon the parties hereto and their respective
legal representatives, successors and permitted assigns, and the rights and
obligations of the parties hereunder will survive the sale or other transfer of
substantially all of the capital stock or assets of any party or a change in
control of any party. No party may assign any of its rights or obligations under
this Agreement without the express consent of each of the other parties.

 

55



--------------------------------------------------------------------------------

  13.9 No Rights in Third Parties.

Nothing contained in this Agreement will be construed as giving rise to any
right to enforce its provisions to any Person not a party to this Agreement
under any legal theory.

 

  13.10 Waivers and Consents.

Any waiver of any provision of this Agreement and any consent given hereunder
must be in writing signed by the party sought to be bound. The waiver by any
party of breach or violation of any provision of this Agreement will not operate
as, or be construed to constitute, a waiver of any subsequent breach or
violation of the same or any other provision hereof.

 

  13.11 Severability.

In the event any provision of this Agreement is held to be invalid, illegal or
unenforceable for any reason and in any respect, such invalidity, illegality or
unenforceability will in no event affect, prejudice or disturb the validity of
the remainder of this Agreement, which will be and remain in full force and
effect, enforceable in accordance with its terms.

 

  13.12 Inferences.

Inasmuch as this Agreement is the result of negotiations among sophisticated
parties of equal bargaining power represented by counsel, no inference in favor
of, or against, any party will be drawn from the fact that any portion of this
Agreement has been drafted by or on behalf of such party.

 

  13.13 Headings.

The Article and Section headings of this Agreement are for convenience of
reference only and do not form a part hereof and do not in any way modify,
interpret or construe the intention of the parties.

 

  13.14 Entire Agreement; Amendment.

This Agreement supersedes all prior agreements and constitutes the entire
agreement of whatsoever kind or nature existing among the parties representing
the within subject matter prior to the date hereof, and no party will be
entitled to benefits other than those specified herein or in instruments or
documents executed contemporaneously herewith. The parties specifically
acknowledge that in entering into and executing this Agreement, the parties rely
solely upon the representations and agreements contained herein and no others.
All prior representations or agreements, whether written or oral, are superseded
unless and until made in writing and signed by the party sought to be charged
therewith. This Agreement may be amended, and the terms hereof may be modified,
only by a writing executed by each party hereto, and any matter referred to
herein as mutually agreed to or designated by the parties must be evidenced by
such a writing.

 

56



--------------------------------------------------------------------------------

  13.15 Tax and Medicare Advice and Reliance.

Except as expressly provided in this Agreement, none of the parties (nor any of
the parties’ respective counsel, accountants or other representatives) has made
or is making any representations to any other party (or to any other party’s
counsel, accountants or other representatives) concerning the consequences of
the transactions contemplated hereby under applicable tax laws or under the laws
governing the Medicare program. Each party has relied solely upon the tax and
Medicare advice of its own employees or of representatives engaged by such party
and not on any such advice provided by any other party hereto.

 

  13.16 Counterparts.

This Agreement, and any document or instrument required or permitted hereunder,
may be executed in counterparts (including by means of facsimile), each of which
will be deemed an original and all of which together will constitute but one and
the same instrument.

(Signatures appear on next page)

 

57



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers, all as of the date and year first written above.

 

CAROLINAS HOLDINGS, LLC By:   /s/ Timothy R. Parry Name:   Timothy R. Parry
Title:   Senior Vice President HEALTH MANAGEMENT ASSOCIATES, INC. By:   /s/
Timothy R. Parry Name:   Timothy R. Parry Title:   Senior Vice President
CAROLINAS JV HOLDINGS, L.P. By:   /s/ Timothy R. Parry Name:   Timothy R. Parry
Title:   Senior Vice President FOUNDATION HEALTH SYSTEMS CORP. By:   /s/ Gregory
J. Beier Name:   Gregory J. Beier Title:   President NOVANT HEALTH, INC. By:  
/s/ Dean Swindle Name:   Dean Swindle Title:  

Executive Vice-President,

President-Ambulatory Services,

and Chief Financial Officer

 

58



--------------------------------------------------------------------------------

*** PORTIONS OF THE EXHIBITS AND SCHEDULES OR ENTIRE SCHEDULES

HAVE BEEN OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

 

INDEX OF EXHIBITS AND SCHEDULES

Exhibits

 

Exhibit A   Form of Amended LLC Agreement*** Exhibit B   Form of Novant
Management Agreement*** Exhibit C   Form of HMA Management Agreement*** Exhibit
D   Form of Amended Clinical Affiliation Agreement Exhibit E   Form of New
Clinical Affiliation Agreement Exhibit F   Form of Transition Services
Agreement***

Schedules

 

Schedule 1.1   Intercompany Balances or Accounts Schedule 2.4   Management
Compensation Schedule 5.1(a)   Mobile Services*** Schedule 5.7(a)   Novant
Physicians*** Schedule 7.4(a)   Subsidiary Financial Statements*** Schedule
7.4(c)   Accounts Receivable*** Schedule 7.4(d)(i)   April 30, 2009 Balance
Sheet of Novant Managed Subsidiaries*** Schedule 7.4(d)(ii)   Events Occurring
Between April 30, 2009 and July 31, 2009 Schedule 7.5   Permitted Encumbrances
Schedule 7.7   Medicare and Medicaid Participation Schedule 7.9   Contracts
Schedule 7.11   Insurance Schedule 7.12   Employee Benefit Plans Schedule 7.14  
Litigation Schedule 7.16   Recent Events

 

59



--------------------------------------------------------------------------------

Schedule 7.17   Environmental Schedule 7.18   Taxes Schedule 7.22   Payor
Participation Schedule 7.24   Healthcare Matters Schedule 7.25   Affiliate
Transactions

 

60



--------------------------------------------------------------------------------

Exhibit A

*** TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

FORM OF AMENDED LLC

AGREEMENT

OF

CAROLINAS HOLDINGS, LLC

Dated as of October 1, 2009



--------------------------------------------------------------------------------

Article I DEFINITIONS

   1

Section 1.1

  

Definitions

   1

Section 1.2

  

Interpretation

   12

Article II FORMATION

   13

Section 2.1

  

Formation

   13

Section 2.2

  

Name

   13

Section 2.3

  

Principal Office

   13

Section 2.4

  

Registered Agent & Office

   13

Section 2.5

  

Qualifications in Other Jurisdictions

   13

Section 2.6

  

Purpose & Powers

   14

Section 2.7

  

Term

   15

Section 2.8

  

Title to Company Property

   16

Section 2.9

  

Entity Declaration

   16

Section 2.10

  

Tax Classification of the Company

   16

Section 2.11

  

Adoption of this Agreement

   16

Section 2.12

  

Regulatory Matters Regarding Foundation

   17

Article III CONTRIBUTIONS AND CAPITAL ACCOUNTS

   18

Section 3.1

  

Adjustment to Capital Accounts

   18

Section 3.2

  

Additional Capital Contributions

   18

Section 3.3

  

Value of Capital Contributions

   20

Section 3.4

  

Maintenance of Capital Accounts

   20

Section 3.5

  

Compliance with Section 704(b) of the Code

   20

Section 3.6

  

No Negative Capital Account Restoration

   21

Section 3.7

  

Interest on Capital Contributions

   21

Section 3.8

  

Withdrawal or Reduction of Capital Contributions

   21

Article IV ALLOCATIONS

   21

Section 4.1

  

Allocations of Net Profits and Net Losses

   21

Section 4.2

  

Special Allocations

   22

Section 4.3

  

Curative Allocations

   24

Section 4.4

  

Loss Limitation

   24

Section 4.5

  

Other Allocation Rules

   24

Section 4.6

  

Tax Allocations; Code Section 704(c)

   25

Section 4.7

  

Power of Board of Managers to Vary Allocations

   25

Article V DISTRIBUTIONS

   26

Section 5.1

  

Distributions

   26

Section 5.2

  

Liquidating Distributions

   28

Section 5.3

  

Amounts Withheld

   28

Section 5.4

  

Assignment of Economic Interest

   29

Article VI MANAGEMENT

   30

Section 6.1

  

Board of Managers

   30

Section 6.2

  

Community Benefit Activities and Decisions

   33



--------------------------------------------------------------------------------

Section 6.3

  

Negative Covenant

   34

Section 6.4

  

Number and Election of Managers

   35

Section 6.5

  

Term; Resignation and Removal

   35

Section 6.6

  

Powers of Individual Managers

   35

Section 6.7

  

Fiduciary Duties of Managers

   35

Section 6.8

  

Compensation of Managers

   36

Section 6.9

  

Independent Activities of Manager

   36

Section 6.10

  

Meetings of the Board of Managers

   36

Section 6.11

  

Tax Matters Partner

   37

Section 6.12

  

Class B Subsidiary Community Benefit Activities and Decisions

   37

Section 6.13

  

Enforcement of Community Benefit Standard

   38

Section 6.14

  

Management of Subsidiaries

   39

Section 6.15

  

Class B Subsidiary Call Right

   39

Article VII MEMBERS

   40

Section 7.1

  

Membership Interests

   40

Section 7.2

  

Members

   40

Section 7.3

  

Representations and Warranties

   40

Section 7.4

  

Issuance of Additional Membership Interest

   41

Section 7.5

  

Conflicts of Interest

   41

Section 7.6

  

Lack of Authority

   41

Section 7.7

  

Member Meetings

   42

Article VIII INDEMNIFICATION

   43

Section 8.1

  

Liability of Members and Managers

   43

Section 8.2

  

Indemnification of Members and Managers

   43

Section 8.3

  

Advancement of Expenses

   43

Section 8.4

  

Approval of Indemnification Payments

   43

Section 8.5

  

Contractual Article

   44

Section 8.6

  

Insurance

   44

Section 8.7

  

Non-Exclusivity

   44

Section 8.8

  

Indemnification of Employees or Agents

   44

Article IX TRANSFERS

   45

Section 9.1

  

Company’s Restriction on Transfers

   45

Section 9.2

  

Transfers Prohibited by Company’s Agreements

   45

Section 9.3

  

Permitted Transfers

   45

Section 9.4

  

Agreement of Certain Transferees

   47

Section 9.5

  

Right of First Refusal; Other Repurchase Events

   48

Section 9.6

  

Class A Subsidiary Call Right

   50

Section 9.7

  

Class A Subsidiary Redemption Right

   50

Section 9.8

  

Fair Market Value

   51

Section 9.9

  

Procedures for Transferring HMA L.P.’s Class A Sub Units to Foundation

   52

Section 9.10

  

Procedures for Transferring Class B Sub Units

   54

Section 9.11

  

Youngsville Property

   54

Article X WITHDRAWAL, DISSOLUTION AND WINDING UP

   55

 

2



--------------------------------------------------------------------------------

Section 10.1

  

Member Withdrawal

   55

Section 10.2

  

Dissolution

   55

Section 10.3

  

Winding Up

   55

Section 10.4

  

Final Distribution

   56

Section 10.5

  

Certificate of Cancellation

   56

Article XI BOOKS, RECORDS AND ACCOUNTING

   57

Section 11.1

  

Books and Records

   57

Section 11.2

  

Tax Information

   57

Article XII MISCELLANEOUS PROVISIONS

   57

Section 12.1

  

Amendment of the Certificate of Formation or this Agreement

   57

Section 12.2

  

Notices

   58

Section 12.3

  

Insurance

   59

Section 12.4

  

Merger of Prior Agreements

   59

Section 12.5

  

Governing Law

   59

Section 12.6

  

Waiver

   59

Section 12.7

  

Severability

   60

Section 12.8

  

Captions

   60

Section 12.9

  

Inferences

   60

Section 12.10

  

Guaranty of Performance

   60

Section 12.11

  

Further Actions

   60

Section 12.12

  

Specific Performance; Injunctive Relief

   60

Section 12.13

  

Binding Agreement

   61

Section 12.14

  

No Rights Created in Third Persons

   61

Section 12.15

  

Counterparts Execution

   61

 

3



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY

AGREEMENT

OF

CAROLINAS HOLDINGS, LLC

This SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this
“Agreement”) of Carolinas Holdings, LLC, a Delaware limited liability company
(the “Company”), is made effective as of October 1, 2009 (the “Effective Date”),
by and among Carolinas JV Holdings, L.P., a Delaware limited partnership (“HMA
L.P.”), Health Management Associates, Inc., a Delaware corporation (“HMA”),
Novant Health, Inc., a North Carolina not-for-profit corporation (“Novant”) and
Foundation Health Systems Corp., a North Carolina non-profit corporation which
is exempt from federal income tax as an organization described in
Section 501(c)(3) of the Code (“Foundation”).

WHEREAS, the Company was formed under and pursuant to the Act by the filing of a
Certificate of Formation with the Delaware Secretary of State on March 19, 2008;
and

WHEREAS, on March 31, 2008, Foundation, Novant, HMA L.P., HMA and Hospital
Management Associates, Inc. entered into that certain Amended and Restated
Limited Liability Company Agreement of the Company (the “First Amended and
Restated LLC Agreement”) setting forth their respective rights in the Company;
and

WHEREAS, Foundation, Novant, HMA L.P. and HMA have entered into that certain
Restructuring Agreement, dated as of September 30, 2009, under which the Members
have agreed to take certain actions to restructure the assets, operations,
governance and relative ownership of the Company and to restructure the relative
economic interests in its Subsidiaries (the “Restructuring Agreement”); and

WHEREAS, the Members desire to enter into this Agreement to set forth their
respective rights in the Company and its Subsidiaries as they have been amended
by the parties, and thereby amend and restate the First Amended and Restated LLC
Agreement of the Company, which shall be superseded and replaced in its entirety
by this Agreement; and

WHEREAS, the parties hereto desire that this Agreement govern the affairs of the
Company and its business.

NOW, THEREFORE, in consideration of the promises and mutual covenants, terms and
conditions contained herein, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions.

In this Agreement, the following terms have the meanings set forth below, and
all terms used in this Agreement that are not defined in this Article I shall
have the meanings given such terms elsewhere in this Agreement:

(a) “Acquiring Member” shall have the meaning provided in Section 9.5(b).



--------------------------------------------------------------------------------

(b) “Act” means the Delaware Limited Liability Company Act, as amended and as in
effect from time to time.

(c) “Adjusted Capital Account Deficit” means with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Tax Year, after giving effect to the following adjustments: (i) credit
to such Capital Account any amounts which such Member is obligated to restore
pursuant to any provision of this Agreement or is deemed to be obligated to
restore pursuant to the penultimate sentences of sections 1.704-2(g)(1) and
1.704-2(i)(5) of the Regulations; and (ii) debit to such Capital Account the
items described in sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(ii)(d)(5) and
1.704-1(b)(2)(ii)(d)(6) of the Regulations. This definition of Adjusted Capital
Account Deficit is intended to comply with provisions of section
1.704-1(b)(2)(ii)(d) of the Regulations and shall be interpreted consistently
therewith.

(d) “Affiliate” means, with respect to any Person, any Persons directly or
indirectly controlling, controlled by, or under common control with, such other
Person at any time during the period for which the determination of affiliation
is being made. For purposes of this definition, the term “control” (including
the correlative meanings of the terms “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of management policies
of such Person, whether through the ownership of voting securities or by
contract or otherwise.

(e) “Agreement” shall have the meaning given it in the preamble.

(f) “Alternate Assets” shall have the meaning given it in Section 9.9(f).

(g) “Assigned Economic Interest” shall have the meaning provided in
Section 5.4(b).

(h) “Assignment Notice” shall have the meaning provided in Section 5.4(b).

(i) “Board of Managers” means the Board of Managers of the Company, consisting
of the Managers appointed by the Members pursuant to Section 6.4.

(j) “Breach Notice” shall have the meaning provided in Section 6.13(a).

(k) “Call Right Notice” shall have the meaning provided in Section 9.6.

(l) “Capital Account” of a Member as of any date means the Capital Contributions
to the Company by such Member, as adjusted pursuant to this Agreement through
such date.

(m) “Capital Contribution” means any contribution by a Member to the capital of
the Company in cash or property or other obligation to contribute cash or
property.

(n) “Cash Flow from Operations”, with respect to each Subsidiary, means the net
cash provided by operating activities of such Subsidiary, as applicable, as
shown on a statement of cash flows for the referenced period, prepared in
accordance with GAAP.

 

2



--------------------------------------------------------------------------------

(o) “Certificate of Formation” means the Certificate of Formation of the Company
filed with the Delaware Secretary of State on March 19, 2008, as it may from
time to time be further amended.

(p) “Change in Law” means a statutory change, regulatory change, or judicial or
regulatory interpretation implicating the Charity Policy.

(q) “Change of Control” means, with respect to HMA, HMA L.P., or any other party
in the direct chain of ownership between HMA and the Company (HMA, HMA L.P., or
any of the parties in the aforesaid chain of ownership being referred to as the
“Participant”), the occurrence of any of the following: (i) any consolidation or
merger of the Participant with or into any other entity or Person, or any other
reorganization, in which the equity holders of the Participant or Affiliates of
said equity holders immediately prior to such consolidation, merger or
reorganization, retain or receive on account of their securities of the
Participant less than fifty percent (50.0%) of the surviving entity’s voting
power immediately after such consolidation, merger or reorganization; (ii) any
transaction or series of related transactions in which in excess of fifty
percent (50.0%) of the Participant’s voting power is acquired by a Person or a
group of Persons that are not Affiliates of the Participant immediately prior to
such acquisition; (iii) the granting to any Person, other than an Affiliate of
the Participants, for monetary consideration or otherwise, of the right to
solely appoint or have sole approval of the selection or election in excess of
fifty percent (50.0%) of the Participant’s voting power; (iv) a sale or other
disposition of all or substantially all of the assets of the Participant, or
more than fifty percent (50.0%) of the operating assets of the Participant, to
an entity that is not an Affiliate of the Participant immediately prior to the
sale or other disposition; (v) the approval of the governing body of the
Participant of a plan of complete or substantial liquidation of the Participant;
or (vi) the entry into a management contract or agreement with a third party
that is not an Affiliate of the Participant providing for joint operation or the
operation by such third party of all or substantially all of the Participant’s
assets. However, a management led leveraged buy-out transaction encompassed by
clause (i) or clause (ii) of the preceding sentence will not constitute a Change
of Control if substantially all of HMA’s “Current” (meaning as of the date
hereof) senior executive management team is retained in executive management
positions by the surviving entity or the acquiring Person(s) for a period of at
least eighteen (18) months following the consummation of the transaction that
would otherwise constitute a Change of Control. Substantially all of HMA’s
senior executive management team will be deemed to have been retained if,
immediately following the consummation of a transaction involving HMA that would
otherwise constitute a Change of Control, HMA’s Current Chief Executive Officer
and at least two of HMA’s Current Chief Financial Officer, Current Chief
Administrative Officer, or Current General Counsel are retained in executive
management positions by the surviving entity or the acquiring Person(s).

(r) “Charity Policy” means the charity care policy which is referenced in the
definition of Community Benefit Standard, as the same may be revised from time
to time as provided herein. The Charity Policy shall apply to the Company and
each of the Subsidiaries.

(s) “Class A Distribution Measuring Period” has the meaning given in
Section 5.1(e).

 

3



--------------------------------------------------------------------------------

(t) “Class A Sub Redemption Notice” shall have the meaning provided in
Section 9.7.

(u) “Class A Subsidiary” means Gaffney or Louisburg and “Class A Subsidiaries”
means both Class A Subsidiaries.

(v) “Class A Subsidiary Management Agreement” means the Management Agreement
executed on the date hereof between the Class A Subsidiaries, the Subsidiary
Manager of the Class A Subsidiaries, the Company, and HMA L.P.

(w) “Class A Sub Units” means, at any time, the then current issued and
outstanding ownership interests of any nature in the Class A Subsidiaries,
regardless of whether certificated.

(x) “Class A Sub Unit Transfer” shall have the meaning provided in
Section 9.9(a).

(y) “Class B Change of Control Notice” shall have the meaning provided in
Section 9.3(c)(ii).

(z) “Class B Distribution Measuring Period” has the meaning given in
Section 5.1(f).

(aa) “Class B Permitted Assignee” shall mean (i) individuals who are physicians,
doctors of osteopathic medicine, physician assistants, nurse practitioners,
certified registered nurse anesthetists and any other health care professional
who provide services at the Class B Subsidiary, (ii) any entity (not including
any operator of a general acute care hospital, any owner of a majority equity
interest in a general acute care hospital, any party directly or indirectly
controlling a general acute care hospital, or Affiliates thereof) of which at
least a majority of the outstanding equity interests are owned entirely by
individuals described in clause (i) and of which none of the outstanding equity
interests are owned by any operator of general acute care hospital, any owner of
a majority equity interest in a general acute care hospital, any party directly
or indirectly controlling a general acute care hospital, or Affiliates thereof,
(iii) Affiliates of HMA L.P., and (iv) any other Person approved by Foundation
to be a Class B Permitted Assignee hereunder.

(bb) “Class B Subsidiary” means Mooresville Hospital Management Associates, LLC,
a North Carolina limited liability company.

(cc) “Class B Subsidiary Call Right Notice” shall have the meaning provided in
Section 6.15.

(dd) “Class B Subsidiary Management Agreement” means the Management Agreement
executed on the date hereof between the Class B Subsidiary, the Subsidiary
Manager of the Class B Subsidiary, the Company, and Foundation.

(ee) “Class B Subsidiary Repurchase Triggering Notice” shall have the meaning
provided in Section 2.12(a).

(ff) “Class B Sub Units” means, at any time, the then current issued and
outstanding ownership interests of any nature in the Class B Subsidiary,
regardless of whether certificated.

 

4



--------------------------------------------------------------------------------

(gg) “Class B Sub Unit Transaction” shall have the meaning provided in
Section 9.10.

(hh) “Clinical Affiliation Agreement” means the Amended and Restated Clinical
Affiliation Agreement between the Company and Novant, of even date herewith.

(ii) “Code” means the Internal Revenue Code of 1986, as amended and as in effect
from time to time.

(jj) “Community Benefit Activities” shall mean the Community Benefit Standard
activities that are conducted by the Company and each of the Subsidiaries.

(kk) “Community Benefit Standard” a standard pursuant to which the Company, its
Subsidiaries, and its assets are operated in furtherance of Foundation’s
charitable purposes, and pursuant to which:

 

  1. The Company adopts and implements, and causes each Subsidiary to adopt and
implement, the charity care policy which is attached hereto as Exhibit III (the
“Charity Policy”). The Charity Policy shall be subject to change in accordance
with Section 6.2(c), 6.2(d), and 6.2(e) hereof;

 

  2. Each Subsidiary becomes and remains certified by the U.S. Department of
Health and Human Services to provide services to all beneficiaries of Medicare,
Medicaid, and other government payment programs, and provides services in a
nondiscriminatory manner to such beneficiaries;

 

  3. Each Subsidiary operates a full-time emergency room which is open to and
accepts all persons, regardless of their ability to pay;

 

  4. Each Subsidiary maintains an open medical staff, subject to exclusive
contracts for hospital-based services such as anesthesiology, radiology,
pathology, hospitalist, and emergency department services, to the extent an
exclusive contract for those services is required to obtain proper staffing
coverage or to permit a more efficient delivery of those services within the
Subsidiary’s hospital facility;

 

  5. Each Subsidiary provides public health programs of educational benefit to
the communities it serves;

 

  6. Each Subsidiary generally promotes the health, wellness, and welfare of the
communities it serves by providing quality healthcare services at reasonable
cost;

 

  7. The Company and each Subsidiary adopts and applies the Conflict of Interest
Policy set forth in Exhibit IV to this Agreement; and

 

  8. The Company and each Subsidiary adopts the Catastrophic Discount Policy set
forth in Exhibit V to this Agreement.

 

5



--------------------------------------------------------------------------------

(ll) “Community Benefit Threshold” shall mean an annual level of expenditures in
furtherance of the Community Benefit Standard incurred by the Class B
Subsidiary. The parties acknowledge and agree that ***. The expenditures to be
counted in determining if the Community Benefit Threshold has been met or has
been exceeded shall be the costs, expenditures, or items listed on Exhibit VI
attached hereto, and the Community Benefit Threshold shall be quantified and
calculated as set forth on Exhibit VI. The parties acknowledge that the numbers
shown on Exhibit VI are examples only.

(mm) “Company” shall have the meaning given it in the preamble.

(nn) “Company Funding Amount” shall have the meaning provided in Section 5.1(b).

(oo) “Company Minimum Gain” has the meaning of “partnership minimum gain” set
forth in Sections 1.704-2(b)(2) and 1.704-2(d) of the Regulations.

(pp) “Company Property” means all real and personal property owned by the
Company and any improvements thereto, and shall include both tangible and
intangible property.

(qq) “Conflict of Interest Policy” means the Conflict of Interest Policy
attached hereto as Exhibit IV.

(rr) “Contribution Agreement” means that certain Contribution Agreement, dated
as of March 31, 2008, between Foundation, HMA L.P., HMA, Novant and the Company,
pursuant to which Foundation contributed cash to the Company in exchange for its
Membership Interest in the Company.

(ss) “Credit Agreement” shall have the meaning provided in Section 9.3(b)(vi).

(tt) “Cure Period” shall have the meaning provided in Section 6.13(a).

(uu) “Defaulting Member” shall have the meaning provided in Section 3.2(d).

(vv) “Defaulting Class A Member” shall have the meaning provided in
Section 3.2(e).

(ww) “Defaulting Class B Member” shall have the meaning provided in
Section 3.2(f).

(xx) “Disposing Member” shall have the meaning provided in Section 9.5(b).

(yy) “Disposition Event” shall have the meaning provided in Section 9.5(b).

(zz) “Distribution Adjustment” means, with respect to each Subsidiary for a
referenced period, the sum of (i) the amount of capital expenditures of such
Subsidiary during the referenced period, not to exceed seventy-five percent
(75.0%) of Cash Flow from Operations for such referenced period plus (ii) the
principal payments on any indebtedness of such Subsidiary during such referenced
period, whether related to capital or operating expenditures of such Subsidiary.

(aaa) “EBITDA” means earnings before interest, taxes, depreciation and
amortization.

 

6



--------------------------------------------------------------------------------

(bbb) “Economic Interest Assignee” shall have the meaning provided in
Section 5.4(b).

(ccc) “Economic Interest Assignor” shall have the meaning provided in
Section 5.4(b).

(ddd) “Effective Date” shall have the meaning given it in the preamble.

(eee) “Encumbrance” means any lien (including a lien of any mortgage or deed of
trust, mechanic’s or materialmen’s lien and judgment lien), charge, pledge,
encumbrance, security interest, option, judgment or any other restriction or
third party right of any kind.

(fff) “Excess UBTI” shall have the meaning provided in Section 2.12(d).

(ggg) “Fair Market Value” shall have the meaning provided in Section 9.8(a).

(hhh) “First Amended and Restated LLC Agreement” shall have the meaning provided
in the recitals.

(iii) “First Refusal Purchase Price” shall have the meaning provided in
Section 9.5(a).

(jjj) “Foundation” shall have the meaning given it in the preamble.

(kkk) “Foundation Class A Contractual Interest” shall mean (i) Foundation’s
Class A Economic Interest as set forth in Sections 5.1(b)(i) and 5.1(c) hereof;
(ii) Foundation’s right to receive a distribution of ninety-nine percent
(99%) of the Class A Sub Units and to purchase the remaining one percent (1%) of
the same at specified times, as set forth herein, and (iii) Foundation’s other
contractual rights relating to the Class A Subsidiaries as set forth herein,
including, without limitation, the rights described in Section 6.1(e). Changes
to the Percentage Interests, as defined herein, shall not result in a change to
the Foundation Class A Contractual Interest unless Foundation gives its prior
written approval to a separate written amendment describing the changes to its
Class A Contractual Interest.

(lll) “Foundation Class A Economic Interest” shall have the meaning provided in
Section 5.1(b)(i) and Section 5.1(c).

(mmm) “Foundation Class B Economic Interest” shall have the meaning provided in
Section 5.1(b)(ii).

(nnn) “Foundation Entities” means Foundation and each Affiliate of Foundation
that owns a Membership Interest at the time in question.

(ooo) “Foundation Manager” shall have the meaning provided in Section 6.4.

(ppp) “Foundation Option Period” shall have the meaning provided in
Section 2.7(c)(iii).

(qqq) “Foundation Percentage Interest” means, unless otherwise agreed by the
mutual consent of the Members, fifty percent (50.0%).

 

7



--------------------------------------------------------------------------------

(rrr) “Foundation Permitted Transferee” shall have the meaning provided in
Section 9.3(a).

(sss) “Foundation Regulatory Purchase Notice” shall have the meaning provided in
Section 2.12(b)(ii).

(ttt) “Foundation Unwind Purchase Notice” shall have the meaning provided in
Section 2.7(c)(iii).

(uuu) “Free Cash Flow”, when used with respect to a Subsidiary, means Cash Flow
from Operations for a referenced period less the Distribution Adjustment, plus
the net proceeds from disposition(s) of Subsidiary assets. “Free Cash Flow,”
when used with respect to the Company, means the Free Cash Flow of its
Subsidiaries, plus the net proceeds from disposition(s) of the Company’s
interest in a Subsidiary.

(vvv) “GAAP” means, at any time, generally accepted United States accounting
principles, methods and practices then set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, and statements and pronouncements of the Financial
Accounting Standards Board, the Securities and Exchange Commission or of such
other party as may be approved by a significant segment of the U.S. accounting
profession, in each case as of the date or period at issue and as applied on a
consistent basis.

(www) “Gaffney” means Gaffney H.M.A., LLC, a South Carolina limited liability
company.

(xxx) “Governmental Authorizations” means all licenses, permits, certificates,
no objection letters, clearances, certificates of need, and other
authorizations, consents and approvals of any Governmental Entity which are
required to consummate a contemplated action.

(yyy) “Governmental Entity” means any local, state or federal government or
political subdivision thereof, including each of their respective branches,
departments, agencies, taxing authorities, commissions, boards, bureaus, courts,
instrumentalities or other subdivisions.

(zzz) “HMA” shall have the meaning given it in the preamble.

(aaaa) “HMA L.P.” shall have the meaning given it in the preamble.

(bbbb) “HMA Class A Economic Interest” shall have the meaning provided in
Section 5.1(b)(i) and 5.1(c).

(cccc) “HMA Class B Economic Interest” shall have the meaning provided in
Section 5.1(b)(ii).

(dddd) “HMA Entities” means HMA L.P. and each Affiliate of HMA L.P. that owns a
Membership Interest at the time in question.

(eeee) “HMA L.P. Percentage Interest” means, unless otherwise agreed by the
mutual consent of the Members, fifty percent (50.0%).

 

8



--------------------------------------------------------------------------------

(ffff) “HMA L.P. Option Period” have the meaning provided in
Section 2.7(c)(iii).

(gggg) “HMA Manager” shall have the meaning provided in Section 6.4.

(hhhh) “HMA Partnership Interest” shall have the meaning provided in
Section 9.1.

(iiii) “HMA Permitted Transferee” shall have the meaning provided in
Section 9.3(b).

(jjjj) “HMA Regulatory Purchase Notice” shall have the meaning provided in
Section 2.12 (b)(i).

(kkkk) “HMA Unwind Purchase Notice” shall have the meaning provided in
Section 2.7(c)(iii).

(llll) “Initial Notice Period” shall have the meaning provided in
Section 2.12(b)(i).

(mmmm) “Initial Term” shall have the meaning provided in Section 2.7(a).

(nnnn) “Louisburg” means Louisburg H.M.A., LLC, a North Carolina limited
liability company.

(oooo) “Louisburg Operations” shall have the meaning provided in
Section 5.1(c)(i).

(pppp) “Louisburg Repurchase Triggering Notice” shall have the meaning provided
in Section 9.5(f).

(qqqq) “Louisburg Units” shall have the meaning provided in Section 9.5(f).

(rrrr) “Manager” means a Person appointed to the Board of Managers by a Member
pursuant to Section 6.4.

(ssss) “March 17 Letter” shall have the meaning provided in Section 9.5(f).

(tttt) “Measuring Date” shall have the meaning provided in Section 6.2(e).

(uuuu) “Member” means each Person who executes a counterpart of this Agreement
as a Member and each Person who hereafter becomes a Member pursuant to this
Agreement.

(vvvv) “Member Nonrecourse Debt” has the meaning of “partner nonrecourse debt”
set forth in section 1.704-2(b)(4) of the Regulations.

(wwww) “Member Nonrecourse Debt Minimum Gain” means an amount, with respect to
each Member Nonrecourse Debt, equal to the Company Minimum Gain that would
result if such Member Nonrecourse Debt were treated as a nonrecourse liability,
determined in accordance with section 1.704-2(i)(3) of the Regulations.

(xxxx) “Member Acquiring Membership Interest” shall have the meaning provided in
Section 9.5(a).

 

9



--------------------------------------------------------------------------------

(yyyy) “Member Transferring Membership Interest” shall have the meaning provided
in Section 9.5(a).

(zzzz) “Membership Interest” means the entire interest of a Member in the
Company as described in this Agreement.

(aaaaa) “Mooresville UBTI” shall mean income of the Company derived from the
operations of the Class B Subsidiary that is subject to federal income tax as
unrelated business taxable income when allocated to Foundation.

(bbbbb) “Mooresville UBTI Threshold” means Mooresville UBTI in an amount of up
to five percent (5.0%) of the income derived from the operations of the Class B
Subsidiary, if all of the income derived from the operations of the Class B
Subsidiary had been allocated to Foundation.

(ccccc) “Net Losses” means the losses and deductions of the Company or any
Subsidiary determined in accordance with the Company’s tax reporting method
consistently applied from year to year employed under the method of accounting
adopted by the Company and as reported separately or in the aggregate, as
appropriate, on the tax return of the Company filed for federal income tax
purposes.

(ddddd) “Net Profits” means the taxable income and gains of the Company or any
Subsidiary determined in accordance with the Company’s tax reporting method
consistently applied from year to year employed under the method of accounting
adopted by the Company and as reported separately or in the aggregate, as
appropriate, on the tax return of the Company filed for federal income tax
purposes.

(eeeee) “Nondefaulting Member” shall have the meaning provided in
Section 3.2(d).

(fffff) “Nondefaulting Class A Member” shall have the meaning provided in
Section 3.2(e).

(ggggg) “Nondefaulting Class B Member” shall have the meaning provided in
Section 3.2(f).

(hhhhh) “Nonrecourse Deductions” has the meaning set forth in section
1.704-2(b)(1) of the Regulations.

(iiiii) “Novant” shall have the meaning given it in the preamble.

(jjjjj) “Offering Notice” shall have the meaning provided in Section 9.5(a).

(kkkkk) “Opinion” shall have the meaning provided in Section 2.12(c).

(lllll) “Participant” shall have the meaning provided in Section 1.1(q).

(mmmmm) “Percentage Interest” means, with respect to the HMA Entities, the HMA
L.P. Percentage Interest, and with respect to the Foundation Entities, the
Foundation Percentage Interest.

 

10



--------------------------------------------------------------------------------

(nnnnn) “Person” means any individual, corporation, limited liability company,
partnership, trust, unincorporated association or other entity.

(ooooo) “Presbyterian Huntersville” means Presbyterian Hospital Huntersville,
located at 10030 Gilead Road, Huntersville, North Carolina.

(ppppp) “Purchasing Party” shall have the meaning provided in Section 9.10.

(qqqqq) “Qualified Appraiser” means a nationally recognized firm with extensive
and referenceable experience providing fair market valuations of hospitals and
health systems, which firm has demonstrable experience providing financial
advisory services in the sale of hospitals and health systems and knowledge of
current market conditions.

(rrrrr) “Regulations” means all temporary and final income tax regulations
promulgated under the Code.

(sssss) “Regulatory Allocations” shall have the meaning provided in Section 4.3.

(ttttt) “Renewal Term” shall have the meaning provided in Section 2.7(b).

(uuuuu) “Remaining Assets” shall have the meaning provided in Section 10.3.

(vvvvv) “Repurchase Measuring Period” shall have the meaning provided in
Section 5.1(d).

(wwwww) “Restricted Period” shall mean the period commencing on the date hereof
and ending on the sixth anniversary of the date hereof.

(xxxxx) “Restructuring Agreement” shall have the meaning provided in the
recitals.

(yyyyy) “Restructuring True-Up Period” shall have the meaning provided in
Section 5.1(a).

(zzzzz) “Rules” shall have the meaning provided in Section 9.8(b).

(aaaaaa) “Selling Party” shall have the meaning provided in Section 9.10.

(bbbbbb) “Service” shall have the meaning provided in Section 6.13(b).

(cccccc) “Subsequent Notice Period” shall have the meaning provided in
Section 2.12(b)(ii).

(dddddd) “Subsidiary” or “Subsidiaries” means, with respect to the Company, any
Person at least a majority of the outstanding voting capital stock or other
equity interests of which is owned, directly or indirectly, by the Company or by
one or more of its Subsidiaries. The Company’s current Subsidiaries are set
forth on Exhibit I attached hereto, which Exhibit may be amended from time to
time by the Board of Managers.

 

11



--------------------------------------------------------------------------------

(eeeeee) “Subsidiary Manager” means, in the case of the Class A Subsidiaries,
Foundation, or another Affiliate of Novant named by Novant, and in the case of
the Class B Subsidiary means Hospital Management Associates, Inc. or another
Affiliate of HMA L.P. named by HMA L.P.

(ffffff) “Tax Year” means the taxable year of the Company selected for federal
income tax purposes.

(gggggg) “Transfer” means any direct or indirect sale, transfer, gift,
assignment, pledge, grant of a security interest in or other Encumbrance upon,
or other disposition, outright, in trust or as collateral, by operation of law
or otherwise.

(hhhhhh) “Transfer Agreement” shall have the meaning provided in Section 9.9(a).

(iiiiii) “Triggering Termination of Employment” shall have the meaning provided
in Section 9.3(c).

(jjjjjj) “Youngsville Deed” shall have the meaning provided in Section 9.9(a).

(kkkkkk) “Youngsville Hospital” shall have the meaning provided in
Section 5.1(c).

(llllll) “Youngsville Operations” shall have the meaning provided in
Section 5.1(c)(i).

(mmmmmm) “Youngsville Property” means that certain parcel of real property
located in Youngsville, North Carolina, which is owned by Louisburg and is more
particularly described on Exhibit II.

Section 1.2 Interpretation.

Unless the context shall require otherwise:

(a) words importing the singular number or plural number shall include the
plural number and singular number respectively;

(b) words importing the masculine gender shall include the feminine and neuter
genders and vice versa;

(c) references to “Articles” and “Sections” are to the Articles or Sections of
this Agreement;

(d) the words “herein,” “hereof” and “hereunder” and words of similar import
refer to this Agreement as a whole and not to any particular provision of this
Agreement;

(e) references to a “party” mean a party to this Agreement and include
references to such party’s successors and permitted assigns;

(f) references to a “third party” means a Person not party to this Agreement;

(g) references to “include,” “includes,” and “including” shall be deemed to be
followed by the phrase “without limitation”; and

 

12



--------------------------------------------------------------------------------

(h) reference in this Agreement to “herein,” “hereby” or “hereunder,” or any
similar formulation, shall be deemed to refer to this Agreement as a whole.

ARTICLE II

FORMATION

Section 2.1 Formation.

The Company was organized as a Delaware limited liability company under and
pursuant to the Act by the filing of a Certificate of Formation with the
Delaware Secretary of State on March 19, 2008.

Section 2.2 Name.

The name of the Company is Carolinas Holdings, LLC, and all Company business
shall be conducted in that name or such other names as the Company may select
from time to time and that are in compliance with all applicable laws and this
Agreement; provided, however, that the name of the Company and the name in which
its business is conducted shall not include the name of any Member or any
Affiliate of any Member or any trade name associated with the business of any
Member or any Affiliate of any Member without the consent of that Member or its
Affiliate.

Section 2.3 Principal Office.

The principal office of the Company shall be located at 5811 Pelican Bay
Boulevard, Suite 500, Naples, Florida 34108-2710, or at such other place within
the states of Florida, North Carolina, or South Carolina as the Board of
Managers may designate from time to time upon ten (10) days’ notice to the
Members. The Company may have additional places of business as the Board of
Managers may from time to time deem advisable. The Company shall maintain
records at its principal office or at such other location as required or
permitted by the Act or this Agreement.

Section 2.4 Registered Agent & Office.

The name of the Company’s registered agent for service of process is The
Corporation Trust Company, and the address of the Company’s registered office in
the State of Delaware is 1209 Orange Street, Wilmington, Delaware 19801. The
Company’s registered agent shall be instructed to send copies of all notices to
both HMA L.P. and Foundation.

Section 2.5 Qualifications in Other Jurisdictions.

The Board of Managers shall cause the Company to be qualified or registered in
any jurisdiction in which the Company transacts business whenever the same may
be so required under the laws of such jurisdiction.

 

13



--------------------------------------------------------------------------------

Section 2.6 Purpose & Powers.

(a) Purposes. The purpose of the Company shall be (i) to operate the
Subsidiaries and the other assets of the Company to promote health and provide
healthcare services in a non-discriminatory manner to individuals without regard
to race, creed, national origin, gender, payor source or the ability to pay for
the services; (ii) to provide quality health care services in a manner that is
consistent with the charitable purposes of Foundation by promoting the health,
wellness and welfare for a broad cross-section of the communities served by the
Company and the Subsidiaries; (iii) to operate the Company and the Subsidiaries
in accordance with the Community Benefit Standard; and (iv) to generally engage
in such other business and activities and to do any and all other acts and
things permitted under the Act and in furtherance of the purposes of the Company
as set forth in this paragraph (subject to the provisions of this Agreement).

(b) Operations in a Manner Consistent With Foundation’s Exempt Purposes. The
Company’s and each Subsidiary’s operations shall be conducted and managed in a
manner that will not (i) cause Foundation to act in a manner inconsistent with
its tax-exempt purpose, (ii) adversely affect Foundation’s tax-exempt status
under Section 501(c)(3) of the Code, or (iii) generate income for Foundation or
any of its Affiliates which is subject to federal taxation. Other than
distributions to Members and withdrawals or returns of capital, each as
permitted or contemplated by this Agreement, no part of the net earnings of the
Company or any Subsidiary shall inure to the benefit of, or be distributable to
its Members, directors, trustees, officers, or other private persons, except
that the Company and each Subsidiary is expressly authorized and empowered to
pay reasonable compensation for services rendered and to make payments and
distributions in the furtherance of the purposes set forth herein. No
substantial part of the activities of the Company or the Subsidiaries shall be
carrying on of propaganda, or otherwise attempting to influence legislation,
except to the extent permitted by law for a corporation exempt from federal
income tax under Section 501(c)(3) of the Code, or the corresponding section of
any future federal tax code. The Company and the Subsidiaries shall not
participate in, or intervene in (including the publishing or distribution of
statements) any political campaign on behalf of or in opposition to any
candidate for public office. Notwithstanding any other provision of this
Agreement, the Company and the Subsidiaries shall not carry on any other
activities not permitted to be carried on by a corporation exempt from federal
income tax under Section 501(c)(3) of the Code.

(c) Rules of Construction Related to Tax Exemption. Whenever this Agreement
refers to the tax-exempt status of an entity, or the tax-exempt nature of any
income generated by the Company or a Subsidiary and allocated to an entity, the
parties shall construe this Agreement to refer to tax-exemption under
Section 501(c)(3) of the Code and to the lack of applicability of the unrelated
business income tax to any income allocated to that entity. Any references to
tax-exempt status of an entity or the tax-exempt nature of any income allocated
to it shall apply equally to the entity, or any tax-exempt Affiliate of it.

(d) Powers. The Company shall have any and all powers that are necessary or
desirable to carry out the aforesaid purposes, activities, and business of the
Company, to the extent the same may be legally exercised by limited liability
companies under the Act, subject to the provisions of this Agreement.

(e) Subsidiaries. The Company shall cause each Subsidiary to incorporate
provisions substantially similar to Sections 2.6(a)-(d), 6.2, 6.12 (with respect
to the Class B Subsidiary or any new Subsidiary acquired after the date hereof),
6.13 (with respect to the Class B Subsidiary or any new Subsidiary acquired
after the date hereof), and 7.5 in its Operating

 

14



--------------------------------------------------------------------------------

Agreement. Each of the Subsidiaries shall be manager managed. The Class A
Subsidiaries have entered into the Class A Subsidiary Management Agreement and
the Class B Subsidiary has entered into the Class B Subsidiary Management
Agreement.

Section 2.7 Term.

(a) The term of this Agreement shall commence on the date hereof and shall
expire December 31, 2015 (the “Initial Term”), subject to renewal as set forth
herein.

(b) During the period commencing one hundred eighty (180) days prior to the
conclusion of the Initial Term or any Renewal Term, and ending one hundred
twenty (120) days prior to the conclusion of the Initial Term or any Renewal
Term, Foundation shall have the option to elect by written notice to HMA L.P. to
either (i) extend the term of this Agreement for an additional ten (10) year
period (any such extension being referred to as a “Renewal Term”), or to allow
the term of this Agreement to expire. If Foundation does not make an election
within the aforesaid election period, it shall be deemed to have elected to
renew the term of this Agreement for an additional period of ten (10) years.

(c) Following receipt by HMA L.P. of notice of Foundation’s election not to
renew the Initial Term or any Renewal Term, the transactions set forth in this
Section 2.7(c) shall occur.

(i) The Company will, regardless of the Members’ respective Percentage Interests
at the time of notice of Foundation’s election not to renew the Initial Term or
any Renewal Term, promptly distribute ninety-nine percent (99.0%) of the Class A
Sub Units to Foundation and one percent (1.0%) of the issued and outstanding
Class A Sub Units to HMA L.P.

(ii) Following the distribution of the Class A Sub Units to HMA L.P. and
Foundation, Foundation shall be obligated to purchase the Class A Sub Units
distributed to HMA L.P., and HMA L.P. shall be obligated to sell the same to
Foundation. The transaction shall be consummated in accordance with the terms
and provisions of Section 9.9.

(iii) Following receipt by HMA L.P. of notice of Foundation’s election not to
renew the Initial Term or any Renewal Term, HMA L.P. and Foundation will
determine the Fair Market Value of the Class B Sub Units in accordance with
Section 9.8. Within ten (10) business days following receipt by the parties of a
final report determining the Fair Market Value of the Class B Sub Units (the
“HMA L.P. Option Period”), HMA L.P. may elect to cause a distribution of the
Class B Sub Units in accordance with Section 9.10, and to purchase Foundation’s
Class B Sub Units, by delivering written notice to Foundation (a “HMA Unwind
Purchase Notice”). In the event that HMA L.P. delivers an HMA Unwind Purchase
Notice prior to expiration of the HMA L.P. Option Period, HMA L.P. will be
obligated to purchase the Class B Sub Units distributed to Foundation in
accordance with Section 9.10, and Foundation will be obligated to sell such
Class B Sub Units to HMA L.P., at a purchase price equal to the Fair Market
Value of the Class B Sub Units distributed to Foundation. In the event that HMA
L.P. does not provide an HMA Unwind Purchase Notice to Foundation prior to the
expiration of the HMA L.P. Option Period, then within ten (10) business days of
the expiration of the HMA L.P. Option Period (the “Foundation Option Period”),
Foundation may elect to cause a distribution of the Class B Sub Units in
accordance with Section 9.10, and to purchase HMA L.P.’s Class B Sub Units, by

 

15



--------------------------------------------------------------------------------

delivering written notice to HMA L.P. (a “Foundation Unwind Purchase Notice”).
In the event that Foundation delivers a Foundation Unwind Purchase Notice prior
to expiration of the Foundation Option Period, Foundation will be obligated to
purchase the Class B Sub Units distributed to HMA L.P. in accordance with
Section 9.10, and HMA L.P. will be obligated to sell such Class B Sub Units to
Foundation, at a purchase price equal to the Fair Market Value of the Class B
Sub Units distributed to HMA L.P. In the event that either HMA L.P. or
Foundation exercise their right to acquire Class B Sub Units under this
Section 2.7(c)(iii), the transaction shall be consummated in accordance with
Section 9.10. In the event that neither Foundation nor HMA L.P. exercise their
right to acquire Class B Sub Units under this Section 2.7(c)(iii) prior to the
expiration of the HMA Option Period and the Foundation Option Period, as
applicable, their respective rights under this Section 2.7(c)(iii) shall expire
and the Company will promptly distribute thirty percent (30.0%) of the Class B
Sub Units to Foundation and seventy percent (70.0%) of the Class B Sub Units to
HMA L.P.

(iv) Following completion of the transactions described in this Section 2.7(c),
the Company will be dissolved and its operations wound-up in accordance with
Article 10.

Section 2.8 Title to Company Property.

All Company Property shall be owned by the Company as an entity and no Member
shall have any ownership interest in such Company Property in its individual
name or right, and each Member’s Membership Interest in the Company shall be
personal property for all purposes and qualified by terms and provisions of this
Agreement. Except as otherwise provided in this Agreement, the Company shall
hold all of its property in the name of the Company and not in the name of any
Member.

Section 2.9 Entity Declaration.

The Company is not a general partnership, a limited partnership or a joint
venture, and no Member shall be considered a partner or joint venturer of or
with any other Member or any Affiliate of another Member for any purposes other
than for federal and state income tax purposes.

Section 2.10 Tax Classification of the Company.

The Members intend and agree that as of the effective date of this Agreement the
Company will be classified as a partnership for federal and state income tax
purposes. The Members further agree to assist the Company in filing any and all
elections required to ensure that the Company is classified as a partnership for
federal and state income tax purposes.

Section 2.11 Adoption of this Agreement.

The parties to this Agreement hereby adopt this Agreement pursuant to the Act as
the limited liability company agreement of the Company, effective as of the date
first set forth above, and this Agreement shall supersede and replace the First
Amended and Restated LLC Agreement of the Company in its entirety.

 

16



--------------------------------------------------------------------------------

Section 2.12 Regulatory Matters Regarding Foundation.

(a) If, based upon an Opinion of independent counsel obtained pursuant to
Section 2.12(c) below, it is determined that the tax-exempt status of Foundation
or Novant is more likely than not to be jeopardized by Foundation’s ownership of
an interest in the Company, or that Foundation or Novant is more likely than not
to be subject to Excess UBTI, the Members shall attempt in good faith to
restructure the Company and/or the Class B Subsidiary to eliminate the adverse
effect and accomplish, as nearly as possible consistent with the Opinion, the
original objectives of the parties. If the Company and the Class B Subsidiary
shall not be so restructured within sixty (60) days of delivery of the Opinion
to both Members, and if during such sixty (60) day period Foundation is not
otherwise persuaded by HMA (through the delivery of contrary third-party legal
opinions or otherwise) with respect to the aforesaid tax consequences,
Foundation shall have the right to provide HMA L.P. and the Company with written
notice (a “Class B Subsidiary Repurchase Triggering Notice”), of its intent to
initiate the procedures set forth in Section 2.12(b).

(b) Upon the giving of a Class B Subsidiary Repurchase Triggering Notice, the
following provisions shall apply:

(i) For a period of thirty (30) days (the “Initial Notice Period”) following the
receipt by HMA L.P. of a Class B Subsidiary Repurchase Triggering Notice, HMA
L.P. may elect to cause a distribution of the Class B Sub Units in accordance
with Section 9.10, and to purchase Foundation’s Class B Sub Units, by delivering
a written notice to Foundation and the Company (an “HMA Regulatory Purchase
Notice”) of its intent to do so. In the event that HMA L.P. provides an HMA
Regulatory Purchase Notice to Foundation prior to expiration of the Initial
Notice Period, HMA L.P. will be obligated to purchase the Class B Sub Units
distributed to Foundation in accordance with Section 9.10, and Foundation will
be obligated to sell such Class B Sub Units to HMA L.P., at a purchase price
equal to the Fair Market Value of the Class B Sub Units distributed to
Foundation. If HMA L.P. provides notice to Foundation prior to the conclusion of
the Initial Notice Period that it does not intend to exercise its rights
pursuant to this Section 2.12(b)(i), the Initial Notice Period shall be deemed
to have concluded on the date such notice is given.

(ii) If an HMA Regulatory Purchase Notice has not been given prior to the
conclusion of the Initial Notice Period, Foundation shall have the right for a
period of thirty (30) days following conclusion of the Initial Notice Period
(the “Subsequent Notice Period”) to elect to cause a distribution of the Class B
Sub Units in accordance with Section 9.10, and to purchase HMA L.P.’s Class B
Sub Units, by delivering a written notice to HMA L.P. (a “Foundation Regulatory
Purchase Notice”) of its intent to do so. In the event that Foundation provides
a Foundation Regulatory Purchase Notice to HMA L.P., Foundation will be
obligated to purchase the Class B Sub Units distributed to HMA L.P. in
accordance with Section 9.10, and HMA L.P. will be obligated to sell such Class
B Sub Units to Foundation, at a purchase price equal to the Fair Market Value of
the Class B Sub Units distributed to HMA L.P. If Foundation provides notice to
HMA L.P. prior to the conclusion of the Subsequent Notice Period that it does
not intend to exercise their rights pursuant to this Section 2.12(b)(ii), the
Subsequent Notice Period shall be deemed to have concluded on the date such
notice is given and Foundation’s and HMA L.P.’s rights under this
Section 2.12(b) shall be deemed to have expired.

 

17



--------------------------------------------------------------------------------

(iii) In the event that either HMA L.P. or Foundation exercise their right to
acquire Class B Sub Units under this Section 2.12(b), the transaction shall be
consummated in accordance with Section 9.10.

(c) In the event Foundation believes that its or Novant’s tax-exempt status may
be jeopardized by its ownership interest in the Company, or that it or Novant
may be subject to Excess UBTI, it may request the Board of Managers to select
independent counsel experienced in federal tax exemption matters to review and
render an opinion on those issues (the “Opinion”) (subject to the standards
described in Section 2.12(a)). If the Board of Managers approves independent
counsel for that purpose during the Selection Period, such counsel will be
engaged solely by Foundation to render the Opinion. If the Board of Managers is
deadlocked and unable to agree upon independent counsel for that purpose during
the Selection Period, the Foundation Manager shall present to the HMA Manager a
list of not less than three (3) such independent counsel (each affiliated with a
different law firm) acceptable to the Foundation Manager, and the HMA Manager
will select the independent counsel from such list, following which the
independent counsel so selected will be engaged solely by Foundation to render
the Opinion; provided, however, the aforesaid list presented by the Foundation
Manager shall not include a law firm which currently represents, or at any time
within the past five (5) years has represented, either Foundation or any
Foundation Affiliate, or a lawyer who has provided services to or on behalf of
Foundation or a Foundation Affiliate during that time period, or a lawyer or law
firm about which the Board of Managers was deadlocked. Foundation shall be
responsible for the costs and expenses of the independent counsel in rendering
the Opinion referenced in this paragraph. To the extent feasible, the Opinion
shall outline reasonable alternatives to restructure the Company to eliminate
the adverse effect. The term “Selection Period” shall mean a period of thirty
(30) days from the first date Foundation requests that the Board of Managers
select independent counsel; provided, however, Foundation can require a shorter
Selection Period (not less than ten (10) business days) if the same is
necessitated by the effective date of pending litigation, or other time
sensitive circumstances.

(d) “Excess UBTI” means Mooresville UBTI in excess of the Mooresville UBTI
Threshold.

ARTICLE III

CONTRIBUTIONS AND CAPITAL ACCOUNTS

Section 3.1 Adjustment to Capital Accounts.

The parties agree that HMA L.P.’s and Foundation’s respective interests in the
Company have been adjusted as of the effective date of the Restructuring
Agreement to reflect the distributions described pursuant to Section 2.1 of the
Restructuring Agreement. The parties shall maintain Capital Accounts in
accordance with Regulations.

Section 3.2 Additional Capital Contributions.

The Members shall make additional Capital Contributions to the Company as
follows:

(a) By Agreement of the Members. Each Member will contribute from time to time
such additional money or other property as the Members may unanimously agree.

 

18



--------------------------------------------------------------------------------

(b) Funding Operations of Class A Subsidiaries. Notwithstanding the preceding
paragraph, Foundation shall have the sole right to call for Capital
Contributions to fund the operations of or capital expenditures for the Class A
Subsidiaries.

(c) Contribution Percentages. Unless otherwise agreed by mutual consent of the
Members, and except as set forth in Section 5.1(c)(iv), Capital Contributions
required hereunder shall be made in the following ratios:

(i) Capital Contributions required to fund the operations or capital
expenditures of a Class A Subsidiary shall be made ninety-nine percent
(99.0%) by Foundation and one percent (1.0%) by HMA L.P.

(ii) Capital Contributions required to fund the operations or capital
expenditures of a Class B Subsidiary shall be made thirty percent (30.0%) by
Foundation and seventy percent (70.0%) by HMA L.P.

(iii) All other Capital Contributions, if any, shall be funded through a
reduction to the distributions otherwise payable, if any, to the Member’s under
Section 5.1(b)(ii). Notwithstanding the foregoing, if Capital Contribution under
this Section 3.2(c)(iii) exceed Ten Thousand Dollars ($10,000), the amount of
such excess will be made by the Members in proportion to each Member’s
Percentage Interest and will not be funded through a reduction to the
distributions payable under Section 5.1(b)(ii).

(d) Failure of a Member to Contribute to the Company. In the event that a Member
elects not to make, or fails to make, any Capital Contribution required by
Section 3.2 with respect to the Company or it makes such Capital Contribution in
an amount less than its required portion (the “Defaulting Member”), then the
other Member (the “Nondefaulting Member”) will have the right and option (but
not the obligation) to fund the balance of the Defaulting Member’s required
Capital Contribution by contributing the amount of such balance to the Company,
which contribution shall be treated as a loan (rather than a Capital
Contribution) from the Nondefaulting Member to the Company. Such loan will bear
interest at the rate of twelve percent (12.0%), and will be repaid out of
distributions which would otherwise be payable to the Defaulting Member under
Article 5 hereof before any such distributions are paid to the Defaulting
Member.

(e) Failure of a Member to Contribute to the Class A Subsidiary. In the event
that a Member elects not to make, or fails to make, any Capital Contribution
required by Section 3.2 with respect to a Class A Subsidiary or it makes such
Capital Contribution in an amount less than its required portion (the
“Defaulting Class A Member”), then the other Member (the “Nondefaulting Class A
Member”) will have the right and option (but not the obligation) to fund the
balance of the Defaulting Class A Member’s required Capital Contribution by
contributing the amount of such balance to the Class A Subsidiary, which
contribution shall be treated as a loan (rather than a Capital Contribution)
from the Nondefaulting Class A Member to the Class A Subsidiary receiving the
funds. Such loan will bear interest at the rate of twelve percent (12.0%), and
will be repaid by the applicable Class A Subsidiary to the Nondefaulting Class A
Member before any distributions payable to the Members under Section 5.1(b)(i)
are paid to the Members.

 

19



--------------------------------------------------------------------------------

(f) Failure of a Member to Contribute to the Class B Subsidiary. In the event
that a Member elects not to make, or fails to make, any Capital Contribution
required by Section 3.2 with respect to a Class B Subsidiary or it makes such
Capital Contribution in an amount less than its required portion (the
“Defaulting Class B Member”), then the other Member (the “Nondefaulting Class B
Member”) will have the right and option (but not the obligation) to fund the
balance of the Defaulting Class B Member’s required Capital Contribution by
contributing the amount of such balance to the Class B Subsidiary, which
contribution shall be treated as a loan (rather than a Capital Contribution)
from the Nondefaulting Class B Member to the Class B Subsidiary. Such loan will
bear interest at the rate of twelve percent (12.0%), and will be repaid by the
Class B Subsidiary to the Nondefaulting Class B Member before any distributions
payable to the Members under Section 5.1(b)(ii) are paid to the Members.

Section 3.3 Value of Capital Contributions.

The value of any property contributed to the Company by a Member, whether as a
Capital Contribution in such Person’s capacity as a Member or as a loan in such
Person’s capacity as a creditor, shall be the value of such property as agreed
upon by the Members at arm’s length.

Section 3.4 Maintenance of Capital Accounts.

The Company shall establish and maintain a Capital Account for each Member
according to Section 704 of the Code and applicable Regulations. Each Member’s
Capital Account shall be adjusted as set forth below:

(a) Increase in Capital Accounts. Each Member’s Capital Account shall be
increased by: (1) the amount of any cash actually contributed by the Member to
the capital of the Company; (2) the fair market value of any property which the
Member contributes to the capital of the Company (net of liabilities assumed by
the Company or subject to which the Company takes such property within the
meaning of Section 752 of the Code); and (3) the Member’s share of Net Profits
and of any separately allocated items of income or gain.

(b) Decrease in Capital Accounts. Each Member’s Capital Account shall be
decreased by: (1) the amount of any cash distributed to the Member by the
Company; (2) the fair market value of any property distributed to the Member
(net of liabilities of the Company assumed by the Member or subject to which the
Member takes such property within the meaning of Section 752 of the Code) at the
time of the distribution; and (3) the Member’s share of Net Losses and of any
separately allocated items of deduction or loss.

Section 3.5 Compliance with Section 704(b) of the Code.

(a) The provisions of this Article III as they relate to the maintenance of
Capital Accounts are intended, and shall be construed, and, if necessary,
modified to cause the allocations of profits, losses, income, gain and credit
pursuant to Article IV to have substantial economic effect under the Regulations
promulgated under Section 704(b) of the Code, in light of the distributions made
pursuant to Article V and the Capital Contributions made pursuant to this
Article III.

 

20



--------------------------------------------------------------------------------

Section 3.6 No Negative Capital Account Restoration.

Notwithstanding anything to the contrary in this Agreement, no Member shall be
obligated to contribute cash or property to restore a negative Capital Account
during the existence or at the dissolution and termination of the Company and
the negative Capital Account shall not be considered a debt owed to the Company
or any other Person for any other purposes.

Section 3.7 Interest on Capital Contributions.

No Member shall be entitled to interest on its Capital Contribution.

Section 3.8 Withdrawal or Reduction of Capital Contributions.

No Member shall receive from the Company a return of any portion of its Capital
Contribution unless the Board of Managers decides that the Company has
sufficient assets to pay the outstanding indebtedness or liabilities of the
Company and the return is approved by the Board of Managers. Irrespective of the
nature of the Capital Contribution of a Member, except as otherwise set forth in
this Agreement, including Sections 2.7, 2.12, 6.15, 9.6 and 9.7, a Member only
has the right to receive cash in return for its Capital Contribution. Upon any
withdrawal or reduction of any Member’s Capital Contribution each Member’s
Capital Account will be adjusted to reflect the Fair Market Value of the
Member’s interest in the Company prior to giving effect to such withdrawal or
reduction of Capital Contributions, as determined in accordance with Section 9.8
and applied in accordance with the allocation rules of Article 4. The withdrawn
or reduced Capital Contribution will be deducted from the applicable Member’s
Capital Account after adjustment to Fair Market Value reflected in this Section.

ARTICLE IV

ALLOCATIONS

Section 4.1 Allocations of Net Profits and Net Losses.

Except as otherwise required by this Article IV:

(a) The Net Profits of the Company for the period from the Effective Date
through December 31, 2009, and for any given tax year thereafter, shall be
allocated among the Members as follows:

(i) the Net Profits derived from the operations of, from the disposition of the
assets of, or from the disposition of all or any part of the Company’s interest
in a Class A Subsidiary shall be allocated to the Members first in proportion to
and to the extent that they have been allocated Net Losses for periods
commencing with the Effective Date pursuant to Section 4.1(b)(i), and then
ninety-nine percent (99.0%) to Foundation and one percent (1.0%) to HMA L.P.;

(ii) the Net Profits derived from the operations of, from the disposition of the
assets of, or from the disposition of all or any part of the Company’s interest
in, a Class B Subsidiary shall be allocated to the Members first in proportion
to and to the extent that they have been allocated Net Losses for periods
commencing with the Effective Date pursuant to

 

21



--------------------------------------------------------------------------------

Section 4.1(b)(ii), and then thirty percent (30.0%) to Foundation and seventy
percent (70.0%) to HMA L. P.; and

(iii) all other Net Profits shall be allocated among the Members in accordance
with their respective Percentage Interests.

(b) The Net Losses of the Company for the period from the Effective Date through
December 31, 2009, and for any given Tax Year thereafter, shall be allocated
among the Members as follows:

(i) the Net Losses derived from the operations of, from the disposition of the
assets of, or from the disposition of all or any part of the Company’s interest
in a Class A Subsidiary shall be allocated ninety-nine percent (99.0%) to
Foundation and one percent (1.0%) to HMA L.P.;

(ii) the Net Losses derived from the operations of, from the disposition of the
assets of, or from the disposition of all or any part of the Company’s interest
in, a Class B Subsidiary shall be allocated thirty percent (30.0%) to Foundation
and seventy percent (70.0%) to HMA L.P.; and

(iii) all other Net Losses shall be allocated among the Members in accordance
with their respective Percentage Interests.

(c) Notwithstanding anything in this Agreement to the contrary, prior to
distribution to the Members following dissolution of the Company, each Member’s
Capital Account will be allocated an amount of the realized gain or loss on the
liquidation of the Company’s assets in a manner set forth in Section 4.1(a) and
Section 4.1(b). The intent of this provision is to ensure that each Member’s
Capital Account, to the extent possible, is reduced to zero by the distributions
following dissolution of the Company. In the event such allocations of Net
Profits or Net Losses do not produce such result, the Board of Managers shall be
entitled to adjust the allocations of Net Profits or Net Losses to the extent
necessary for each Member’s Capital Account to equal zero after the
distributions following dissolution of the Company.

Section 4.2 Special Allocations.

The following regulatory allocations shall be made in the following order:

(a) Minimum Gain Chargeback. Except as otherwise provided in Section 1.704-2(f)
of the Regulations, notwithstanding any other provision of this Article IV, if
there is a net decrease in Company Minimum Gain during any Tax Year, each Member
shall be specially allocated items of Company income and gain for such Tax Year
(and, if necessary, subsequent Tax Years) in an amount equal to such Member’s
share of the net decrease in Company Minimum Gain, determined in accordance with
section 1.704-2(g) of the Regulations. Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each Member pursuant thereto. The items to be so allocated shall be
determined in accordance with sections 1.704-2(f)(6) and 1.704-2(j)(2) of the
Regulations. This Section 4.2(a) is intended to comply with the minimum gain
chargeback requirement in section 1.704-2(f) of the Regulations and shall be
interpreted consistently therewith.

 

22



--------------------------------------------------------------------------------

(b) Member Minimum Gain Chargeback. Except as otherwise provided in section
1.704-2(i)(4) of the Regulations, notwithstanding any other provision of this
Article IV, if there is a net decrease in Member Nonrecourse Debt Minimum Gain
attributable to a Member Nonrecourse Debt during any Tax Year, each Member who
has a share of the Member Nonrecourse Debt Minimum Gain attributable to such
Member Nonrecourse Debt, determined in accordance with section 1.704-2(i)(5) of
the Regulations, shall be specially allocated items of Company income and gain
for such Tax Year (and, if necessary, subsequent Tax Years) in an amount equal
to such Member’s share of the net decrease in Member Nonrecourse Debt Minimum
Gain attributable to such Member Nonrecourse Debt, determined in accordance with
section 1.704-2(i)(4) of the Regulations. Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each Member pursuant thereto. The items to be so allocated shall be
determined in accordance with sections 1.704-2(i)(4) and 1.704-2(j)(2) of the
Regulations. This Section 4.2(b) is intended to comply with the minimum gain
chargeback requirement in section 1.704-2(i)(4) of the Regulations and shall be
interpreted consistently therewith.

(c) Qualified Income Offset. In the event any Member unexpectedly receives any
adjustments, allocations or distributions described in sections
1.704-1(b)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) or 1.704-1(b)(2)(ii)(d)(6) of the
Regulations, items of Company income and gain shall be specially allocated to
each such Member in an amount and manner sufficient to eliminate, to the extent
required by the Regulations, the Adjusted Capital Account Deficit of such Member
as quickly as possible, provided that an allocation pursuant to this
Section 4.2(c) shall be made only if and to the extent that such Member would
have an Adjusted Capital Account Deficit after all other allocations provided
for in this Article IV have been tentatively made as if this Section 4.2(c) were
not in this Agreement.

(d) Gross Income Allocation. In the event any Member has a deficit Capital
Account at the end of any Tax Year which is in excess of the sum of (i) the
amount such Member is obligated to restore pursuant to any provision of this
Agreement, and (ii) the amount such Member is deemed to be obligated to restore
pursuant to the penultimate sentences of sections 1.704-2(g)(1) and
1.704-2(i)(5) of the Regulations, each such Member shall be specially allocated
items of Company income and gain in the amount of such excess as quickly as
possible, provided that an allocation pursuant to this Section 4.2(d) shall be
made only if and to the extent that such Member would have a deficit Capital
Account in excess of such sum after all other allocations provided for in this
Article IV have been made as if Section 4.2(c) and Section 4.2(d) were not in
this Agreement.

(e) Nonrecourse Deductions. Nonrecourse Deductions for any Tax Year shall be
specially allocated to the Members in the same manner that Net Losses are
allocated under Section 4.1(b).

(f) Member Nonrecourse Deductions. Any Member Nonrecourse Deductions for any Tax
Year shall be specially allocated to the Member who bears the economic risk of
loss with respect to the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable in accordance with section 1.704-2(i)(1)
of the Regulations.

 

23



--------------------------------------------------------------------------------

(g) Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Company Property pursuant to sections 1.704-1(b)(2)(iv)(m)(2) or
1.704-1(b)(2)(iv)(m)(4) of the Regulations, to be taken into account in
determining Capital Accounts as the result of a distribution to a Member in
complete liquidation of its Membership Interest, the amount of such adjustment
to Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis) and such gain or loss shall be specially allocated to the Members in the
event that section 1.704-1(b)(2)(iv)(m)(2) of the Regulations applies, or to the
Members to whom such distribution was made in the event that section
1.704-1(b)(2)(iv)(m)(4) of the Regulations applies, in each case in accordance
with the rules of Section 4.1.

(h) Allocations Relating to Taxable Issuance of Membership Interest. Any income,
gain, loss, or deduction realized as a direct or indirect result of the issuance
of Membership Interest shall be allocated among the Members so that, to the
extent possible, the net amount of such items, together with all other
allocations under this Agreement to each Member, shall be equal to the net
amount that would have been allocated to each such Member if the items had not
been realized.

Section 4.3 Curative Allocations.

The allocations set forth in Section 4.2(a) through Section 4.2(g) and
Section 4.4 (the “Regulatory Allocations”) are intended to comply with certain
requirements of the Regulations. It is the intent of the Members that, to the
extent possible, all Regulatory Allocations shall be offset either with other
Regulatory Allocations or with special allocations of other items of Company
income, gain, loss or deduction pursuant to this Section 4.3. Therefore,
notwithstanding any other provision of this Article IV (other than the
Regulatory Allocations), the Company shall make such offsetting special
allocations of Company income, gain, loss or deduction in whatever manner it
determines appropriate so that, after such offsetting allocations are made, each
Member’s Capital Account balance is, to the extent possible, equal to the
Capital Account balance such Member would have had if the Regulatory Allocations
were not part of the Agreement and all Company items were allocated pursuant to
Section 4.1 and Section 4.2(h).

Section 4.4 Loss Limitation.

Losses allocated pursuant to Section 4.1 shall not exceed the maximum amount of
losses that can be allocated without causing any Member to have an Adjusted
Capital Account Deficit at the end of any Tax Year. In the event some but not
all of the Members would have Adjusted Capital Account Deficits as a consequence
of an allocation of losses pursuant to Section 4.1, the limitation set forth in
this Section 4.4 shall be applied on a Member-by-Member basis and losses not
allocable to any Member as a result of such limitation shall be allocated to the
other Members in accordance with the positive balances in such Members’ Capital
Accounts so as to allocate the maximum permissible losses to each Member under
section 1.704-1(b)(2)(ii)(d) of the Regulations.

Section 4.5 Other Allocation Rules.

(a) For purposes of determining the profits, losses, or any other items
allocable to any period, profits, losses, and any such other items shall be
determined on a daily, monthly, or other basis, as determined by the Board of
Managers using any permissible method under section 706 of the Code and the
Regulations thereunder. The parties agree that with respect to the

 

24



--------------------------------------------------------------------------------

Company’s Tax Year which includes the date hereof, the parties shall utilize the
“closing of the books” method of accounting to allocate income before and after
the date hereof in accordance with the Members’ varying interests in the Company
before and after the date hereof.

(b) Items of income or gain which are not taxable for income tax purposes, and
expenditures and losses which are not deductible for income tax purposes shall
be allocated in the same manner as Net Profits and Net Losses, respectively.

(c) The Members are aware of the income tax consequences of the allocations made
by this Article IV and hereby agree to be bound by the provisions of this
Article IV in reporting their shares of Company income and loss for income tax
purposes.

(d) Solely for purposes of determining a Member’s proportionate share of the
“excess nonrecourse liabilities” of the Company within the meaning of section
1.752-3(a)(3) of the Regulations, the Members’ interests in Company profits are
in proportion to their respective Percentage Interests.

Section 4.6 Tax Allocations; Code Section 704(c).

In accordance with section 704(c) of the Code and the Regulations thereunder,
income, gain, loss, and deduction with respect to any property contributed to
the capital of the Company shall, solely for tax purposes, be allocated among
the Members so as to take account of any variation between the adjusted basis of
such property to the Company for federal income tax purposes and the fair market
value of such property. In the event the fair market value of any Company
Property is adjusted pursuant to this Section 4.6, subsequent allocations of
income, gain, loss and deduction with respect to such property shall take
account of any variation between the adjusted gross basis of such property for
federal income tax purposes and its fair market value in the same manner as
under section 704(c) of the Code and the Regulations thereunder. Any elections
or other decisions relating to such allocations shall be made by the Board of
Managers in any manner that reasonably reflects the purpose and intention of
this Agreement. Allocations pursuant to this Section 4.6 are solely for purposes
of federal, state and local taxes and shall not affect, or in any way be taken
into account in computing, any Member’s Capital Account or share of profits,
losses, other items, or distributions pursuant to any provision of this
Agreement. Unless the Board of Managers decides otherwise, the “traditional
method,” as defined in section 1.704-3 of the Regulations, shall be used for any
adjustments and calculations made under section 704(c) of the Code.

Section 4.7 Power of Board of Managers to Vary Allocations. It is the intent of
the Members that each Member’s share of Net Profits and Net Losses be determined
and allocated in accordance with the provisions of this Article 4 to the fullest
extent permitted by Section 704(b) of the Code and the provisions of this
Agreement shall be so interpreted. Therefore, if the Company is advised by the
Company’s legal counsel or accountants that the allocation provisions of this
Article 4 are unlikely to comply with either Section 704(b) of the Code, the
allocation provisions of this Article 4 shall be deemed amended by the Members
in the manner and to the extent determined by the Board of Managers, on advice
of accountants or legal counsel, to be in the best interest and consistent with
the economic sharing of the Members set forth in this Agreement, but in no event
shall such reallocation be greater than the minimum reallocation necessary so
that the allocation in this Article 4 will comply with Section 704(b) of the
Code.

 

25



--------------------------------------------------------------------------------

ARTICLE V

DISTRIBUTIONS

Section 5.1 Distributions.

(a) The parties acknowledge that the Company’s Free Cash Flow for the period
beginning January 1, 2009 and ending on the date immediately preceding the date
hereof (the “Restructuring True-Up Period”) is to be allocated and distributed
to the Members in accordance with the provisions of the First Amended and
Restated LLC Agreement. Accordingly, within thirty (30) days following the date
hereof, the Company will: (i) prepare in accordance with GAAP a statement of
cash flows for the Restructuring True-Up Period; and (ii) subject to applicable
law, cause the Company to make a final cash distribution to the Members in the
aggregate amount of the Free Cash Flow for the Restructuring True-Up Period,
which distribution shall be made by the Company in accordance with the
provisions of this Section 5.1 of the First Amended and Restated LLC Agreement
and the Members’ respective Percentage Interests under the First Amended and
Restated LLC Agreement on the last day of the Restructuring True-Up Period
(provided that such payment shall be made at the time specified in this
Section). The cash distribution specified in the preceding sentence shall be
made within thirty (30) days of the last day of the Restructuring True-Up
Period. The Company’s Free Cash Flow distributions for the balance of the fiscal
year following the Restructuring True-Up Period, and for periods thereafter,
shall relate solely to Free Cash Flow determined from and after the date hereof.

(b) No later than the end of the first quarter of each fiscal year of the
Company (which shall be the same as that of the Subsidiaries), (i) the Company
shall, and shall cause each Subsidiary (acting through its Subsidiary Manager)
to: (1) prepare in accordance with GAAP a statement of cash flows for the
immediately preceding fiscal year; and (ii) the Company shall cause each
Subsidiary to, subject to applicable law, make a cash distribution in the
aggregate amount of such Subsidiary’s Free Cash Flow, to the Company; (iii) the
Company shall, if required by the Board of Managers, withhold from the Class B
Subsidiary distributions an amount determined by the Board of Managers to be
necessary to fund Company (as opposed to Subsidiary) operations (the “Company
Funding Amount”), subject to the Ten Thousand Dollar ($10,000) limit specified
in Section 3.2(c)(iii); and (iv) subject to applicable law, the Company shall
then make a cash distribution in the aggregate amount of its Free Cash Flow, to
the Members as follows:

(i) To the extent the Company’s Free Cash Flow is derived from a cash
distribution from, or the net proceeds from the disposition of the assets of, or
the Company’s interest in, a Class A Subsidiary, the Company’s Free Cash Flow
shall be distributed ninety-nine percent (99.0%) to Foundation (the “Foundation
Class A Economic Interest”) and one percent (1.0%) to HMA L.P. (the “HMA Class A
Economic Interest”).

(ii) To the extent the Company’s Free Cash Flow is derived from a cash
distribution from, or the net proceeds from the disposition of the assets of, or
the Company’s interest in, a Class B Subsidiary, the Company’s Free Cash Flow
shall be distributed thirty percent (30.0%) to Foundation (the “Foundation Class
B Economic Interest”) and seventy percent (70.0%) to HMA L.P. (the “HMA Class B
Economic Interest”).

 

26



--------------------------------------------------------------------------------

(iii) All other Free Cash Flow of the Company, if any, will be distributed to
the Members in accordance with their respective Percentage Interests.

(c) In the event that Governmental Authorizations required for the development
by Louisburg of a healthcare facility and related operations to be situated on
the Youngsville Property (the “Youngsville Hospital”) are pursued, or Louisburg
otherwise takes actions related to the development of the Youngsville Hospital,
Foundation’s Class A Economic Interest and HMA’s Class A Economic Interest, the
parties’ rights to distributions, obligations to make Capital Contributions, and
the allocation of Net Profit and Net Loss, shall be modified as follows,
effective as of the date on which efforts to obtain Governmental Authorizations
or other actions related to the development of the Youngsville Hospital are
initiated:

(i) Foundation will cause Louisburg to separately account for the costs of
pursuing approval of, designing, constructing, and operating the Youngsville
Hospital (the “Youngsville Operations”) and the operations of Franklin Regional
Medical Center in Louisburg (the “Louisburg Operations”).

(ii) The portion of the Company’s Free Cash Flow that is attributable to the
Louisburg Operations shall be distributed ninety-nine percent (99.0%) to
Foundation and one percent (1.0%) to HMA, L.P.

(iii) The portion of the Company’s Free Cash Flow that is attributable to the
Youngsville Operations shall be distributed one hundred percent (100.0%) to
Foundation and zero percent (0.0%) to HMA, L.P.

(iv) All costs associated with the Youngsville Operations shall be funded by
Foundation and not from Cash Flow from Operations of the Louisburg Operations.
Capital Contributions required to fund the Youngsville Operations or capital
expenditures related to the Youngsville Hospital, including all costs or
expenses incurred in connection with the construction, development or equipping
of the Youngsville Hospital, and all activities in connection with obtaining any
Governmental Authorizations related thereto or required in connection therewith,
shall be made one hundred percent (100.0%) by Foundation and zero percent (0.0%)
by HMA L.P.

(v) The provisions of Section 4.1 shall be adjusted, consistent with this
Section 5.1(c), to allocate one hundred percent (100.0%) of the Net Profits and
Net Losses from the Youngsville Operations to Foundation and zero percent (0.0%)
to HMA L.P.

(d) Within thirty (30) days following repurchase of all of the Membership
Interest of any party hereunder, the Company will: (i) prepare in accordance
with GAAP a statement of cash flows for the fiscal year-to-date period through
the most recently completed month-end preceding the date of repurchase of such
Membership Interest (the “Repurchase Measuring Period”); and (ii) subject to
applicable law, cause the Company to make a final cash distribution to the
Members in accordance with Sections 5.1(b) and 5.1(c) hereof, in the aggregate
amount of the Free Cash Flow for the Repurchase Measuring Period, less prior
distributions, if any, of Free Cash Flow to the Members for the Repurchase
Measuring Period.

 

27



--------------------------------------------------------------------------------

(e) Within thirty (30) days following the closing of a Class A Sub Unit
Transfer, the Company and Novant will: (i) cause and assist each Class A
Subsidiary (acting through its Subsidiary Manager) to prepare in accordance with
GAAP a statement of cash flows for the fiscal year-to-date period through the
closing date of the Class A Sub Unit Transfer (the “Class A Distribution
Measuring Period”); (ii) cause each Class A Subsidiary to, subject to applicable
law, make a cash distribution in the aggregate amount of such Subsidiary’s Free
Cash Flow to the Company; and (iii) subject to applicable law, make a final cash
distribution to the Members in accordance with Sections 5.1(b)(i) and 5.1(c)
hereof, in the aggregate amount of the Company’s Free Cash Flow derived from the
cash distribution from the Class A Subsidiaries under this Section 5.1(e), less
prior distributions to the Members under this Section 5.1, if any, of the
Company’s Free Cash Flow derived from the cash distribution from the Class A
Subsidiaries for the Class A Distribution Measuring Period. The intent of this
subsection (e) is that each Member shall receive a distribution of Free Cash
Flow in the same amount that it would have received had the Free Cash Flow of
the Company derived from the Class A Subsidiaries been determined, and a
distribution of the same made, immediately prior to the closing date of the
Class A Sub Unit Transfer.

(f) Within thirty (30) days following the closing of a Class B Sub Unit
Transaction, the Company and the party purchasing the Class B Sub Units in the
Class B Sub Unit Transaction (HMA L.P. or Foundation, as applicable) will:
(i) cause and assist the Class B Subsidiary (acting through its Subsidiary
Manager) to prepare in accordance with GAAP a statement of cash flows for the
fiscal year-to-date period through the closing date of the Class B Sub Unit
Transaction (the “Class B Distribution Measuring Period”); (ii) cause each Class
B Subsidiary to, subject to applicable law, make a cash distribution in the
aggregate amount of the Class B Subsidiary’s Free Cash Flow to the Company; and
(iii) subject to applicable law, make a final cash distribution to the Members
in accordance with Section 5.1(b)(ii) hereof, in the aggregate amount of the
Company’s Free Cash Flow derived from the cash distribution from the Class B
Subsidiary under this Section 5.1(f), less prior distributions to the Members
under this Section 5.1, if any, of the Company’s Free Cash Flow derived from the
cash distribution from the Class B Subsidiary for the Class B Distribution
Measuring Period. The intent of this subsection (f) is that each Member shall
receive a distribution of Free Cash Flow in the same amount that it would have
received had the Free Cash Flow of the Company derived from the Class B
Subsidiary been determined, and a distribution of the same made, immediately
prior to the closing the Class B Sub Units Transfer.

Section 5.2 Liquidating Distributions.

Upon the liquidation of the Company, the assets of the Company shall be
distributed in accordance with Sections 10.3 and 10.4.

Section 5.3 Amounts Withheld.

The Company is authorized to withhold from payments and distributions, or with
respect to allocations to the Members, and to pay over to any federal, state and
local government, any amounts required to be so withheld pursuant to the Code or
any provisions of any other federal, state or local law, and shall allocate any
such amounts to the Members with respect to which such amount was withheld. All
amounts withheld pursuant to the Code or any provision of any state or local tax
law with respect to any payment, distribution or allocation to the Members shall

 

28



--------------------------------------------------------------------------------

be treated as amounts paid or distributed, as the case may be, to the Members
with respect to which such amount was withheld pursuant to this Section 5.3 for
all purposes under this Agreement. In addition, the Company is authorized to
withhold from payments and distributions any Capital Contributions made pursuant
to Section 3.2(c)(iii).

Section 5.4 Assignment of Economic Interest.

(a) Foundation shall have a right to assign to third parties or Affiliates a
portion of its Foundation Class A Economic Interest (and its right to receive
distributions thereon pursuant to Section 5.1(b)(i) and Section 5.1(c)) with
respect to one or both of the Class A Subsidiaries, and HMA L.P. shall have a
right to assign to Class B Permitted Assignees a portion of its HMA Class B
Economic Interest (and its right to receive distributions thereon pursuant to
Section 5.1(b)(ii)) with respect to the Class B Subsidiary); provided that
Foundation maintains a Foundation Class A Economic Interest of at least fifty
percent (50.0%) in both Class A Subsidiaries and HMA L.P. maintains an HMA Class
B Economic Interest of at least fifty percent (50.0%) at all times.

(b) In the event of such assignment, the assigning Member (the “Economic
Interest Assignor”) shall provide the Company and the other Member written
notice of the identity of the third party to which an assignment of the portion
of the Foundation Class A Economic Interest or HMA Class B Economic Interest was
made (each an “Economic Interest Assignee”) and the amount of the Foundation
Class A Economic Interest or HMA Class B Economic Interest (the “Assigned
Economic Interest”), as applicable, that was assigned to such Economic Interest
Assignee (an “Assignment Notice”). Unless the Assignment Notice sets forth a
specific instruction by the Economic Interest Assignor to pay distributions made
under Section 5.1(b) on account of the Assigned Economic Interest directly to
the Economic Interest Assignee, the Company will distribute the full amount of
the distribution payable on the entire Assigned Economic Interest to the
Economic Interest Assignor, and the Economic Interest Assignor will forward the
amount of the distribution payable on account of the assigned portion of the
Assigned Economic Interest to the Economic Interest Assignee.

(c) The Members acknowledge and agree that: (i) any assignment made under this
Section 5.4 shall only apply to distributions made by the Company under Sections
5.1(b), 5.1(c), 5.1(d), 5.1(e) and/or 5.1(f), as applicable; (ii) an assignment
of Foundation Class A Economic Interest or HMA Class B Economic Interest under
this Section 5.4 is not an assignment by Economic Interest Assignor of its
Membership Interest; (iii) that no Economic Interest Assignee shall acquire the
rights of a Member of the Company by reason of the assignment of a portion of
the Assigned Economic Interest under this Section 5.4; and (iv) no assignment of
a portion of the Foundation Class A Economic Interest or HMA Class B Economic
Interest will be made if it would cause a termination of the Company pursuant to
Section 708(b)(1)(B) of the Code. Any purported assignment of a portion of the
Foundation Class A Economic Interest or HMA Class B Economic Interest that is
not in compliance with this Section 5.4 shall be void and will not be recognized
by the Company. For the avoidance of doubt, HMA L.P.’s HMA Class A Economic
Interest shall at all times be equal to an amount that is no less than one
percent (1.0%), so long as the Company holds an ownership interest in one or
both of the Class A Subsidiaries.

 

29



--------------------------------------------------------------------------------

ARTICLE VI

MANAGEMENT

Section 6.1 Board of Managers.

(a) The management of the Company shall be vested in its Board of Managers.
Subject to the terms of this Agreement, the Board of Managers shall have
complete discretion, power and authority in the management and control of the
business of the Company, shall make all decisions affecting the business of the
Company and shall manage and control the affairs of the Company to carry out the
business and purposes of the Company. Without limiting the generality of the
foregoing, and subject to Sections 6.2 and 6.3, the prior approval of the Board
of Managers shall be required to take any of the following actions with respect
to the Company or the Class B Subsidiary:

(i) the incurrence of (A) unsecured indebtedness by the Class B Subsidiary
(other than trade payables or indebtedness arising as a result of participation
in HMA’s cash management program in the ordinary course of business and in a
manner consistent with the Class B Subsidiary’s participation in said program
for periods prior to July 31, 2009) or capital lease obligations by the Class B
Subsidiary (a) in any fiscal year in an aggregate amount in excess of Twenty
Million Dollars ($20,000,000) or (b) in amounts that would cause the Class B
Subsidiary’s debt to capitalization ratio to exceed fifty percent (50.0%) or
(B) any indebtedness or capital lease obligations by the Company;

(ii) placing of liens for borrowed money on any of the assets of the Company or
the Class B Subsidiary;

(iii) the acquisition of the assets of, or ownership interests in, any Persons
by (A) the Class B Subsidiary at an aggregate cost in any fiscal year in excess
of twenty percent (20.0%) of the net revenues of the Class B Subsidiary for the
immediately prior fiscal year or by the Company (and in any event, the
acquisition of an ownership interest in any entity, other than stock in a
publicly held and traded company, must be made in a manner consistent with and
in accordance with the purposes of the Company as described in Section 2.6
hereof and following such acquisition the acquired entity’s governing
instruments must contain provisions that comply with Section 2.6(e) hereof), or
(B) the Company;

(iv) the entering into joint ventures or similar business arrangements by
(A) the Class B Subsidiary with any Persons at an aggregate cost or capital
commitment in any fiscal year in excess of Twenty Million Dollars ($20,000,000)
for the immediately prior fiscal year (and in any event, the joint venture or
other arrangement shall be consistent with and in accordance with the purposes
of the Company as described in Section 2.6, and the rights of the joint venture
participant shall not supersede or impair Foundation’s rights hereunder) or
(B) the Company;

(v) the merger or consolidation of the Company or the Class B Subsidiary with or
into another entity; provided, however, if the merger or consolidation does not
result in a “change of control” of the Company or the Class B Subsidiary
(applying the definition of “Change of Control” to the Company and the Class B
Subsidiary, to the extent applicable), the governing instruments of the
surviving entity in a merger or consolidation so approved shall contain
provisions that comply with Section 2.6(e) hereof);

 

30



--------------------------------------------------------------------------------

(vi) the sale, lease, exchange, mortgage, pledge or other Transfer or
disposition of all or substantially all of the assets of the Company, or the
Class B Subsidiary, or the Company’s interest in the Class B Subsidiary,
provided, however that the approval of the Foundation Board of Directors shall
be required to Transfer any of the Company’s interest in the Class A Subsidiary
in addition to the approval of the Board of Managers under this Section 6.1
(which approval is subject to the restrictions set forth in Section 6.3);

(vii) submission by the Company or the Class B Subsidiary of an application for
a certificate of need to expand the current operations of the Class B
Subsidiary;

(viii) submission of a formal protest to a Governmental Entity concerning an
application by any Member or an Affiliate of any Member for a certificate of
need;

(ix) any amendment by the Company of the Clinical Affiliation Agreement;

(x) the making of loans to, or guaranties for the benefit of, third parties
(other than physicians or physician groups in the nature of physician
recruitment loans or guarantees permitted by applicable regulations, or
intercompany indebtedness arising as a result of participation in HMA’s cash
management program in the ordinary course of business and in a manner consistent
with the Class B Subsidiary’s participation in said program for periods prior to
July 31, 2009) by (A) the Class B Subsidiary in an aggregate amount (i.e.,
aggregating all loans and loans guaranteed by the Class B Subsidiary) in excess
of One Million Dollars ($1,000,000) in any fiscal year or (B) the Company;

(xi) the Company’s or the Class B Subsidiary’s engaging in a business other than
the provision of acute care hospital services, other healthcare services, or any
ancillary services incidental to any of the foregoing;

(xii) the issuance of additional Membership Interests and the creation of new
classes or series of Membership Interests and the designation of the relative
rights, powers and privileges of such classes or series of Membership Interests;

(xiii) the admission of additional Members of the Company and the determination
of the terms and conditions of such admission;

(xiv) the redemption or other repurchase by the Company of any Member’s
Membership Interest;

(xv) the Company’s or the Class B Subsidiary’s entering into any contract or
agreement with any Member or an Affiliate of any Member other than the
management agreements between the Class B Subsidiary and the HMA Member that
exists on the date hereof, and the amendment, modification or termination of any
agreement between the Company or the Class B Subsidiary and any Member or an
Affiliate of any Member, including, without limitation the Management Agreement
between the Class B Subsidiary and the Class B Subsidiary Manager in existence
on the date hereof;

 

31



--------------------------------------------------------------------------------

(xvi) the amendment to the management agreement between the Class A Subsidiaries
and the Novant Manager in existence on the date hereof and the Class A
Subsidiaries entering into any contract or agreement with any Member or any
Affiliate of any Member on other than an arms length basis and on fair market
value terms;

(xvii) the Company or the Class B Subsidiary engaging in a business other than
the provision of acute care hospital services, other healthcare services, or any
ancillary services incidental to the foregoing;

(xviii) the amendment of the Company’s Certificate of Formation or this
Agreement in any manner that is expressly permitted herein, including, without
limitation, any amendment that (a) increases the obligations of any Member to
make Capital Contributions, (b) alters the allocation for tax purposes of any
items of income, gain, loss, deduction or credit, (c) alters the manner of
computing the distributions to any Member, (d) allows the obligation or the
rights of a Member to make a Capital Contribution to be compromised by the
consent of less than all the Members; or (e) alters Sections 2.6, 2.7, 2.12,
6.1-6.5, 6.12, 6.13, 7.5, 9.3 or 10.4;

(xix) the dissolution, recapitalization, voluntary reorganization or liquidation
of the Company or the Class B Subsidiary, or the declaration of the Company or
the Class B Subsidiary as bankrupt or insolvent;

(xx) except as expressly permitted by this Agreement, the payment by the Company
of any distributions in respect of any Membership Interest (i) in any form other
than cash or (ii) in any manner other than to the HMA Entities and the
Foundation Entities in accordance with this Agreement; and

(xxi) the taking of any action which would have the effect of changing the
Company’s classification as a partnership for federal or state income tax
purposes.

(b) Notwithstanding the provisions of Section 6.1(a), the Board of Managers
shall not entertain or vote upon a proposal which, if adopted, would contravene
the rights of the Foundation Manager under Section 6.2(c), would cause the
Company or a Subsidiary to operate in conflict with the Community Benefit
Standard or would cause a violation of Section 6.3.

(c) In the event of a deadlock on the Board of Directors with respect to any of
the decisions under Section 6.1(a)(i) through 6.1(a)(vii) which involve the
Class B Subsidiary only, which deadlock is not resolved within five (5) days,
HMA L.P. may elect to either (i) not take the contemplated action or (ii) to
take the contemplated action, in which event it will be required to deliver to
Foundation a Class B Subsidiary Call Right Notice pursuant to Section 6.15 and
to purchase all of Foundation’s Class B Sub Units as set forth in Section 6.15,
subject to subsection (d) below.

(d) Notwithstanding the provisions of subsection (c) immediately preceding, if
the Board deadlock is with respect to a decision set forth in subsection (a)(v)
or (a)(vi) above, and (i) the transaction is between the Class B Subsidiary and
a party who is not a Class B Permitted Assignee or (ii) HMA would maintain a
Class B Economic Interest of less than fifty percent (50%) after consummation of
the transaction, then HMA may not break the Board deadlock by taking the
contemplated transaction.

 

32



--------------------------------------------------------------------------------

(e) Subject only to the provisions of Section 6.3 hereof, the Foundation Manager
may act unilaterally with respect to all matters pertaining to the Class A
Subsidiaries. No action of the Board of Managers may be taken which has the
effect of eliminating or modifying Foundation’s Class A Contractual Interest
without the prior written consent of Foundation pursuant to a resolution duly
adopted by its Board of Directors.

Section 6.2 Community Benefit Activities and Decisions.

(a) In exercising its duties hereunder, the Board of Managers will cause the
Company and each Subsidiary to be operated in accordance with the Community
Benefit Standard and the provisions of Section 2.6 of this Agreement.

(b) The Board of Managers shall not cause the Company or a Subsidiary to engage
in any activities or take any action which is inconsistent with the tax-exempt
status of Foundation or Novant or would create Excess UBTI to Foundation or
Novant. All Members are aware of the limitations on the activities of the
Company and its Subsidiaries under this Section and agree that the decision of
the Board of Managers to forego an action or activity which would be
inconsistent with the tax-exempt status of Foundation or Novant shall not be a
breach of the duty of loyalty or any other duty of the Board of Managers to the
Company or its Members.

(c) Notwithstanding any other provision of this Agreement to the contrary, the
Foundation Manager shall have the right to make decisions regarding the
administration of the Charity Policy, to direct the administration of the
Charity Policy, and to initiate and enforce matters regarding the same,
provided, however that the Foundation Manager agrees that the Charity Policy at
the Class B Subsidiary will be administered by the Foundation Manager in the
same manner that Novant or its Affiliates administer the charity care policy at
Presbyterian Huntersville. Foundation represents and warrants to the Company and
HMA L.P. that the charity care policy of Presbyterian Huntersville in effect on
the date hereof is the same as the Charity Policy of the Class B Subsidiary in
all material respects, except for formatting and the institutional names
referenced therein. Both parties acknowledge that the application of the Charity
Policy may result in expenditures that are below the Community Benefit Threshold
or that exceed the Community Benefit Threshold. If expenditures in furtherance
of the Community Benefit Standard are less than the Community Benefit Threshold,
and Foundation makes a good-faith determination that the Community Benefit
Standard is being met, Foundation will not require that the Community Benefit
Threshold be met through additional expenditures. Furthermore, notwithstanding
any other provisions of this Agreement to the contrary, the Foundation Manager
shall have the right to initiate, modify, amend, supplement and approve
Community Benefit Activities which the Foundation Manager believe are necessary
or appropriate to further the Community Benefit Standard, and such decision
shall be within the exclusive control of the Foundation Manager. Notwithstanding
the preceding sentence, except for changes to the Charity Policy made pursuant
to and in accordance with Section 6.2(e), Foundation will not make any
modification, amendment or supplement to the Charity Policy of the Class B
Subsidiary which (i) would cause the Community Benefit Threshold to be exceeded
as a result of the change; (ii) if the Community Benefit Threshold is already
exceeded at the time of the change, would increase the aggregate cost or expense
of charity care; or (iii) would cause or require the Class B Subsidiary to have
more generous charity care requirements than exist at Presbyterian Huntersville.
Except for changes to the Charity Policy made pursuant to and in accordance with
Section 6.2(e), in no event will the Class B Subsidiary be required to make

 

33



--------------------------------------------------------------------------------

expenditures in excess of the Community Benefit Threshold as a result of any
modifications, amendments, or supplements to the Charity Policy of the Class B
Subsidiary that the Foundation Manager makes after the date hereof. The
Foundation Manager will at all times allow the Class B Subsidiary to take such
actions as are necessary to comply with the Quintana Order. Prior to taking any
action pursuant to this Section with respect to the Class B Subsidiary, the
Foundation Manager will consult with and seek advice from the HMA Manager and
the Class B Subsidiary Manager with respect to any contemplated activities or
actions, and will provide reasonably detailed information to the HMA Manager and
the Class B Subsidiary Manager regarding the proposed activities or actions, and
the reasons such actions or activities are to be implemented.

(d) The Foundation Manager may unilaterally amend the Charity Policy of the
Company and of each Class A Subsidiary from time to time (and shall have the
exclusive right to modify the same).

(e) If Foundation believes, based upon a written legal opinion of Foundation’s
outside counsel that, as a result of a Change in Law, a change to the Charity
Policy of the Class B Subsidiary is required in order to eliminate a material
risk that Foundation’s or Novant’s participation in the Company will adversely
affect its or Novant’s tax exempt status under Section 501(c)(3) of the Code or
generate Excess UBTI for Foundation or Novant, then the Foundation Manager may
unilaterally amend the Charity Policy of the Class B Subsidiary. In the event
that the Foundation Manager amends the Charity Policy of the Class B Subsidiary
pursuant to this paragraph (e), then upon request of HMA, the Members shall
attempt in good faith to restructure the manner in which the Community Benefit
Activities are performed or accounted for by the Class B Subsidiary so that
expenditures related to the Community Benefit Activities at the Class B
Subsidiary do not exceed the Community Benefit Threshold. In the event that
expenditures on Community Benefit Activities exceed the Community Benefit
Threshold for any two (2) full consecutive calendar quarters following the
Measuring Date, then HMA L.P. shall have a right to deliver a Class B Subsidiary
Call Right Notice pursuant to Section 6.15. For purpose of this Agreement,
“Measuring Date” shall mean the earlier of (i) the date that the HMA Entities
and the Foundation Entities adopt a restructuring plan for the administration
and accounting for the Community Benefit Activities as contemplated by this
Section 6.2(e) or (ii) the date that is thirty (30) days from the date that the
Foundation Manager amends the Charity Policy of the Class B Subsidiary under
this Section 6.2(e).

Section 6.3 Negative Covenant.

During the Restricted Period, the Board of Managers shall be prohibited from
voting in favor of or causing the Company to, and the Members shall not cause or
permit the Company or the Board of Managers, to take any of the following
actions unless the action is approved by all of the Members:

(i) Transfer or dispose of all or substantially all of the Company’s or any
Class A Subsidiary’s assets, or substantially all of the Company’s interest in
any Subsidiary;

(ii) merge or consolidate the Company or any Class A Subsidiary with or into
another entity;

 

34



--------------------------------------------------------------------------------

(iii) dissolve, recapitalize, reorganize, or liquidate the Company or any
Subsidiary;

(iv) distribute the securities of any Subsidiary to any Member except as
expressly permitted by this Agreement;

(v) to issue any Membership Interest or equity securities having rights and
preferences superior to the Membership Interests held by either HMA L.P. or the
Foundation;

(vi) enter into any other transaction that would cause the HMA Member to be
taxed under Section 704(c)(1)(B) of the Code; or

(vii) any action that would have the effect of diluting HMA L.P.’s Class A
Economic Interest below one percent (1.0%).

Section 6.4 Number and Election of Managers.

The number of Managers constituting the entire Board of Managers shall be two.
One Manager shall be appointed by HMA L.P. (the “HMA Manager”) and one Manager
shall be appointed by Foundation (the “Foundation Manager”). The initial HMA
Manager is Kelly E. Curry and the initial Foundation Manager is Dean Swindle.

Section 6.5 Term; Resignation and Removal.

Each Manager shall serve until his resignation, death or removal. A Manager may
resign at any time by giving written notice to the other Manager, or if none, to
the Members. Such resignation shall take effect at the time specified therein
or, if no time is specified, then on delivery and, unless otherwise specified
therein, the acceptance of such resignation by the Board of Managers or the
Members shall not be needed to make it effective. A Manager may be removed, at
any time, with or without cause, by the Member entitled to appoint such Manager.
Any vacancy created by the resignation, death or removal of a Manager shall be
filled by the Member entitled to appoint such Manager.

Section 6.6 Powers of Individual Managers.

No individual Manager shall have any authority to act on behalf of or bind the
Company except as he may be authorized by the Board of Managers. No Manager
shall take any action on behalf of or bind the Company in contravention of the
decision of the Board of Managers.

Section 6.7 Fiduciary Duties of Managers.

A Manager shall have no liability by reason of being or having been a Manager of
the Company so long as the Manager (i) acted in good faith, (ii) acted in a
manner reasonably believed to be in the best interests of the Company, and
(iii) was neither grossly negligent nor engaged in willful misconduct or fraud.
In performing their duties, the Managers shall be entitled to rely on
information, opinions, reports or statements, including financial statements and
other financial data, in each case prepared or presented by (i) one or more
agents or employees of the Company, or (ii) counsel, public accountants or other
persons, as to matters that the Board of Managers reasonably believes to be
within such Person’s professional or expert

 

35



--------------------------------------------------------------------------------

competence. Subject to the provisions of Section 6.2 and 6.12, it shall not be
considered a conflict of interest or a breach of fiduciary duty by any Manager
for such Manager to act in accordance with the interests of, or the direction
of, the Member that appointed such Manager, even if such act is considered by
the other Member to be contrary to the interests of the other Member or of the
Company. Furthermore, it shall not be considered a breach of fiduciary duty by
any Manager for such Manager to act in accordance with Section 6.1.

Section 6.8 Compensation of Managers.

A Manager shall not receive any fees or other compensation for serving as a
director of the Company. A Manager shall, however, be entitled to be reimbursed
for customary and reasonable expenses incurred by him in attending meetings of
the Board of Managers.

Section 6.9 Independent Activities of Manager.

The Managers shall be required to devote only such time to the affairs of the
Company as the Managers and Company determine may be necessary to manage and
operate the Company, and shall be free to serve any other Person or enterprise
in any capacity that it may deem appropriate in its discretion.

Section 6.10 Meetings of the Board of Managers.

(a) Meetings. An annual meeting of the Board of Managers shall be held each
year. Other regular meetings of the Board of Managers shall be held at such
times as may from time to time be fixed by the resolution of the Board of
Managers. Special meetings of the Board of Managers may be held at any time upon
the call of either Manager, provided, however, that any meeting held for
purposes of discussing a Class A Subsidiary must be approved by the Foundation
Manager. Meetings of the Board of Managers shall be held at such place, within
or without the State of Florida, as from time to time may be fixed by resolution
of the Board of Managers. If no place is so fixed, meetings of the Board of
Managers shall be held at the principal office of the Company.

(b) Notice. Notice of regular meetings (except when notice of a regular meeting
has been waived by the unanimous consent of the Board of Managers) and special
meetings of the Board of Managers shall be mailed to each Manager, addressed to
the address last given by each Manager to the Company or, if none has been
given, to the Manager’s residence or usual place of business, at least ten
(10) days before the day on which the meeting is to be held, or shall be sent to
the Manager by facsimile, e-mail, or similar means so addressed or shall be
delivered personally or by telephone, at least five days before the day on which
the meeting is to be held. Each notice shall state the time and place of the
meeting but need not state the purposes thereof except as otherwise expressly
provided by applicable law. Notices of any such meeting need not be given to any
Manager who submits a signed waiver of notice, whether before or after the
meeting, or who attends the meeting without protesting, prior thereto or at its
commencement, the lack of notice.

(c) Quorum and Manner of Acting. At each meeting of the Board of Managers the
presence of both Managers, one being the HMA Manager and the other being the
Foundation Manager, shall constitute a quorum for the transaction of business.
Each Manager shall have one vote. The unanimous vote of the HMA Manager and the
Foundation Manager shall be the act of the Board of Managers. The Managers will
use good faith efforts to attend all meetings so that a sufficient number of
Managers will be present to constitute a quorum.

 

36



--------------------------------------------------------------------------------

(d) Action Without a Meeting. Any action required or permitted to be taken by
the Board of Managers may be taken without a meeting only if both Managers, one
being the HMA Manager and the other being the Foundation Manager, consent in
writing to the adoption of a resolution authorizing the action. The resolution
and the written consents thereto by the Managers shall be filed with the minutes
of the proceedings of the Board of Managers.

(e) Participation in Meetings by Conference Telephone; Proxies. Any one or more
Managers may participate in a meeting of such Board of Managers by means of
conference telephone or similar communications equipment allowing all persons
participating in the meeting to hear each other at the same time. Participation
by such means shall constitute presence in person at a meeting. At all meetings
of the Board of Managers, a Manager may vote by proxy executed in writing by the
Manager or by his duly authorized attorney-in-fact. In order to be effective,
such proxy shall (i) be signed in the exact name of the Manager on record with
the Company, and (ii) be presented at the meeting of the Board of Managers and
delivered to the acting secretary of such meeting. No proxy shall be valid after
eleven (11) months from the date of its execution, notwithstanding anything to
the contrary provided in the proxy.

Section 6.11 Tax Matters Partner.

The tax matters partner of the Company, within the meaning of Section 6231(a)(7)
of the Code, shall be HMA L.P. HMA L.P. shall reasonably allow Foundation to
participate in and observe the activities of the tax matters partner.
Furthermore, the tax matters partner of the Company shall only have the
responsibilities set forth under the Code, and the tax matters partner must
obtain the written consent of Foundation before taking any action or consenting
to any settlement with the Internal Revenue Service or a state taxing authority
that affects the Class A Subsidiaries.

Section 6.12 Class B Subsidiary Community Benefit Activities and Decisions.

(a) In exercising its management duties with respect to the Class B Subsidiary,
HMA L.P. and the Class B Subsidiary Manager will cause the Class B Subsidiary to
be operated in accordance with the Community Benefit Standard and in the manner
described in Section 2.6 of this Agreement. The Management Agreement between the
Class B Subsidiary and the Class B Subsidiary Manager shall expressly provide
that the Class B Subsidiary Manager shall have a duty to manage the Class B
Subsidiary in accordance with (i) the purposes and in the manner described in
Section 2.6 hereof including the Community Benefit Standard and (ii) the
prohibitions on private inurement, private benefit, excessive lobbying
expenditures and campaign activities applicable to 501(c)(3) organizations as
required by, and subject to the exceptions set forth in, Section 2.6 of this
Agreement.

(b) Subject to the express provisions of this Agreement, HMA L.P. will ensure
that the Class B Subsidiary Manager shall not cause the Class B Subsidiary to
engage in any activities or take any action which is inconsistent with the
tax-exempt status of Foundation or Novant, or would create Excess UBTI to
Foundation or Novant. All Members are aware of the limitations on the activities
of the Class B Subsidiary under this Section and agree that the

 

37



--------------------------------------------------------------------------------

decision of HMA L.P., the HMA Manager, or the Class B Subsidiary Manager to
forego an action or activity which would be inconsistent with the tax-exempt
status of Foundation shall not be a breach of the duty of loyalty or any other
duty of HMA L.P., the HMA Manager or any Manager to the Class B Subsidiary, the
Company or its Members.

(c) Within forty-five (45) days of the end of each fiscal year of the Company,
and at other times as reasonably requested by Foundation, HMA L.P. will cause
the Class B Subsidiary Manager to prepare or cause to be prepared and delivered
to Foundation a report detailing the Community Benefit Activities provided by
and engaged in by the Class B Subsidiary. Such report shall be in such format,
and such detail, as reasonably requested by Foundation.

Section 6.13 Enforcement of Community Benefit Standard.

(a) In the event the Class B Subsidiary Manager fails to timely provide the
report required by Section 6.12(c) or the Class B Subsidiary Manager fails to
cause the Class B Subsidiary to operate in accordance with the Community Benefit
Standard, then the Foundation Manager shall notify the HMA Manager in writing of
such failure which constitutes a breach of this Agreement (the “Breach Notice”).
Notwithstanding any other provision herein to the contrary, the Foundation
Manager may implement the following remedies if the Class B Subsidiary Manager
fails to correct the breach in all material respects within thirty (30) days of
the HMA Manager’s receipt of the Breach Notice from the Foundation Manager (the
“Cure Period”):

(i) The Foundation Manager shall be entitled to bring an action for injunctive
relief, at law or in equity, to specifically enforce the terms and provisions
being breached by the Class B Subsidiary Manager in which event the losing party
will be obliged to reimburse the prevailing party for all legal fees and
expenses incurred in the action;

(ii) The Class B Subsidiary Manager’s management fees shall be reduced by ten
percent (10.0%) after the expiration of the Cure Period until the breach is
cured in all material respects;

(iii) If the breach remains uncured in any material respect for more than ninety
(90) days after the expiration of the Cure Period, then the reduction in the
Class B Subsidiary Manager’s management fee shall be increased from ten percent
(10.0%) to twenty-five percent (25.0%) on the ninety-first (91st) day until the
breach is cured in all material respects; or

(iv) If the breach remains uncured in all material respects for one hundred
eighty (180) days after the expiration of the Cure Period, or if the Class B
Subsidiary Manager commits a breach described in this 6.13(a) three
(3) consecutive times in a twelve (12) month period, then the Foundation Manager
shall have the right to provide notice of termination of the Class B Subsidiary
Manager and the Class B Subsidiary Management Agreement, which termination shall
be effective not sooner than sixty (60) days following the date on which it is
given; provided, however, that HMA L.P. may deliver a Class B Subsidiary Call
Right Notice pursuant to Section 6.15, and the Class B Subsidiary Manager shall
continue to serve as the manager of the Class B Subsidiary, subject to the fee
reductions described above, until the completion of the transactions
contemplated by Section 6.15. However, if HMA L.P. elects not to deliver a Class
B Subsidiary Call Right Notice, or fails to purchase the Foundation Entities

 

38



--------------------------------------------------------------------------------

interest in the Class B Subsidiary pursuant to Section 6.15, then the Foundation
Manager shall have the right to provide notice of termination of the Class B
Subsidiary Manager and the Class B Subsidiary Management Agreement, which
termination shall be effective not sooner than thirty (30) days following the
date on which it is given and any new manager appointed by the Class B
Subsidiary must be approved by the Foundation Manager.

(b) To the extent there is a bona fide dispute as to whether the Class B
Subsidiary Manager is satisfying the Community Benefit Standard with respect to
the Class B Subsidiary, then the dispute shall be settled exclusively by
arbitration, which shall be conducted at such place in the Atlanta, Georgia
metropolitan area as may be specified by the arbitrator (or at any place upon
which Foundation, HMA L.P., and the arbitrator agree), in accordance with the
Rules. The arbitrator shall be selected from a list provided by the American
Health Lawyers Association Alternative Dispute Resolution Service (the
“Service”) within ten (10) days after the list is provided. A decision by the
arbitrator shall be in writing and shall resolve the matter and be binding on
the parties. Each party will pay one-half (1/2) of the cost of appointing and
the fees of the arbitrator. If the arbitrator renders a decision that the Class
B Subsidiary Manager is not satisfying the Community Benefit Standard, then the
HMA Manager shall have thirty (30) days to correct the breach in all material
respects. If the breach is not corrected in thirty (30) days, then the
Foundation Manager may pursue the remedies provided in Sections 6.13(a).

(c) The parties acknowledge and agree that Foundation intends to enforce the
Community Benefit Standard with respect to the Class B Subsidiary with the
provisions in Section 6.13(a) of this Agreement.

(d) Once the Class B Subsidiary Manager cures a breach described in
Section 6.13(a), and the Manager reimburses Foundation for its legal fees any
costs incurred in any action brought pursuant to Section 6.13(a)(i) or 6.13(b)
to enforce this Agreement (provided Foundation is the prevailing party), in all
material respects, then the Class B Subsidiary Manager’s management fee will be
reset, on a prospective basis, to the fee in effect immediately prior to the
written notice of the breach.

Section 6.14 Management of Subsidiaries.

Subject to the provisions of this Agreement and the Class B Subsidiary
Management Agreement, the Class B Subsidiary Manager shall have complete
discretion, power and authority to manage and control the business operations of
the Class B Subsidiary for the period the Class B Subsidiary Management
Agreement is in effect. Subject to the provisions of this Agreement and the
Class A Subsidiary Management Agreement, the Subsidiary Manager of the Class A
Subsidiaries shall have complete discretion, power, and authority to manage the
Class A Subsidiaries for the period the Class A Subsidiary Management Agreement
is in effect.

Section 6.15 Class B Subsidiary Call Right.

At the times specified in this Agreement, HMA L.P. shall have a right or an
obligation to provide the Company and Foundation with written notice (a “Class B
Subsidiary Call Right Notice”) setting forth its intention to purchase all of
Foundation’s Class B Sub Units. Following the delivery of a Class B Subsidiary
Call Right Notice, (a) the Company will cause a distribution of the Class B Sub
Units in accordance with Section 9.10, (b) HMA L.P. will be obligated to

 

39



--------------------------------------------------------------------------------

purchase the Class B Sub Units distributed to Foundation in accordance with
Section 9.10, and (c) Foundation will be obligated to sell such Class B Sub
Units to HMA L.P., at a purchase price equal to the Fair Market Value of the
Class B Sub Units distributed to Foundation (except for purchases occurring
pursuant to Section 9.3(c)(ii), which shall be at the purchase price specified
therein). In the event that HMA L.P. delivers a Class B Subsidiary Call Right
Notice, the transaction contemplated by this Section 6.15 shall be consummated
in accordance with Section 9.10.

ARTICLE VII

MEMBERS

Section 7.1 Membership Interests.

Each Member shall have a Membership Interest in the Company as set forth in this
Agreement. Membership Interests will not be certificated.

Section 7.2 Members.

The names of the Members and their respective Percentage Interests as of the
date hereof are as follows:

 

Name & Address

   Percentage Interest  

Carolinas JV Holdings, L.P.

   50.0 % 

Foundation Health Systems Corp.

   50.0 % 

Any change to the aforesaid Percentage Interests shall not result in a change to
the Foundation Class A Contractual Interest unless Foundation gives its prior
written approval to a separate written amendment describing the changes to the
Foundation Class A Contractual Interest.

Section 7.3 Representations and Warranties.

Each party (including any transferee contemplated by Section 9.5(c)) represents
and warrants to the other parties as follows:

(a) such party has all requisite power and authority and full legal capacity to
enter into and deliver this Agreement and to perform all of its obligations
hereunder;

(b) this Agreement has been duly executed and delivered by such party and
constitutes the legal, valid and binding obligation of such party, enforceable
against such party in accordance with its terms;

(c) such party (i) acknowledges that its Membership Interest has not been
registered under the Securities Act of 1933 (the “Securities Act”) or any state
securities laws (ii) is acquiring its Membership Interest hereunder for its own
account, for investment, and not with a view to, or for resale in connection
with, any distribution thereof, and has no present intention of selling or
otherwise transferring its Membership Interest or any interest therein, (iii) is
an “accredited investor”, as that term is defined in the Securities Act, and the
rules and regulations promulgated thereunder; and

 

40



--------------------------------------------------------------------------------

(d) the execution and delivery by such party of this Agreement, the consummation
of all of the transactions contemplated hereby and the performance by such party
of all of its obligations hereunder, will not violate, conflict with, or result
in the breach of, or constitute a default under, any agreement or commitment to
which such party is a party or by which such party or its assets is bound.

Section 7.4 Issuance of Additional Membership Interest.

The Board of Managers shall have the authority to authorize and issue additional
Membership Interest and to create new classes and series of Membership Interests
for the Company, and to designate the relative rights, powers, preferences and
limitations of such classes and series of Membership Interests. The Board of
Managers may amend this Agreement to the extent necessary to reflect the
issuance of any additional Membership Interest or any new class or series of
Membership Interests and the rights and privileges thereof, including the
allocations and distributions to be made to such class or series of Membership
Interest.

Section 7.5 Conflicts of Interest.

(a) General. Except as otherwise provided by this Agreement or any other
agreement between the Company and a Member, a Member may have other business
interests and may engage in other activities in addition to those relating to
the Company. Neither the Company nor any other Member shall have any right
pursuant to this Agreement to share or participate in such other business
interests or activities or to the income or proceeds derived therefrom. Except
as otherwise provided by this Agreement or any other agreement between the
Company and a Member, a Member shall incur no liability to the Company or any
other Member as a result of engaging in any other business interests or
activities. Subject to the terms of this Agreement, the Company or a Subsidiary
may transact business with a Member or an Affiliate of a Member, or an officer
or an agent thereof, provided the terms of those transactions are no less
favorable than those the Company or Subsidiary could obtain from unrelated third
parties and the parties comply with the Conflict of Interest Policy. The Company
hereby adopts, and shall cause each Subsidiary to adopt the Conflict of Interest
Policy.

(b) Class A Subsidiaries. The Class A Subsidiaries shall have the unrestricted
right and freedom to compete with HMA, HMA L.P., or their respective Affiliates.
Neither the Foundation Manager, the Class A Subsidiary Manager, nor Foundation,
Novant, or their respective Affiliates shall have any fiduciary duty or other
duty or obligation which would impose on it any restriction whatsoever in
competing with HMA, HMA L.P., or their respective Affiliates.

(c) Class B Subsidiary. The Class B Subsidiary shall have the unrestricted right
and freedom to compete with Foundation, Novant or their respective Affiliates.
Neither the HMA Manager, the Class B Subsidiary Manager, nor HMA, HMA L.P., or
their respective Affiliates shall have any fiduciary duty or other duty or
obligation which would impose on it any restriction whatsoever in competing with
Foundation, Novant, or their respective Affiliates.

Section 7.6 Lack of Authority.

Except as otherwise expressly provided herein, no Member (unless also a Manager,
but subject to the provisions of Article 6) has the authority or power to act
for or on behalf of the Company in its capacity as a Member, to do any act that
would be binding on the Company, or to incur any expenditures on behalf of the
Company.

 

41



--------------------------------------------------------------------------------

Section 7.7 Member Meetings.

(a) Meetings. No annual meeting of the Members shall be required. Special
meetings of the Members may be called by any Member. Meetings of the Members
shall be held at the principal office of the Company or such other place as may
be fixed by the Board of Managers and designated in the notice of the meeting.

(b) Notice. Notice of any meeting of the Members shall be given by the Board of
Managers to all Members no fewer than ten (10) days and no more than sixty
(60) days prior to the date of the meeting. Notices shall be delivered in the
manner set forth in Section 12.2 and shall specify the purpose or purposes for
which the meeting is called. The attendance of a Member at any meeting shall
constitute a waiver of notice of such meeting, except where a Member attends a
meeting for the express purpose of objecting to the transaction of any business
because the meeting is not lawfully called or convened.

(c) Quorum. Both Members shall be required to constitute a quorum for
transaction of business at any meeting of the Members. The Members will use good
faith efforts to attend all meetings so that a quorum will exist.

(d) Manner of Acting. Unless a different vote or approval is expressly required
pursuant to the terms of this Agreement, the unanimous vote of both Members
shall be the act of the Members.

(e) Action Without Meeting. Any action required to be taken at a meeting of the
Members or any other action which may be taken at a meeting of the Members may
be taken without a meeting if a consent in writing, setting forth the action so
taken, shall be signed by both Members.

(f) Telephonic Meetings. The Members may participate in and act at any meeting
of Members through the use of a conference telephone or other communications
equipment by means of which all persons participating in the meeting can hear
each other. Participation in such meeting shall constitute attendance and
presence in person at the meeting of the person or persons so participating.

(g) Proxies. Each Member entitled to vote at a meeting of Members or to express
consent or dissent to action in writing without a meeting may authorize another
Person or Persons to act for him by proxy. Such proxy shall be delivered to the
principal offices of the Company or the meeting prior to the taking of any
action based in whole or in part upon the authorization of such proxy, but no
proxy shall be valid after eleven (11) months from the date of its execution,
unless otherwise provided in the proxy.

 

42



--------------------------------------------------------------------------------

ARTICLE VIII

INDEMNIFICATION

Section 8.1 Liability of Members and Managers.

No Member shall be obligated to make any contribution to the capital of the
Company other than as provided by Article 3 or Section 5.1(c) hereof. No Member
or Manager (including a Person having more than one such capacity) shall be
liable to third parties for any debts, obligations or liabilities of the Company
or of each other, whether arising in tort, contract or otherwise, solely by
reason of being a Member or Manager, or acting (or omitting to act) in such
capacity, or participating (as an employee, consultant, contractor or otherwise)
in the conduct of the business of the Company.

Section 8.2 Indemnification of Members and Managers.

The Company shall indemnify, defend and hold harmless each Member and Manager
and their respective heirs, beneficiaries, legal representatives, Affiliates
(other than the Subsidiaries), officers, directors, attorneys and employees
(each, an “Indemnified Party”), from and against any and all actual or alleged
losses, claims, damages, liabilities, costs and/or expenses (collectively,
“Damages”) of any nature whatsoever, including without limitation attorneys’
fees, arising out of or in connection with any action taken or omitted by a
Member or Manager pursuant to authority granted by or otherwise in connection
with this Agreement; provided, however, that no indemnification may be made to
or on behalf of any Indemnified Party if a judgment or other final adjudication
adverse to the Indemnified Party establishes, or it is established by one of the
means set forth in Section 8.4, (a) that the Indemnified Party’s acts were
committed in breach of this Agreement, were committed in bad faith, or were the
result of willful misconduct or gross negligence, or (b) that the Indemnified
Party personally gained in fact a financial profit or other advantage to which
such Indemnified Party was not legally entitled. Any indemnity under this
Section 8.2 shall be paid out of, and to the extent of, Company assets only,
including insurance proceeds if available.

Section 8.3 Advancement of Expenses.

All expenses reasonably incurred by an Indemnified Party in connection with a
threatened or actual action or proceeding with respect to which such Person is
or may be entitled to indemnification under this Article VIII shall be advanced
or promptly reimbursed by the Company to such Indemnified Party in advance of
the final disposition of such action or proceeding upon receipt of an
undertaking by such Indemnified Party or on such Indemnified Party’s behalf to
repay the amount of such advances, if any, as to which such Indemnified Party is
ultimately found not to be entitled to indemnification or, where indemnification
is granted, to the extent such advances exceed the indemnification to which such
Indemnified Party is entitled.

Section 8.4 Approval of Indemnification Payments.

Indemnification payments by the Company hereunder may be made only following a
determination that the Indemnified Party did not act in breach of this
Agreement, act in bad faith, or engage in willful misconduct or gross negligence
in the performance of duty with respect to the matters in question. If a
judgment or other final adjudication adverse to the Indemnified Party
establishes that the Indemnified Party acted in breach of this Agreement, acted
in bad faith,

 

43



--------------------------------------------------------------------------------

or was liable or guilty by reason of willful misconduct or gross negligence in
the performance of duty, such adjudication shall be conclusive. If there shall
be no judgment or final adjudication, the determination shall be made by a
written legal opinion of independent legal counsel jointly selected by
Foundation and HMA, in a written opinion, or in accordance with any other
reasonable procedures prescribed by the Board of Managers prior to the assertion
of the claim from which such indemnification is sought.

Section 8.5 Contractual Article.

No repeal or amendment of this Article VIII, insofar as it reduces the extent of
the indemnification of any Person who could be an Indemnified Party shall,
without the written consent of such Person, be effective as to such Person with
respect to any event, act or omission occurring or allegedly occurring prior to
the (a) date of such repeal or amendment if on that date such Person is not
serving in any capacity for which such Person could be an Indemnified Party or
(b) the thirtieth (30th) day following delivery to such Person of written notice
of such amendment as to any capacity in which such Person is serving on the date
of such repeal or amendment for which such Person could be an Indemnified Party.
No amendment of the Act shall, insofar as it reduces the permissible extent of
the right of indemnification of a Indemnified Party under this Article VIII, be
effective as to such Indemnified Party with respect to any event, act or
omission occurring or allegedly occurring prior to the effective date of such
amendment. This Article VIII shall be binding on any successor to the Company,
including any limited liability company, corporation or other entity which
acquires all or substantially all of the Company’s assets.

Section 8.6 Insurance.

The Company may, but need not, maintain insurance insuring the Company, Members
or Persons entitled to indemnification under this Article VIII for liabilities
against which they are entitled to indemnification under this Article VIII or
insuring such Persons for liabilities against which they are not entitled to
indemnification under this Article VIII.

Section 8.7 Non-Exclusivity.

The indemnification provided by this Article VIII shall not be deemed exclusive
of any other rights to which any Person covered hereby may be entitled other
than pursuant to this Article VIII. The Company, upon approval by the Board of
Managers, is authorized to enter into agreements with any such Person or Persons
providing them rights to indemnification or advancement of expenses in addition
to the provisions heretofore provided in this Article VIII to the full extent
permitted by law.

Section 8.8 Indemnification of Employees or Agents.

The Company may indemnify and advance expenses to an employee or agent of the
Company to the same extent and subject to the same conditions under which the
Company may indemnify and advance expenses to a Member or Manager under this
Article VIII; and the Company may indemnify and advance expenses to Persons who
are not or were not Members or Managers, employees or agents of the Company, but
who are or were serving at the request of the Company as a manager, director,
officer, partner, venturer, proprietor, trustee, employee, agent or similar
functionary of another foreign or domestic limited liability company,

 

44



--------------------------------------------------------------------------------

corporation, partnership, joint venture, sole proprietorship, trust, employee
benefit plan or other enterprise against any liability asserted against him and
incurred by him in such a capacity or arising out of such Person’s status as
such a Person to the same extent that the Company may indemnify and advance
expenses to a Member or Manager under this Article VIII.

ARTICLE IX

TRANSFERS

Section 9.1 Company’s Restriction on Transfers.

The Company shall neither cause nor permit the Transfer of any Membership
Interest or any membership interest held by the Company in a Subsidiary to be
made on its books unless the Transfer is permitted by this Agreement and has
been made in accordance with its terms. HMA L.P. shall neither cause nor permit
the Transfer of any of its general or limited partnership interests (the “HMA
Partnership Interest”) or its Membership Interest unless the Transfer is
permitted by this Agreement and has been made in accordance with its terms.
Foundation shall neither cause nor permit the Transfer of its Membership
Interest unless the Transfer is permitted by this Agreement and has been made in
accordance with its terms.

Section 9.2 Transfers Prohibited by Company’s Agreements.

Notwithstanding anything to the contrary contained in this Agreement, no
Transfer of any Membership Interest, or the HMA Partnership Interest shall be
consummated if the Transfer would violate any provision of this Agreement. The
Company shall not enter into any agreements with third parties restricting the
transfer of Membership Interests by the existing Members as of the original date
of this Agreement without the prior written approval of the Member to be
restricted.

Section 9.3 Permitted Transfers.

(a) No Foundation Entity may Transfer any of its Membership Interest, Foundation
Class A Economic Interest or Foundation Class B Economic Interest now or
hereafter owned by any of them except for the following Transfers to the
following Persons (each, a “Foundation Permitted Transferee”), and only after
compliance with the provisions of Section 9.4:

(i) any Transfer to an HMA Entity;

(ii) any Transfer to any Person with the prior written consent of HMA L.P.;

(iii) any Transfer to any Person which is, both immediately before and
immediately after such Transfer, a wholly owned or controlled (directly or
indirectly) Affiliate of Foundation or Novant;

(iv) any Transfer expressly permitted by Section 5.4 or any other provision of
this Agreement; or

(v) any Transfer to any Person after expiration of the Restricted Period which
is in full compliance with the provisions of Section 9.5.

 

45



--------------------------------------------------------------------------------

(b) No HMA Entity may Transfer any of its Membership Interest, its HMA Class A
Economic Interest, its Class B Economic Interest, or HMA Partnership Interests
now or hereafter owned by any of them except for the following Transfers to the
following Persons (each, an “HMA Permitted Transferee”), and only after
compliance with the provisions of Section 9.4:

(i) any Transfer to a Foundation Entity;

(ii) any Transfer to any Person with the prior written consent of Foundation;

(iii) any Transfer to any Person which is, both immediately before and
immediately after such Transfer, a wholly owned (directly or indirectly)
Affiliate of HMA;

(iv) any Transfer expressly permitted by Section 5.4 or any other provision of
this Agreement;

(v) any Transfer to any Person after expiration of the Restricted Period which
is in full compliance with the provisions of Section 9.5; or

(vi) any Transfer of the HMA Partnership Interest to Bank of America, N.A., in
its capacity as collateral agent under the Loan Documents (as defined in that
certain Credit Agreement, dated as of February 16, 2007, by and among HMA, Bank
of America, N.A., Wachovia Bank, National Association, Citibank, JPMorgan Chase
Bank, N.A. and SunTrust Bank and the other lenders party thereto (the “Credit
Agreement”)), or any successor collateral agent thereto, as well as the Transfer
of the HMA Partnership Interest that is the result of an exercise by any
collateral agent under the Loan Documents of its security interest in the HMA
Partnership Interest. Notwithstanding the preceding provisions of this clause
(vi), in the event that Bank of America, NA, or any successor collateral agent,
exercises its rights as a secured party under the Loan documents in a manner
that causes, or is intended to cause, a Transfer of the HMA Partnership
Interest, Foundation shall have the right to purchase the Membership Interest of
HMA, L.P. hereunder for a price equal to its Fair Market Value. In the event HMA
or HMA L.P. receives notice that Bank of America, N.A., or any successor
collateral agent, intends to exercise its secured party rights in a manner that
is intended to cause a transfer of the HMA Partnership Agreement, it shall give
written notice to Foundation of the same. For a period of thirty (30) days from
the later of (i) the date on which said notice is given by HMA L.P. or HMA, or
(ii) the date Foundation has actual knowledge of the pending or actual purchase
by Bank of America, N.A. or any successor collateral agent under the Credit
Agreement, of the HMA Partnership Interest, Foundation may give written election
to HMA and HMA L.P. that it intends to purchase Membership Interests of HMA L.P.
hereunder. In the event Foundation gives such notice, the purchase price for the
aforesaid Membership Interest shall be its Fair Market Value, and the closing of
the purchase shall occur within thirty (30) days of the date that the Fair
Market Value of the Membership Interest is determined. At the closing,
Foundation shall deliver the purchase price by wire transfer of immediately
available funds, and shall receive from HMA L.P. (a) a written representation
and warranty that it is delivering good title to the Membership Interest, free
and clear of all Encumbrances (other than those created by this Agreement);
(b) the payment of all necessary transfer taxes, if any; and (c) the written
resignation of the HMA Manager, the Class B Subsidiary Manager, and any other
representative of HMA L.P. or HMA serving as an officer or in any other
capacity.

 

46



--------------------------------------------------------------------------------

(c) In the event of a Change of Control of HMA, HMA L.P., or any other
Participant, or within eighteen (18) months following the consummation of a
transaction that would have otherwise constituted a Change of Control but for
the retention of HMA’s senior executive management team, upon the termination of
the employment with the surviving entity or acquiring Person(s) of at least two
members of HMA’s senior executive management team (the “Triggering Termination
of Employment”), Foundation shall have the following rights:

(i) With respect to the Class A Subsidiaries, and without regard to whether the
Restricted Period has expired, Foundation shall have a right to initiate the
rights and procedures set forth in Section 9.6 by providing the Company and HMA
L.P. with a Call Right Notice in the manner provided by and subject to the terms
of Section 9.6. Any Call Right Notice provided by Foundation pursuant to this
Section will be given within sixty (60) days following the earlier of (i) the
date on which HMA provides Foundation with notice of the Change of Control or
the Triggering Termination of Employment or (ii) the date on which Foundation
has actual knowledge of the Change of Control or the Triggering Termination of
Employment.

(ii) With respect to the Class B Subsidiary, and without regard to whether the
Restricted Period has expired, Foundation shall have a right to initiate the
rights and procedures set forth in this Section by providing the Company and HMA
L.P. with written notice (a “Class B Change of Control Notice”). Any Class B
Change of Control Notice provided by Foundation pursuant to this Section will be
given within sixty (60) days following the earlier of: (i) the date on which HMA
provides Foundation with notice of the Change of Control or the Triggering
Termination of Employment, or (ii) the date on which Foundation has actual
knowledge of the Change of Control or the Triggering Termination of Employment.
Following delivery of a Class B Change of Control Notice, (a) the Class B Sub
Units will be distributed to HMA L.P. and Foundation pursuant to Section 9.10,
(b) HMA L.P. will be obligated to purchase the Class B Sub Units so distributed
to Foundation, and (c) Foundation will be obligated to sell such Class B Sub
Units to HMA L.P., at a purchase price equal to the greater of (i) the Fair
Market Value of the Class B Sub Units distributed to Foundation or (ii) One
Hundred Fifty Million Dollars ($150,000,000). In the event that Foundation
delivers a Class B Change of Control Notice, the transaction contemplated by
this Section 9.3(c)(ii) shall be consummated in accordance with Section 9.10.

Section 9.4 Agreement of Certain Transferees.

(a) Notwithstanding any other provision of this Agreement to the contrary, no
Transfer of the Foundation Entities’ Membership Interest to a Foundation
Permitted Transferee will be effective unless each such Foundation Permitted
Transferee, as a precondition to the Transfer, becomes a party to this Agreement
by dating and executing a copy of this Agreement and delivering it to HMA L.P.
and Foundation. In such event, such Foundation Permitted Transferee will be
bound, as of the date of such execution and delivery, by all of the terms and
conditions hereof as they apply to the Foundation Entities.

(b) Notwithstanding any other provision of this Agreement to the contrary, no
Transfer of the HMA Entities’ Membership Interest to any HMA Permitted
Transferee will be effective unless each such HMA Permitted Transferee, as a
precondition to the Transfer, becomes a party to this Agreement by dating and
executing a copy of this Agreement and delivering it to HMA L.P. and Foundation.
In such event, such HMA Permitted Transferee will be bound, as of the date of
such execution and delivery, by all of the terms and conditions hereof as they
apply to the HMA Entities.

 

47



--------------------------------------------------------------------------------

Section 9.5 Right of First Refusal; Other Repurchase Events.

(a) If a Member (the “Member Transferring Membership Interest”) wishes to
Transfer all (but not less than all) of its Membership Interest at any time
following expiration of the Restricted Period in a bona fide transaction with a
Person which is not, both immediately before and immediately after such
Transfer, an Affiliate directly or indirectly wholly owned or controlled by such
Member, then the Member Transferring Membership Interest will first give to the
other Member (the “Member Acquiring Membership Interest”) notice of such
intention (the “Offering Notice”). The Offering Notice will state the name of
the proposed transferee and all of the terms and conditions of the proposed
Transfer, and will constitute the Member Transferring Membership Interest’s
offer to sell all of its Membership Interest to the Member Acquiring Membership
Interest as provided by this Section 9.5. Upon receipt of the Offering Notice,
the Member Acquiring Membership Interest will then have the option, exercisable
by notice given to the Member Transferring Membership Interest within thirty
(30) days following the date on which the Member Acquiring Membership Interest
received the Offering Notice, to purchase all of the Membership Interest of the
Member Transferring Membership Interest at the bona fide purchase price offered
by the proposed transferee and stated in the Offering Notice (the “First Refusal
Purchase Price”), and on the same terms and conditions stated in the Offering
Notice; provided, however, the closing of said purchase shall occur at the time
specified in Section 9.5(d). If, upon the expiration of the Member Acquiring
Membership Interest’s thirty (30) day option period, the Member Acquiring
Membership Interest has not exercised such option by purchasing all of the
Membership Interest of the Member Transferring Membership Interest, then the
Member Transferring Membership Interest will be free to Transfer all (but not
less than all) of its Membership Interest, but only: (a) to the same transferee
stated in its Offering Notice; (b) upon terms and conditions no more favorable
to transferee than those stated in its Offering Notice; and (c) after compliance
with the provisions of this Section 9.5. Such Transfer must be completed within
sixty (60) days following the expiration of the Member Acquiring Membership
Interest’s thirty (30) day option period, and if it is not so completed, then
the Membership Interest of the Member Transferring Membership Interest will
again be restricted by, and may not be Transferred without full compliance with,
the restrictions set forth in this Agreement, including the provisions of this
Section 9.5.

(b) If: (i) voluntary proceedings by any Member are commenced under any
provision of any federal or state act relating to bankruptcy or insolvency (or,
in the case of HMA L.P., such proceedings are commenced against HMA, or, in the
case of Foundation, such proceedings are commenced against Novant); or
(ii) involuntary proceedings are commenced against any Member (or, in the case
of HMA L.P., are commenced against HMA or, in the case of Foundation, such
proceedings are commenced against Novant) under any provision of any federal or
state act relating to bankruptcy or insolvency, and such proceedings are not
stayed or dismissed within one hundred twenty (120) days after commencement; or
(iii) any Encumbrance on any Membership Interest of any Member is noticed for
foreclosure, the Membership Interest is scheduled, intended, or proposed to be
sold or transferred in any manner as a consequence of the Encumbrance, or is
otherwise realized upon; or (iv) any judgment is obtained in any legal or
equitable proceeding against any Member and the Transfer of any of its
Membership Interest is contemplated under legal process as a result of such
judgment; or (v) pursuant to any other form

 

48



--------------------------------------------------------------------------------

of legal or equitable proceeding or process any Membership Interest of any
Member is contemplated to be sold or otherwise Transferred either voluntarily or
involuntarily; (vi) exclusion of any Member (or, in the case of HMA L.P.,
exclusion of HMA or, in the case of Foundation, exclusion of Novant) from
participation in Medicare and Medicaid programs; or (vii) any Member (or, in the
case of HMA L.P., HMA or, in the case of Foundation, Novant) is convicted of
felony criminal charges (each, a “Disposition Event”); then such Member (the
“Disposing Member”) will automatically be deemed to have offered, as of the day
preceding the date of the Disposition Event, all of its Membership Interest for
sale to the other Member (the “Acquiring Member”). The Acquiring Member will
have the option, exercisable by notice given to the Disposing Member within
thirty (30) days following the date on which the Acquiring Member received
notice of the Disposition Event, to require the Disposing Member to sell to the
Acquiring Member all of the Disposing Member’s Membership Interest at the Fair
Market Value of such Membership Interest, determined as of the date of the
Disposition Event. In such case, the closing of the sale shall occur at a time
specified in Section 9.5(d). If, upon the expiration of the Acquiring Member’s
thirty (30) day option period, the Acquiring Member has not exercised such
option to purchase all of the Disposing Member’s Membership Interest, and if the
Disposing Member is required to Transfer any of its Membership Interest in
connection with the Disposition Event, then the Disposing Member may Transfer
its Membership Interest as is necessary to satisfy its obligations arising out
of the Disposition Event, but only after compliance with the provisions of
Section 9.5(d). Notwithstanding the foregoing, in the event that a Disposition
Event occurs with respect to Foundation or Novant and HMA L.P. elects to acquire
Foundation’s Membership Interest under this Section 9.5(b), Foundation shall
have a right, for a period of thirty (30) days after HMA L.P. provides notice
under this Section 9.5(b), to initiate the rights and procedures under
Section 9.6 regardless of whether the Restricted Period has expired, in which
case the Fair Market Value of Foundation’s Membership Interest being purchased
by HMA L.P. under this Section 9.5 shall exclude the Fair Market Value of the
Class A Subsidiaries. In the event that the transactions contemplated under this
Section 9.5(b) are consummated prior to closing the transactions contemplated
under Section 9.6, the Company’s, Foundation’s and HMA L.P.’s rights and
obligations under this Section 9.5(b) and Section 9.6 shall continue until the
transaction under Section 9.6 is completed.

(c) Notwithstanding any other provision of this Agreement to the contrary, no
Transfer of any Member’s Membership Interest to a Person other than the other
Member will be effective unless each such transferee, as a precondition to the
Transfer, becomes a party to this Agreement by dating and executing a copy of
this Agreement and delivering it to HMA L.P. and Foundation. In such event, such
Person will be bound, as of the date of such execution and delivery, by all of
the terms and conditions hereof as they apply to the Member whose Membership
Interest have been transferred.

(d) The closing of the purchase of Membership Interest under this Section 9.5
will occur at a place and time selected by the Member purchasing the Membership
Interest; provided, however, the closing shall occur within one hundred twenty
(120) days of the date the purchasing Member exercised its option to purchase
the Membership Interest. At such closing, the Member purchasing the Membership
Interest will deliver to the Member Transferring such Membership Interest the
price as determined herein, by wire transfer of immediately available funds,
against delivery by the Member Transferring such Membership Interest of: (a) a
written representation and warranty of such Member to the other Member that such
Person has and is delivering good title to all of the Membership Interest, free
and clear of all Encumbrances (other than those

 

49



--------------------------------------------------------------------------------

created by this Agreement); (b) the payment of all necessary transfer taxes, if
any; and (c) the written resignation of the Manager appointed by the Member
Transferring such Membership Interest and of all representatives of such Member
serving as an officer or, in any other capacity, of a Subsidiary.

(e) The right of first refusal and sale process described in the preceding
provisions of this Section 9.5 shall apply equally to proposed transfers by HMA
or its Affiliates of an HMA Partnership Interest not permitted by
Section 9.3(b), and upon a proposed transfer of such HMA Partnership Interest,
Foundation shall have the same right of first refusal that it has with respect
to transfers by HMA L.P. of its Membership Interest in the Company.

(f) In the event that Louisburg is excluded from participation in the Medicare
or Medicaid Programs as a result of the alleged failure of Louisburg to meet
certain conditions to participation as set forth in that certain letter dated
March 17, 2008 addressed to Franklin Regional Medical Center from the Centers
for Medicare and Medicaid Services (the “March 17 Letter”), then Foundation
shall have the right to initiate the rights and procedures under this
Section 9.5(f) by giving written notice to HMA L.P. within thirty (30) days
after the date on which Louisburg is excluded from participation in the Medicare
or Medicaid Programs (such notice being a “Louisburg Repurchase Triggering
Notice”). Following the submission of a Louisburg Repurchase Triggering Notice
to HMA L.P., the Company will distribute ninety-nine percent (99.0%) of the
issued and outstanding ownership interests of Louisburg to Foundation and one
percent (1.0%) of the issued and outstanding ownership interests of Louisburg to
HMA L.P. (collectively, the “Louisburg Units”). Following the distribution of
the Louisburg Units to HMA L.P. and Foundation, HMA L.P. shall be obligated to
repurchase the Louisburg Units distributed to Foundation at an aggregate
purchase price of Fifty Million Dollars ($50,000,000), which shall be paid in
immediately available funds upon closing. The closing of the purchase of
Louisburg Units by HMA L.P. under this Section 9.5(f) shall occur within thirty
(30) days following the date on which the Louisburg Repurchase Triggering Notice
is given.

Section 9.6 Class A Subsidiary Call Right.

At any time following expiration of the Restricted Period, Foundation shall have
a right to initiate the rights and procedures set forth in this Section 9.6 by
providing the Company and HMA L.P. with written notice (a “Call Right Notice”).
Promptly (but in no event more than forty-five (45) days) following the receipt
by the Company of a Call Right Notice, the Company will distribute ninety-nine
percent (99.0%) of the issued and outstanding Class A Sub Units to Foundation
and one percent (1.0%) of the issued and outstanding Class A Sub Units to HMA
L.P. Following the distribution of the Class A Sub Units to Foundation and HMA
L.P., Foundation shall be obligated to purchase the Class A Sub Units
distributed to HMA L.P., and HMA L.P. shall be obligated to sell to Foundation
the Class A Sub Units so distributed. The sale will be completed in accordance
with the Class A Sub Unit Transfer provisions described in Section 9.9.

Section 9.7 Class A Subsidiary Redemption Right.

At any time following expiration of the Restricted Period, HMA L.P. shall have a
right to initiate the rights and procedures set forth in this Section 9.7 by
providing the Company and Foundation with written notice (a “Class A Sub
Redemption Notice”). Promptly (but in no event

 

50



--------------------------------------------------------------------------------

more than forty-five (45) days) following the receipt by the Company of a
Class A Sub Redemption Notice, the Company will distribute ninety-nine percent
(99.0%) of the issued and outstanding Class A Sub Units to Foundation and one
percent (1.0%) of the issued and outstanding Class A Sub Units to HMA L.P.
Following the distribution of the Class A Sub Units to Foundation and HMA L.P.,
Foundation shall be obligated to purchase the Class A Sub Units distributed to
HMA L.P., and HMA L.P. shall be obligated to sell to Foundation the Class A Sub
Units so distributed. The sale will be completed in accordance with the Class A
Sub Unit Transfer provisions described in Section 9.9.

Section 9.8 Fair Market Value.

(a) For purposes of this Agreement, “Fair Market Value” means fair market value
as determined by one mutually agreed upon independent Qualified Appraiser. If
the parties are unable to agree upon a single Qualified Appraiser within ten
(10) days, then each party will select a Qualified Appraiser, and the two
Qualified Appraisers so selected shall mutually agree upon a third Qualified
Appraiser. The Qualified Appraiser(s) shall determine the Fair Market Value of
an interest in the Company, a Subsidiary, or the Class A Sub Units or Class B
Sub Units, as applicable, assuming a transaction between a willing buyer and
willing seller in a competitive and open market under all conditions requisite
for a fair sale in which neither party is under abnormal pressure and in which
both parties have full knowledge of all the relevant facts, and in its valuation
of the Class B Sub Units, the Qualified Appraiser will treat any indebtedness
owed by the Class B Subsidiary to HMA or an HMA Affiliate as working capital of
the Class B Subsidiary. In performing its valuation, the Qualified Appraiser(s)
will each interview both Members regarding the background and future prospects
of the Company or the applicable Subsidiary. The value of an interest in the
Company or a Subsidiary will be determined with no discounts for minority
interest, lack of marketability or other similar discounts. In determining the
value of any party’s Class A Sub Units, the value of the Youngsville Hospital
and the Youngsville Operations, if any, will be disregarded. In the event there
is more than one Qualified Appraiser and such Qualified Appraisers are unable to
agree upon Fair Market Value within thirty (30) days after their engagement,
Fair Market Value shall be determined by arbitration in accordance with
Section 9.8(b) below. The cost and expense of such Qualified Appraiser(s) shall
be borne equally by HMA L.P. and Foundation.

(b) Arbitration shall be by a single arbitrator experienced in the matters at
issue and selected by HMA L.P. and Foundation in accordance with the American
Health Lawyers Association Alternative Dispute Resolution Service Rules of
Procedure for Arbitration (the “Rules”). The arbitrator shall be selected from a
list provided by the American Health Lawyers Association Alternative Dispute
Resolution Service. The arbitration shall be held in such place in the Atlanta
metropolitan area as may be specified by the arbitrator (or any place upon which
Foundation, HMA L.P. and the arbitrator may agree), and shall be conducted in
accordance with the Rules and (regardless of any other choice of law provision
in this Agreement) the United States Arbitration Act (9 U.S.C. §§ 1-16) to the
extent not inconsistent with this Agreement. The decision of the arbitrator
shall be in writing and final and binding as to any matters submitted; and, if
necessary, any decision may be entered in any court of record having
jurisdiction over the subject matter or over the party against whom the judgment
is being enforced. The cost and expense of the arbitration shall be borne
equally by HMA L.P. and Foundation.

 

51



--------------------------------------------------------------------------------

Section 9.9 Procedures for Transferring HMA L.P.’s Class A Sub Units to
Foundation.

(a) In the event that HMA L.P.’s Class A Sub Units are required to be
transferred to Foundation pursuant to any provision of this Agreement, including
but not limited to Section 2.7, 9.6 or 9.7, Foundation and HMA L.P. shall follow
the procedures set forth in this Section 9.9 with respect to the sale. The
closing of the sale will occur within ten (10) business days following the date
on which all Governmental Authorizations required for the transfer of the
Class A Sub Units from HMA L.P. to Foundation have been obtained; provided,
however, that if Foundation is making a cash payment to HMA L.P. in accordance
with the subsequent provisions of this Section 9.9, the closing shall occur ten
(10) days following the later of (a) the date the Fair Market Value of the
Class A Sub Units is determined in accordance with Section 9.8, and (b) the date
on which all Governmental Authorizations required for the transfer of the
Class A Sub Units from HMA L.P. to Foundation has been obtained. At the closing,
if it has not already done so, the Company will, irrespective of the Members’
respective Percentage Interests at the time of the Closing, distribute
ninety-nine percent (99.0%) of the Class A Sub Units to Foundation and one
percent (1.0%) of the Class A Sub Units to HMA L.P. On the closing date, HMA
L.P. shall transfer all of its Class A Sub Units to Foundation (the “Class A Sub
Unit Transfer”). In consideration therefor, Foundation shall cause Louisburg to
transfer the Youngsville Property to HMA L.P., or to an Affiliate of HMA L.P.
designated by HMA, provided the Youngsville Property is then owned by Louisburg
and all Governmental Authorizations for the transfer of the Youngsville Property
have been obtained. In the event the Youngsville Property is owned by Louisburg
and Governmental Authorizations for its transfer have been obtained by the
closing date, at the closing of the Class A Sub Unit Transfer, HMA will deliver
the following to Foundation: (i) a written warranty and representation that it
has and is delivering good title to all of its Class A Sub Units, free and clear
of all Encumbrances; (ii) any certificates representing the Class A Sub Units,
duly endorsed for transfer and with all necessary transfer taxes, if any, paid
(or an assignment of the Class A Sub Units if the same are not certificated);
and (iii) the written resignation of all representatives of HMA L.P. serving as
a Manager, office, in any other capacity, of the Class A Subsidiaries. At the
closing of the Class A Sub Unit Transfer, Foundation and Louisburg will deliver
to HMA L.P., or an Affiliate of HMA L.P. designated by HMA, (x) a special
warranty deed, in substantially the form attached hereto as Exhibit VII
conveying good and marketable title to the Youngsville Property (the
“Youngsville Deed”), and (y) a transfer agreement in substantially the form
attached hereto as Exhibit VIII duly executed and delivered by the transferor of
the Youngsville property (the “Transfer Agreement”). In connection with the
Class A Sub Unit Transfer, the Company will make a cash distribution as set
forth in Section 5.1(e).

(b) In the event Louisburg owns the Youngsville Property on the closing date but
all necessary Governmental Authorizations for the transfer of the Youngsville
Property to HMA L.P. have not been obtained by the closing date, the closing
shall be delayed for a period of up to ninety (90) days, and shall occur within
three (3) business days following the date on which all necessary Governmental
Authorizations for the transfer of the Youngsville Property to HMA L.P. have
been obtained. If, following the conclusion of such ninety (90) day period, all
necessary Governmental Authorizations for the transfer of the Youngsville
Property to HMA L.P. have not been obtained, the closing of the Class A Sub Unit
Transfer will not be further postponed but at such closing HMA L.P. may elect to
receive either (i) a cash payment in an amount equal to the fair market value,
as of the closing date, of the Class A Sub Units transferred

 

52



--------------------------------------------------------------------------------

by HMA L.P. to Foundation, or (ii) a binding definitive agreement duly executed
by Foundation and Louisburg, in a form mutually acceptable to Foundation and HMA
L.P., providing for: (x) Foundation and Louisburg to transfer the Youngsville
Property to HMA L.P. or its Affiliate designee on the date on which all
Governmental Authorizations pertaining to the transfer have been obtained;
(y) the delivery to HMA L.P., or its Affiliate designee, within three (3) days
following the date on which Governmental Approvals for the transfer of the
Youngsville Property are obtained, of the Youngsville Deed and the Transfer
Agreement, each duly executed and delivered by the transferor of the Youngsville
property; and (z) in the event HMA does not elect to receive Alternative Assets
pursuant to Section 9.9(f) below and has not received the Youngsville Property,
Foundation to make a cash payment to HMA L.P. in an amount equal to the fair
market value of the Class A Sub Units transferred, as of the date on which the
Class A Sub Units are transferred by HMA L.P. to Foundation, in the event a
final, non-appealable determination is issued that Governmental Approvals for
the transfer of the Youngsville Property cannot be obtained.

(c) If the Youngsville Property is transferred to HMA L.P. or its Affiliate
designee under the preceding provisions of this Section 9.9, on the date of the
transfer of the Youngsville Property, Louisburg on the one hand, and HMA L.P. or
an Affiliate of HMA L.P. designated by HMA to receive the property, on the other
hand, shall enter into a ground lease in substantially the form attached hereto
as Exhibit IX with respect to the Youngsville Property for a fifteen (15) year
term with renewal rights and an option to purchase at the end of the original
and any renewal term, at fair market value rates, and on market terms and
conditions, without taking into account the existence of value of any
improvements paid for by the Company or any of its Affiliates that may then be
located on the Youngsville Property. Notwithstanding the preceding provisions of
this paragraph (c), Foundation may elect, by written notice to HMA, to not enter
into the aforesaid ground lease in the event that all Governmental
Authorizations required for the development of a Youngsville Property have not
been obtained on the date of transfer of the Youngsville Property.

(d) Subject to Section 9.9(f), in the event the Youngsville Property is not
owned by Louisburg on the date of closing, Foundation shall make a cash payment
to HMA L.P. at the closing of the Class A Sub Unit Transfer in an amount equal
to the fair market value, as of that date, of the Class A Sub Units transferred
by HMA L.P. to Foundation.

(e) In connection with any transfer of the Youngsville Property to HMA L.P. or
its Affiliates in accordance with any provision of this Agreement (including
pursuant to Sections 2.7(c), 9.3(c), 9.6 or 9.7), the parties agree to work in
good faith, cooperate and assist each other in all reasonable respects, and use
all commercially reasonable efforts, including the expenditure of any necessary
amounts and the filing of any permissible appeals or administrative remedies, to
consummate such transfer to HMA L.P., including any cooperation, assistance and
efforts necessary or desirable to obtain as promptly as practicable all
Governmental Authorizations from any necessary Governmental Entity.

(f) In connection with a Class A Sub Unit Transfer, if a final, non-appealable
determination is issued that Governmental Approvals for the transfer of the
Youngsville Property to HMA L.P. cannot be obtained or if HMA L.P. determines in
its reasonable discretion that the Youngsville Property cannot be transferred to
HMA L.P. for any reason, at HMA L.P.’s request, the parties will negotiate and
discuss in good faith alternative arrangement which may include

 

53



--------------------------------------------------------------------------------

the transfer to HMA L.P. or its Affiliate designee of different assets
(“Alternate Assets”) (in lieu of cash or the Youngsville Property) in connection
with the transfer to Foundation of HMA L.P.’s Class A Sub Units. Any such
transfer of Alternate Assets must comply with applicable law. For the avoidance
of doubt, the parties expressly agree and acknowledge that HMA L.P. and its
Affiliates will not under any circumstances be required to receive cash in
connection with a Class A Sub Unit Transfer and may instead elect to proceed
pursuant to this Section 9.9(f) and enforce its provisions pursuant to
Section 12.12 hereof. HMA L.P. will pay Foundation the amount by which the cost
of Alternative Assets exceeds the Fair Market Value of the Class A Sub Units
which HMA transfers to Foundation on the closing date of the Class A Sub Unit
Transfer, and will reimburse Foundation for its costs and expenses (including
its reasonable attorney fees) in connection with pursuing the Alternate Assets
arrangement, including but not limited to reasonable attorney fees in purchasing
the Alternate Assets and transferring them to HMA L.P. Said payment will be made
at the closing the Alternate Asset arrangement.

Section 9.10 Procedures for Transferring Class B Sub Units.

In the event that HMA L.P. and Foundation initiate their respective rights to
cause a transfer of the Class B Sub Units under Section 2.7, 2.12, 6.13, 6.15,
9.3(c)(ii) or any other provision hereof (a “Class B Sub Unit Transaction”), the
Company, the party purchasing the Class B Sub Units in the Class B Sub Unit
Transaction (the “Purchasing Party”) and the party Selling the Class B Sub Units
in the Class B Sub Unit Transaction (the “Selling Party”) shall follow the
procedures set forth in this Section 9.10. The closing of the Class B Sub Unit
Transaction will occur within ten (10) business days following the later of
(a) one hundred twenty (120) days from the date on which the Fair Market Value
of the Class B Sub Units is determined in accordance with Section 9.8 and
(b) the date on which all Governmental Approvals required for the transfer of
the Class B Sub Units in the Class B Sub Unit Transaction have been obtained. In
connection with the Class B Sub Unit Transaction, the Company will make a cash
distribution as set forth in Section 5.1(f). At the closing of the Class B Sub
Unit Transaction: (A) the Company, regardless of the Member’s respective
Percentage Interests at the time of closing the Class B Sub Unit Transaction,
will distribute thirty percent (30.0%) of the Class B Sub Units to Foundation
and seventy percent (70.0%) of the Class B Sub Units to HMA L.P.; (B) the
Selling Party will deliver the following to the Purchasing Party: (x) a written
representation and warranty that it has and is delivering good title to all of
its Class B Sub Units, free and clear of all Encumbrances, (y) any certificates
representing its Class B Sub Units, duly endorsed for transfer and with all
necessary transfer taxes, if any, paid (or an assignment of the Class B Sub
Units if the same are not certificated) and (z) the written resignation of all
representatives of the Selling Party serving as an director, officer or, in any
other capacity, of the Class B Subsidiary; and (C) the Purchasing Party will
deliver to the Selling Party the applicable purchase price, by wire transfer of
immediately available funds.

Section 9.11 Youngsville Property.

Notwithstanding any other provision of this Agreement, any management agreement
entered into with respect to the Class A Subsidiaries, or any other agreements
between the parties, except for a transfer as a result of an eminent domain
proceeding, the Youngsville Property may not be sold, leased, conveyed,
distributed, exchanged or otherwise transferred to any Person other than HMA
L.P. or its Affiliates in accordance with this Agreement, without the consent in
writing of HMA, which may be withheld or conditioned by HMA in its sole and
absolute discretion.

 

54



--------------------------------------------------------------------------------

ARTICLE X

WITHDRAWAL, DISSOLUTION AND WINDING UP

Section 10.1 Member Withdrawal.

No Member may withdraw from the Company prior to the dissolution and winding up
of the Company without the unanimous vote or written consent of the Members
entitled to vote, unless all of such Member’s Membership Interest have been
transferred pursuant to the terms of this Agreement. In the event that a Member
withdraws from the Company in violation of this Agreement, such Member shall be
liable to the Company for damages for breach of this Agreement and the Company
shall have no obligation whatsoever to make any special distribution or payments
under Section 18-604 of the Act to such Member as a result of such withdrawal.

Section 10.2 Dissolution.

The Company shall be dissolved and its affairs wound up, only upon the first to
occur of the following events: (a) the expiration of the term of this Agreement,
without renewal, pursuant to Section 2.7, (b) the unanimous vote or written
consent of Members entitled to vote, (c) the entry of a decree of judicial
dissolution under Section 18-802 of the Act, or (d) involuntary proceedings are
commenced against the Company under any provision of any federal or state act
relating to bankruptcy or insolvency.

Section 10.3 Winding Up.

Upon the dissolution of the Company, the Company shall cause the following
actions to occur, in the following order of priority:

(a) The Company shall, regardless of the Members’ respective Percentage
Interests at the time of dissolution, promptly distribute ninety-nine percent
(99.0%) of the issued and outstanding Class A Sub Units to Foundation, and one
percent (1.0%) of the issued and outstanding Class A Sub Units to HMA L.P.

(b) Following the distribution of the Class A Sub Units to HMA L.P. and
Foundation, Foundation shall be obligated to purchase the Class A Sub Units
distributed to HMA L.P., and HMA L.P. shall be obligated to sell the same to
Foundation. The transaction shall be consummated in accordance with the terms
and provisions of Section 9.9 (including the cash distribution pursuant to
Section 5.1(e) that is referenced therein).

(c) The Class B Sub Units will be administered in accordance with
Section 2.7(c)(iii) and Section 9.10 (including the cash distribution pursuant
to Section 5.1(f) that is referenced therein).

Following the completion of the actions described above, the Board of Managers
shall wind up the Company’s affairs and satisfy the Company’s liabilities.
During this period, the Board of Managers shall continue to operate the Company
and all of the provisions of this Agreement

 

55



--------------------------------------------------------------------------------

shall remain in effect. The Board of Managers shall liquidate the Company’s
remaining assets (the “Remaining Assets”), other than the Class A Sub Units and
Class B Sub Units, which will have been distributed under the preceding
provisions of this paragraph. The Board of Managers shall notify all known
creditors and claimants of the dissolution of the Company in accordance with the
Act.

Section 10.4 Final Distribution.

The proceeds from the liquidation of the Company’s Remaining Assets shall be
applied in accordance with subparagraphs (a) through (d) below. In the event the
proceeds from the liquidation of the Company’s Remaining Assets are insufficient
to pay the Company’s obligations set forth in paragraphs (a) through (d) below,
the Members shall make Capital Contributions in amounts sufficient to satisfy
the same. In the event Capital Contributions are required for this purpose, HMA
shall make seventy percent (70.0%) of the total Capital Contributions required
and Foundation shall make thirty percent (30.0%) of the total Capital
Contributions required. The Remaining Assets (and, if applicable, the aforesaid
Capital Contributions) shall be applied in the following order of priority:

(a) to the payment of all liquidating expenses, including accounting and legal
fees, and all costs of sale;

(b) to creditors of the Company in satisfaction of the liabilities of the
Company, whether by payment or by establishment of adequate reserves;

(c) to the Members for liabilities of the Company to such Members in their
capacity as creditors of the Company;

(d) to the establishment of any reserves which the Board of Managers may deem
reasonably necessary for any contingent or unforeseen liabilities or obligations
of the Company arising out of or in connection with the Company, which reserves
may, at the option of the Board of Managers, be paid over by the Board of
Managers to an escrow agent, to be held by it for the purpose of disbursing such
reserves in payment of any of the aforementioned contingencies, and, at the
expiration of such period as the Board of Managers shall deem advisable, for
distributing the balance thereunder remaining in the manner hereinafter
provided; and

(e) the balance, if any, to the Members in accordance with their Percentage
Interests.

Section 10.5 Certificate of Cancellation.

On completion of the distribution of Company assets as provided herein, the
Company is terminated, and the Board of Managers (or such other Person or
Persons as the Act may require or permit) shall file a certificate of
cancellation with the Delaware Secretary of State, and take such other actions
as may be necessary to terminate the Company.

 

56



--------------------------------------------------------------------------------

ARTICLE XI

BOOKS, RECORDS AND ACCOUNTING

Section 11.1 Books and Records.

(a) The Company shall keep or cause to be kept complete and accurate books and
records as required under Section 18-305(a) of the Act, as well as supporting
documentation of transactions, with respect to the conduct of the Company’s
business and the conduct of each Subsidiary’s business. The books and records
shall be maintained in accordance with sound accounting practices and shall be
available at the Company’s principal office.

(b) The Company will afford to the officers and authorized representatives and
agents of the Members reasonable access to and the right reasonably to inspect
the Company, the Subsidiaries, and their respective premises, facilities and
books and records, including their respective financial and operating
information; provided, however, that: (i) such right of inspection will not
extend to books and records and other information that pertains to Affiliates of
the other Member in which the inspecting Member has no direct or indirect equity
interest (except that the Company, HMA and Foundation will be afforded
reasonable access to and the right to inspect the records of each Subsidiary
Manager relating solely to any fees charged and costs assessed by the Subsidiary
Manager in connection with its performance of services); (ii) all agreements and
covenants heretofore made by HMA L.P. and Foundation with respect to the
protection of confidential information will continue in full force and effect
with respect to confidential information of the Company, as if made by all of
the HMA Entities and all of the Foundation Entities; and (iii) the Member’s
access to employees or other personnel will be limited to senior management
personnel of the Company or the applicable Subsidiary Manager, and the
inspecting Member will not contact any such personnel without first having
coordinated such contact with an officer of the other Member. Each Member shall
ensure that its officers cooperates with the other Member with respect to such
Member’s access and inspection rights hereunder. Each Member’s rights of access
and inspection provided by this Section 11.1(b) will be made available at all
reasonable dates and times but in such a manner as not to interfere unreasonably
with the operations of the Company or the Subsidiary Managers. The foregoing
will not be deemed or construed in any way to limit or restrict any rights or
entitlements which the Managers may have under applicable law to inspect, review
and/or have access to the premises, facilities, books, records and employees of
the Company.

Section 11.2 Tax Information.

For each Tax Year, the Company shall send or shall cause to be sent to each
Person who was a Member at any time during such Tax Year, on or before the
fifteenth (15th) day of the sixth (6th) month of the following Tax Year, the tax
information concerning the Company which is necessary for preparing the Persons’
income tax returns or information returns for that Tax Year.

ARTICLE XII

MISCELLANEOUS PROVISIONS

Section 12.1 Amendment of the Certificate of Formation or this Agreement.

The Certificate of Formation and this Agreement may be amended by the vote or
written consent of the Board of Managers; however, no amendment or other action
taken hereunder shall eliminate or modify the Foundation Class A Contractual
Interest without the prior written consent of Foundation pursuant to a
resolution duly adopted by its Board of Directors.

 

57



--------------------------------------------------------------------------------

Section 12.2 Notices.

Any notice, demand or communication required, permitted or desired to be given
hereunder will be in writing and will be deemed effectively given when
personally delivered, when received by facsimile transmission or overnight
courier, or five days after being deposited in the United States mail, with
postage prepaid thereon, by certified or registered mail, return receipt
requested, in each case addressed as follows:

if to a Foundation Entity:

Foundation Health Systems Corp.

2085 Frontis Plaza Boulevard

Winston-Salem, North Carolina 27103

Attention: President

Facsimile: 336-718-9860

with a copy to:

Novant Health, Inc.

2085 Frontis Plaza Boulevard

Winston-Salem, North Carolina 27103

Attention: Paul M. Wiles, President and Chief Executive Officer

Facsimile: 336-718-9860

and

Novant Health, Inc.

2085 Frontis Plaza Boulevard

Winston-Salem, North Carolina 27103

Attention: Lawrence U. McGee, Senior Vice President and General Counsel

Facsimile: 336-277-9440

if to an HMA Entity or the Company:

Health Management Associates, Inc.

5811 Pelican Bay Boulevard, Suite 500

Naples, Florida 34108-2710

Attention: Gary D. Newsome

                  President and Chief Executive Officer

Facsimile: (239) 597-5794

 

58



--------------------------------------------------------------------------------

with a copy to:

Health Management Associates, Inc.

5811 Pelican Bay Boulevard, Suite 500

Naples, Florida 34108-2710

Attention: Timothy R. Parry, Esq.

                 Senior Vice President and General Counsel

Facsimile: (239) 597-5794

or to such other address, and to the attention of such other Person or officer
as any party may designate by notice given in like manner.

Section 12.3 Insurance.

The Company shall carry and maintain in force such insurance as the Board of
Managers’ determines from time to time to be appropriate for the protection of
the Company. The named insured under such insurance shall include the HMA
Entities and the Foundation Entities. The premiums for such insurance shall be a
cost and expense of the Company.

Section 12.4 Merger of Prior Agreements.

This Agreement, together with the Restructuring Agreement and the Clinical
Affiliation Agreement, together with such other agreements referred to herein or
therein or such other ancillary documents, certificates or other instruments
executed in connection with any such agreement, contain the sole and entire
agreement and understanding of the parties with respect to its subject matter as
of the effective date hereof. The parties specifically acknowledge that in
entering into and executing this Agreement, the parties rely solely upon the
representations and agreements contained herein and therein and no others. Any
and all prior discussions, negotiations, representations, commitments, and
understandings relating thereto are hereby merged in this Agreement.

Section 12.5 Governing Law.

This Agreement will be governed by and construed in accordance with the laws of
the State of Delaware without regard to its principles of conflicts of laws.
Venue of any action to enforce the terms of this Agreement shall be in Delaware.

Section 12.6 Waiver.

No consent or waiver, express or implied, by any Member to, or of any breach or
default by, another or the performance by another of its obligations under this
Agreement shall be deemed or construed to be a consent or waiver to or of any
other breach or default in the performance by such other party of the same or
any other obligation of such Member under this Agreement.

 

59



--------------------------------------------------------------------------------

Section 12.7 Severability.

If any provisions of this Agreement or the application of the provisions of this
Agreement to any person or circumstance shall be invalid or unenforceable to any
extent, the remainder of this Agreement and the application of such provisions
to other persons or circumstances shall not be affected thereby and shall be
enforced to the extent permitted by law.

Section 12.8 Captions.

The captions used in this Agreement are inserted for convenience only and are
not part of this Agreement.

Section 12.9 Inferences.

Inasmuch as this Agreement is the result of negotiations among sophisticated
parties of equal bargaining power represented by counsel, no inference in favor
of, or against, any party will be drawn from the fact that any portion of this
Agreement has been drafted by or on behalf of such party.

Section 12.10 Guaranty of Performance.

(a) HMA hereby ensures and guarantees to the Foundation Entities the full and
timely performance by the HMA Entities of all of their duties, responsibilities
and obligations under and pursuant to this Agreement and the duties,
responsibilities and obligations of the Class B Subsidiary Manager under its
management agreement with the Class B Subsidiary.

(b) Novant hereby ensures and guarantees to the HMA Entities the full and timely
performance by the Foundation Entities of all of their duties, responsibilities
and obligations under and pursuant to this Agreement and the duties,
responsibilities and obligations of the Subsidiary Manager of the Class A
Subsidiaries under its management agreement with each Class A Subsidiary.

Section 12.11 Further Actions.

Each party will execute, acknowledge, deliver, file, record and publish such
certificates, instruments, agreements and other documents, and take all such
further action as may be required by law or deemed by the Board of Managers to
be necessary or useful in furtherance of the Members’ intentions underlying this
Agreement and not inconsistent with the terms hereof.

Section 12.12 Specific Performance; Injunctive Relief.

Each Member agrees with the other Members that the other Members would be
irreparably damaged if any of the provisions of this Agreement are not performed
in accordance with their specific terms and that monetary damages would not
provide an adequate remedy in such event. Accordingly, it is agreed that, in
addition to any other remedy to which the non-breaching Members may be entitled,
at law or in equity, the non-breaching Members shall be entitled to injunctive
relief to prevent breaches of the provisions of this Agreement and specifically
to enforce the terms and provisions hereof in any action instituted in any court
of the United States or any state thereof having subject matter jurisdiction
thereof.

 

60



--------------------------------------------------------------------------------

Section 12.13 Binding Agreement.

Subject to express provisions herein to the contrary, this Agreement will inure
to the benefit of and be binding upon the parties hereto and their respective
legal representatives, successors and permitted assigns, and the rights and
obligations of the parties hereunder will survive the Transfer of substantially
all of the capital stock or assets of any party or a change in control of any
party. Except as expressly provided herein, no party may assign any of its
rights or obligations under this Agreement without the express written consent
of both HMA and Foundation.

Section 12.14 No Rights Created in Third Persons.

Nothing contained in this Agreement will be construed as giving rise to any
right to enforce its provisions to any Person not a party to this Agreement or
an HMA Entity or a Foundation Entity under any legal theory.

Section 12.15 Counterparts Execution.

This Agreement may be executed in one or more counterparts each of which, when
executed and delivered, shall be an original but all of which together shall
constitute one and the same agreement.

[Signatures appear on the following page]

 

61



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers or partners, all as of the date and year first
above written.

 

HEALTH MANAGEMENT ASSOCIATES, INC. By:       Name: Timothy R. Parry   Title:
Senior Vice President CAROLINAS JV HOLDINGS, L.P. By:       Name: Timothy R.
Parry   Title: Senior Vice President FOUNDATION HEALTH SYSTEMS CORP. By:      
Name: Gregory J. Beier   Title: President NOVANT HEALTH, INC. By:       Name:
Dean Swindle  

Title: Executive Vice-President,

President-Ambulatory Services,

and Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT I

Subsidiaries

Class A Subsidiaries

Gaffney H.M.A., LLC

Louisburg H.M.A., LLC

Class B Subsidiary

Mooresville Hospital Management Associates, LLC



--------------------------------------------------------------------------------

EXHIBIT II

Youngsville Property

BEING all of that certain tract or parcel of land designated as Tract 2,
containing 50.191 acres, according to a plat entitled “Survey for Nemo II
Associates” having a survey date of May 9, 2008, prepared by Michael A. Moss of
Cawthorne, Moss & Pancera, P.C., Professional Land Surveyors and recorded in
Book of Maps 2008, Page 227, Franklin County Registry (the “Plat”), to which
Plat is referenced for a more particular description (the “Property”).

TOGETHER WITH, but without warranty of title, all right, title and interest in
and to the centerline of the right of way of U.S. Highway 1 which adjoins the
Property on the East and shown on the Plat.

TOGETHER WITH, but without warranty of title, all right, title and interest in
and to the centerline of the right of way of North Carolina Secondary Road
Number 1134, commonly known as Long Mill Road, which adjoins the Property on the
West and shown on the Plat.

The Youngsville Property was conveyed to Louisburg H.M.A., LLC by general
warranty deed recorded by the Franklin County Register of Deeds on December 15,
2008 in Book 1711 at Page 765.



--------------------------------------------------------------------------------

EXHIBIT III

Charity Care Policy

The Subsidiaries will provide charity care (financial assistance) to low-income
uninsured patients. This service, along with other community benefit services,
is essential to the Company’s mission fulfillment.

The purpose of this policy is to identify circumstances in which a Subsidiary
may provide care at no cost to the patient commensurate with the patient’s
ability to pay for services rendered. This includes a patient whose financial
status makes it impractical or impossible to pay for medically necessary
services.

 

1. Eligibility Criteria. Eligibility criteria will be based upon the Federal
Poverty Guidelines and will be updated annually in conjunction with published
updates by the United States Department of Health and Human Services.
Individuals who are uninsured and unable to access entitlement programs shall be
eligible for full charity care based on established criteria.

 

2. Full Charity Care. The basic standard for a full charity care write-off shall
be patient annual family income that is less than or equal to 300% of the
available current year Federal Poverty Guidelines.

 

3. For Uninsured Patients Who Do Not Quality for Full Charity Care:

 

  a. All uninsured patients who do not quality for Full Charity Care, and who
receive nonelective treatment at a Subsidiary, will be offered discount rates
equal to the average managed care discounted price at that Subsidiary, a term
that will be referred to as the “Average Managed Care Discount” (“AMCD”). The
AMCD will never be at a discount level lower than 40%.

 

  b. In non-emergency situations, every uninsured patient who does not quality
for Full Charity Care will be told the estimated average charges, as discounted,
for anticipated services. In emergency situations, this will be done as soon as
practicable under the circumstances.

 

4. Financial Counseling. The Subsidiaries will provide financial counseling free
of charge to all patients seeking treatment at the Subsidiary. Financial
counseling for uninsured patients will include information concerning their
right and duty to apply for financial assistance and charity care programs;
their right to be referred to a designated employee or contract agent charged
with responsibility for financial counseling regarding applying for financial
assistance programs; the estimated average potential financial obligations they
may incur; their right to settle their accounts through a schedule of regular
payments if determined ineligible for government health care programs, charity
care or other financial assistance; and their right to a determination on the
financial assistance application as soon as reasonably possible following the
submission of a completed application.

 

5. Access. All patients will be offered the opportunity to apply for charity
care.

 

6. Written Application. A written financial assistance application providing all
supporting data required to verify charity care eligibility will be maintained.
Individuals applying for charity care should not have insurance coverage,
Medicaid coverage, or exceed certain Federal Poverty thresholds.



--------------------------------------------------------------------------------

7. Applicants for Financial Assistance. The Subsidiary may bill but will refrain
from attempting to collect fees from a patient who has applied for financial
assistance and submitted all of the required documentation, while an eligibility
determination on the patient’s completed application is pending. Further, the
Subsidiary will suspend any collection actions under way once a completed
application for financial assistance is filed.

 

8. Time Requirements for Charity Determination. While it is desirable to
determine the amount of charity for which a patient is eligible as close to the
time of service as possible, there is no rigid limit in the time frame for
charity determination. In some cases eligibility is readily apparent and a
determination can be made before, on, or soon after the date of service. In
other cases, a more thorough investigation may be necessary to determine
eligibility (particularly when the patient has limited information or is
unwilling to provide needed information).

 

9. Notification. Once an eligibility determination has been made, a notification
form will be sent to each applicant advising them of the Subsidiary’s decision.
If the patient meets eligibility requirements, they will be designated as
eligible to receive Full Charity Care.

 

10. Payment Terms. The Subsidiary will offer reasonable payment terms and
simple, flexible payment schedules to all uninsured patients whose balance is in
excess of $1,000.

 

11. Collection Policy. The Subsidiary will follow a written uniform collection
policy, and shall follow established criteria prior to initiating litigation to
collect on an uninsured patient’s account.

 

12. Collection Agency. If a collection agency identifies a patient meeting the
charity care eligibility criteria, the patient account may be considered charity
care, even if the account was originally classified as a bad debt. Collection
agency patient accounts meeting charity care criteria should be returned to the
Subsidiary’s billing office and reviewed for charity care eligibility.

 

13. Eligibility Period. The charity care eligibility period is six months from
the date of the initial eligibility determination, unless over the course of
that six month period the patient’s family income or insurance status changes to
such an extent that the patient becomes ineligible.

 

14. Homeless Patients. Patients without a payment source may be classified as
charity if they do not have a job, mailing address, residence, or insurance.
Consideration must also be given to patients who do not provide adequate
information as to their financial status.

 

15. Special Circumstances. Deceased patients without an estate or third party
coverage will be eligible for charity. Patients who are in bankruptcy may also
be eligible for charity.

 

16. Authorization for Charity Adjustments. The Subsidiary’s chief financial
officer is required to approve all charity care adjustments.

 

17. Confidentiality. Confidentiality of information and individual dignity will
be maintained for all who seek charitable services. The handling of personal
health information will meet HIPAA requirements.

 

18. Record Keeping. Records relating to potential charity care patients must be
readily obtained. Consideration should be given to maintaining a central
repository such as a document imaging system containing the patient’s financial
condition and the charity care recommendation summary forms.



--------------------------------------------------------------------------------

19. Public Notice and Posting. The Subsidiary will make available to the public
the assistance provided in this policy through various channels. These include
but are not limited to: posting notices in a visible manner in locations with
the high patient volume; providing information in statements sent to uninsured
patients; posting information on the Subsidiary’s web site; and provided
patients with guidelines outlining the types of financial assistance available.



--------------------------------------------------------------------------------

EXHIBIT IV

CONFLICTS OF INTEREST POLICY

Article I

Purpose

The purpose of this conflicts of interest policy is to protect the interest of
Carolinas Holdings, LLC (the “Company”) when it is contemplating entering into a
transaction or arrangement that might benefit the private interest of a Member,
an Affiliate of a Member, an officer or a member of the Board of Directors of
the Company. This policy is intended to supplement but not replace applicable
provisions of state laws governing conflicts of interest applicable to
corporations.

Article II

Definitions

 

1. Affiliate

With respect to any Person, any Persons directly or indirectly controlling,
controlled by, or under common control with, such other Person at any time
during the period for which the determination of affiliation is being made. For
purposes of this definition, the term “control” (including the correlative
meanings of the terms “controlled by” and “under common control with”), as used
with respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of management policies of such Person,
whether through the ownership of voting securities or by contract or otherwise.

 

2. Interested Person

Any Member, an Affiliate of a Member, an officer or a member of the Board of
Directors of the Company, or member of a committee with Board-delegated powers
who has a direct or indirect Financial Interest, as defined below, is an
Interested Person.

 

3. Financial Interest

A person has a Financial Interest if the Person has, directly or indirectly,
through business, investment, or family:

 

  a. an ownership or investment in any entity with which the Company has a
transaction or arrangement;

 

  b. a compensation arrangement with the Company or with any entity or
individual with which the Company has a transaction or arrangement; or

 

  c. a potential ownership or investment interest in, or compensation
arrangement with, any entity or individual with which the Company is negotiating
a transaction or arrangement.



--------------------------------------------------------------------------------

Compensation includes direct and indirect remuneration as well as gifts or
favors that are substantial in nature.

A Financial Interest is not necessarily a conflict of interest. Under Article
III, Section 2, a person who has a Financial Interest may have a conflict of
interest only if the appropriate Board or committee decides that a conflict of
interest exists.

 

4. Member

Each Person who executes a counterpart of that certain Limited Liability Company
Agreement of Carolinas Holdings, LLC the (“Agreement”) as a member and each
Person who thereafter becomes a member pursuant to the Agreement.

 

5. Manager

Any Person designated as a Manager of the Company pursuant to the Agreement or
any Management Agreement approved thereunder.

 

  c. Person

Any individual, corporation, limited liability company, partnership, trust,
unincorporated association or other entity

Article III

Procedures

 

1. Duty to Disclose

In connection with any actual or possible conflict of interest, an Interested
Person must disclose the existence of his or her Financial Interest and all
material facts to the Manager and members of committees with Board-delegated
powers considering the proposed transaction or arrangement.

 

2. Determining Whether a Conflict of Interest Exists

After disclosure of the Financial Interest and all material facts, and after any
discussion with the Interested Person, he or she shall leave the Board or
committee meeting while the determination of a conflict of interest is discussed
and voted upon. The remaining Board or committee members shall decide if a
conflict of interest exists.



--------------------------------------------------------------------------------

3. Procedures for Addressing the Conflict of Interest

 

  a. An Interested Person may make a presentation at the Board or committee
meeting, but after such presentation, he/she shall leave the meeting during the
discussion of, and the vote on, the transaction or arrangement which results in
the conflict of interest.

 

  b. The chairperson of the Board or committee shall, if appropriate, appoint a
disinterested person or committee to investigate alternatives to the proposed
transaction or arrangement.

 

  c. After exercising due diligence, the Board or committee shall determine
whether the Company can obtain a more advantageous transaction or arrangement
with reasonable efforts from a person or entity that would not give rise to a
conflict of interest.

 

  d. If a more advantageous transaction or arrangement is not reasonably
attainable under circumstances that would not give rise to a conflict of
interest, the Board or committee shall determine by a majority vote of the
disinterested directors or committee members whether the transaction or
arrangement is in the Company’s best interest and for its own benefit and
whether the transaction is fair and reasonable to the Company and shall make its
decision as to whether to enter into the transaction or arrangement in
conformity with such determination.

 

4. Violations of the Conflicts of Interest Policy

 

  a. If the Board or committee has reasonable cause to believe that a Member, an
Affiliate of a Member, an officer or a member of the Board of Directors of the
Company has failed to disclose an actual or possible conflict of interest, it
shall inform the Person of the basis for such belief and afford the Person an
opportunity to explain the alleged failure to disclose.

 

  d. If, after hearing the response of the Person and making such further
investigation as may be warranted in the circumstances, the Board or committee
determines that the Person has in fact failed to disclose an actual or possible
conflict of interest, it shall take appropriate disciplinary and corrective
action.

Article IV

Records of Proceedings

The minutes of the Board and all committees with Board-delegated powers shall
contain:

 

1. the names of the Persons who disclosed or otherwise were found to have a
Financial Interest in connection with an actual or possible conflict of
interest, the nature of the Financial Interest, any action taken to determine
whether a conflict of interest was present, and the Board’s or committee’s
decision as to whether a conflict of interest in fact existed.

 

  e. the names of the persons who were present for discussions and votes
relating to the transaction or arrangement, the content of the discussion,
including any alternatives to the proposed transaction or arrangement, and a
record of any votes taken in connection therewith.



--------------------------------------------------------------------------------

Article V

Compensation Committees

A voting member of any committee whose jurisdiction includes compensation
matters and who receives compensation, directly or indirectly, from the Company
for services is precluded from voting on matters pertaining to that member’s
compensation.

Article VI

Annual Statements

Each Member, an Affiliate of a Member, principal officer or a member of the
Board of Directors of the Company, and member of a committee with
Board-delegated powers shall annually sign a statement which affirms that such
person—

 

  a. has received a copy of the Conflicts of Interest Policy,

 

  b. has read and understands the policy, and

 

  c. has agreed to comply with the policy.



--------------------------------------------------------------------------------

EXHIBIT V

Catastrophic Discount Policy

 

I. SCOPE / PURPOSE

The Subsidiaries acknowledge that we serve patients who may or may not currently
have insurance coverage and who do not qualify for their charity policy but
remain unable to pay the full cost of their medical care.

The purpose of this policy is to identify circumstances in which the
Subsidiaries may assist patients with meeting their financial obligations in a
fair and equitable manner. We realize that out-of-pocket expenses continue to
increase and we want to ensure a fair and consistent process to accommodate our
patient’s financial needs. We are committed to establishing the appropriate
guidelines and procedures for communicating our assistance guidelines to our
patients, their families and our staff. Our goal is to educate our staff so they
can better assist patients who are struggling to pay their bills.

 

II. POLICY

A Catastrophic Discount will be given to uninsured patients or those covered by
insurance whose outstanding patient balance places an unreasonable hardship in
relationship to their financial resources based on established criteria.

Confidentiality of information and individual dignity will be maintained for all
patients who seek discounts for our services. The handling of personal health
information will meet HIPAA requirements.

Eligibility Criteria – individuals considered for this program must meet all of
the following criteria:

 

  A. The remaining account balance after insurance payments must be at least
$5,000.

 

  B. The account has received the expected payment from the insurance company
(if applicable).

 

  C. The patient or responsible party does not have to be a State resident or
U.S. citizen.

 

  D. The patient or responsible party will receive and must complete a written
financial assistance application and provide all supporting data required to
verify eligibility.

 

  E. The individual does not meet charity care requirements.

 

  F. Discounts will apply to only medically necessary services. Elective
procedures or those not normally covered by insurance (plastic surgery, elective
gastric bypass) will not be eligible for this assistance.

 

  G. Any account that has been submitted to bad debt for collection purposes
will be reviewed on a case-by-case basis.

 

  H. The discounted amounts will be individualized based upon available
financial resources.



--------------------------------------------------------------------------------

  I. Potential outcomes will include full payment, full write-off, and/or
partial write-off with agreed-upon payment plan.

 

  J. Failure by the patient or responsible party to meet the obligations of the
contract within the agreed upon time frame will result in further collection
action up to and including referral to a collection agency. This action
recognizes that some patients have appropriate financial resources and that
payment of their bills is an important obligation.

 

  1. System Requirements

 

  A. Upon approval, a discount will be applied manually to the patient’s account
utilizing a specific adjustment code.

EXCLUSIONS: This policy only applies to services rendered at the Subsidiaries
facilities and does not apply to services rendered at affiliated physician
practices or by any independent physicians or practitioners. This policy also
does not apply to services provided within or outside the hospital/facility by
physicians or other healthcare providers including but not limited to
Anesthesiologists, Radiologists, and/or Pathologists, who are not employed by
the Subsidiaries. This policy does not apply to “elective procedures” (including
but not limited to cosmetic surgery).



--------------------------------------------------------------------------------

Financial Assistance Application

 

I. Patient Demographics

 

Patient Name:

                        (Last)   (First)   (Middle)   (SSN)   (DOB)

 

Guarantor Name:

                        (Last)   (First)   (Middle)   (SSN)   (DOB)

 

Address:

                    (Street)   (City)   (State)   (Zip code)

Phone:                         

 

II. Household Information

 

Marital Status (Circle One)    Married    Single    Separated   
Total in Household:

 

Dependent Name(s) (Attach separate sheet for addtl. dependents)    Dependent
Date of Birth         

 

III. Employment/Income

 

Patient/Guarantor Employer: Gross Monthly Income Amount: $ Income source –
Please attaché verification or explanation of current situation Other Income
Source and Gross Monthly Amount: $ Total Annual Gross Household Income: $

 

IV. Insurance Verification

 

Do you have any health insurance?    YES    NO If yes, please explain: (include
insurance company name, address, telephone number, policy/group number and
subscriber information)



--------------------------------------------------------------------------------

Are you employed?    YES    NO

If Yes, list current employer information:

 

If No, list last employer information (include dates):

 

I certify that the information provided is true and to the best of my knowledge.
I understand that fraudulent or misleading information will make me ineligible
for any financial assistance. I authorize the release of any information needed
to verify the information provided and for billing and collections in compliance
with applicable federal and state laws. Proof of income may be required before
any consideration is made. Acceptable proof of income maybe but not limited to:
copy of paycheck stubs, copy of last year’s tax return, or letter from employer
stating present salary and hours worked.

 

Signature of Patient/Guarantor

      

Date:

Signature of Interviewer      Date: Signature of Manager      Date: Signature of
Director      Date: Signature of SVP      Date: Comments     



--------------------------------------------------------------------------------

EXHIBIT VI

*** TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

Community Benefit Threshold Calculation

Community Benefits Report**

Direct Community Benefits

 

   Costs of Treating Uninsured Patients*

   $ ***   

+ Unreimbursed Costs of Treating Medicare Patients*

     ***   

+ Unreimbursed Costs of Treating Medicaid Patients*

     ***   

+ Unreimbursed Costs of Treating Patients from Other Government Non-Negotiated
Plans*

     ***   

+ Unreimbursed Medical Education and Research Costs

     ***   

+ Cash Donations

     ***   

+ In-Kind Donations and Non-Billed Services

     ***   

+ Payments in Lieu of Property, Sales or Other Taxes

     ***   

= Total Direct Community Benefits

     ***   

- Less Government Subsidies Received for Provision of Community Benefits

     ***            

= Direct Community Benefits, Net of Subsidies

   $ ***            

   Bad Debt Costs*

     ***   

   Facility ***

   $ ***            

   Direct Community Benefits as a % of ***

     *** %          

 

* These are converted from charfes to hospital costs using a ratio of cost to
charges (Total operating expenses less bad debt/Gross Patient Revenue).

** Based upon North Carolina Association Recommended Guidelines For Reporting
Hospital Community Benefits - March 28, 2007



--------------------------------------------------------------------------------

Community Benefit Reporting

Sample

 

     Billed
Charges    x    Cost to
Charge Ratio     Cost of
Charges    Exp Pmt
(***) %     Calculated ***    Costs
less
Exp
Pmts    % of ***  

Medicaid

   $ ***    x    *** %    ***    *** %    ***    $ ***    *** % 

Uninsured Discount

     ***    x    *** %    ***    *** %    ***      ***    *** % 

Charity Care

     ***    x    *** %    ***    *** %    ***      ***    *** %                 
                                 $ ***    *** %                               

***

                 $ ***   



--------------------------------------------------------------------------------

EXHIBIT VII

FORM OF SPECIAL WARRANTY DEED

 

Excise Tax: $____________

   [PIN: 1843 86-6836]

Prepared by and Return to:

              

 

Brief Description for the Index    Tract 2 (50.191 acres),       Plat Book
[2008] Page [227]   

 

 

NORTH CAROLINA SPECIAL WARRANTY DEED

THIS SPECIAL WARRANTY DEED, made and executed as of the              day of
                , 20    , by and between

 

GRANTOR:    GRANTEE:

[                            ], a

  

North Carolina limited liability company

  

with an address of:

  

100 Hospital Drive

  

Louisburg, NC 27549

  

(wherever used herein the terms “Grantor” and “Grantee” include all the parties
to this instrument and the heirs, legal representatives and assigns of
individuals, and the successors and assigns of corporations)



--------------------------------------------------------------------------------

WITNESSETH: That the Grantor, for and in consideration of the sum of TEN DOLLARS
($10.00) and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, by these presents does grant, bargain, sell,
alien, remise, release, convey and confirm unto the Grantee, all that certain
tract or parcel of land lying and being in Franklin County, North Carolina,
being more particularly described on EXHIBIT A attached hereto (the “Property”):

The Property hereinabove described was acquired by Grantors by North Carolina
General Warranty Deed dated December 11, 2008 and recorded on December 15, 2008
in Book 1711, Pages 765-772, Franklin County Registry.

SUBJECT TO restrictions, reservations and easements of record, and to those
matters appearing on Chicago Title Insurance Company Owner’s Policy of title
insurance policy number 34 306 RA08-0012793 and non-delinquent taxes for the
current tax year(s) and subsequent years.

TOGETHER with all the tenements, hereditaments, privileges and appurtenances
thereto belonging or in any way appertaining.

TO HAVE AND TO HOLD, the same in fee simple forever.

AND the Grantor hereby covenants that it has not done or suffered anything
whereby the said premises have been encumbered in any way except as aforesaid.
The Grantor hereby binds itself to warrant and defend the title as against all
acts by, through or under Grantor, and not otherwise.

IN WITNESS WHEREOF, Grantor has caused this instrument to be signed and
delivered by its duly authorized                          as of the day and year
first above written.’

 

GRANTOR:

[______________], LLC

a North Carolina limited liability company

By:     Name:     Title:     By:     Name:     Title:    

 

2



--------------------------------------------------------------------------------

                             County, North Carolina

I certify that the following person personally appeared before me this day and
acknowledged to me that he or she signed the foregoing document for the purpose
stated therein and in the capacity
indicated:                                                     .

 

Date: _________________________________         Notary Public

My Commission Expires:

   Print Name: _________________________________      [Affix Notary Stamp or
Seal]   

                                 County, North Carolina

I certify that the following person personally appeared before me this day and
acknowledged to me that he or she signed the foregoing document for the purpose
stated therein and in the capacity indicated:
                                        .

 

Date: _________________________________         Notary Public

My Commission Expires:

   Print Name: _________________________________     

[Affix Notary Stamp or Seal]

  

 

3



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION

BEING all of that certain tract or parcel of land designated as Tract 2,
containing 50.191 acres, according to plat entitled “Survey for Nemo II
Associates” having a survey date of May 9, 2008, prepared by Michael A. Moss of
Cawthorne, Moss & Pancera, P.C., Professional Land Surveyors and recorded in
Book of Maps 2008, Page 227, Franklin County Registry (the “Plat”), to which
Plat is referenced for a more particular description. (the “Property”).

TOGETHER WITH, but without warranties of title, all of Grantor’s right, title
and interest in and to the centerline of the right of way of U. S. Highway 1
which adjoins the Property on the East and shown on the Plat.

TOGETHER WITH, but without warranties of title, all of Grantor’s right, title
and interest in and to the centerline of the right of way North Carolina
Secondary Road Number 1134, commonly known as Long Mill Road, which adjoins the
Property on the West and shown on the Plat.

 

4



--------------------------------------------------------------------------------

EXHIBIT VIII

FORM OF TRANSFER AGREEMENT

THIS TRANSFER AGREEMENT (the “Agreement”), is made and executed as of this
             day of                         , 20     (the “Effective Date”), by
and between                         , a North Carolina limited liability
company, having an office at                                          
                                       , (the “Grantor”) and
                                             , a
                                , having an office at
                (“Grantee”).

WITNESSETH:

WHEREAS, Grantor is the owner in fee simple of a certain parcel of land known as
[PIN 1843 86-6836] located at Franklin County, North Carolina, consisting of
approximately 50.191 acres, more particularly described as set forth on the
attached EXHIBIT “A”, which is attached hereto and made a part hereof
(collectively, the “Premises”) except as otherwise expressly provided to the
contrary herein; and

WHEREAS, pursuant to the terms of that certain Second Amended and Restated
Limited Liability Company Agreement of Carolinas Holdings, LLC dated as of July
    , 2009 (as amended prior to the date hereof, the “LLC Operating Agreement”),
Grantor has agreed to transfer all of its right, title and interest in and to
the Premises to Grantee in accordance with the terms of the LLC Operating
Agreement and this Agreement; and

WHEREAS, Grantor desires to transfer the Premises to Grantee, and Grantee
desires to accept the Premises from Grantor.

NOW, THEREFORE, in consideration of the foregoing and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties do hereby agree as follows:

 

  1. Transfer.

Upon the terms and subject to the conditions of this Agreement and the LLC
Operating Agreement, at the Closing (as defined hereinafter), Grantor shall
transfer, assign, deliver and convey to Grantee, and Grantee shall accept and
receive all of Grantor’s right, title and interest in and to the Premises,
together with all right, title and interest of Grantor in and to and subject to
the right, title, and interest of others in and to (i) restrictions,
reservations and easements of record reasonably acceptable to Grantee, and to
those matters appearing on Chicago Title Insurance Company Owner’s Policy of
title insurance policy number 34 306 RA08-0012793 (a copy of which is attached
hereto as EXHIBIT “B” and made a part hereof) and non-delinquent taxes for the
current tax year(s) and subsequent years, (ii) any and all strips or gores
adjacent to or abutting the Premises, and (iii) the Ground Lease (as hereinafter
defined), in each case free and clear of all mortgages, pledges, liens,
encumbrances, charges, or other security interests (collectively, “Liens”).

 

1



--------------------------------------------------------------------------------

  2. Transfer Consideration.

As consideration for the transfer of the Premises, at Closing, Grantee shall
deliver to Grantor, all of Grantee’s “Class A Sub Units” as defined in and
subject to the terms and conditions of the LLC Operating Agreement.

 

  3. Investigations.

During the Investigation Period (as hereinafter defined), Grantee shall have the
right to investigate various aspects relating to and various conditions
affecting the Premises and to obtain certain information relating to the
Premises including:

(a) Environmental Study and Information. The receipt by Grantee of results
satisfactory to Grantee of a Phase I environmental study on the Premises
conducted by an environmental audit firm chosen by Grantee and any such
additional and further environmental studies, tests and investigations as may be
desired by Grantee (collectively, the “Environmental Information”).

(b) Grantor’s Title. The verification of Grantor’s good and marketable title to
the Premises. It is understood that the state of Grantor’s title will be
verified during the Investigation Period (as hereinafter defined) and again
prior to Closing in accordance with the terms of Section 6 below.

(i) Search and Survey. At its own expense, Grantee shall obtain, at least twenty
(20) days prior to the end of the Investigation Period, fully guaranteed tax,
title and United States District Court searches dated subsequent to the
Effective Date (the “Searches”) and Grantee shall provide at its own expense any
survey of the Premises (the “Survey”) desired by Grantee. In addition, during
the Investigation Period, Grantee , at its own expense, shall obtain a title
insurance commitment for any title insurance policy desired by Grantee issued by
a nationally recognized title insurance company (the “Title Commitment”).

(c) Objections to Title During Investigation Period. On or before the expiration
of Investigation Period, Grantee shall submit to Grantor a copy of the Title
Commitment and shall raise written objections to Grantor’s title as to any
matter which renders the title to the Premises unmarketable. Should Grantee
raise a written objection which renders title unmarketable, Grantor shall cause
the curing of such objection which may be cured by the procurement, prior to
Closing, of a commitment for fee title insurance at standard rates for an amount
reasonably determined by Grantee, to insure marketability of title against the
objections raised, or such other title insurance as is reasonably acceptable to
Grantee. In the case such is necessary to cure any title objection, Grantor
shall pay the costs of the premium for such fee title insurance; otherwise any
title insurance desired by Grantee shall be paid for by Grantee. If the Premises
shall be affected by any lien or encumbrance which may be discharged by the
payment of an ascertainable amount, then it shall be Grantor’s obligation to
discharge such lien or encumbrance. It is understood that the Title Commitment
will be updated immediately prior to Closing and any after discovered title
objections shall require curatives in accordance with the terms of Section 6
below.

(d) Investigation Period. Grantee agrees that as soon as is reasonably
practicable after the execution of this Agreement, Grantee will cause any and
all necessary actions to be commenced so as to conduct the investigations and
obtain the information contemplated by this

 

2



--------------------------------------------------------------------------------

Section 3. Grantor agrees to cooperate fully with Grantee in assisting Grantee
to obtain such information and to conduct such investigations. Grantee shall
have thirty (30) days after execution of this Agreement (the “Investigation
Period”) to conduct the investigations and obtain the information and shall,
within ten (10) days thereafter, notify Grantor of any environmental problems or
issues identified by the Environmental Information (“Environmental Defects”) and
any title objections indentified in the Searches, the Survey and/or the Title
Commitment (“Title Defect”). Any Environmental Defect or Title Defect not
objected to within said ten (10) day period shall be deemed waived. Grantor
shall have an affirmative duty and a reasonable period of time to cure any Title
Defects following Grantee’s notification to Grantor of same but in no event more
than thirty (30) days after notification of same is received by Grantor. At or
prior to closing, Grantor will cure or otherwise resolve (including, at
Grantor’s option, through the acquisition of title insurance insuring Grantee at
Grantor’s expense) all Title Defects to Grantee’s reasonable satisfaction, and
will take reasonable steps, mutually acceptable to Grantor and Grantee, to
remediate any Environmental Defects. In the event Grantor is not able to resolve
Title Defects and Environmental Defects in accordance with the preceding
sentence, the transfer contemplated hereunder shall not occur, and in lieu of
transfer of the Premises, Grantor shall make a cash payment to Grantee in
accordance with the terms of Section 9.9(d) of the LLC Operating Agreement
subject to Grantee’s (or its affiliate’s) unilateral right to elect not to
receive cash and instead initiate the process set forth in Section 9.9(f) of the
LLC Operating Agreement.

(e) Access to Premises. Throughout the Investigation Period, Grantee, at its
sole cost and expense, shall have the right to perform or have performed,
inspections, audits and studies of the Premises to satisfy the above-described
inspections. Grantee and its agents and representatives shall have the right to
enter upon the Premises for the purpose of conducting such inspections, audits
and studies. During any access to the Premises, Grantee shall comply with all
applicable laws, rules and regulations. Prior to any such entry, Grantee shall
provide Grantor with proof of liability insurance reasonably acceptable to
Grantor. Upon completion of such activities, Grantee, at its sole expense and as
reasonably practicable, agrees to restore the Premises to its condition existing
prior to such inspections, audits and tests (except Grantee shall have no
obligation to restore the Premises if Grantee subsequently accepts the transfer
of the Premises contemplated by the terms hereof). Grantee hereby covenants and
agrees, at its sole cost and expense, to indemnify, defend and hold Grantor
harmless from and against any and all damages, losses, liabilities, actions,
proceedings, costs, disbursements and/or out-of-pocket expenses (including,
without limitation, reasonable attorneys’ fees) of any kind or nature whatsoever
which may at any time be imposed upon, incurred by or asserted or awarded
against Grantor resulting from the acts or activities of Grantee or Grantee’s
agents or representatives on or about the Premises regarding the conduct of such
inspections, audits and/or studies.

(f) Information. Within five (5) days of the Effective Date, Grantor shall
provide Grantee with copies of any and all surveys, title reports, site plans,
engineering reports, governmental reports and notices, geotechnical soil
studies, building plans, notices, leases, restrictive easements and covenants,
environmental studies, reports, agreements, and any other materials and
documents relating to the Premises that are in Grantor’s possession or control.

 

  4. Deed.

At the Closing, Grantor shall tender to Grantee a special warranty deed
conveying good and marketable title in fee simple to the Premises, free and
clear of all Liens except to the extent set forth in Section 1 above. The form
of the deed is attached hereto as EXHIBIT “C” and made a part hereof.

 

3



--------------------------------------------------------------------------------

  5. Adjustments.

Real estate taxes, water, sewer and other utility charges and other assessments
typically pro-rated between buyers and sellers of commercial real estate in
Franklin County, North Carolina will be prorated between Grantor and Grantee as
of the Closing Date based on the number of days of the applicable period that
each party owns the Premises. To the extent practicable, all such pro-rations
and payments will be made on the Closing Date, with the balance to be made as
soon as practicable following the Closing Date upon delivery by Grantee or
Grantor, as applicable, of reasonable documentation of such payment to the other
party.

 

  6. Pre-Closing Title Update.

At or immediately prior to Closing, Grantee shall have the Title Commitment
updated from the date of its issuance and Grantee shall raise written objections
to Grantor’s title as to any then-discovered matter which renders the title to
the Premises unmarketable. Should Grantee raise a written objection which
renders title unmarketable, Grantor shall cause the curing of such objection
which may be cured by the procurement, as soon as reasonably possible, of a
commitment for fee title insurance at standard rates for an amount reasonably
determined by Grantee, to insure marketability of title against the objections
raised, or such other title insurance as is reasonably acceptable to Grantee. In
the case such is necessary to cure any title objection, Grantor shall pay the
costs of the premium for such fee title insurance; otherwise any title insurance
desired by Grantee shall be paid for by Grantee. If the Premises shall be
affected by any lien or encumbrance which may be discharged by the payment of an
ascertainable amount, then it shall be Grantor’s obligation to discharge such
lien or encumbrance.

 

  7. Costs.

Grantee shall pay the cost for the Searches, Survey, Title Commitment, updates
to the title information and, except as otherwise set forth to the contrary in
Sections 3(c) and 6, will bear the cost of any title insurance policy issued
pursuant to the Title Commitment. In addition, Grantee shall pay the fees
necessary to record the deed. Grantor and Grantee shall share equally any
transfer taxes applicable to the sale of the Premises and Grantee shall pay all
costs to record or file any necessary title curatives. Each party shall pay its
own attorneys’ fees in connection with the transaction.

 

  8. Ground Lease.

At Closing, Grantee, as “landlord” and Grantor, as “tenant” shall execute and
deliver to each other that certain ground lease (the “Ground Lease”) in the form
attached hereto as EXHIBIT “D” and made a part hereof.

 

  9. Possession.

Except as set forth in Sections 3(e) and 8, Grantee shall have possession and
occupancy of the Premises from and after the Closing Date free and clear of any
tenancies, except for the Ground Lease.

 

4



--------------------------------------------------------------------------------

  10. Representations and Warranties of Grantor.

Grantor hereby represents and warrants to Grantee as of the date hereof and as
of the Closing Date as follows:

(a) Capacity and Authority; Binding Agreements. Grantor is a limited liability
company, duly organized, validly existing and in good standing under the laws of
the State of North Carolina. Grantor has all requisite limited liability company
power and authority to enter into this Agreement and the other documents
contemplated hereby, to perform its obligations hereunder and thereunder, and to
own and transfer the Premises. The execution and delivery of this Agreement and
the agreements contemplated hereby have been duly authorized by all appropriate
action by Grantor.

(b) Binding Agreements. This Agreement and any other agreements or instruments
to which Grantor will become a party pursuant hereto are and will constitute the
valid and legally binding obligations of Grantor, and are and will be
enforceable against Grantor in accordance with the respective terms hereof or
thereof, except as enforceability may be restricted, limited or delayed by
applicable bankruptcy or other laws affecting creditors’ rights generally and
except as enforceability may be subject to general principles of equity.

(c) Absence of Conflicts. Grantor’s execution and delivery of this Agreement and
the other documents contemplated hereby, the performance of their respective
obligations hereunder and the other documents contemplated hereby, and the
consummation by Grantor of the transactions contemplated hereby and thereby:
(i) do not require any approval or consent of, or declaration or filing with,
any governmental entity; (ii) will not violate, conflict with or constitute on
the part of Grantor a breach of or a default under the organizational documents
of Grantor, any existing law or judgment of any governmental entity, or any
agreement, arrangement, indenture, mortgage or lease to which Grantor or the
Premises is subject, including, without limitation, any agreement or arrangement
providing any third party with a right of first refusal, right of first offer or
other similar right in respect of the Premises.

(d) Premises. Grantor has not received written notice of, and to Grantor’s
knowledge, there is no threatened change in the zoning classification of the
Premises or any portion thereof. Neither the whole nor any portion of the
Premises has been condemned, requisitioned or otherwise taken by any
governmental entity, no notice of any such condemnation, requisition or taking
has been received by Grantor and, to Grantor’s knowledge, no such condemnation,
requisition or taking is threatened or contemplated.

(e) Litigation. There is no action, suit or proceeding by or before any
governmental entity pending or, to Grantor’s knowledge, threatened against
Grantor or the Premises which: (i) seeks to prohibit, restrain or enjoin the
execution and delivery of this Agreement; (ii) questions the validity or
enforceability of this Agreement; or (iii) questions the power or authority of
Grantor to carry out the transactions contemplated by, or to perform its
obligations under, this Agreement.

 

5



--------------------------------------------------------------------------------

  11. Representations and Warranties of Grantee.

Grantee hereby represents and warrants to the Grantor as of the date hereof and
as of the Closing Date as follows:

(a) Capacity and Authority; Binding Agreements. Grantee is a
                                , duly organized, validly existing and in good
standing under the laws of the State of             . Grantee has all requisite
power and authority to enter into this Agreement and the other documents
contemplated hereby and to perform its obligations hereunder and thereunder. The
execution and delivery of this Agreement and the agreements contemplated hereby
have been duly authorized by all appropriate limited liability company or other
action by Grantee.

(b) Binding Agreements. This Agreement and any other agreements or instruments
to which Grantee will become a party pursuant hereto are and will constitute the
valid and legally binding obligation of Grantee, and are and will be enforceable
against Grantee in accordance with the respective terms hereof or thereof,
except as enforceability may be restricted, limited or delayed by applicable
bankruptcy or other laws affecting creditors’ rights generally and except as
enforceability may be subject to general principles of equity.

(c) Absence of Conflicts. Grantee’s execution and delivery of this Agreement and
the other documents contemplated hereby, the performance of its obligations
hereunder and the other documents contemplated hereby, and the consummation by
Grantee of the transactions contemplated hereby and thereby: (i) do not require
any approval or consent of, or declaration or filing with, any governmental
entity; (ii) will not violate, conflict with or constitute on the part of
Grantee a breach of or a default under the organizational documents of Grantee,
any existing law or judgment of any governmental entity, or any agreement,
arrangement, indenture, mortgage or lease to which Grantee is subject.

 

  12. Notices.

Any notice, demand or communication required, permitted or desired to be given
hereunder will be in writing and will be deemed effectively given when
personally delivered or when received by overnight courier, or five days after
being deposited in the United States mail, with postage prepaid thereon, by
certified or registered mail, return receipt requested, addressed as follows:

 

  (a) To Grantee at the address first above set forth in this Agreement, and a
copy to:

[insert address]

 

  (b) To Grantor, at the address first above set forth in this Agreement, with a
copy to:

[Insert address]

 

  13. Closing.

The closing of the transactions described in this Agreement (the “Closing”)
shall occur on or before the 10th day after all of the investigations and
studies set forth in Section 3 of this Agreement have been completed and any
curatives required from Grantor have been obtained or on such other date as the
parties may mutually determine (such date being referred to herein as the
“Closing Date”). The Closing will take place at
                                     or at such other place as the parties may
agree.

 

6



--------------------------------------------------------------------------------

  14. Broker’s Commission.

Grantor and Grantee represent to each other that no realtor, real estate broker
or salesperson was contacted, engaged or consulted in connection with the sale
of the Premises or the execution of this Agreement. In the event of any breach
of the foregoing representation, the party making this misstatement covenants
and agrees to indemnify, defend and save the other harmless from and against any
claims for brokerage commissions and fees in connection with this transaction
alleged to arise from the dealings of any claimant with the breaching party.

 

  15. Successors and Assigns.

This Agreement shall inure to the benefit of and be binding upon the successors,
heirs, distributes, legal representatives and assigns of the respective parties
hereto. This Agreement may not be assigned by either party without the other’s
prior written consent.

 

  16. Survival.

The representations, warranties, agreements and covenants of the parties
contained in this Agreement shall survive the Closing and transfer of title.

 

  17. Entire Agreement; No Modification.

This Agreement and, to the extent applicable, the LLC Operating Agreement
represents the entire agreement between the parties with respect to the subject
matter contained herein and may not be modified except by an instrument, in
writing, signed by the parties hereto. There are no representations, warranties
or conditions other than those expressly set forth herein.

 

  18. Risk of Loss.

Risk of loss or damage to the Premises whether from fire, vandalism,
condemnation or other hazards, shall be borne by Grantor until delivery of the
deed or actual possession by Grantee, whichever is earlier, and upon the
happening of any such material loss or damage, Grantee shall have the election
of terminating this Agreement without further liability hereunder, or of
completing the transfer contemplated hereunder and receiving the condemnation
award or insurance proceeds for such loss or damage.

 

  19. Governing Law.

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of North Carolina.

 

  20. Counterparts.

This Agreement may be executed (including by means of facsimile) in any number
of counterparts, each of which shall be deemed to be an original and all of
which together shall be deemed to be one and the same instrument.

 

  21. Waivers and Consents.

The waiver by any party of breach or violation of any provision of this
Agreement will not operate as, or be construed to constitute, a waiver of any
subsequent breach or violation of the same or any other provision hereof.

 

7



--------------------------------------------------------------------------------

  22. Severability.

In the event any provision of this Agreement is held to be invalid, illegal or
unenforceable for any reason or in any respect, such invalidity, illegality or
unenforceability will in no event affect, prejudice or disturb the validity of
the remainder of this Agreement, which will be and remain in full force and
effect, enforceable in accordance with its terms.

 

  23. Captions.

The captions of this Agreement are for convenience and reference only and in no
way define, limit or describe the scope or intent of this Agreement, not in any
way affect this Agreement.

 

  24. Dates.

In the event that any time period in this Agreement would otherwise expire on a
Saturday, Sunday or public holiday, such time period shall be deemed to be
automatically extended to the next business day.

 

  25. Default.

Notwithstanding any provision in this Agreement to the contrary, if Closing does
not occur by reason of a material default by either party, then the other party
shall be entitled to pursue any and all remedies available at law, in equity or
elsewhere against such defaulting party and in the case of Grantee, Grantee
shall be entitled to sue Grantor for specific performance (Grantee and Grantor
acknowledging that money damages may not be an adequate remedy for a breach of
this Agreement by Grantor).

[Remainder of this page is intentionally blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

                                                     , Grantor By:     Name:    
Title:                                                          , Grantee By:  
  Name:     Title:    

 

9



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION OF PREMISES

BEING all of that certain tract or parcel of land designated as Tract 2,
containing 50.191 acres, according to plat entitled “Survey for Nemo II
Associates” having a survey date of May 9, 2008, prepared by Michael A. Moss of
Cawthorne, Moss & Pancera, P.C., Professional Land Surveyors and recorded in
Book of Maps 2008, Page 227, Franklin County Registry (the “Plat”), to which
Plat is referenced for a more particular description. (for purposes of this
legal description, hereinafter called the “Property”).

TOGETHER WITH, but without warranties of title, all of Grantor’s right, title
and interest in and to the centerline of the right of way of U. S. Highway 1
which adjoins the Property on the East and shown on the Plat.

TOGETHER WITH, but without warranties of title, all of Grantor’s right, title
and interest in and to the centerline of the right of way North Carolina
Secondary Road Number 1134, commonly known as Long Mill Road, which adjoins the
Property on the West and shown on the Plat.

 

10



--------------------------------------------------------------------------------

EXHIBIT B

CHICAGO TITLE INSURANCE COMPANY OWNER’S POLICY

OF TITLE INSURANCE POLICY NUMBER 34 306 RA08-0012793

 

11



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SPECIAL WARRANTY DEED

(See Form of Special Warranty Deed at Exhibit VII (Form of Special Warranty
Deed) to Exhibit A (Form of Amended LLC Agreement))

 

12



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF GROUND LEASE

(See Form of Ground Lease at Exhibit IX (Form of Ground Lease) to Exhibit A
(Form of Amended LLC Agreement))

 

13



--------------------------------------------------------------------------------

EXHIBIT IX

FORM OF GROUND LEASE

Between

                                                      ,

a                                 

and

__________________________

a                                 

Dated as of              , 20        



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

GROUND LEASE

   1

ARTICLE I DEMISE OF GROUND LEASED PREMISES

   1

1.1

     Ground Leased Premises    1

1.2

     Quiet Enjoyment    1

1.3

     Documentary Stamp Tax and Intangible Tax    2

ARTICLE II LEASE TERM

   2

2.1

     Lease Commencement    2

2.2

     Lease Term    2

2.3

     Options to Extend    3

2.4

     Reversion at Expiration Date at End of Term    3

ARTICLE III RENT, TAXES AND UTILITIES

   4

3.1

     Base Annual Rent    4

3.2

     Computation and Payment of Rental    5

3.3

     Taxes    5

3.4

     Utilities    6

3.5

     No Security Deposit    6

3.6

     Development Fees    6

3.7

     Triple Net Rent    6

ARTICLE IV USE OF PREMISES

   7

4.1

     Primary Use    7

4.2

     Hazardous Materials    7

ARTICLE V IMPROVEMENTS

   9

5.1

     Construction of Improvements    9

5.2

     Conditions of Construction    10

5.3

     Completion of Construction    10

ARTICLE VI ENCUMBRANCE OF LEASEHOLD ESTATE

   10

6.1

     Tenant’s Right to Encumber Leasehold Estate; Recognized Mortgagee    10

6.2

     Tenant’s Obligations    10

ARTICLE VII MAINTENANCE

   11

7.1

     Maintenance of Ground Leased Premises    11

ARTICLE VIII MECHANICS’ LIENS

   11

8.1

     Prohibition of Liens on Fee or Leasehold Interest    11

8.2

     Removal of Liens by Tenant    11

ARTICLE IX CONDEMNATION

   11

9.1

     Interests of Parties on Condemnation    11

9.2

     Total Taking - Termination    12

9.3

     Partial Taking - Termination    12

 

i



--------------------------------------------------------------------------------

9.4

     Partial Taking - Continuation with Rent Abatement    12

9.5

     Partial Taking - Award    12

9.6

     Allocation of Award    13

9.7

     Voluntary Conveyance    13

ARTICLE X ASSIGNMENT AND SUBLEASE; OPTION TO PURCHASE

   13

10.1

     Assignment and Subletting    13

10.2

     Tenant’s Option to Purchase    14

ARTICLE XI INSURANCE AND INDEMNIFICATION

   16

11.1

     Comprehensive Liability Insurance    16

11.2

     Fire and Extended Coverage Property Insurance    16

11.3

     Waiver of Subrogation    17

11.4

     Indemnification    17

ARTICLE XII DAMAGE AND DESTRUCTION

   17

12.1

     Tenant’s Duty to Restore Premises    17

12.2

     Option to Terminate Ground Lease for Destruction    18

12.3

     Application of Insurance Proceeds    18

ARTICLE XIII DEFAULTS AND REMEDIES

   19

13.1

     Defaults    19

13.2

     Remedies    21

13.3

     Remedies Cumulative    22

13.4

     Tenant’s Liability After Default    22

13.5

     Holdover    23

ARTICLE XIV SURRENDER AND REMOVAL

   23

14.1

     Surrender of Possession    23

14.2

     Tenant’s Quitclaim    23

ARTICLE XV GENERAL PROVISIONS

   23

15.1

     Conditions and Covenants    23

15.2

     Survival of Indemnities    23

15.3

     No Waiver of Breach    24

15.4

     Unavoidable Delay - Force Majeure    24

15.5

     Notices    24

15.6

     Gender    25

15.7

     Captions    25

15.8

     Entire Agreement    25

15.9

     Waiver; Amendment    25

15.10

     Time    25

15.11

     Governing Law    25

15.12

     Binding Effect    25

15.13

     Execution of Other Instruments    26

15.14

     Severability    26

15.15

     Counterparts    26

15.16

     Estoppel Certificate    26

15.17

     Good Standing    26

 

ii



--------------------------------------------------------------------------------

15.18

     Signs    26

EXHIBIT “A” LEGAL DESCRIPTION OF THE LAND

   29

EXHIBIT “B” PERMITTED ENCUMBRANCES

   30

 

iii



--------------------------------------------------------------------------------

GROUND LEASE

THIS GROUND LEASE (“Ground Lease”) is made and entered into by
                    , a                      (“Landlord”) and
                        , a                      (“Tenant”), dated as of
            , 20         (the “Effective Date”).

RECITALS

This Ground Lease is entered into upon the basis of the following facts,
understandings and intentions of the parties:

A. Landlord is the owner of certain real property consisting of approximately
50.191 acres (the “Land”), in the City of Youngsville, Franklin County, North
Carolina known as [PIN 1843 86-6836]. The Land is legally described in Exhibit
“A” attached hereto and incorporated herein by this reference.

B. Landlord desires to lease to Tenant the Land (hereinafter called the “Ground
Leased Premises”) and Tenant desires to lease the Ground Leased Premises from
Landlord.

C. The parties desire to establish the terms and conditions of the Ground Lease
to fulfill the foregoing objectives.

NOW, THEREFORE, in consideration of the mutual covenants and promises of the
parties, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree that the foregoing recitals are true and correct and
incorporated herein by this reference, and further agree as follows:

ARTICLE I

DEMISE OF GROUND LEASED PREMISES

 

  1.1 Ground Leased Premises.

Landlord, for and in consideration of the rents, covenants and conditions herein
set forth, does hereby lease to Tenant, and Tenant does hereby lease from
Landlord, the Ground Leased Premises, subject to the terms, conditions and
provisions hereof.

 

  1.2 Quiet Enjoyment.

Each party represents and warrants that it has full right and authority to
execute this Ground Lease and to perform its obligations hereunder. Landlord
covenants and agrees that Tenant, upon paying the rent and other charges herein
provided and observing and keeping the covenants, conditions, and terms of this
Ground Lease on Tenant’s part to be kept or performed, shall lawfully and
quietly hold, occupy and enjoy the Ground Leased Premises during the “Term” and
any “Extended Term” (which terms are hereinafter defined) of this Ground Lease
without hindrance of Landlord or any person claiming under Landlord. Each party
further warrants and represents that the execution, delivery, and performance of
this Ground Lease by such party does not conflict with, or cause a violation of,
any agreement or instrument binding upon such party.

 

1



--------------------------------------------------------------------------------

(a) Easements. Tenant shall have the right to enter into agreements with utility
companies creating easements in favor of such companies as are required in order
to service any improvements constructed on or to be constructed on the Ground
Leased Premises. If requested by Tenant, Landlord shall join in the grant of any
such utility easements approved by it and execute any and all documents,
agreements and instruments in order to effectuate the same, all at Tenant’s cost
and expense. In addition, Tenant agrees, where requested by Landlord, to join in
the grant of such easements and to execute any and all documents, agreements,
and instruments and to take all other actions in order to effectuate the same in
the event Tenant’s joinder is required in connection with any easements
affecting any portion of the Ground Leased Premises.

(b) Landlord’s Access. At reasonable times upon reasonable advance notice,
Landlord shall have the right to enter upon the Ground Leased Premises for the
purpose of inspecting the Ground Leased Premises and any improvements later
constructed thereon. Landlord’s rights hereunder shall be exercised not more
often than once in any calendar year and Tenant shall have the right to have a
representative of Tenant accompany Landlord during any such inspections.

 

  1.3 Documentary Stamp Tax and Intangible Tax.

Notwithstanding anything in this Ground Lease to the contrary, in the event that
at any time this Ground Lease is determined to be a taxable instrument, or
represent a taxable transaction by the State of North Carolina, under provisions
relating to documentary stamp tax, or intangible tax or similar taxes, then
payment of any such tax or taxes shall be borne by Tenant. However, Tenant shall
not be responsible for and shall not bear any income taxes, capital levy,
estate, succession, inheritance or transfer taxes or similar tax of Landlord, or
any franchise taxes imposed upon any owner (other than Tenant) of the fee title
to the Ground Leased Premises, or any income, profits, or revenue tax,
assessment or charge imposed upon the rent or other benefit received by Landlord
under this Ground Lease.

ARTICLE II

LEASE TERM

 

  2.1 Lease Commencement.

The commencement date of this Ground Lease (hereinafter called either the “Lease
Commencement Date” or the “Commencement Date”) shall be the Effective Date.

 

  2.2 Lease Term.

The term of this Ground Lease shall be for a period of fifteen (15) years
commencing on the Lease Commencement Date. As used in this Lease, “Term” shall
refer to the initial fifteen (15) year term of this Lease. The last day of the
initial fifteenth (15th) year Term of this Ground Lease shall be the day
immediately preceding the fifteenth (15th) anniversary of the Lease Commencement
Date (the “Expiration Date”), unless sooner terminated as herein provided.

 

2



--------------------------------------------------------------------------------

  2.3 Options to Extend.

Tenant may, at its option and subject to the conditions herein stated, extend
the original Term of this Ground Lease for two (2) additional periods of fifteen
(15) years each, subject to all the provisions of this Lease, including
provisions for adjustments to the rent. Each additional fifteen (15) year period
in effect hereunder shall be referred to as an “Extended Term.” The “Expiration
Date,” as used herein, shall be deemed extended, to the extent applicable, to
the last date of the Extended Term of this Lease. Tenant’s right to exercise
such option is subject to the following conditions precedent:

(a) Ground Lease in Effect. The Ground Lease shall be in effect at the time
notice of exercise is given and on the last day of the Term.

(b) No Uncured Default. Without limiting Tenant’s curing rights hereunder, to
the extent applicable, no uncured event of default shall exist under any
provision of this Ground Lease at the time notice is given or during the period
from exercise of the notice through and including the last day of the then
current Term, or as of the first day of the Extended Term. Notwithstanding the
preceding provisions of Section 2.2 or this Section 2.3, in the event Tenant has
given written notice to Landlord exercising the option to extend the Lease, and
there is an uncured event of default but the period to cure the same has not
ended on the date of the expiration date of the Initial Term or any Extended
Term, as applicable, the Term of the Lease shall automatically extend until the
end of the cure period; and if the uncured event of default is cured by the end
of the cure period, Tenant’s notice to extend the Lease for the Extended Term
shall be effective and the Term of the Lease shall be extended for the Extended
Term.

(c) Exercise Notice. Tenant shall give written notice to Landlord irrevocably
exercising the option on or before six (6) months prior to expiration of the
Term or the Extended Term as the case may be.

 

  2.4 Reversion at Expiration Date at End of Term.

At the Expiration Date at the end of the Term (as the same may be extended by
the Extended Term), the Ground Leased Premises and any other improvements upon
the Ground Leased Premises, shall, without compensation to Tenant or any other
party, then become the sole property of Landlord or Landlord’s designee as the
case may be. Such Ground Leased Premises and all other improvements shall be
free and clear of all claims to or against them by Tenant or any third person,
and all liens, security interests, and encumbrances, other than the encumbrances
set forth in Exhibit “B” attached hereto and made a part hereof (the “Permitted
Encumbrances”) and any other encumbrances or liens expressly permitted hereunder
or agreed to by Landlord, and Tenant shall defend and indemnify Landlord against
all liability and loss, including but not limited to reasonable attorneys’ fees
and costs through litigation and all appeals, arising from such claims, liens,
security interests and encumbrances (other than Permitted Encumbrances) incurred
or imposed, as a result of Tenant’s actions or omissions or those of Tenant’s
agents, employees, contractors or representatives, and from Landlord’s exercise
of the rights conferred by this section. All alterations, improvements,
additions and utility installations which may be made on the Ground Leased
Premises, shall be the property of Landlord and shall remain upon and be
surrendered with the Ground Leased Premises at the Expiration Date or sooner
termination of this Lease. Provided, however, any fixtures installed by

 

3



--------------------------------------------------------------------------------

Tenant on the Ground Leased Premises may be removed by Tenant at Tenant’s sole
expense, provided (i) the removal does not cause damage to the Ground Leased
Premises, or (ii) Tenant shall repair at its expense any damage to the Ground
Leased Premises created by the removal.

ARTICLE III

RENT, TAXES AND UTILITIES

 

  3.1 Base Annual Rent.

The Base Annual Rent shall be a sum equal to the fair market rental value of the
Ground Leased Premises. Such Base Annual Rent shall be paid in equal monthly
installments to Landlord at the address set forth herein or as otherwise
directed by Landlord in writing. As used herein, the term “fair market rental
value of the Ground Leased Premises” shall mean the annual rental value of the
Land only which is included in the Ground Leased Premises and determined as if
such land was vacant and unimproved. No consideration shall be given, in
determining such appraised fair market rental value, to any buildings or
improvements located on such Land or to any governmental approvals (such as a
certificate of need issued by the North Carolina Department of Health and Human
Services) required to develop a health care facility on the Ground Leased
Premises. Within thirty (30) days after the Effective Date (or sooner if
reasonably possible) and within thirty (30) days after the commencement of any
Extended Term, Landlord and Tenant shall agree as to what the fair market rental
value of the Ground Leased Premises is at the time and, based upon such
determination, the Base Annual Rent shall be set or adjusted, as applicable, to
such fair market rental value. The determination shall also include a
determination of a periodic (no more frequently than annually) escalation of
such Base Annual Rent. Thereafter, Tenant shall pay such Base Annual Rent in
equal monthly installments on or before the first day of each month during the
balance of the initial Term (or the Extended Term as the case may be). In the
event Landlord and Tenant cannot agree to a fair market rental value within such
thirty (30) day time period after the Effective Date or the commencement date of
any Extended Term, the fair market rental value shall be established by the
median value (as specified below) taken from three independent appraisals. Each
party shall, within ten (10) days after the parties fail to agree upon the fair
market rental value, choose a qualified commercial MAI real estate appraiser
with experience in valuing commercial real estate situated in Franklin County or
Wake County, North Carolina. Landlord and Tenant shall each notify the other of
its chosen appraiser within such ten (10) day period. The two appraisers shall
within ten (10) days after his or her selection, jointly choose a similarly
qualified third appraiser and the three appraisers shall each, within thirty
(30) days after appointment of the third appraiser, conduct and conclude an
independent appraisal of the Ground Leased Premises to determine fair market
rental value. If either party fails to choose an appraiser in a timely manner,
or if either appraiser fails to submit his or her report within thirty (30) days
after his or her selection, the other party’s appraisal shall be conclusive and
binding upon the parties even if the third party appraiser submits his or her
report. Unless the preceding sentence is applicable, the median value taken from
the three appraisers shall be determined by disregarding the highest and lowest
of the three appraisals so obtained, and shall be conclusively determined to be
the basis for determining the fair market rental value of the Ground Leased
Premises. Each party shall pay for its own appraisal and share equally the cost
of the third appraisal. The determination of such fair market rental value by
appraisal shall be the basis for determining the Base Annual Rent for the
initial Term or the Extended Term as the case may be.

 

4



--------------------------------------------------------------------------------

  3.2 Computation and Payment of Rental.

If the period for the original Term or the Extended Term does not commence or
terminate on the first day of the month, the first and last monthly payments for
such Term shall be computed by multiplying a full month’s rent by the ratio
which the number of days of occupancy or use bears to the total number of days
in such months. All rental payments shall be made, without notice or demand, to
Landlord at                                          
                                                            , or to such other
person, firm, or corporation at such other address as Landlord may designate by
notice in writing to Tenant. Tenant shall pay interest at the rate of eight
percent (8%) per annum on all amounts hereunder which are not paid within ten
(10) days of when due.

 

  3.3 Taxes.

(a) Real and Personal Property. From and after the Commencement Date of this
Lease, Tenant shall pay or cause to be paid, without abatement, deduction, or
offset, the following items: All real and personal property taxes, general and
special assessments, and all other charges, assessments and taxes of every
description, levied on or assessed against the Ground Leased Premises and any
other improvements located or constructed on the Ground Leased Premises;
personal property located on or in the Ground Leased Premises, any improvements;
the leasehold estate, or any subleasehold estate, to the full extent of
installments assessed during the Term. Taxes for years including the
Commencement Date or the Expiration Date shall be prorated. Tenant shall make
all such payments directly to the appropriate charging or taxing authority at
least fifteen (15) days before delinquency and before any fine, interest, or
penalty shall become due or be imposed by operation of law for their nonpayment.
However, if the law expressly permits the payment of any or all of the above
items in installments (whether or not interest accrues on the unpaid balance),
Tenant may, at Tenant’s election, utilize the permitted installment method, but
shall pay each installment with any interest at least fifteen (15) days before
delinquency and before any fine, interest, or penalty shall become due or be
imposed by operation of law for their nonpayment. All payments of taxes or
assessments or both, including permitted installment payments, shall be prorated
for the initial Ground Lease year and for the year in which the Ground Lease
terminates.

(b) Calculation of Real Estate Taxes. Landlord and Tenant agree that Tenant
shall be responsible for the real estate taxes attributable to the Ground Leased
Premises as improved with any other improvements.

(c) Proof of Compliance. Tenant shall furnish to Landlord, within five (5) days
before the date when any tax, assessment, or charge (for which Tenant is
responsible hereunder) would become delinquent, receipts or other appropriate
evidence establishing payment thereof.

(d) Contesting Taxes. Tenant shall have the right to contest or review by legal
proceedings, as permitted under applicable law, any assessed valuation, real
estate tax, or assessment; provided that, unless Tenant has paid such tax or
assessment under protest, Tenant

 

5



--------------------------------------------------------------------------------

shall furnish to Landlord (a) proof reasonably satisfactory to Landlord that
such protest or contest may be maintained without payment under protest, and if
not, (b) a surety bond or other security reasonably satisfactory to Landlord
securing the payment of such contested item or items and all interest, penalty
and cost in connection therewith upon the final determination of such contest or
review. Landlord shall, if it determines it is reasonable to do so, and if so
requested by Tenant, join in any proceeding for contest or review of such taxes
or assessments, but the entire cost of such joinder in the proceedings
(including all costs, expenses, and attorneys’ fees reasonably sustained by
Landlord in connection therewith) shall be borne by Tenant. Any amount already
paid by Tenant and subsequently recovered as the result of such contest or
review shall be for the account of Tenant.

 

  3.4 Utilities.

From and after the Lease Commencement Date, Tenant shall pay or cause to be paid
all charges for water, heat, gas electricity, cable, trash disposal, sewers and
any and all other utilities used upon the Ground Leased Premises throughout the
Term, including without limitation any connection and servicing fees, permit
fees, inspection fees, and fees to reserve utilities capacity.

 

  3.5 No Security Deposit.

No security deposit is required hereunder.

 

  3.6 Development Fees.

Landlord shall not have any liability or responsibility for development fees,
impact fees or other similar fees or charges pertaining to or arising out of
development of any improvements on the Ground Leased Premises. Tenant shall pay
all such fees or otherwise cause payment by the proper party responsible for
payment. The failure to pay said fees when due will constitute an Event of
Default hereunder.

 

  3.7 Triple Net Rent.

All Base Annual Rent payable hereunder shall be paid as “triple net” rent
without deduction or offset. It is the intent of the parties, except as is
otherwise provided in this Lease, that Base Annual Rent provided to Landlord
shall be absolutely net to Landlord, and Tenant shall pay all costs, charges,
insurance premiums, taxes, utilities, expenses and assessments of every kind and
nature incurred for, against, or in connection with the Ground Leased Premises,
including without limitation all assessments, both regular and special, which
may be due to any property associations by virtue of recorded declarations,
covenants and restrictions affecting the Ground Leased Premises, as same may be
amended from time to time, from and after the Commencement Date, except as
expressly stated herein. All such costs, charges, insurance premiums, taxes,
utilities, expenses and assessments covering the Ground Leased Premises shall be
prorated upon the Commencement Date and upon the expiration of this Lease,
except for any expenses such as insurance premiums which are not being assumed
by or transferred for the benefit of Landlord.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

USE OF PREMISES

 

  4.1 Primary Use.

Tenant shall have the right to use or cause the use of the Ground Leased
Premises for any uses allowed by law provided that such use is in full
compliance with all applicable laws, rules, regulations, codes and ordinances
and does not cause an unreasonable nuisance.

 

  4.2 Hazardous Materials.

(a) Definitions. “Hazardous Materials” shall mean any material, substance or
waste that is or has the characteristic of being hazardous, toxic, ignitable,
reactive or corrosive, including, without limitation, petroleum, PCBs, asbestos,
materials known to cause cancer or reproductive problems and those materials,
substances and/or wastes, including infectious waste, medical waste, and
potentially infectious biomedical waste, which are or later become regulated by
any local governmental authority, the State of North Carolina or the United
States Government, including, but not limited to, substances defined as
“hazardous substances,” “hazardous materials,” “toxic substances” or “hazardous
wastes” in the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended, 42 U.S.C. § 9601, et seq.; the Hazardous Materials
Transportation Act, 49 U.S.C. § 1801, et seq.; the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901, et seq.; all corresponding and related State of
North Carolina and local Statutes, ordinances and regulations, including without
limitation any dealing with underground storage tanks; and in any other
environmental law, regulation or ordinance now existing or hereinafter enacted
(collectively, “Hazardous Materials Laws”).

(b) Use of Premises; Remediation of Contamination Caused by Tenant.

(i) Use. Tenant hereby agrees that Tenant and Tenant’s officers, directors,
employees, representatives, agents, contractors, subcontractors, successors,
assigns, Tenants, sublessees, concessionaires, invitees and any other occupants
of the Ground Leased Premises (for purpose of this Section 4.2(b)(i), referred
to collectively herein as “Tenant’s Representatives”) shall not use, generate,
manufacture, refine, produce, process, store or dispose of, on, under or about
the Ground Leased Premises or transport to or from the Ground Leased Premises in
the future for the purpose of generating, manufacturing, refining, producing,
storing, handling, transferring, processing or transporting Hazardous Materials,
except in compliance with all applicable Hazardous Materials Laws. Furthermore,
Tenant shall, at its own expense, procure, maintain in effect and comply with
all conditions of any and all permits, licenses and other governmental and
regulatory approvals required for the storage or use by Tenant or any of
Tenant’s Representatives of Hazardous Materials on the Ground Leased Premises,
including without limitation, discharge of appropriately treated materials or
wastes into or through any sanitary sewer serving the Ground Leased Premises.
All leases of any improvements located on the Ground Leased Premises entered
into by Tenant will contain use restrictions and limitations conforming to the
terms of this Section 4.2, in form reasonably satisfactory to Landlord.

 

7



--------------------------------------------------------------------------------

(ii) Remediation. If at any time during the Term of this Ground Lease, any
contamination of the Ground Leased Premises by Hazardous Materials shall occur
where such contamination is caused by the act or omission of Tenant or Tenant’s
Representatives (“Tenant Contamination”), then Tenant, at its sole cost and
expense, shall promptly and diligently remove such Hazardous Materials from the
Ground Leased Premises, or the groundwater underlying the Ground Leased
Premises, to the extent reasonably possible in accordance with the requirements
of the applicable Hazardous Materials Laws and industry standards then
prevailing in the Hazardous Materials management and remediation industry in
North Carolina. However, Tenant shall not take any required remedial action in
response to any Tenant Contamination in, on or about the Ground Leased Premises
or enter into any settlement agreement, consent, decree or other compromise in
respect to any claims relating to any Tenant Contamination without first
notifying Landlord of Tenant’s intention to do so and affording Landlord the
opportunity to appear, intervene or otherwise appropriately assert and protect
Landlord’s interest with respect thereto. Tenant shall present its plan to
remediate the Tenant Contamination to Landlord for its approval, which approval
shall not be unreasonably withheld. In addition to all other rights and remedies
of the Landlord hereunder, if Tenant does not promptly and diligently take all
steps to prepare and obtain all necessary approvals of a remediation plan for
any Tenant Contamination, and thereafter commence the required remediation of
any Hazardous Materials released or discharged in connection with Tenant
Contamination within thirty (30) days after Landlord has reasonably approved
Tenant’s remediation plan and all necessary approvals and consents have been
obtained and thereafter continue to prosecute said remediation to completion in
accordance with the approved remediation plan, then Landlord at its sole
discretion, shall have the right, but not the obligation, to cause said
remediation to be accomplished, and Tenant shall reimburse Landlord within
fifteen (15) business days of Landlord’s demand for reimbursement of all amounts
reasonably paid by Landlord (together with interest from the date of expenditure
on said amounts at the highest lawful rate until paid), when said demand is
accompanied by proof of payment by Landlord of the amounts demanded. Tenant
shall promptly deliver to Landlord copies of hazardous waste manifests
reflecting the legal and proper disposal of all Hazardous Materials removed from
the Ground Leased Premises as part of Tenant’s remediation of any Tenant
Contamination. In the case of any Tenant Contamination, Landlord shall have the
right to enter the Ground Leased Premises for purposes of inspecting same
accompanied by a representative of Tenant.

(iii) Disposition of Hazardous Materials. Except as discharged into the sanitary
sewer or otherwise removed from the Ground Leased Premises in strict accordance
and conformity with all applicable Hazardous Materials Laws, Tenant shall cause
any and all Hazardous Materials removed from the Ground Leased Premises as part
of the required remediation of Tenant Contamination to be removed and
transported solely by duly licensed haulers to duly licensed facilities for
final disposal of such materials and wastes.

(c) Notice of Hazardous Materials Matters. Each party hereto (for purposes of
this Section, “Notifying Party”) shall immediately notify the other party (the
“Notice Recipient”) in writing of: (a) any enforcement, clean-up, removal or
other governmental or regulatory action instituted, contemplated or threatened
concerning the Ground Leased Premises pursuant to any Hazardous Materials Laws;
(b) any claim made or threatened by any person against the Notifying Party or
the Ground Leased Premises relating to damage contribution, cost recovery,
compensation, loss or injury resulting from or claimed to result from any
Hazardous Materials on or about the Ground Leased Premises; and (c) any reports
made to any

 

8



--------------------------------------------------------------------------------

environmental agency arising out of or in connection with any Hazardous
Materials in or removed from the Ground Leased Premises including any
complaints, notices, warnings or asserted violations in connection therewith,
all upon receipt by the Notifying Party of actual knowledge of any of the
foregoing matters. Notifying Party shall also supply to Notice Recipient as
promptly as possible, and in any event within five (5) business days after
Notifying Party first receives or sends the same, with copies of all claims,
reports, complaints, notices, warnings or asserted violations relating in any
way to the Ground Leased Premises or Tenant’s use thereof.

(d) Indemnification by Tenant. Except to the extent caused by actions or
omissions of Landlord (or its agents, employees or affiliates), Tenant shall
indemnify, defend (by counsel reasonably acceptable to Landlord), protect, and
hold Landlord and each of its partners (if applicable), employees, agents,
attorneys, shareholders, officers, successors and assigns, free and harmless
from and against any and all claims, actions, causes of action, liabilities,
penalties, forfeitures, damages, losses or expenses (including, without
limitation, attorneys’ fees and costs through litigation and all appeals)
resulting from death of or injury to any person or damage to any property
whatsoever, arising from or caused in whole or in part, directly or indirectly
by (a) any Tenant Contamination, (b) Tenant’s failure to comply with any
Hazardous Materials Laws with respect to Tenant Contamination of the Ground
Leased Premises, or (c) a breach of any covenant, warranty or representation of
Tenant under this Section 4.2. Tenant’s obligations hereunder shall include,
without limitation, and whether foreseeable or unforeseeable, all costs of any
required or necessary repair, clean-up or detoxification or decontamination of
the Premises, and the preparation and implementation of any closure, remedial
action or other required plans in connection therewith. For purposes of the
indemnity provisions hereof, any acts or omissions of Tenant, or by employees,
agents, assignees, Tenants, sublessees, contractors or subcontractors of Tenant
or others acting for or on behalf of Tenant (whether or not they are negligent,
intentional, willful or unlawful) shall be strictly attributable to Tenant.

ARTICLE V

IMPROVEMENTS

 

  5.1 Construction of Improvements.

Tenant shall have the right to construct any improvements on the Ground Leased
Premises, together with any required landscaping and parking, conforming in all
respects with local building code requirements, zoning requirements and this
Ground Lease, in accordance with all applicable laws. During the Term of this
Lease, including any Extended Term, any such improvements shall be owned by the
Tenant and shall not be merged into or become part of the Ground Leased
Premises. Landlord shall at all times fully cooperate with Tenant in allowing it
to make such studies, surveys and tests of and upon the Ground Leased Premises
as it may deem appropriate in connection with the construction of any
improvements.

(a) Assumption of Risk. Tenant assumes all risk of loss to any improvements and
all personal property owned by Tenant or any other third party and contained
thereon or located on the Ground Leased Premises, and Landlord shall not be
liable to Tenant and Tenant’s agents, employees, guests and invitees, for injury
to the person for loss or damage to any property, including that arising from
theft, vandalism or casualty, occurring upon the Ground Leased Premises, except
as such may result from Landlord’s negligence or willful misconduct.

 

9



--------------------------------------------------------------------------------

  5.2 Conditions of Construction.

Before any construction (as described in Section Article V) is commenced on the
Ground Leased Premises, and before any building materials have been delivered to
the Ground Leased Premises by Tenant or under Tenant’s authority, Tenant shall,
at Tenant’s expense, comply with all then applicable regulations, requirements
for permits and codes, ordinances, approvals, including but not restricted to
grading permits, payment of all permit fees and other construction fees and
escrows, if any, building permits, zoning and planning requirements, and
approvals from various governmental agencies and bodies having jurisdiction, and
as otherwise required by the terms of this Lease.

 

  5.3 Completion of Construction.

Once the construction work on any improvements is commenced, Tenant shall with
reasonable diligence cause the prosecution to completion of the construction of
all improvements. All work shall be performed in a good and workmanlike manner,
and shall comply with all applicable governmental permits, laws, ordinances, and
regulations and the terms of this Lease. Within thirty (30) days after
completion of any construction on the Ground Leased Premises, Tenant shall
provide Landlord with a complete set of “as built” plans and specifications
relating to any improvement constructed by Tenant.

ARTICLE VI

ENCUMBRANCE OF LEASEHOLD ESTATE

 

  6.1 Tenant’s Right to Encumber Leasehold Estate; Recognized Mortgagee.

Tenant may, at any time, encumber all or any portion of its interest in this
Ground Lease and the leasehold estate granted herein by deed of trust, mortgage
or other security instrument. Tenant also may encumber the improvements which it
constructs pursuant to Section 5.1 hereof, to collateralize loans which Tenant
obtains to construct the same.

 

  6.2 Tenant’s Obligations.

Tenant covenants and agrees to pay the indebtedness secured by any mortgage
entered into in compliance with the provisions hereof, when the same shall
become due and payable, and to perform, when such performance is required, all
obligations of the borrower thereunder. Tenant further agrees not to suffer or
permit any default to occur and continue under any mortgage. Tenant shall cause
a true, complete and correct copy of the original of each mortgage, together
with written notice containing the name and post office address of the holder
thereunder, to be delivered to Landlord. Tenant shall, from time to time, when
and as requested by Landlord (but not more frequently than semi-annually),
deliver to Landlord a certificate from the holders of the mortgages certifying
as to the amount of the unpaid principal balance under the mortgage held by such
person, together with accrued interest thereon, and as to the existence or
absence of defaults thereunder.

 

10



--------------------------------------------------------------------------------

ARTICLE VII

MAINTENANCE

 

  7.1 Maintenance of Ground Leased Premises.

Tenant agrees that it will, at its own cost and expense, maintain or cause to be
maintained the Ground Leased Premises and any improvements thereon and
appurtenances thereto and every part thereof, in good order, condition and
repair and in accordance with all applicable laws, rules, ordinances, orders and
regulations of all governmental authorities.

ARTICLE VIII

MECHANICS’ LIENS

 

  8.1 Prohibition of Liens on Fee or Leasehold Interest.

Except as provided in Section 6.1, Tenant shall not suffer, create or permit any
mechanic’s liens or other liens to be filed against the fee of the Ground Leased
Premises nor against Tenant’s leasehold interest in the Land, nor any buildings
or improvements on the Ground Leased Premises, by reason of any work, labor,
services or materials supplied or claimed to have been supplied to Tenant or
anyone holding the Ground Leased Premises or any part thereof through or under
Tenant, unless removed as set forth in Section 8.2. Pursuant to applicable law,
Landlord’s interest as herein described shall not be subject to liens for
improvements made by Tenant or any subtenant.

 

  8.2 Removal of Liens by Tenant.

If any such mechanic’s or laborer’s liens or materialman’s lien shall be
recorded against the Ground Leased Premises, or any improvements thereof, within
sixty (60) days after notice of the filing thereof, or fifteen (15) days after
Tenant is served with a complaint to foreclose said lien or Landlord advises
Tenant in writing that Landlord has been served with such a complaint, whichever
is earlier, Tenant shall cause such lien to be removed, or will transfer the
lien to bond or other collateral security pursuant to applicable law. If Tenant
in good faith desires to contest the lien, Tenant shall be privileged to do so,
but in such case Tenant hereby agrees to indemnify and save Landlord harmless
from all liability for damages, including attorneys’ fees and costs, occasioned
thereby and shall, in the event of a judgment of foreclosure upon any mechanic’s
lien, cause the same to be discharged and removed prior to the execution of such
judgment. Landlord may, in its sole discretion, require that the lien be
transferred to bond as a condition precedent to Tenant’s privilege to contest
any lien.

ARTICLE IX

CONDEMNATION

 

  9.1 Interests of Parties on Condemnation.

If the Ground Leased Premises or any part thereof shall be taken for public
purpose by condemnation as a result of any action or proceeding in eminent
domain, or shall be transferred in lieu of condemnation to any authority
entitled to exercise the power of eminent domain, the interests of Landlord and
Tenant in the award or consideration for such transfer, and the allocation of
the award and the other effect of the taking or transfer upon this Lease, shall
be as provided by this Article 9.

 

11



--------------------------------------------------------------------------------

  9.2 Total Taking - Termination.

If the entire Ground Leased Premises is taken or so transferred, this Ground
Lease and all of the right, title and interest thereunder shall cease, terminate
and be of no further force or effect on the date title to such land so taken or
transferred vests in the condemning authority, the condemnation award shall be
governed by the provisions of this Article 9.

 

  9.3 Partial Taking - Termination.

In the event of the taking or transfer of only a part of the Ground Leased
Premises, leaving the remainder of the Ground Leased Premises in such location,
or in such form, shape or reduced size as to be not effectively and practicably
usable in the good faith opinion of Tenant for the operation thereon of Tenant’s
business, based upon objective criteria and taking into consideration the
effect, if any, of such taking on the availability of parking proximately
located to any improvements, which consent will not be unreasonably withheld,
this Ground Lease and all right, title and interest thereunder may be terminated
by Tenant giving, within sixty (60) days of the occurrence of such event, thirty
(30) days’ notice to Landlord of Tenant’s intention to terminate.

 

  9.4 Partial Taking - Continuation with Rent Abatement.

In the event of such taking or transfer of only a part of the Ground Leased
Premises leaving the remainder of the Ground Leased Premises in such location
and in such form, shape or size as to be used effectively and practicably in the
good faith opinion of Tenant for the purpose of operation thereon of Tenant’s
business, this Ground Lease shall terminate only as to the portion of the Ground
Leased Premises so taken or transferred as of the date title to such portion
vests in the condemning authority, and shall continue in full force and effect
as to the portion of the Ground Leased Premises not so taken or transferred.
From and after such date the rental required to be paid by Tenant shall be
reduced in proportion to which the square footage of the area so taken or
transferred bears to the total square footage of the Ground Leased Premises.

 

  9.5 Partial Taking - Award.

If title and possession of a portion of the Ground Leased Premises is taken
under the power of eminent domain, and the Lease continues as to the portion
remaining, all compensation and damages (“Compensation”) payable to Tenant by
reason of any improvements so taken shall be available to be used, to the extent
reasonably needed, by Tenant in replacing any improvements so taken with
improvements of the same type as the remaining portion of the Ground Leased
Premises. All plans and specifications for such replacement and improvements and
all such repairs shall be in compliance with all then existing codes, zoning
ordinances, rules and regulations governing the Ground Leased Premises.

 

12



--------------------------------------------------------------------------------

  9.6 Allocation of Award.

Any compensation awarded or payable because of the taking of all or any portion
of the Ground Leased Premises by eminent domain shall be awarded in accordance
with the values of the Landlord’s and Tenant’s respective interests in the
Ground Leased Premises and all improvements thereon immediately prior to the
taking. The value of the Landlord’s interest in the Ground Leased Premises and
all improvements thereon immediately prior to the taking shall include the then
value of its reversionary interest in the Land after the Expiration Date,
excluding any improvements thereon. The value of Tenant’s interest in the Ground
Leased Premises and improvements immediately prior to the taking shall include
the then value of its interest in the Ground Leased Premises for the remainder
of the Term of this Lease, and the value of the improvements constructed
thereon. Such values shall be those determined in the proceeding relating to
such taking or, if no separate determination of the values is made in such
proceeding, those determined by agreement between Landlord and Tenant. If such
agreement cannot be reached, such values shall be determined by an appraiser or
appraisers appointed in the manner provided in Section 3.1. The time of taking
shall mean 12:01 a.m. of, whichever shall first occur, the date of title or the
date physical possession of the portion of the Ground Leased Premises on which
the improvements are located is taken by the taking agency or entity. In the
event of separate awards, then Landlord and Tenant may retain such separate
awards made to each and any of them. Notwithstanding the foregoing, Landlord
may, at its option, in lieu of receiving a cash payment representing its portion
of any compensation awarded or payable because of the taking of all or any
portion of the Ground Leased Premises by eminent domain, cause or permit the
entire compensation so awarded or payable to be paid directly to Tenant and, in
such event, Tenant shall reasonably cooperate with Landlord to use Landlord’s
allocable portion of such compensation to purchase such real property or assets
as Landlord may identify, and cause such real property or other assets to be
distributed to Landlord, at no additional expense to Tenant.

 

  9.7 Voluntary Conveyance.

A voluntary conveyance by Landlord to a public utility, agency or authority
under threat of a taking under the power of eminent domain in lieu of formal
proceedings shall be deemed a taking within the meaning of this Article 9.

ARTICLE X

ASSIGNMENT AND SUBLEASE; OPTION TO PURCHASE

 

  10.1 Assignment and Subletting.

(a) Tenant shall have the right to assign or transfer all or any portion of its
interest in this Ground Lease or the Ground Leased Premises without the prior
approval of Landlord in the following circumstances:

(i) An assignment or transfer to an Affiliate of Tenant; or

(ii) A transfer that is made in connection with a sale, assignment, or other
transfer of Tenant’s interest in the Ground Leased Premises and the improvements
constructed thereon by Tenant, provided any such transfer by Tenant shall be
subject to this Ground Lease and the transferee shall be required to assume in
writing Tenant’s obligations under this Ground Lease.

 

13



--------------------------------------------------------------------------------

Except as provided in the preceding provisions of this Section 10.1, Tenant may
not sell, assign, convey or transfer Tenant’s interest in this Ground Lease and
the leasehold estate created hereby, for purposes of security or otherwise,
other than as expressly permitted in this Ground Lease, without the prior
written consent of Landlord which shall not be unreasonably withheld,
conditioned or delayed. Any authorized assignment, conveyance or transfer of
Tenant’s interest in this Ground Lease shall be subject to compliance with the
provisions of this Lease, including without limitation, Article 4 above.
Notwithstanding anything to the contrary set forth herein, Tenant shall in no
event be released from this Ground Lease, and shall remain fully liable for all
of the terms, provisions, covenants, conditions, indemnifications and
obligations binding upon Tenant under this Ground Lease unless Landlord agrees
to the release in writing; and in the event of an approved sale or transfer of
Tenant’s interest in this Ground Lease, any approved assignee shall be required
to assume in writing the “Tenant” obligations under this Lease.

(b) Tenant shall have the right to sublet portions of the Ground Leased Premises
at any time and from time to time. However, each sublease shall be subject to
and subordinate to this Ground Lease, and any sublease shall be subject to
compliance with the provisions of this Lease, including, without limitation,
Article IV above. In the event of such a sublease, Tenant shall not be released
from this Ground Lease, and shall remain fully liable for all the terms,
provisions, covenants, conditions, indemnifications and obligations binding upon
Tenant under this Ground Lease.

(c) Tenant shall have the right from time to time to assign the leasehold estate
created by this Ground Lease as security for a loan or loans which are obtained
by Tenant to develop improvement upon the Ground Leased Premises. A copy of such
assignment shall be delivered to Landlord. In the event on any occasion
hereafter Tenant seeks to mortgage its interest in the Ground Leased Premises,
Landlord agrees to amend this Ground Lease from time to time to the extent
reasonably required by a lender proposing to make a loan secured by a first lien
upon Tenant’s interest in the Ground Leased Premises, provided that such
proposed amendments do not materially and adversely affect the rights or
obligations of Landlord or the rights or obligations of Tenant or Tenant’s
interest in the Ground Leased Premises. All reasonable expenses incurred by
Landlord in connection with any such amendment shall be paid by Tenant.

(d) For purposes of this Section 10.1, Affiliate shall mean, with respect to
Tenant, any party directly or indirectly controlling, controlled by, or under
common control with Tenant at any time during the period for which the
determination of affiliation is being made. For purposes of this definition, the
term “control” (including the correlative meanings of the terms “controlled by”
and “under common control with”), as used with respect to any party, means the
possession, directly or indirectly, of the power to direct or cause the
direction of management policies of such party, whether through the ownership of
voting securities or by contract or otherwise.

 

  10.2 Tenant’s Option to Purchase.

(a) Defined. At any time from and after the fifth (5th ) anniversary of the
Lease Commencement Date and continuing throughout the entire remaining Term
(including any Extended Term), Tenant shall have the option to purchase the
Ground Leased Premises from

 

14



--------------------------------------------------------------------------------

Landlord upon the terms and conditions set forth herein. Tenant shall give
Landlord not less than ninety (90) days written notice of Tenant’s intention to
exercise Tenant’s option to purchase. The purchase price to be paid by Tenant
for the purchase of the Ground Leased Premises shall be equal to the fair market
value of the Land, as established herein, plus all reasonable costs and expenses
incurred in connection with the sale of the Ground Leased Premises to Tenant.
The fair market value of the Land shall be determined by agreement of Landlord
and Tenant. However, in the event Landlord and Tenant are unable to so agree,
the fair market value of the Land shall be established by the median value (as
specified below) taken from three independent appraisals. Each party shall,
within ten (10) days after the parties fail to agree upon the fair market value,
choose a qualified commercial MAI real estate appraiser with experience in
valuing commercial real estate situated in Franklin County or Wake County, North
Carolina. Landlord and Tenant shall each notify the other of its chosen
appraiser within such ten (10) day period. The two appraisers shall within ten
(10) days after his or her selection, jointly choose a similarly qualified third
appraiser and the three appraisers shall each, within thirty (30) days after
appointment of the third appraiser, conduct and conclude an independent
appraisal of the Ground Leased Premises to determine fair market value. If
either party fails to choose an appraiser in a timely manner, or if either
appraiser fails to submit his or her report within thirty (30) days after his or
her selection, the other party’s appraisal shall be conclusive and binding upon
the parties even if the third party appraiser submits his or her report. Unless
the preceding sentence is applicable, the median value taken from the three
appraisers shall be determined by disregarding the highest and lowest of the
three appraisals so obtained, and shall be conclusively determined to be the
basis for determining the fair market rental value of the Ground Leased
Premises. Each party shall pay for its own appraisal and share equally the cost
of the third appraisal. In determining the fair market value of the Land, no
consideration shall be given to any buildings or improvements located on the
Land or to any governmental approvals (such as a certificate of need issued by
the North Carolina Department of Health and Human Services) required to develop
a health care facility on the Ground Leased Premises. The determination of fair
market value of the Land by the appraiser shall be binding on both parties.

(b) Sale Details. The sale of the Ground Leased Premises to Tenant shall close
not later than one hundred eighty (180) days from the date of Tenant’s notice to
Landlord of Tenant’s intent to exercise its option to purchase the Ground Leased
Premises. All reasonable and customary closing costs in connection with the sale
of the Ground Leased Premises shall be paid by Tenant. Landlord shall convey the
Ground Leased Premises to Tenant free and clear of all liens and encumbrances,
but subject to the Permitted Encumbrances (as described in EXHIBIT “B” attached
hereto). All taxes, utility charges and other expenses of the Ground Leased
Premises shall be prorated as of the date of closing.

(c) Termination of Ground Lease. From and after the date of closing of the sale
of the Ground Leased Premises to Tenant pursuant to the foregoing provision,
this Ground Lease shall be deemed terminated and Tenant shall be released from
any further liability hereunder (except if any such liability expressly survives
such termination) or, alternatively, should Tenant not desire to merge the fee
and leasehold titles, the Ground Lease shall continue in full force and effect
except Landlord shall be completely released from any further liability
hereunder.

 

15



--------------------------------------------------------------------------------

ARTICLE XI

INSURANCE AND INDEMNIFICATION

 

  11.1 Comprehensive Liability Insurance.

Tenant shall, at its cost and expense, at all times during the Term, maintain in
force, for the joint benefit of Landlord and Tenant, and any holder of a
mortgage on the Ground Leased Premises, a broad form comprehensive coverage
policy of public liability insurance issued by a carrier satisfactory to
Landlord and licensed to do business the State of North Carolina with a Best’s
Insurance Guide Rating of A+, by the terms of which Landlord and Tenant, and any
holder of a mortgage on the Ground Leased Premises, are named as insureds and
are indemnified against liability for damage or injury to the property or person
(including death) of any tenant (including Tenant), its invitee or any other
person entering upon or using the Ground Leased Premises, or any structure
thereon or any part thereof. Such insurance policy or policies shall be
maintained with single limit coverage of $5,000,000.00, with a deductible not
exceeding $100,000.00. Such insurance policy or policies shall be stated to be
primary and noncontributing with any insurance which may be carried by Landlord.
A certificate of insurance, together with proof of payment of the premium
thereof shall be delivered to Landlord on the Lease Commencement Date, effective
from and after the Lease Commencement Date, and renewal certificates and proof
of payment of premium therefor shall be delivered to Landlord not less than
fifteen (15) days prior to the renewal date of any such insurance policies
during the Term and any Extended Term. Such insurance shall be cancelable only
after thirty (30) days’ prior written notice to Landlord and Tenant, and any
holder of a mortgage on the Ground Leased Premises. In the event Tenant fails to
timely pay any premium when due, Landlord shall be authorized to do so, and may
charge all costs and expenses thereof, including the premium and interest at the
maximum rate allowed by law to Tenant, to be paid by Tenant as additional rent
hereunder.

 

  11.2 Fire and Extended Coverage Property Insurance.

Tenant shall, at its cost and expense and at all times during the Term, maintain
in force for the joint benefit of Landlord and Tenant, and any holder of a
mortgage on the Ground Leased Premises, a policy of insurance insuring all
improvements located on the Ground Leased Premises against loss or damage by
fire and lightning, and such other perils as are covered under the “extended
coverage” or “all risk” provisions of policies generally in force on comparable
improvements in Raleigh, North Carolina. Landlord shall be named as an
additional insured on such policy of insurance and any insurance proceeds shall
be applied in the manner as set forth in this Lease. The insurance shall be
carried and maintained in amounts sufficient to provide coverage of the
estimated full replacement cost of the improvements (exclusive of land,
excavations, foundations, and other items unusually excluded from such
coverage); provided however, that during the period of construction, Tenant
shall provide or cause to be provided in lieu thereof builders’ risk or similar
type of insurance to the full replacement costs thereof. Such insurance policy
or policies shall be stated to be primary and noncontributing with any insurance
which may be carried by Landlord. In addition, the deductible for such insurance
shall not exceed $25,000.00. A certificate of said insurance, together with
proof of payment of the premium thereof, shall be delivered to Landlord on the
Lease Commencement Date, to be effective from and after the Lease Commencement
Date. Any renewal certificates and proof of

 

16



--------------------------------------------------------------------------------

payment of premium therefor shall be delivered to Landlord not less than fifteen
(15) days prior to the renewal date of any such insurance policies during the
Term and any Extended Term. Such insurance shall be cancelable only after thirty
(30) days’ prior written notice to Landlord and Tenant. In the event Tenant
fails to timely pay any premium when due, Landlord shall be authorized to do so,
and may charge all costs and expenses thereof, including the premium and
interest at the maximum rate allowed by law, to Tenant, to be paid by Tenant as
additional rent hereunder.

 

  11.3 Waiver of Subrogation.

Landlord and Tenant and all parties claiming under them mutually release and
discharge each other from all claims and liabilities arising from or caused by
any casualty or hazard covered or required hereunder to be covered in whole or
in part by the casualty and liability insurance to be carried on the Ground
Leased Premises and/or in connection with any improvements on or activities
conducted on the Ground Leased Premises and/or in or on the improvements located
thereon and waive any right of subrogation which might otherwise exist in or
accrue to any person on account thereof, and evidence such waiver by endorsement
to the required insurance policies, provided that such release shall not operate
in any case where the effect is to invalidate or increase the cost of such
insurance coverage (provided that in the case of increased cost, the other party
shall have the right, within thirty (30) days following written notice, to pay
such increased cost, thereby keeping such release and waiver in full force and
effect).

 

  11.4 Indemnification.

Tenant hereby agrees to indemnify, protect, defend and save Landlord, its
agents, officers, shareholders, employees, and attorneys harmless from and
against any and all losses, damages, actions, fines, penalties, demands,
damages, liability and expense, including attorneys’ fees and costs through
litigation and all appeals, in connection with the loss of life, personal injury
and damage to property arising from or out of (a) any occurrence in, upon, at or
about the Ground Leased Premises during the term of this Ground Lease; (b) the
occupancy, use, construction upon and maintenance of the Ground Leased Premises
by Tenant and its Tenants, sublessees, guests and invitees, and any party acting
by, through or under any of them; (c) the operation of the business of Tenant
thereon; and (d) any act or failure to act, occasioned wholly or in party by
Tenant and its agents, contractors, employees, invitees or any other person.
Nothing contained herein shall be construed to make Tenant liable for any injury
or loss caused by the negligence, gross negligence or willful misconduct of
Landlord or any agent or employee of Landlord, Landlord agreeing to indemnify
and hold Tenant harmless therefrom.

ARTICLE XII

DAMAGE AND DESTRUCTION

 

  12.1 Tenant’s Duty to Restore Premises.

At any time during the Term of this Lease, and so long as no uncured Event of
Default has occurred (after giving Tenant the time to effect a cure as set forth
herein), if any buildings or improvements now or hereafter on the Ground Leased
Premises are damaged and/or destroyed in whole or in part by fire, theft, the
elements, or any other cause, this Ground Lease shall continue

 

17



--------------------------------------------------------------------------------

in full force and effect, and Tenant, at its sole cost and expense, may repair
and restore the damaged or destroyed the improvements as nearly as possible to
their value and function immediately prior to the damage or destruction, whether
or not there are sufficient insurance proceeds to cover the repair and
restoration expenses; but if Tenant elects not to restore such improvements,
Tenant shall promptly (a) secure the Ground Leased Premises, making the same
safe; and (b) remove and dispose of all debris from such Ground Leased Premises.
If Tenant desires to rebuild any improvements located on the Ground Leased
Premises so that they will have a use different than use as or related to a
health care facility, then such different use of the rebuilt facility shall be
subject to Landlord’s prior written approval, which shall not be unreasonably
withheld, and shall otherwise be subject to the terms and conditions of this
Lease. The work of repair and restoration shall be commenced by Tenant as soon
as reasonably possible with due consideration given to among other things,
clearing of damaged portions of the Ground Leased Premises and site preparation,
adjustment of insurance claims, redesign, rebidding and repermitting, obtaining
a new loan or loans for construction or repair. Tenant shall proceed diligently
to commence repairs and restoration. Once construction has commenced Tenant
shall proceed diligently thereafter to complete the construction or repair,
subject to reasonable delays due to force majeure events or events beyond the
reasonable control of Tenant. Tenant shall not be responsible for delays caused
by force majeure events or events or events beyond the reasonable control of
Tenant. In all other respects, the work of any repair and restoration shall be
done in accordance with the requirements for original construction work on the
Ground Leased Premises set forth in Article 5 of this Lease. Any failure by
Tenant to timely and properly repair and restore the Ground Leased Premises, or
to secure it and remove and dispose all debris if Tenant elects to not restore
the improvements, shall constitute an Event of Default hereunder.

 

  12.2 Option to Terminate Ground Lease for Destruction.

Notwithstanding Section 12.1 above, in the event that during the last nine
(9) months of the Term or the Extended Term, any improvements located on the
Ground Leased Premises are damaged or destroyed by fire, theft or any other
casualty, through no fault of Tenant, so that it cannot be repaired and restored
as required by Section 12.1 of this Ground Lease at a cost not more than
thirty-five percent (35%) of the cost of replacing such improvements, then
Tenant shall have the option of terminating this Ground Lease on the last
calendar day of any month during the last year of the Ground Lease Term by
giving to Landlord at least sixty (60) days’ prior written notice of Tenant’s
intent to do so; and if Tenant elects to terminate this Lease, then Tenant shall
also be required to remove, at Tenant’s own cost and expense, all debris and
remains of the damaged improvements from the Ground Leased Premises.

 

  12.3 Application of Insurance Proceeds.

Any and all fire or other insurance proceeds that become payable at any time
during the Term because of damage to or destruction of any buildings or
improvements on the Ground Leased Premises shall be paid to Tenant and applied
toward the cost of repairing and restoring the damaged or destroyed buildings or
improvements in the manner required by Section 12.1 of this Lease; provided,
however, that should Tenant exercise its option granted by Section 12.2 of this
Ground Lease to terminate this Ground Lease because of damage to or destruction
of buildings or improvements on the Ground Leased Premises, then, in that event,
any and all fire or other insurance proceeds that become payable because of such
damage or destruction shall be applied in the following order of priority:

(a) Shall be applied to remove the debris.

 

18



--------------------------------------------------------------------------------

(b) Then the balance of the proceeds, if any, shall be allocated between
Landlord and Tenant in accordance with the values of their respective interests
in the Ground Leased Premises and all improvements thereon immediately prior to
the damage or destruction. Tenant shall be responsible, from its portion of the
proceeds or from its own independent funds to pay and discharge any liens or
encumbrances created or incurred by it prior to such casualty and termination
and Landlord shall be responsible, from its portion of the proceeds or from its
own independent funds to pay and discharge any other liens or encumbrances
created or incurred by it, such that the Ground Leased Premises and all other
improvements shall be free of all liens and encumbrances but subject to the
Permitted Encumbrances. The value of Landlord’s interest in the Ground Leased
Premises and all improvements thereon immediately prior to the damage or
destruction shall include the then value of its interest in the Ground Leased
Premises prior to the Expiration Date of this Ground Lease and the value of its
reversionary interest in the Land after the Expiration Date, excluding any
improvements constructed thereon. The value of Tenant’s interest in the Ground
Leased Premises and improvements immediately prior to the damage or destruction
shall include the then value of its interest in the Ground Leased Premises for
the remainder of the Term of this Ground Lease, and the then value of all
improvements constructed thereon. Such values shall be those determined by
agreement between Landlord and Tenant. If such agreement cannot be reached, such
values shall be determined in accordance with the appraisal provisions of
Sections 3.1 and 10.2 hereof. Notwithstanding the foregoing, Landlord may, at
its option, in lieu of receiving any cash representing its portion of the
balance of the proceeds, cause or permit the entire amount of such remaining
proceeds to be paid directly to Tenant and, in such event, Tenant shall
reasonably cooperate with Landlord to use Landlord’s allocable portion of such
remaining proceeds to purchase such real property or assets as Landlord may
identify, and cause such real property or other assets to be distributed to
Landlord, at no additional expense to Tenant.

ARTICLE XIII

DEFAULTS AND REMEDIES

 

  13.1 Defaults.

Each of the following events shall be a default by Tenant and a breach of this
Ground Lease and constitute an “Event of Default”:

(a) Abandonment. Abandonment of any improvements now or hereafter constructed on
the Ground Leased Premises, where such abandonment continues for a period of
ninety (90) days after notice thereof by Landlord to Tenant.

(b) Attachment or Other Levy. The subjection of any right or interest of Tenant
in the Ground Leased Premises to attachment, execution or other levy, or to
seizure under legal process, if not released within ninety (90) days after
notice from Landlord to Tenant to obtain satisfaction thereof, except as
permitted pursuant to Section 10.1(c) hereof.

 

19



--------------------------------------------------------------------------------

(c) Appointment of Receiver. The appointment of a receiver to take possession of
the Ground Leased Premises or improvements thereof, or of Tenant’s interest in
the leasehold estate or of Tenant’s operations on the Ground Leased Premises or
Tenant’s assets, for any reason, including but not limited to assignment for
benefit of creditors or voluntary or involuntary bankruptcy proceedings, but not
including receivership (a) pursuant to administration of the estate of any
deceased or incompetent individual member of Tenant, or (b) pursuant to any
mortgage permitted by the provision of this Ground Lease relating to the
purchase or construction of improvements, or (c) instituted by Landlord, the
event of default being not the appointment of a receiver at Landlord’s instance,
but the event justifying the receivership, if any.

(d) Insolvency: Bankruptcy. An assignment by Tenant for the benefit of
creditors, or the filing of a voluntary or involuntary petition by or against
Tenant under any law for the purpose of adjudicating Tenant a bankrupt, or for
extending time for payment, adjustment or satisfaction of Tenant’s liabilities,
or for reorganization, dissolution, or arrangement on account of, or to prevent
bankruptcy or insolvency; unless, in case of such that are involuntary on
Tenant’s part, the assignment, proceedings, and all consequent orders,
adjudications, custodies and supervisions are dismissed, vacated, terminated or
bonded within ninety (90) days after the assignment, filing or other initial
event.

(e) Default in Mortgage Payment. Any default under any mortgage encumbering the
leasehold estate of this Lease, or under any loan agreement or promissory note
secured by any such mortgage which is not cured by Tenant within the applicable
cure period, if any, or not otherwise waived in writing by any leasehold
mortgagee.

(f) Default in Payment or Performance Under this Lease. Subject to paragraph
(g) below, failure of Tenant to pay any installment of Base Annual Rent, rent,
additional rent, or any impositions or other monetary obligations of any nature
whatsoever required to be paid by Tenant under this Ground Lease within fifteen
(15) days of when due and payable; or failure of Tenant to observe or perform
any of its other covenants, conditions or agreements under this Ground Lease or
under the terms of any mortgage documents which encumber the leasehold interest
in the Ground Leased Premises, the improvements located thereon or any part
thereof or interest therein; or the breach of any warranties or representations
of Tenant under this Lease. For purposes of this Article 13, all monetary
payments required to be made under this Lease, including, but not limited to,
taxes, insurance premiums, utility payments, and association assessments,
together with all other sums Tenant is obligated to pay under this Ground Lease
(other than rent), shall be deemed additional rent hereunder.

(g) Notice and Right to Cure. If the alleged default is monetary in nature such
as (but not limited to) nonpayment of rent, taxes or any other sums required to
be paid by Tenant (excluding Section 13.1(e)), Landlord shall deliver written
notice to Tenant of the default and Tenant will have thirty (30) days after the
receipt of such written notice to cure the default. As to any non-monetary
defaults, Tenant shall have ninety (90) days after written notice is given by
Landlord specifying the nature of the default to cure the default; provided,
however, that if

 

20



--------------------------------------------------------------------------------

after exercise of due diligence and its best efforts to cure such non-monetary
default Tenant is unable to do so within the ninety (90) day period, then the
curing period shall be extended for such reasonable time as may be approved by
Landlord for curing such default, so long as Tenant continues to diligently
prosecute to completion the curing of the default. As used herein, non-monetary
default shall include, without limitation, a breach of any covenant of Tenant
hereunder, Tenant’s failure to perform as required hereunder, and a breach of
any warranty, representation or other agreement of Tenant under this Lease. If
the alleged default is nonpayment of monetary obligations under Section 13.1(e),
Tenant shall have fifteen (15) days after the happening of the default under the
note or mortgage to cure the default of Section 13.1(e), or the time period for
cure specified under the note or mortgage, whichever is longer.

 

  13.2 Remedies.

If any default by Tenant shall continue uncured upon expiration of the
applicable curing period, Landlord may exercise any one or all of the following
remedies in addition to all other rights and remedies provided by law or equity,
from time to time, to which Landlord may resort cumulatively or in the
alternative:

(a) Termination. Landlord may, at Landlord’s election, and without notice,
terminate this Lease. All Tenant’s rights in the Ground Leased Premises and in
all improvements shall terminate upon termination of this Lease. Promptly after
any such termination, Tenant shall surrender and vacate the Ground Leased
Premises and any other improvements in broom-clean condition, and Landlord may
re-enter and take possession of the Ground Leased Premises and all other
improvements. Termination under this paragraph shall not relieve Tenant from the
payment of any sum then due to Landlord, or from any claim for damages accrued
against Tenant through the date of termination.

(b) Re-entry Without Termination. Landlord may, at Landlord’s election, re-enter
the Ground Leased Premises and any improvements thereon, and without terminating
this Lease, at any time, relet the Ground Leased Premises and improvements, or
any part(s) of them, for the account, and in the name of Tenant or otherwise,
all upon commercially reasonable rates and terms determined by Landlord, without
hereby obligating Landlord to relet the Ground Leased Premises and any
improvements or make an effort to relet either or both of them in whole or in
part, at any time. Any reletting may be for the remainder of the Term, or for
any longer or shorter period. Landlord may execute any leases made under this
provision either in Landlord’s name or in Tenant’s name, and Landlord shall be
entitled to all rents from the use, operation or occupancy of the Ground Leased
Premises or improvements, or both. Landlord shall have the further right, at
Landlord’s option, to make such reasonable and necessary alterations, repairs,
replacements and/or restorations which shall not operate or be construed to
release Tenant from liability hereunder. Tenant shall nevertheless pay to
Landlord on the due dates specified in this Ground Lease the equivalent of all
sums required of Tenant under this Lease, plus Landlord’s expenses. No act by or
on behalf of Landlord under this provision shall constitute a termination of
this Ground Lease unless Landlord gives Tenant written notice of termination.

(c) Tenant’s Personal Property. Landlord may, at Landlord’s election, use
Tenant’s personal property and trade fixtures or any of such property and
fixtures without compensation and without liability for use or damage, or store
them for the account and at the cost of Tenant. The election of one remedy for
any one item shall not foreclose an election of any other remedy for another
item, or for the same item at a later time.

 

21



--------------------------------------------------------------------------------

(d) Appointment of Receiver. Landlord may, if Landlord elects to file suit to
enforce this Ground Lease and/or protect its rights hereunder, in addition to
the other remedies provided in this Ground Lease and by law, have the
appointment of a receiver of the Ground Leased Premises and the improvements
thereon.

(e) Acceleration. To the extent allowed by North Carolina law, Landlord may
accelerate the Base Annual Rent, the rent and any additional rent due hereunder
and Tenant shall immediately pay Landlord, as damages, the present value of the
entire amount of all of such sums which would become due and payable during the
remainder of the Ground Lease Term, as applicable. Present value shall be
determined utilizing generally accepted standard present value tables available
at the time of such election.

 

  13.3 Remedies Cumulative.

Suit or suits for the recovery of such damages, or any installments thereof, may
be brought by Landlord from time to time at its election, and nothing contained
herein shall be deemed to require Landlord to postpone suit until the date when
the Term of this Ground Lease would have expired nor limit or preclude recovery
by Landlord against Tenant of any sums or damages which, in addition to the
damages particularly provided above, Landlord may lawfully be entitled by reason
of any default hereunder on the part of Tenant. All the remedies hereinbefore
given to Landlord and all rights and remedies given to it at law and in equity
shall be cumulative and concurrent.

 

  13.4 Tenant’s Liability After Default.

If Tenant shall default in the performance of any of its obligations under this
Lease, Landlord, without thereby waiving such default, may (but shall not be
obligated to) perform the same for the account and at the expense of Tenant,
only if such default continues after the expiration of the curing period
applicable, if any, under Section 13.1(g) of this Lease. Any reasonable expenses
incurred by Landlord in connection with any such performance, and all costs,
expenses, and disbursements of every kind and nature whatsoever, including
reasonable attorneys’ fees including appellate, bankruptcy and post-judgment
proceedings involved in collecting or endeavoring to collect the rent or any
additional rent or any part thereof or enforcing or endeavoring to enforce any
rights against Tenant or Tenant’s obligations hereunder, shall be due and
payable upon Landlord’s submission of an invoice therefor. All sums advanced by
Landlord on account of Tenant under this section, or pursuant to any other
provision of this Lease, and all rent, if delinquent or not paid by Tenant and
received by Landlord when due hereunder, shall bear interest at the maximum rate
permitted by law, from the due date thereof until paid and the same shall be and
constitute additional rent and be due and payable upon Landlord’s demand
therefor.

 

22



--------------------------------------------------------------------------------

  13.5 Holdover.

If Tenant remains in possession of the Ground Leased Premises or any part
thereof after the expiration or sooner termination of the Term or any extension
thereof, without having executed its right to extend the term of this Ground
Lease, Tenant shall become a tenant at sufferance and shall pay the Landlord a
rent equal to twice the Base Annual Rent paid by Tenant in the last month prior
to the expiration or termination of the Lease, which shall be payable on a per
diem basis, not to exceed the amount permitted to be charged by a Landlord under
applicable North Carolina law. Notwithstanding that Landlord may allow Tenant to
continue in possession after the expiration or sooner termination of this Lease,
neither that nor the provisions of this section shall constitute a waiver of any
of Landlord’s rights under this section or this Lease. Further, notwithstanding
the payment of rent by Tenant and acceptance thereof by Landlord as provided in
this section, Tenant shall be in continuing breach of this Ground Lease at any
time or during any period in which Tenant is a holdover tenant.

ARTICLE XIV

SURRENDER AND REMOVAL

 

  14.1 Surrender of Possession.

Upon the expiration of the Term, the Extended Term(s) or any earlier termination
thereof, Tenant shall surrender to Landlord possession of the Ground Leased
Premises and all improvements constructed and installed thereon. If Tenant is
not then in default under any of the covenants and conditions hereof, Tenant may
remove, or cause to be removed, all personal property and equipment of Tenant,
other than permanent fixtures, from the Ground Leased Premises on or prior to
the date of any termination of this Lease promptly repairing any damage caused
by such removal; thereafter all such personal property and equipment not removed
shall belong to Landlord without the payment of any consideration.

 

  14.2 Tenant’s Quitclaim.

Upon the expiration of the Term or any Extended Term, or any sooner termination
of this Lease, if Tenant has not exercised its option to purchase the Ground
Leased Premises, Tenant agrees to execute, acknowledge and deliver to Landlord a
proper instrument in writing, releasing and quitclaiming to Landlord all right,
title and interest of Tenant in and to the Ground Leased Premises and all
improvements.

ARTICLE XV

GENERAL PROVISIONS

 

  15.1 Conditions and Covenants.

All of the provisions of this Ground Lease shall be deemed as running with the
land, and construed to be “conditions” as well as “covenants” as though the
words specifically expressing or imparting covenants and conditions were used in
each separate provision.

 

  15.2 Survival of Indemnities.

All representations, warranties and indemnities of Tenant under this Ground
Lease shall survive the expiration or sooner termination of this Ground Lease.

 

23



--------------------------------------------------------------------------------

  15.3 No Waiver of Breach.

No failure by either Landlord or Tenant to insist upon the strict performance by
the other of any covenant, agreement, term or condition of this Lease, or to
exercise any right or remedy consequent upon a breach thereof, shall constitute
a waiver of any such breach or of such covenant, agreement, term or condition.
No waiver of any breach shall affect or alter this Lease, but each and every
covenant, condition, agreement and term of this Ground Lease shall continue in
full force and effect with respect to any other then existing or subsequent
breach.

 

  15.4 Unavoidable Delay - Force Majeure.

If either party shall be delayed or prevented from the performance of any act
required by this Ground Lease by reason of acts of God, strikes, lockouts, labor
troubles, inability to procure materials, restrictive governmental laws, or
regulations or other cause, without fault and beyond the reasonable control of
the party obligated (financial inability excepted), performance of such act
shall be excused for the period of the delay; and the period for the performance
of any such act shall be extended for a period equivalent to the period of such
delay; provided, however, nothing in this section shall excuse Tenant from the
prompt payment of any rental or other charge required of Tenant.

 

  15.5 Notices.

Unless otherwise specifically provided in this Ground Lease or by law, any and
all notices or other communications required or permitted by this Ground Lease
or by law to be served on, given to, or delivered to any party to this Ground
Lease shall be writing and shall be deemed duly served, given, delivered and
received when personally delivered (including confirmed overnight delivery
service to the party to whom it is directed), or in lieu of such personal
delivery, when three (3) business days have elapsed following deposit thereof in
the United States mail, first-class postage prepaid, certified, return receipt
requested, addressed to:

 

Landlord:    _________________________________________   
_________________________________________   
_________________________________________   
_________________________________________    Attention: Chief Executive Officer
with a copy to:   

Health Management Associates, Inc.

5811 Pelican Bay Boulevard, Suite 500

Naples, Florida 34108-2710

Attention: Timothy R. Parry, Esq.

Senior Vice President and General Counsel

 

24



--------------------------------------------------------------------------------

Tenant:    _________________________________________   
_________________________________________   
_________________________________________   
_________________________________________    Attention:
_________________________________ with a copy to:   
_________________________________________   
_________________________________________   
_________________________________________   
_________________________________________   

Attention: _________________________________

Either party may change its address for the purpose of this paragraph by giving
written notice of such change to the other party in the manner provided in its
paragraph.

 

  15.6 Gender.

The use herein of (1) any gender includes all others, and (2) the singular
number includes the plural and vice-versa, whenever the context so requires.

 

  15.7 Captions.

Captions in this Ground Lease are inserted for convenience of reference only and
do not define, describe or limit the scope or the intent of this Ground Lease or
any of the terms hereof.

 

  15.8 Entire Agreement.

This Ground Lease and the exhibits attached hereto contain the entire agreement
between the parties regarding the subject matter hereof. Any oral or written
representations, agreements, understandings and/or statements shall be of no
force and effect.

 

  15.9 Waiver; Amendment.

No modification, waiver, amendment, discharge or change of this Ground Lease
shall be valid unless the same is in writing and signed by the party against
which the enforcement of such modification, waiver, amendment, discharge or
change is or may be sought.

 

  15.10 Time.

Time is of the essence of each obligation of each party hereunder.

 

  15.11 Governing Law.

This Ground Lease shall be construed and enforced in accordance with the laws of
the State of North Carolina.

 

  15.12 Binding Effect.

Subject to any provision of this Ground Lease that may prohibit or curtail
assignment of any rights hereunder, this Ground Lease shall bind and inure to
the benefit of the respective heirs, assigns, personal representatives, and
successors of the parties hereto.

 

25



--------------------------------------------------------------------------------

  15.13  Execution of Other Instruments.

Each party agrees that it shall, upon the other’s request, take any and all
steps, and execute, acknowledge and deliver to the other party and all further
instruments reasonably necessary or expedient to effectuate the purpose of this
Lease.

 

  15.14  Severability.

If any term, provision, covenant or condition of this Ground Lease is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the provisions shall remain in full force and effect and shall in
no way be affected, impaired or invalidated.

 

  15.15  Counterparts.

This Ground Lease may be executed in one or more counterparts, each of which
shall be deemed an original and when taken together will constitute one
instrument.

 

  15.16  Estoppel Certificate.

Either party shall execute, acknowledge and deliver to the other party, within
twenty (20) days after requested by the other party, a statement in writing
certifying, if such is the case, that this Ground Lease in unmodified and in
full force and effect (or if there have been modifications that the same is in
full force and effect as modified); the date of commencement of this Lease; the
dates for which the rent and other charges have been paid; any alleged defaults
and claims against the other party and providing such other information as shall
be reasonably requested.

 

  15.17  Good Standing.

Tenant represents and warrants that it is in good standing as of the Effective
Date of this Lease, and covenants that it will remain in good standing under the
applicable laws of the State of North Carolina at all times during the Term and
any Extended Term of this Lease. Tenant’s breach of this representation or
covenant shall constitute an Event of Default hereunder.

 

  15.18  Signs.

Any signs erected by tenant on or about the Ground Leased Premises shall be at
Tenant’s sole expense and shall be subject to compliance with all sign and
zoning ordinances.

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Ground Lease has been executed as of the date set forth
above.

 

LANDLORD:       , a        

BY:         NAME:         TITLE:        

TENANT:       , a        

BY:         NAME:         TITLE:        

 

27



--------------------------------------------------------------------------------

                                          County, North Carolina

I certify that the following person personally appeared before me this day and
acknowledged to me that he or she signed the foregoing document for the purpose
stated therein and in the capacity indicated:
                                        .

 

Date:                  Notary Public My Commission Expires:     Print Name:     
      [Affix Notary Stamp or Seal]    

                                          County, North Carolina

I certify that the following person personally appeared before me this day and
acknowledged to me that he or she signed the foregoing document for the purpose
stated therein and in the capacity indicated:
                                        .

 

Date:                  Notary Public My Commission Expires:     Print Name:     
      [Affix Notary Stamp or Seal]    

 

28



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION OF THE LAND

BEING all of that certain tract or parcel of land designated as Tract 2,
containing 50.191 acres, according to plat entitled “Survey for Nemo II
Associates” having a survey date of May 9, 2008, prepared by Michael A. Moss of
Cawthorne, Moss & Pancera, P.C., Professional Land Surveyors and recorded in
Book of Maps 2008, Page 227, Franklin County Registry (the “Plat”), to which
Plat is referenced for a more particular description. (for purposes of this
legal description, hereinafter called the “Property”).

TOGETHER WITH, but without warranties of title, all of Grantor’s right, title
and interest in and to the centerline of the right of way of U. S. Highway 1
which adjoins the Property on the East and shown on the Plat.

TOGETHER WITH, but without warranties of title, all of Grantor’s right, title
and interest in and to the centerline of the right of way North Carolina
Secondary Road Number 1134, commonly known as Long Mill Road, which adjoins the
Property on the West and shown on the Plat.

 

29



--------------------------------------------------------------------------------

EXHIBIT “B”

PERMITTED ENCUMBRANCES

Restrictions, reservations and easements of record and to those matters
appearing on Chicago Title Insurance Company Owner’s Policy of title insurance
policy number 34 306 RA08-0012793 and non-delinquent taxes for the current tax
year(s) and subsequent years and any liens created by Tenant.

(Attach title insurance policy)

 

30



--------------------------------------------------------------------------------

Exhibit B

*** TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

FORM OF NOVANT MANAGEMENT AGREEMENT

THIS MANAGEMENT AGREEMENT (this “Agreement”) is made and entered into as of
October 1, 2009, by and between Foundation Health Systems Corp. (the “Manager”),
a North Carolina non-profit corporation which is exempt from federal tax as an
organization described in Section 501(c)(3) of Internal Revenue Code of 1986, as
amended (the “Code”), Gaffney HMA, L.L.C., a South Carolina limited liability
company (“Gaffney”), Louisburg H.M.A., LLC, a North Carolina limited liability
company (“Louisburg” and, together with Gaffney, the “Owners”), and Carolinas
Holdings, LLC, a Delaware limited liability company (“Parent”), and, solely for
purposes of Sections 7, 20 and 22, Carolinas JV Holdings, L.P., a Delaware
limited partnership (“HMA L.P.”) on behalf of itself and its Affiliates.

RECITALS

WHEREAS, the Owners own and operate healthcare facilities located at the
addresses set forth opposite such Owner’s name on Exhibit I (each, a “Hospital
Facility” and collectively, the “Hospital Facilities”);

WHEREAS, Parent is the sole member of each Owner;

WHEREAS, Parent is owned by Affiliates of Health Management Associates, Inc., a
Delaware corporation (“HMA”) and Novant Health, Inc., a North Carolina not for
profit corporation which is exempt from federal income tax as an organization
described in Section 501(c)(3) of the Code (“Novant”);

WHEREAS, Parent and Owners desire to utilize the services of Manager to manage
in all respects and exercise authority over the Owners and the Hospital
Facilities during the period commencing on the date hereof (the “Effective
Date”) and ending on the date of termination, as set forth in Section 3 hereof
(the “Term”), and Manager is willing to furnish such services under the terms
and conditions, and in the manner, hereinafter set forth;

NOW, THEREFORE, for and in consideration of the premises and the agreements
hereinafter set forth, and other good and valuable consideration, the receipt
and adequacy of all of which are forever acknowledged and confessed, the parties
agree as follows:

 

  1. Certain Definitions.

In addition to the other definitions contained in the preamble of this Agreement
and the foregoing recitals, the following terms will, when used in this
Agreement, have the following respective meanings:

“Affiliates” means, with respect to any party, any persons or entities directly
or indirectly controlling, controlled by, or under common control with, such
party at any time during the period for which the determination of affiliation
is being made. For purposes of this definition, the term “control” (including
the correlative meanings of the terms “controlled by” and “under common control
with”), as used with respect to any party, means the possession, directly or
indirectly, of the power to direct or cause the direction of management policies
of such party, whether through the ownership of voting securities or by contract
or otherwise.



--------------------------------------------------------------------------------

“Charity Policy” means the charity care policy as adopted or revised from time
to time by the Manager in its sole discretion. The Charity Policy (and the
Catastrophic Discount Policy which is a component thereof) as in effect on the
Effective Date is attached hereto as Exhibit II and incorporated herein by
reference.

“Community Benefit Standard” means a standard pursuant to which each Hospital
Facility and its assets are operated in furtherance of Novant’s charitable
purposes, and pursuant to which:

 

  1. each Hospital Facility adopts and implements the Charity Policy;

 

  2. each Hospital Facility becomes and remains certified by the U.S. Department
of Health and Human Services to provide services to all beneficiaries of
Medicare, Medicaid, and other government payment programs, and provides services
in a nondiscriminatory manner to such beneficiaries;

 

  3. each Hospital Facility operates a full-time emergency room which is open to
and accepts all persons, regardless of their ability to pay;

 

  4. each Hospital Facility maintains an open medical staff, subject to
exclusive contracts for hospital-based services such as anesthesiology,
radiology, pathology, hospitalist, and emergency department services, to the
extent an exclusive contract for those services is required to obtain proper
staffing coverage or to permit a more efficient delivery of those services
within each Owner’s Hospital Facility;

 

  5. each Hospital Facility provides public health programs of educational
benefit to the communities it serves;

 

  6. each Hospital Facility generally promotes the health, wellness, and welfare
of the communities it serves by providing quality healthcare services at
reasonable cost; and

 

  7. each Hospital Facility adopts and applies the Conflict of Interest Policy
set forth in Exhibit III to this Agreement.

The term “Community Benefit Standard” shall include any revisions to the
standard set forth above which are made from time to time by Manager, in its
sole discretion.

“Foundation” means Foundation Health Systems Corp., a North Carolina non-profit
corporation, which is an Affiliate of Novant.

“GAAP” means, at any time, generally accepted United States accounting
principles, methods and practices then set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, and statements and

 

2



--------------------------------------------------------------------------------

pronouncements of the Financial Accounting Standards Board, the Securities and
Exchange Commission or of such other party as may be approved by a significant
segment of the U.S. accounting profession, in each case as of the date or period
at issue and as applied on a consistent basis.

“HMA” has the meaning given it in the recitals.

“LLC Agreement” means that certain Second Amended and Restated Limited Liability
Company Agreement of Parent, of even date herewith.

“Parent Board” means the Board of Managers of Parent.

“Quintana Order” means the Final Order and Judgment Approving Settlement,
Certifying Class For Settlement Purposes, Awarding Class Counsel Attorney’s Fees
and Dismissing Action With Prejudice, dated January 12, 2007, in the matter of
Jose Manuel Quintana v. Health Management Associates, Inc., Circuit Court of the
11th Judicial Circuit, in and for Miami Dade County Florida, Case
No. 04-16944-CA 31.

 

  2. Engagement; Scope of Management.

(a) Subject to Section 22 hereof, Owners hereby engage Manager to furnish, and
Manager hereby agrees to provide, management services in connection with the
operation of the Hospital Facilities, to manage the entire operations of the
Hospital Facilities, and to perform additional services for the Hospital
Facilities’ operation to the extent set forth herein. Without limiting the
generality of the foregoing, and Subject to Section 22 hereof, Manager shall
have authority to direct the business and affairs of the Owners and the Hospital
Facilities and, in so doing, shall manage, control and have all of the rights
and powers which may be possessed by a North Carolina limited liability company
(with respect to Louisburg) or a South Carolina limited liability company (with
respect to Gaffney). Subject to Section 22 hereof, Manager shall have the power
to bind the Owners and the Hospital Facilities and enter into obligations on
behalf of the Owners and the Hospital Facilities, and to take any action the
Manager deems necessary or advisable in connection with the foregoing. In
furtherance of the foregoing powers, and Subject to Section 22 hereof, each
Owner hereby appoints Manager as its attorney-in-fact, with full power to act on
behalf of and in the name of the Owner.

(b) In accordance with the authority granted hereunder and Subject to Section 22
hereof, Manager will supervise and manage the entire business and operations of
the Hospital Facilities, including without limitation each Owner’s provision of
healthcare services as well as all matters and functions pertaining to the
business and administration of the Hospital Facilities, including without
limitation the following: accounting, purchasing, quality assurance, marketing,
human resources and personnel matters, information systems, cash management,
billing and collection, risk management, general management, finances, medical
and non-medical personnel and all staffing, equipment, furnishings, inventory
and supplies, legal matters, tax matters and reimbursement matters of or
pertaining to the Hospital Facilities.

(c) In exercising its duties hereunder, Manager will cause each Hospital
Facility to be operated in accordance with (i) the purposes and in the manner
described in Exhibit IV, including the Community Benefit Standard; (ii) the

 

3



--------------------------------------------------------------------------------

prohibitions on private inurement, private benefit, excessive lobbying
expenditures and campaign activities applicable to Code Section 501(c)(3)
organizations; and (iii) the Quintana Order.

(d) Notwithstanding any provision in this Agreement to the contrary, Manager
shall not cause any Hospital Facility to engage in any activities or take any
action which is inconsistent with the tax-exempt status of Manager, Novant or
their tax-exempt Affiliates, or which would create any material amount of
“unrelated business taxable income” within the meaning of Section 512(a) of the
Code to Manager, Novant or their tax-exempt Affiliates. Any decision of Manager
to forego an action or activity which would be inconsistent with the tax-exempt
status of Manager, Novant or their tax-exempt Affiliates shall not be a breach
of any duty of Manager to the Owners, the Parent, or any other party.

(e) In furtherance of the foregoing, and notwithstanding any other provision of
this Agreement to the contrary, Manager shall have the right to make all
decisions regarding the administration of the Charity Policy, to direct the
administration of the Charity Policy, and to initiate and enforce matters
regarding the same. Furthermore, notwithstanding any other provisions of this
Agreement to the contrary, Manager shall have the right to initiate, modify,
amend, supplement and approve Community Benefit Activities which Manager
believes are necessary or appropriate to further the Community Benefit Standard,
and such decision shall be within the exclusive control of Manager. Manager may
unilaterally amend the Charity Policy of each Hospital Facility from time to
time (and shall have the exclusive right to modify the same).

(f) Subject to Section 22 hereof, the intent and understanding of this Agreement
is that Manager is delegated full authority for the comprehensive operations of
each Hospital Facility, without the prior consultation or approval of Parent or
its members. Manager may perform its services under this Agreement through such
employees and agents as it determines appropriate.

(g) Notwithstanding any other provision of this Agreement, Manager assumes no
financial obligations whatsoever of Owners by reason of its performance of
management services under this Agreement in accordance with its terms.

 

  3. Term.

(a) The Term of this Agreement is for a period commencing on the Effective Date
and terminating automatically and without further action (i) with respect to
either Owner, at such time as the equity interests of such Owner cease to be
owned by either the Parent or an Affiliate of Novant, (ii) upon and in
accordance with the written agreement of all parties hereto to terminate this
Agreement, or (iii) with respect to either Owner, upon written notice from
Novant to the Owner sent after such time as an Affiliate of Novant owns all of
the equity interests of such Owner. The termination of this Agreement will not
affect any rights or obligations arising hereunder prior to the effective date
of termination.

 

4



--------------------------------------------------------------------------------

(b) In addition to the foregoing, Manager or Owners (acting together, and
constituting one party for purposes of this Section) may terminate this
Agreement for cause upon a material breach by the other party of its material
obligations under this Agreement. In order to effect a termination for cause,
the non-breaching party shall furnish to the breaching party a written notice
setting forth the nature of the breach, and the breaching party shall have
thirty (30) days from receipt of such notice within which to cure the specified
breach; provided, however, that in the event such breach may not reasonably be
cured within such thirty (30) day period, such thirty (30) day period shall be
extended provided that the breaching party is using commercially reasonably
efforts to cure such breach. In the event that the breaching party fails to cure
the specified breach within such thirty (30) day notice period (subject to the
extension of such period as provided in the immediately preceding sentence),
this Agreement shall terminate at the end of the thirty (30) day notice period
(or at such time as the breaching party ceases to use commercially reasonably
efforts to cure such breach) upon written notice of termination by the
non-breaching party.

 

  4. Reporting.

Manager will provide the Owners on a timely basis with financial and operations
reports and administrator’s reports with respect to the operations of the
Hospital Facilities. Manager will promptly notify the Parent Board of any
material event, liability or other occurrence or casualty that comes to
Manager’s knowledge during the Term.

 

  5. Other Management Services.

Without limiting the plenary authority to be exercised, and management services
to be provided by Manager hereunder, Manager will perform and provide the
following services:

(a) Accounting Records. Manager will supervise, direct and maintain the
operation of the accounting system for the Hospital Facilities and will cause to
be prepared and delivered to Parent Board financial statements as follows:
within forty-five (45) days of the end of each calendar quarter, Manager will
provide to Parent Board a balance sheet, related statement of revenue and
expenses showing the results of operations of the Owner for the quarter then
ended. Such financial information will have been prepared in accordance with
GAAP and will conform to GAAP, such balance sheets will present fairly the
financial condition of the Owners at the dates indicated thereon, and such
statements of revenue and expenses will present fairly the results of operations
of the Owners for the periods indicated thereon, subject to normal year-end
adjustments.

(b) Collection of Accounts.

(i) Manager will supervise and direct the collection of all accounts due to
Owners from services rendered by the Hospital Facilities. Manager will use its
commercially reasonable efforts to collect all accounts receivable in full and
expeditiously.

(ii) Manager will supervise and direct the issuance of bills and the collection
of accounts, in accordance with charge schedules and collection policies
established by Manager. Manager may obtain on behalf of Owners the assistance of
one or more collection agencies.

 

5



--------------------------------------------------------------------------------

(c) Litigation. Manager will have the authority to commence, defend, resolve and
settle all claims, demands, actions, suits, proceedings and investigations
involving Owners or their assets, including without limitation those relating to
insurance. Manager will give prompt notice to Parent Board of the commencement
of any material action, suit, proceeding or investigation, or the assertion of
any material claim or demand, involving Owners or their assets.

(d) Tradenames and Trademarks. Manager may, for so long as Novant owns, directly
or indirectly, any equity interests in Parent, seek from Novant any necessary
and appropriate licenses and authorizations to utilize the trade names,
trademarks, logos and services marks of Novant and its Affiliates. The use of
Novant’s trade names, trademarks, logos and service marks, if any, shall be
governed by the terms of a Trademark License Agreement by and between Novant and
Manager or Owners.

(e) Performance Standards. Manager shall have no liability to the Owners for the
performance of its services hereunder so long as the Manager (i) acted in good
faith and (ii) was neither grossly negligent nor engaged in willful misconduct
or fraud. In performing its duties, the Manager shall be entitled to rely on
information, opinions, reports or statements, including financial statements and
other financial data, in each case prepared or presented by (i) one or more
agents or employees of Owners, or (ii) counsel, public accountants or other
persons as to matters that the Manager believes to be within such person’s
professional or expert competence.

(f) Reports. Manager shall timely file all Medicare, Medicaid, and other similar
reports as required by law or regulation.

 

  6. Government Regulations and Licenses.

(a) Each Owners warrants that it is currently in compliance in all material
respects with the requirements of all relevant statutes, ordinances, laws,
rules, regulations and orders of all governmental or regulatory bodies having
jurisdiction over such Owner, its Hospital Facility’s premises or operations.
Each Owner further warrants that it currently has obtained and maintains all
material licenses and permits required in connection with the management and
operation of its Hospital Facilities. Owners will abide by all relevant laws,
ordinances, rules and regulations of state, local or federal governments with
respect to the Hospital Facilities.

(b) Manager warrants that it will perform its management services and other
duties and obligations hereunder in compliance in all material respects with the
requirements of all relevant statutes, ordinances, laws, rules, regulations and
orders of all federal, state and local governmental or regulatory bodies having
jurisdiction over Manager, Owners, the Hospital Facilities’ premises or the
Hospital Facilities’ operations. Manager further warrants that it currently has
obtained and maintains all material federal, state and local licenses,
authorizations, approvals, accreditations, certifications and permits required
for it to perform its duties and obligations hereunder with respect to its
management and operation of the Hospital Facilities. Manager will take all
reasonable actions so as to not jeopardize in any material

 

6



--------------------------------------------------------------------------------

respect any federal, state or local licensure or accreditation of the Hospital
Facilities. Manager shall adopt and adhere to a comprehensive legal and
regulatory compliance program for the Hospital Facilities that is acceptable to
Owner.

 

  7. Insurance.

Manager will cause Owners and the Hospital Facilities to be covered under
Manager’s or its Affiliates’ insurance policies (including self insurance where
applicable) in reasonable and appropriate amounts as determined by Manager,
which may include all appropriate insurance mechanisms, including without
limitation self-insured retention. All premiums and self-insured retention costs
for insurance coverage of Owners and the Hospital Facilities will be borne by
Owners. Owners shall have the right to audit any costs asserted by Manager for
premiums and self-insured retention costs. Each liability insurance policy and
self-insured plan with respect to the Hospital Facilities, except those
specifically limited to property and casualty insurance with respect to the
Hospital Facilities, will name (i) HMA, HMA L.P., Carolinas J.V. Holdings L.P.
(a Delaware limited partnership which is an Affiliate of HMA) and their
respective Affiliates, and (ii) Novant, Foundation, and their respective
Affiliates, as additional named insureds as of the Effective Date. Manager will
supply to HMA and Novant a copy of each such policy upon request. All insurance
proceeds paid with respect to the Hospital Facilities will be paid to the
appropriate Owner.

 

  8. Compensation.

As compensation for the services rendered hereunder, each Owner will pay to
Manager, on a monthly basis: (i) during the period commencing on the Effective
Date and ending on the third anniversary of the Effective Date, an amount equal
to ***% of such Owner’s “Net Revenue” (as such term is defined by the AICPA
Guide for Health Care Organizations) for the immediately preceding month; and
(ii) for the remainder of the Term that follows the third anniversary of the
Effective Date, an amount equal to ***% of such Owner’s Net Revenue for the
immediately preceding month. Except as otherwise provided by this Agreement,
Manager will bear and be solely responsible for the payment of all of its
out-of-pocket expenses incurred in its performance of this Agreement. Any
management fees or other amounts payable to Manager hereunder will be paid
within ten (10) days following the determination thereof. For the avoidance of
doubt, the parties agree that any revision to the management fee or other
compensation payable to the Manager hereunder will be deemed to constitute an
amendment to this Agreement and will require approval of all parties hereto in
accordance with Section 20.

 

  9. Employment and Personnel.

(a) Personnel. All persons employed by the Hospital Facilities will be and
remain employees of the applicable Owner, and will not be considered or deemed
to be employees of Manager for any purpose whatsoever. Manager will have full
responsibility for assigning and supervising all personnel necessary for the
proper operation and maintenance of the Hospital Facilities, and will at all
times act in a manner consistent with all employment and personnel policies and
procedures of the appropriate Owner. The discharge and laying off of employees
for cause or for reasons other than for cause will be the responsibility of the
applicable Owner upon the advice of Manager.

 

7



--------------------------------------------------------------------------------

(b) Compensation. All expenses (including without limitation salaries, bonuses,
benefits and related taxes and insurance) relating to all employees of the
Hospital Facilities will be borne and paid by the applicable Owner.

 

  10. Goodwill.

Manager will use commercially reasonable efforts to preserve the business and
operations of Owners intact, to keep available to Owners the services of the
present employees and members of the Hospital Facilities’ medical staff and to
preserve for Owner the goodwill of the suppliers, customers and others having
business relations with Owners and the Hospital Facilities.

 

  11. Deposit and Disbursement of Funds.

Manager will deposit all receipts arising from the operation of the Hospital
Facilities in such accounts as Manager determines, and will disburse and pay
funds on behalf and in the name of the applicable Owner, in such amounts and at
such times as the same are required, in each case consistent with Manager’s cash
management practices applicable to all of Manager’s Affiliates.

 

  12. Control Over Medical and Professional Matters.

All medical and professional matters will be the responsibility of the
applicable Owner.

 

  13. Access to Records.

Until the expiration of four years after the furnishing of the services provided
under this Agreement, the parties will make available to the Secretary, U.S.
Department of Health and Human Services, the U.S. Comptroller General, and their
representatives, this Agreement and all books, documents and records necessary
to certify the nature and extent of the costs of the services rendered under
this Agreement. If duties under this Agreement are carried out through a
subcontract worth $10,000 or more over a 12-month period with a related
organization, the subcontract will also contain an access clause to permit
access by the Secretary, the Comptroller General and their representatives to
the related organization’s books and records. This provision applies regardless
of whether the party is designated elsewhere in this Agreement as a contractor,
subcontractor, vendor, seller or otherwise.

 

  14. Notices.

Any notice, demand or communication required, permitted or desired to be given
hereunder will be in writing and will be deemed effectively given when
personally delivered, when received by facsimile transmission or overnight
courier, or five days after being deposited in the United States mail, with
postage prepaid thereon, by certified or registered mail, return receipt
requested, in each case addressed as follows:

 

if to Manager    Foundation Health Systems Corp.    2085 Frontis Plaza Boulevard
   Winston-Salem, North Carolina 27103    Attention: President    fax: (336)
718-9860

 

8



--------------------------------------------------------------------------------

with a copy to:

   Novant Health, Inc.    2085 Frontis Plaza Boulevard    Winston-Salem, North
Carolina 27103    Attention: Lawrence U. McGee, Senior Vice President and
General Counsel    fax: 336-277-9440 if to Gaffney    Gaffney HMA, L.L.C.   
1530 North Limestone Street    Gaffney, South Carolina 29340    Attention:
President    fax: (864) 489-0585

with a copy to:

   Novant Health, Inc.    2085 Frontis Plaza Boulevard    Winston-Salem, North
Carolina 27103    Attention: Lawrence U. McGee, Senior Vice President and
General Counsel    fax: 336-277-9440 if to Louisburg    Louisburg HMA, L.L.C.   
100 Hospital Drive    PO Box 609    Louisburg, North Carolina 27549   
Attention: President    fax: (919) 497-8018

with a copy to:

   Novant Health, Inc.    2085 Frontis Plaza Boulevard    Winston-Salem, North
Carolina 27103    Attention: Lawrence U. McGee, Senior Vice President and
General Counsel    fax: 336-277-9440 if to Parent    Carolinas Holdings, LLC   
5811 Pelican Bay Boulevard, Suite 500    Naples, Florida 34108-2710   
Attention: Gary D. Newsome                      President and Chief Executive
Officer    fax: (239) 597-5794

with copies to:

   Novant Health, Inc.    2085 Frontis Plaza Boulevard    Winston-Salem, North
Carolina 27103    Attention: Lawrence U. McGee, Senior Vice President and
General Counsel    fax: 336-277-9440    and

 

9



--------------------------------------------------------------------------------

   Health Management Associates, Inc.    5811 Pelican Bay Boulevard, Suite 500
   Naples, Florida 34108-2710    Attention:   Timothy R. Parry, Esq.      Senior
Vice President and General Counsel    fax: (239) 597-5794 if to HMA L.P.   
Carolinas JV Holdings, L.P.    5811 Pelican Bay Boulevard, Suite 500    Naples,
Florida 34108-2710    Attention:   Gary D. Newsome      President and Chief
Executive Officer    fax: (239) 597-5794

with copies to:

   Health Management Associates, Inc.    5811 Pelican Bay Boulevard, Suite 500
   Naples, Florida 34108-2710    Attention:   Timothy R. Parry, Esq.      Senior
Vice President and General Counsel    fax: (239) 597-5794

or to such other address, and to the attention of such other person or officer
as any party may designate by notice given in like manner.

 

  15. Indemnification.

(a) Owners jointly and severally agree to indemnify, defend and hold harmless
the Manager from any and all actual or alleged losses, claims, damages,
liabilities, costs and/or expenses (collectively “Damages”), including without
limitation attorney fees, arising out of claims of third parties in connection
with any action taken by Manager pursuant to authority granted by it pursuant to
this Agreement; provided, however, that no indemnification may be made to or on
behalf of the Manager if a judgment or other final adjudication adverse to the
Manager establishes, or if it is established by one of the means set forth in
paragraph (b) below, that (i) the Manager’s acts were committed in bad faith,
were the result of gross negligence, or were the result of willful misconduct or
fraud, or (ii) that the Manager personally gained in fact a financial profit or
other advantage from which the Manager was not legally entitled. Any indemnity
under this section shall be paid out of, and to the extent of, assets of the
Owners only, including insurance proceeds if available.

 

10



--------------------------------------------------------------------------------

(b) Indemnifications payments made to Manager hereunder may be made only
following a determination that the Manager did not act in bad faith, engage in
willful misconduct, gross negligence or fraud in the performance with respect to
the matters in question, and did not personally gain a financial profit or other
advantage to which the Manager was not legally entitled. If a judgment or other
final adjudication adverse to the Manager establishes that the Manager acted in
bad faith, or was guilty or liable by reason of negligence, willful misconduct
or fraud, or personally gained a financial profit or advantage to which the
Manager is not legally entitled, such adjudication shall be conclusive.

 

  16. Governing Law.

This Agreement will be governed by and construed in accordance with the laws of
the State of North Carolina without regard to its principles of conflicts of
laws. Venue of any action to enforce this Agreement shall be in North Carolina.

 

  17. Further Assurances.

Owners and Parent shall take such actions and execute any additional documents
and instruments as may be reasonably necessary to allow Manager to fulfill its
obligations or to exercise its rights hereunder.

 

  18. Non-Exclusive Nature of Relationship.

Owners understand that Manager provides and will continue to provide the same or
similar services to those contemplated hereby to other hospital businesses and
facilities, and that nothing contained herein shall be deemed to restrict
Manager’s ability to provide services to others. Owners also understand that
Manager is free to make and may make recommendations to or decisions for such
other facilities which are same as or different from those made to the Owners.

 

  19. Headings.

The headings of this Agreement are for convenience only and are not intended to
define, limit or describe the scope or intent of any provision of this
Agreement.

 

  20. Entire Agreement; Amendments.

This Agreement contains all the terms, conditions and understandings agreed upon
by the parties and no other agreements, oral or otherwise, regarding the subject
matter of this Agreement will be deemed to exist or to bind either of the
parties hereto. This Agreement cannot be altered, modified, or changed except by
another agreement signed by each party, provided however, that Section 22 of
this Agreement cannot be altered, modified, or changed without the prior written
consent of HMA L.P.

 

  21. Counterparts.

This Agreement may be executed in two or more counterparts, each and all of
which will be deemed an original and all of which together will constitute but
one and the same instrument.

 

11



--------------------------------------------------------------------------------

  22. Negative Covenant.

(a) Prior to the sixth anniversary of the Effective Date, Manager hereby agrees
that it will not take any of the following actions, unless the action is
approved by HMA L.P. in writing before the action is taken:

(i) Sell, transfer or otherwise dispose of all or substantially all of Gaffeny’s
or Louisburg’s assets;

(ii) merge or consolidate Gaffney or Louisburg with or into another entity;

(iii) dissolve, recapitalize, reorganize or liquidate Gaffney or Louisburg;

(iv) enter into any other transaction that would cause HMA L.P. or any of its
Affiliates to be taxed under Section 704(c)(1)(B) of the Code;

(v) any action that would have the effect of diluting HMA L.P.’s Class A
Economic Interest (as defined in the LLC Agreement) below 1%.

(b) Manager agrees to indemnify HMA L.P. against and hold HMA L.P. harmless from
any and all Damages caused by, arising out of or resulting from a breach by
Manager of this Section 22.

(c) HMA L.P. shall be entitled to bring an action for injunctive relief, at law
or in equity, to specifically enforce the terms and provisions of Section 20 and
this Section 22, in which event the losing party to such action will be obliged
to reimburse the prevailing party for all legal fees and expenses incurred in
the action.

[signature page follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in multiple originals by their authorized officers, all as of the date and year
first above written.

 

FOUNDATION HEALTH SYSTEMS CORP. By:     Name:   Gregory J. Beier Title:  
President GAFFNEY HMA, L.L.C. By:     Name:   Timothy R. Parry Title:   Senior
Vice President LOUISBURG HMA, L.L.C. By:     Name:   Timothy R. Parry Title:  
Senior Vice President CAROLINAS HOLDINGS, LLC By:     Name:   Timothy R. Parry
Title:   Senior Vice President CAROLINAS JV HOLDINGS, L.P. By:     Name:  
Timothy R. Parry Title:   Senior Vice President

 

13



--------------------------------------------------------------------------------

EXHIBIT I

OWNERS AND HOSPITAL FACILITIES

Gaffney H.M.A., LLC

Upstate Carolina Medical Center, 1530 North Limestone Street, Gaffney, South
Carolina 29340, and its related operations.

Louisburg H.M.A., LLC

Franklin Regional Medical Center, 100 Hospital Drive, Louisburg, N.C. 27549, and
its related operations



--------------------------------------------------------------------------------

EXHIBIT II

CHARITY POLICY

(See Charity Care Policy at Exhibit III (Charity Care Policy) to Exhibit A (Form
of Amended LLC Agreement))



--------------------------------------------------------------------------------

EXHIBIT III

CONFLICT OF INTEREST POLICY

(See Conflicts of Interest Policy at Exhibit IV (Conflicts of Interest Policy)
to Exhibit A (Form of Amended LLC Agreement))



--------------------------------------------------------------------------------

EXHIBIT IV

PURPOSES CLAUSE

(a) Purposes. The purpose of the Company shall be (i) to operate the
Subsidiaries and the other assets of the Company to promote health and provide
healthcare services in a non-discriminatory manner to individuals without regard
to race, creed, national origin, gender, payor source or the ability to pay for
the services; (ii) to provide quality health care services in a manner that is
consistent with the charitable purposes of Foundation by promoting the health,
wellness and welfare for a broad cross-section of the communities served by the
Company and the Subsidiaries; (iii) to operate the Company and the Subsidiaries
in accordance with the Community Benefit Standard; and (iv) to generally engage
in such other business and activities and to do any and all other acts and
things permitted under the Act and in furtherance of the purposes of the Company
as set forth in this paragraph (subject to the provisions of this Agreement).

(b) Operations in a Manner Consistent With Foundation’s Exempt Purposes. The
Company’s and each Subsidiary’s operations shall be conducted and managed in a
manner that will not (i) cause Foundation to act in a manner inconsistent with
its tax-exempt purpose, (ii) adversely affect Foundation’s tax-exempt status
under Section 501(c)(3) of the Code, or (iii) generate income for Foundation or
any of its Affiliates which is subject to federal taxation. Other than
distributions to Members and withdrawals or returns of capital, each as
permitted or contemplated by this Agreement, no part of the net earnings of the
Company or any Subsidiary shall inure to the benefit of, or be distributable to
its Members, directors, trustees, officers, or other private persons, except
that the Company and each Subsidiary is expressly authorized and empowered to
pay reasonable compensation for services rendered and to make payments and
distributions in the furtherance of the purposes set forth herein. No
substantial part of the activities of the Company or the Subsidiaries shall be
carrying on of propaganda, or otherwise attempting to influence legislation,
except to the extent permitted by law for a corporation exempt from federal
income tax under Section 501(c)(3) of the Code, or the corresponding section of
any future federal tax code. The Company and the Subsidiaries shall not
participate in, or intervene in (including the publishing or distribution of
statements) any political campaign on behalf of or in opposition to any
candidate for public office. Notwithstanding any other provision of this
Agreement, the Company and the Subsidiaries shall not carry on any other
activities not permitted to be carried on by a corporation exempt from federal
income tax under Section 501(c)(3) of the Code.

(c) Rules of Construction Related to Tax Exemption. Whenever this Agreement
refers to the tax-exempt status of an entity, or the tax-exempt nature of any
income generated by the Company or a Subsidiary and allocated to an entity, the
parties shall construe this Agreement to refer to tax-exemption under
Section 501(c)(3) of the Code and to the lack of applicability of the unrelated
business income tax to any income allocated to that entity. Any references to
tax-exempt status of an entity or the tax-exempt nature of any income allocated
to it shall apply equally to the entity, or any tax-exempt Affiliate of it.

(d) Powers. The Company shall have any and all powers that are necessary or
desirable to carry out the aforesaid purposes, activities, and business of the
Company, to the extent the same may be legally exercised by limited liability
companies under the Act, subject to the provisions of this Agreement.



--------------------------------------------------------------------------------

Exhibit C

*** TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

FORM OF HMA MANAGEMENT AGREEMENT

THIS MANAGEMENT AGREEMENT (this “Agreement”) is made and entered into as of
October 1, 2009, by and between Hospital Management Associates, Inc., a Florida
corporation (the “Manager”), Mooresville Hospital Management Associates, LLC, a
North Carolina limited liability company (“Owner”), Carolinas Holdings, LLC, a
Delaware limited liability company (“Parent”), and Foundation Health Systems
Corp. (“Foundation”). a North Carolina not-for-profit corporation which is
exempt from federal income tax as an organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended (the “Code”).

RECITALS

WHEREAS, Owner owns and operates Lake Norman Regional Medical Center,
Mooresville, North Carolina, and its related healthcare facilities (the
“Hospital Facility”);

WHEREAS, Parent is the sole member of Owner;

WHEREAS, Parent is owned by Foundation (which is an Affiliate of Novant Health,
Inc. a North Carolina not for profit corporation which is exempt from federal
income tax as an organization described in Section 501(c)(3) of the Code
(“Novant”)) and by Carolinas JV Holdings, L.P., a Delaware limited partnership
(“HMA L.P.”) and an Affiliate of Health Management Associates, Inc., a Delaware
corporation (“HMA”);

WHEREAS, Parent and Owner desire to utilize the services of Manager to manage in
all respects the Hospital Facility during the period commencing on the date
hereof (the “Effective Date”) and ending on the date of termination, as set
forth in Section 3 hereof (the “Term”), and Manager is willing to furnish such
services under the terms and conditions, and in the manner, hereinafter set
forth;

NOW, THEREFORE, for and in consideration of the premises and the agreements
hereinafter set forth, and other good and valuable consideration, the receipt
and adequacy of all of which are forever acknowledged and confessed, the parties
agree as follows:

 

  1. Certain Definitions.

In addition to the other definitions contained in the preamble of this Agreement
and the foregoing recitals, the following terms will, when used in this
Agreement, have the following respective meanings:

“Affiliates” means, with respect to any party, any persons or entities directly
or indirectly controlling, controlled by, or under common control with, such
party at any time during the period for which the determination of affiliation
is being made. For purposes of this definition, the term “control” (including
the correlative meanings of the terms “controlled by” and “under common control
with”), as used with respect to any party, means the possession, directly or
indirectly, of the power to direct or cause the direction of management policies
of such party, whether through the ownership of voting securities or by contract
or otherwise.

“Charity Policy” means the charity care policy of the Owner attached hereto as
Exhibit I and incorporated herein by reference.



--------------------------------------------------------------------------------

“Community Benefit Standard” means a standard of operation pursuant to which the
Hospital Facility and its assets are operated in furtherance of Foundation’s
charitable purposes, and pursuant to which:

 

  1. the Hospital Facility adopts and implements the Charity Policy;

 

  2. the Hospital Facility becomes and remains certified by the U.S. Department
of Health and Human Services to provide services to all beneficiaries of
Medicare, Medicaid, and other government payment programs, and provides services
in a nondiscriminatory manner to such beneficiaries;

 

  3. the Hospital Facility operates a full-time emergency room which is open to
and accepts all persons, regardless of their ability to pay;

 

  4. the Hospital Facility maintains an open medical staff, subject to exclusive
contracts for hospital-based services such as anesthesiology, radiology,
pathology, hospitalist, and emergency department services, to the extent an
exclusive contract for those services is required to obtain proper staffing
coverage or to permit a more efficient delivery of those services within the
Hospital Facility;

 

  5. the Hospital Facility provides public health programs of educational
benefit to the communities it serves;

 

  6. the Hospital Facility generally promotes the health, wellness, and welfare
of the communities it serves by providing quality healthcare services at
reasonable cost; and

 

  7. the Owner and the Hospital Facility adopts and applies the Conflict of
Interest Policy set forth in Exhibit II to this Agreement.

“GAAP” means, at any time, generally accepted United States accounting
principles, methods and practices then set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, and statements and pronouncements of the Financial
Accounting Standards Board, the Securities and Exchange Commission or of such
other party as may be approved by a significant segment of the U.S. accounting
profession, in each case as of the date or period at issue and as applied on a
consistent basis.

“HMA” has the meaning given it in the recitals.

“LLC Agreement” means that certain Second Amended and Restated Limited Liability
Company Agreement of Parent, of even date herewith.

“Parent Board” means the Board of Managers of Parent.

 

2



--------------------------------------------------------------------------------

“Presbyterian Huntersville” means Presbyterian Hospital Huntersville, located at
10030 Gilead Road, Huntersville, North Carolina.

“Quintana Order” means the Final Order and Judgment Approving Settlement,
Certifying Class For Settlement Purposes, Awarding Class Counsel Attorney’s Fees
and Dismissing Action With Prejudice, dated January 12, 2007, in the matter of
Jose Manuel Quintana v. Health Management Associates, Inc., Circuit Court of the
11th Judicial Circuit, in and for Miami Dade County Florida, Case
No. 04-16944-CA 31.

 

  2. Engagement; Scope of Management.

(a) Subject to the authority granted to the Parent Board under the LLC
Agreement, Owner hereby engages Manager to furnish, and Manager hereby agrees to
provide, management services in connection with the entire operation of the
Hospital Facility, to manage the operations of the Hospital Facility and to
perform additional services for the Hospital Facilities’ operation to the extent
set forth herein. Without limiting the generality of the foregoing, and subject
to the terms of this Agreement and the applicable provisions of the LLC
Agreement, Manager shall have authority to direct the business and affairs of
the Owner and the Hospital Facility. Subject to the authority granted to the
Parent Board under the LLC Agreement, Manager shall have the power to bind the
Owner and the Hospital Facility and enter into obligations on behalf of the
Owner and the Hospital Facility, and to take any action the Manager deems
necessary or advisable in connection with the foregoing. Manager agrees to abide
by the terms of the LLC Agreement applicable to the Manager or the operations of
the Owner and its Hospital Facility.

(b) In accordance with the authority granted hereunder and subject to the terms
of this Agreement and the applicable provisions of the LLC Agreement, Manager
will supervise and manage the entire business and operations of the Hospital
Facility, including without limitation Owner’s provision of healthcare services
as well as all matters and functions pertaining to the business and
administration of the Hospital Facility, including without limitation the
following: accounting, purchasing, quality assurance, marketing, human resources
and personnel matters, information systems, cash management, billing and
collection, risk management, general management, finances, medical and
non-medical personnel and all staffing, equipment, furnishings, inventory and
supplies, legal matters, tax matters and reimbursement matters of or pertaining
to the Hospital Facility.

(c) In exercising its duties hereunder, Manager will cause the Hospital Facility
to be operated in accordance with the purposes and in the manner described in
Section 2.6 of the LLC Agreement, a copy of said Section being attached hereto
as Exhibit II and incorporated herein by reference. Manager shall manage the
Hospital Facility in accordance with (i) the purposes and in the manner
described in Exhibit II, including the Community Benefit Standard and (ii) the
prohibitions on private inurement, private benefit, excessive lobbying
expenditures and campaign activities applicable to 501(c)(3) organizations as
required by Section 2.6 of the LLC Agreement. Without limiting the foregoing,
Manager will cause the Hospital Facility to be operated in accordance with the
Quintana Order.

 

3



--------------------------------------------------------------------------------

(d) Notwithstanding any provision in this Agreement to the contrary, Manager
shall not cause the Hospital Facility to engage in any activities or take any
action which is inconsistent with the tax-exempt status of Foundation or Novant
or which would create unrelated business taxable income to Foundation or Novant
in excess of the “Mooresville UBTI Threshold”, as that term is defined in the
LLC Agreement. Any decision of Manager to forego an action or activity which
would be inconsistent with the tax-exempt status of Foundation shall not be a
breach of any duty of Manager to the Owner or the Parent.

(e) Notwithstanding any other provision of this Agreement to the contrary,
Foundation shall have the right to make decisions regarding the administration
of the Charity Policy, to direct the administration of the Charity Policy, and
to initiate and enforce matters regarding the same, provided, however that
Foundation agrees that the Charity Policy will be administered by Foundation in
the same manner that Novant or its Affiliates administer the charity care policy
at Presbyterian Huntersville. Foundation represents and warrants to Owner and
Manager that the charity care policy of Presbyterian Huntersville in effect on
the date hereof is the same as the Charity Policy in all material respects,
except for formatting and the institutional names referenced therein. All
parties hereto acknowledge that the application of the Charity Policy may result
in expenditures that are below the “Community Benefit Threshold” established in
the LLC Agreement, or that exceed such Community Benefit Threshold. If
expenditures in furtherance of the Community Benefit Standard are less than the
Community Benefit Threshold, and Foundation makes a good-faith determination
that the Community Benefit Standard is being met, Foundation will not require
that the Community Benefit Threshold be met through additional expenditures.
Furthermore, notwithstanding any other provisions of this Agreement to the
contrary, Foundation shall have the right to initiate, modify, amend, supplement
and approve Community Benefit Activities which Foundation believes are necessary
or appropriate to further the Community Benefit Standard, and such decision
shall be within the exclusive control of Foundation. Notwithstanding the
preceding sentence, except for changes to the Charity Policy made pursuant to
and in accordance with Section 6.2(e) of the LLC Agreement, Foundation will not
make any modification, amendment or supplement to the Charity Policy which
(i) would cause the Community Benefit Threshold to be exceeded as a result of
the change; (ii) if the Community Benefit Threshold is already exceeded at the
time of the change, would increase the aggregate cost or expense of charity
care; or (iii) would cause or require Owner to have more generous charity care
requirements than exist at Presbyterian Huntersville. Except for changes to the
Charity Policy made pursuant to and in accordance with Section 6.2(e) of the LLC
Agreement, in no event will Owner be required to make expenditures in excess of
the Community Benefit Threshold as a result of any modifications, amendments, or
supplements to the Charity Policy that Foundation makes after the date hereof.
Foundation will at all times allow Owner to take such actions as are necessary
to comply with the Quintana Order. Prior to taking any action pursuant to this
Section, Foundation will consult with and seek advice from Owner and Manager
with respect to any contemplated activities or actions, and will provide
reasonably detailed information to Owner and Manager regarding the proposed
activities or actions, and the reasons such actions or activities are to be
implemented.

 

4



--------------------------------------------------------------------------------

(f) Subject to paragraphs (c) and (d) above, Manager will perform its management
services and other duties and obligations hereunder at standards prevailing in
the healthcare industry and at levels at least equal to the level of services
provided with respect to other Affiliates of HMA.

(g) Subject to the terms of this Agreement and the provisions of the LLC
Agreement, including Sections 2.6, 6.1, 6.2, 6.12, and 6.13 thereof, the intent
and understanding of this Agreement is that Manager is delegated full authority
for the comprehensive operations of the Hospital Facility, without the prior
consultation or approval of Parent or Foundation. Manager may perform its
services under this Agreement through such employees and agents as it determines
appropriate.

(h) Notwithstanding any other provision of this Agreement, Manager assumes no
financial obligations whatsoever of Owner by reason of its performance of
management services under this Agreement in accordance with its terms.

 

  3. Term.

(a) The Term of this Agreement is for a period commencing on the Effective Date
and terminating automatically and without further action (i) upon the
dissolution of Parent; (ii) at such time as the equity interests of Owner cease
to be owned solely by Parent; or (iii) upon and in accordance with the written
agreement of the parties to terminate this Agreement. The termination of this
Agreement will not affect any rights or obligations arising hereunder prior to
the effective date of termination.

(b) In addition to the foregoing, Manager or Owner may terminate this Agreement
for cause upon a material breach by the other party of its material obligations
under this Agreement. In order to effect a termination for cause, the
non-breaching party shall furnish to the breaching party a written notice
setting forth the nature of the breach, and the breaching party shall have
thirty (30) days from receipt of such notice within which to cure the specified
breach; provided, however, that in the event such breach may not reasonably be
cured within such thirty (30) day period, such thirty (30) day period shall be
extended provided that the breaching party is using commercially reasonably
efforts to cure such breach. In the event that the breaching party fails to cure
the specified breach within such thirty (30) day notice period (subject to the
extension of such period as provided in the immediately preceding sentence),
this Agreement shall terminate at the end of the thirty (30) day notice period
(or at such time as the breaching party ceases to use commercially reasonably
efforts to cure such breach) upon written notice of termination by the
non-breaching party.

(c) I the event that Manager fails to timely provide the report required by
Section 6.12(c) of the LLC Agreement, or fails to cause the Owner and/or the
Hospital Facility to operate in accordance with the Community Benefit Standard,
Foundation shall have a right to initiate the procedures set forth in
Section 6.13 of the LLC Agreement to enforce the Community Benefit Standard,
including but not limited to termination of this Agreement, all in accordance
with the provisions of Section 6.13 of the LLC Agreement.

 

5



--------------------------------------------------------------------------------

  4. Reporting.

(a) Manager will provide the Parent Board on a timely basis with financial and
operations reports and administrator’s reports with respect to the operations of
the Hospital Facility. Manager will promptly notify the Parent Board of any
material event, liability or other occurrence or casualty that comes to
Manager’s knowledge during the Term.

(b) Manager will report in writing to Foundation no later than forty-five
(45) days following the conclusion of each fiscal year of the Company, and at
other times as may be reasonably requested by Foundation, and describe in
reasonable detail the operations of the Hospital Facility that relate to
adherence with the Community Benefit Standard, and the expenditures incurred (or
revenue foregone) in connection with the Community Benefit Standard. Such report
shall include but not be limited to those expenditures for items listed as
“Direct Community Benefit, on Exhibit VII attached to the LLC Agreement. The
report shall be in such format and such detail as is reasonably requested by
Foundation.

 

  5. Other Management Services.

Without limiting the authority to be exercised, and management services to be
provided by Manager hereunder, Manager will perform and provide the following
services:

(a) Accounting Records. Manager will supervise, direct and maintain the
operation of the accounting system for the Hospital Facility and will cause to
be prepared and delivered to Parent Board financial statements as follows:
within forty-five (45) days of the end of each calendar quarter, Manager will
provide to Parent Board a balance sheet, related statement of revenue and
expenses, and statement of cash flows, showing the results of operations of the
Owner for the quarter then ended. Such financial information will have been
prepared in accordance with GAAP and will conform to GAAP, such balance sheets
will present fairly the financial condition of the Owner at the dates indicated
thereon, and such statements of revenue and expenses will present fairly the
results of operations of the Owner for the periods indicated thereon, subject to
normal year-end adjustments.

(b) Collection of Accounts.

(i) Manager will supervise and direct the collection of all accounts due to
Owner from services rendered by the Hospital Facility. Manager will use its
commercially reasonable efforts to collect all accounts receivable in full and
expeditiously.

(ii) Manager will supervise and direct the issuance of bills and the collection
of accounts, in accordance with charge schedules and collection policies
established by Manager. Manager may obtain on behalf of Owner the assistance of
one or more collection agencies.

(c) Litigation. Manager will have the authority to commence, defend, resolve and
settle all claims, demands, actions, suits, proceedings and investigations
involving Owner or its assets, including without limitation those relating to
insurance. Manager will give prompt notice to Parent Board of the commencement
of any material action, suit, proceeding or investigation, or the assertion of
any material claim or demand, involving Owner or its assets.

 

6



--------------------------------------------------------------------------------

(d) Tradenames and Trademarks. Manager may, for so long as HMA owns, directly or
indirectly, any equity interests in Parent, seek from HMA any necessary and
appropriate licenses and authorizations to utilize the trade names, trademarks,
logos and services marks of HMA and its Affiliates. The use of HMA’s trade
names, trademarks, logos and service marks, if any, shall be governed by the
terms of a Trademark License Agreement by and between HMA and Manager or Owner.

(e) Performance Standards. Manager shall have no liability to the Owner for the
performance of its services hereunder so long as the Manager (i) acted in good
faith, (ii) acted in a manner reasonably believed to be in the best interests of
Owner, and (iii) was neither negligent nor engaged in willful misconduct or
fraud. In performing its duties, the Manager shall be entitled to rely on
information, opinions, reports or statements, including financial statements and
other financial data, in each case prepared or presented by (i) one or more
agents or employees of Owner, or (ii) counsel, public accountants or other
persons as to matters that the Manager believes to be within such person’s
professional or expert competence.

(f) Reports. Manager shall timely file all Medicare, Medicaid, and other similar
reports as required by law or regulation.

 

  6. Government Regulations and Licenses.

(a) Owner warrants that it is currently in compliance in all material respects
with the requirements of all relevant statutes, ordinances, laws, rules,
regulations and orders of all governmental or regulatory bodies having
jurisdiction over Owner, the Hospital Facility’s premises or operations. Owner
further warrants that it currently has obtained and maintains all material
licenses and permits required in connection with the management and operation of
its Hospital Facilities. Owner will abide by all relevant laws, ordinances,
rules and regulations of state, local or federal governments with respect to the
Hospital Facility.

(b) Manager warrants that it will perform its management services and other
duties and obligations hereunder in compliance in all material respects with the
requirements of all relevant statutes, ordinances, laws, rules, regulations and
orders of all federal, state and local governmental or regulatory bodies having
jurisdiction over Manager, Owner, the Hospital Facility premises or the Hospital
Facility’s operations. Manager further warrants that it currently has obtained
and maintains all material federal, state and local licenses, authorizations,
approvals, accreditations, certifications and permits required for it to perform
its duties and obligations hereunder with respect to its management and
operation of the Hospital Facility. Manager will take all reasonable actions so
as to not jeopardize in any material respect any federal, state or local
licensure or accreditation of the Hospital Facility. Manager shall adopt and
adhere to a comprehensive legal and regulatory compliance program for the
Hospital Facility that is acceptable to Owner.

 

7



--------------------------------------------------------------------------------

  7. Insurance.

Manager will cause Owner and the Hospital Facility to be covered under Manager’s
or its Affiliates’ insurance policies (including self insurance where
applicable) in reasonable and appropriate amounts as determined by Manager,
which may include all appropriate insurance mechanisms, including without
limitation self-insured retention. All premiums and self-insured retention costs
for insurance coverage of Owner and the Hospital Facility will be borne by
Owner. Owner shall have the right to audit any costs asserted by Manager for
premiums and self-insured retention costs. Each liability insurance policy and
self-insured plan with respect to the Hospital Facilities, except those
specifically limited to property and casualty insurance with respect to the
Hospital Facility, will name (i) HMA, Carolinas J.V. Holdings L.P. (a Delaware
limited partnership which is an Affiliate of HMA) and their respective
Affiliates, and (ii) Novant, Foundation, and their respective Affiliates, as
additional named insureds as of the Effective Date. Manager will supply to HMA
and Novant a copy of each such policy upon request. All insurance proceeds paid
with respect to the Hospital Facility will be paid to Owner.

 

  8. Compensation.

As compensation for the services rendered hereunder, Owner will pay to Manager,
on a monthly basis: (i) during the period commencing on the Effective Date and
ending on the third anniversary of the Effective Date, an amount equal to ***%
of Owner’s Net Revenue (as such term is defined by the AICPA Guide for Health
Care Organizations) for the immediately preceding month and (ii) for the
remainder of the Term that follows the third anniversary of the Effective Date,
an amount equal to ***% of Owner’s Net Revenue (as such term is defined by the
AICPA Guide for Health Care Organizations) for the immediately preceding month.
Except as otherwise provided by this Agreement, Manager will bear and be solely
responsible for the payment of all of its out-of-pocket expenses incurred in its
performance of this Agreement. Any management fees or other amounts payable to
Manager hereunder will be paid within ten (10) days following the determination
thereof. Except as specifically provided in Section 6.13 of the LLC Agreement
(to which Manager specifically consents), the parties agree that any revision to
the management fee or other compensation payable to the Manager hereunder will
be deemed to constitute an amendment to this Agreement and will require approval
of all parties hereto in accordance with Section 21.

 

  9. Employment and Personnel.

(a) Personnel. Except as specifically described in Exhibit III, all persons
employed by the Hospital Facility will be and remain employees of Owner, and
will not be considered or deemed to be employees of Manager for any purpose
whatsoever. Manager will have full responsibility for assigning and supervising
all personnel necessary for the proper operation and maintenance of the Hospital
Facility, and will at all times act in a manner consistent with all employment
and personnel policies and procedures of Owner. The discharge and laying off of
employees for cause or for reasons other than for cause will be the
responsibility of Owner upon the advice of Manager.

(b) Compensation. Except with respect to the personnel listed in Exhibit III,
all expenses (including without limitation salaries, bonuses, benefits and
related taxes (other than income taxes) and insurance) relating to all employees
of the Hospital Facilities will be borne and paid by Owner.

 

8



--------------------------------------------------------------------------------

  10. Goodwill.

Manager will use commercially reasonable efforts to preserve the business and
operations of Owner intact, to keep available to Owner the services of the
present employees and members of the Hospital Facility’s medical staff and to
preserve for Owner the goodwill of the suppliers, customers and others having
business relations with Owner and the Hospital Facility.

 

  11. Deposit and Disbursement of Funds.

Manager will deposit all receipts arising from the operation of the Hospital
Facility in such accounts as Manager determines, and will disburse and pay funds
on behalf and in the name of Owner, in such amounts and at such times as the
same are required, in each case consistent with Manager’s cash management
practices applicable to all of Manager’s Affiliates.

 

  12. Control Over Medical and Professional Matters.

All medical and professional matters will be the responsibility of Owner.

 

  13. Access to Records.

Until the expiration of four years after the furnishing of the services provided
under this Agreement, the parties will make available to the Secretary, U.S.
Department of Health and Human Services, the U.S. Comptroller General, and their
representatives, this Agreement and all books, documents and records necessary
to certify the nature and extent of the costs of the services rendered under
this Agreement. If duties under this Agreement are carried out through a
subcontract worth $10,000 or more over a 12-month period with a related
organization, the subcontract will also contain an access clause to permit
access by the Secretary, the Comptroller General and their representatives to
the related organization’s books and records. This provision applies regardless
of whether the party is designated elsewhere in this Agreement as a contractor,
subcontractor, vendor, seller or otherwise.

 

  14. Notices.

Any notice, demand or communication required, permitted or desired to be given
hereunder will be in writing and will be deemed effectively given when
personally delivered, when received by facsimile transmission or overnight
courier, or five days after being deposited in the United States mail, with
postage prepaid thereon, by certified or registered mail, return receipt
requested, in each case addressed as follows:

 

if to Manager    Hospital Management Associates, Inc.    5811 Pelican Bay
Boulevard, Suite 500    Naples, Florida 34108-2710    Attention:   Gary D.
Newsome      President and Chief Executive Officer    fax: (239) 597-5794

with a copy to:

   Health Management Associates, Inc.    5811 Pelican Bay Boulevard, Suite 500
   Naples, Florida 34108-2710    Attention:   Timothy R. Parry, Esq.      Senior
Vice President and General Counsel    fax: (239) 597-5794

 

9



--------------------------------------------------------------------------------

if to Owner    Mooresville Hospital Management Associates, LLC    c/o Health
Management Associates, Inc.    5811 Pelican Bay Boulevard, Suite 500    Naples,
Florida 34108-2710    Attention:   Gary D. Newsome      President and Chief
Executive Officer    fax: (239) 597-5794

with a copy to:

   Health Management Associates, Inc.    5811 Pelican Bay Boulevard, Suite 500
   Naples, Florida 34108-2710    Attention:   Timothy R. Parry, Esq.      Senior
Vice President and General Counsel    fax: (239) 597-5794 if to Parent   
Carolinas Holdings, LLC    5811 Pelican Bay Boulevard, Suite 500    Naples,
Florida 34108-2710    Attention:   Gary D. Newsome      President and Chief
Executive Officer    fax: (239) 597-5794

with copies to:

   Novant Health, Inc.    2085 Frontis Plaza Boulevard    Winston-Salem, North
Carolina 27103    Attention:   Lawrence U. McGee, Senior Vice President and
General Counsel    fax: 336-277-9440    and    Health Management Associates,
Inc.    5811 Pelican Bay Boulevard, Suite 500    Naples, Florida 34108-2710   
Attention:   Timothy R. Parry, Esq.      Senior Vice President and General
Counsel    fax: (239) 597-5794

 

10



--------------------------------------------------------------------------------

if to Foundation    Foundation Health Systems Corp.    2085 Frontis Plaza
Boulevard    Winston-Salem, North Carolina 27103    Attention:   President   
Fax: 336-277-9440

with a copy to:

   Novant Health, Inc.    2085 Frontis Plaza Boulevard    Winston-Salem, North
Carolina 27103    Attention:   Lawrence U. McGee, Senior Vice President and
General Counsel    fax: 336-277-9440

or to such other address, and to the attention of such other person or officer
as any party may designate by notice given in like manner.

 

  15. Indemnification.

(a) Owner agrees to indemnify, defend and hold harmless the Manager from any and
all actual or alleged losses, claims, damages, liabilities, costs and/or
expenses (collectively “Damages”), including without limitation attorney fees,
arising out of claims of third parties in connection with any action taken by
Manager pursuant to authority granted by it pursuant to this Agreement;
provided, however, that no indemnification may be made to or on behalf of the
Manager if a judgment or other final adjudication adverse to the Manager
establishes, or if it is established by one of the means set forth in paragraph
(b) below, that (i) the Manager’s acts were committed in bad faith, were the
result of negligence, or were the result of willful misconduct or fraud, or
(ii) that the Manager personally gained in fact a financial profit or other
advantage from which the Manager was not legally entitled. Any indemnity under
this section shall be paid out of, and to the extent of, assets of Owner only,
including insurance proceeds if available.

(b) Indemnifications payments made to Manager hereunder may be made only
following a determination (by a court of law, arbitration proceeding authorized
hereunder, or the agreement of the parties) that the Manager did not act in bad
faith, engage in willful misconduct, negligence or fraud in the performance with
respect to the matters in question, and did not personally gain a financial
profit or other advantage to which the Manager was not legally entitled. If a
judgment or other final adjudication adverse to the Manager establishes that the
Manager acted in bad faith, or was guilty or liable by reason of negligence,
willful misconduct or fraud, or personally gained a financial profit or
advantage to which the Manager is not legally entitled, such adjudication shall
be conclusive.

 

11



--------------------------------------------------------------------------------

  16. Arbitration.

To the extent there is a bona fide dispute among the parties hereto which cannot
be settled among them, said dispute shall be settled exclusively by arbitration.
Arbitration shall be by a single arbitrator experienced in such matters and
conducted at such place in the Atlanta, Georgia metropolitan area as may be
specified by the arbitrator (or at any place upon which Foundation, Manager, and
the arbitrator agree), in accordance with the American Health Lawyers
Association Alternative Dispute Resolution Service Rules of Procedure for
Arbitration and (regardless of any choice of law provision in this Agreement)
the United States Arbitration Act (9 U.S.C. § 1-16) to the extent not
inconsistent with this Agreement. The arbitrator shall be selected from a list
provided by the American Health Lawyers Association Alternative Dispute
Resolution Service within ten days after the list is provided. A decision by the
arbitrator shall be in writing and shall resolve the matter and be binding on
the parties, and, if necessary, any decision may be entered in any court of
record having jurisdiction over the subject matter or over the party against who
the judgment is being enforced. Each party will pay-one half of the cost of
appointing and the fees of the arbitrator.

 

  17. Governing Law.

This Agreement will be governed by and construed in accordance with the laws of
the State of North Carolina without regard to its principles of conflicts of
laws. Venue of any action to enforce this Agreement shall be in North Carolina.

 

  18. Further Assurances.

Owner and Parent shall take such actions and execute any additional documents
and instruments as may be reasonably necessary to allow Manager to fulfill its
obligations or to exercise its rights hereunder.

 

  19. Non-Exclusive Nature of Relationship.

Owner understands that Manager provides and will continue to provide the same or
similar services to those contemplated hereby to other hospital businesses and
facilities, and that nothing contained herein shall be deemed to restrict
Manager’s ability to provide services to others. Owner also understands that
Manager is free to make and may make recommendations to or decisions for such
other facilities which are same as or different from those made to Owner.

 

  20. Headings.

The headings of this Agreement are for convenience only and are not intended to
define, limit or describe the scope or intent of any provision of this
Agreement.

 

  21. Entire Agreement; Amendments.

This Agreement and the LLC Agreement contain all the terms, conditions and
understandings agreed upon by the parties and no other agreements, oral or
otherwise, regarding the subject matter of this Agreement will be deemed to
exist or to bind either of the parties hereto. This Agreement cannot be altered,
modified, or changed except by another agreement signed by each party.

 

12



--------------------------------------------------------------------------------

  22. Counterparts.

This Agreement may be executed in two or more counterparts, each and all of
which will be deemed an original and all of which together will constitute but
one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in multiple originals by their authorized officers, all as of the date and year
first above written.

 

HOSPITAL MANAGEMENT ASSOCIATES, INC. By:     Name:   Timothy R. Parry Title:  
Senior Vice President MOORESVILLE HOSPITAL MANAGEMENT ASSOCIATES, LLC By:    
Name:   Timothy R. Parry Title:   Senior Vice President CAROLINAS HOLDINGS, LLC
By:     Name:   Timothy R. Parry Title:   Senior Vice President FOUNDATION
HEALTH SYSTEMS CORP. By:     Name:   Gregory J. Beier Title:   President

 

13



--------------------------------------------------------------------------------

Exhibit I

Charity Policy

(See Charity Care Policy at Exhibit III (Charity Care Policy) to Exhibit A (Form
of Amended LLC Agreement))



--------------------------------------------------------------------------------

Exhibit II

Purposes Clause

(a) Purposes. The purpose of the Company shall be (i) to operate the
Subsidiaries and the other assets of the Company to promote health and provide
healthcare services in a non-discriminatory manner to individuals without regard
to race, creed, national origin, gender, payor source or the ability to pay for
the services; (ii) to provide quality health care services in a manner that is
consistent with the charitable purposes of Foundation by promoting the health,
wellness and welfare for a broad cross-section of the communities served by the
Company and the Subsidiaries; (iii) to operate the Company and the Subsidiaries
in accordance with the Community Benefit Standard; and (iv) to generally engage
in such other business and activities and to do any and all other acts and
things permitted under the Act and in furtherance of the purposes of the Company
as set forth in this paragraph (subject to the provisions of this Agreement).

(b) Operations in a Manner Consistent With Foundation’s Exempt Purposes. The
Company’s and each Subsidiary’s operations shall be conducted and managed in a
manner that will not (i) cause Foundation to act in a manner inconsistent with
its tax-exempt purpose, (ii) adversely affect Foundation’s tax-exempt status
under Section 501(c)(3) of the Code, or (iii) generate income for Foundation or
any of its Affiliates which is subject to federal taxation. Other than
distributions to Members and withdrawals or returns of capital, each as
permitted or contemplated by this Agreement, no part of the net earnings of the
Company or any Subsidiary shall inure to the benefit of, or be distributable to
its Members, directors, trustees, officers, or other private persons, except
that the Company and each Subsidiary is expressly authorized and empowered to
pay reasonable compensation for services rendered and to make payments and
distributions in the furtherance of the purposes set forth herein. No
substantial part of the activities of the Company or the Subsidiaries shall be
carrying on of propaganda, or otherwise attempting to influence legislation,
except to the extent permitted by law for a corporation exempt from federal
income tax under Section 501(c)(3) of the Code, or the corresponding section of
any future federal tax code. The Company and the Subsidiaries shall not
participate in, or intervene in (including the publishing or distribution of
statements) any political campaign on behalf of or in opposition to any
candidate for public office. Notwithstanding any other provision of this
Agreement, the Company and the Subsidiaries shall not carry on any other
activities not permitted to be carried on by a corporation exempt from federal
income tax under Section 501(c)(3) of the Code.

(c) Rules of Construction Related to Tax Exemption. Whenever this Agreement
refers to the tax-exempt status of an entity, or the tax-exempt nature of any
income generated by the Company or a Subsidiary and allocated to an entity, the
parties shall construe this Agreement to refer to tax-exemption under
Section 501(c)(3) of the Code and to the lack of applicability of the unrelated
business income tax to any income allocated to that entity. Any references to
tax-exempt status of an entity or the tax-exempt nature of any income allocated
to it shall apply equally to the entity, or any tax-exempt Affiliate of it.

(d) Powers. The Company shall have any and all powers that are necessary or
desirable to carry out the aforesaid purposes, activities, and business of the
Company, to the extent the same may be legally exercised by limited liability
companies under the Act, subject to the provisions of this Agreement.



--------------------------------------------------------------------------------

Exhibit III

Personnel

Greg Lowe -CEO

Jamey Stoner -CFO

Todd Dixon-COO

John Thomas -Controller

 

2



--------------------------------------------------------------------------------

Exhibit D

FORM OF AMENDED CLINICAL AFFILIATION AGREEMENT

THIS AMENDED AND RESTATED CLINICAL AFFILIATION AGREEMENT (this “Agreement”) is
made and entered into as of October 1, 2009, by and between CAROLINAS HOLDINGS,
LLC, a Delaware limited liability company (“Owner”), and NOVANT HEALTH, INC., a
nonprofit corporation which is exempt from federal tax as an organization
described in Section 501(c)(3) of the Code (“Novant”).

WHEREAS, Owner and Novant entered into that certain Clinical Affiliation
Agreement, dated as of March 31, 2008 (the “Original Agreement”);

WHEREAS, Owner has entered into that certain Restructuring Agreement dated as of
September 30, 2009 (the “Restructuring Agreement”), under which, among other
things, the ownership of certain of Owner’s subsidiaries was distributed to a
member of the Owner (the “Restructuring Transaction”);

WHEREAS, following the Restructuring Transaction, the Owner is now the sole
member of the limited liability companies identified on Exhibit I hereto (the
“Subsidiaries”);

WHEREAS, the Subsidiaries own and operate certain healthcare facilities located
at the addresses set forth opposite such Subsidiary’s name on Exhibit I (each, a
“Hospital Facility” and collectively, the “Hospital Facilities”);

WHEREAS, Novant owns and operates a number of hospitals that offer
tertiary/quaternary care to patients (the “Novant Hospitals”);

WHEREAS, from time to time, patients at the Hospital Facilities require
tertiary/quaternary care that the Hospital Facilities do not provide;

WHEREAS, an affiliate of Novant is a Member of Owner and Novant and Owner desire
that each of the Hospital Facilities be operated and managed in a manner to
foster seamless delivery of care, contain costs and improve the quality of care
provided in the communities served by the Hospital Facilities, as set forth
herein;

WHEREAS, Owner desires that commencing on the date hereof (the “Effective Date”)
and ending on the date of termination, as set forth in Section 2 hereof (the
“Term”), Novant be the preferred tertiary/quaternary clinical partner for the
Hospital Facilities;

WHEREAS, Owner and Novant desire to implement patient transfer and care
coordination mechanisms to better meet the needs of patients, physicians and
institutions and providers under the terms and conditions, and in the manner,
hereinafter set forth; and

WHEREAS, the parties desire to amend and restate the Original Agreement as
required by the Restructuring Agreement and to give effect to reflect changes to
the parties’ relationship as a result of the transactions contemplated thereby,
which shall be superseded and replaced by this Agreement in its entirety.



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the premises and the agreements
hereinafter set forth, and other good and valuable consideration, the receipt
and adequacy of all of which are forever acknowledged and confessed, the parties
agree as follows:

 

  1. Patient Transfer and Care Coordination.

Owner and Novant hereby agree that during the Term of this Agreement, Novant
shall be the preferred tertiary/quaternary clinical partner for the Hospital
Facilities and that they each shall work in good faith to implement mutually
agreeable patient transfer and care coordination mechanisms with respect to the
Hospital Facilities to better meet the needs of patients, physicians and
institutions, and providers. Transfers to Novant Hospitals shall be made only
when necessary and medically appropriate. In furtherance of the foregoing, Owner
and Novant shall take such steps as are reasonably necessary to carry out the
intent of the parties hereto, including, but limited to, the following, in each
case with respect to each of the Hospital Facilities, to the extent and subject
to such terms and conditions as Owner and Novant may agree upon:

(a) Coordinate quality assurance through periodic monitoring and consultation by
Novant and the development of an intra-system quality consultation plan;

(b) Coordinate case management/utilization review through periodic reporting,
scheduled reviews of utilization and other issues;

(c) Develop a seamless patient transfer plan;

(d) Facilitate clinical efficiencies, integrate information systems to the
extent practicable to ensure seamless patient transfer (e.g., medical records
and imaging records);

(e) Share CME and other educational programs and training, include the rotation
of residents at the Hospital Facilities to the extent applicable;

(f) Use common emergency coverage for specialized care;

(g) Coordinate physician recruitment; and

(h) Utilize joint marketing, with website linkage.

 

  2. Term.

The Term of this Agreement is for a period commencing on the Effective Date and
terminating on the first date on which Novant and its affiliates cease to own,
directly or indirectly, any equity interest in Owner. The termination of this
Agreement will not affect any rights or obligations arising hereunder prior to
the effective date of termination. In addition to the foregoing, either party
may terminate this Agreement for cause upon a material breach by the other party
of its material obligations under this Agreement. In order to effect a
termination for cause, the non-breaching party shall furnish to the breaching
party a written notice setting forth

 

2



--------------------------------------------------------------------------------

the nature of the breach, and the breaching party shall have thirty (30) days
from receipt of such notice within which to cure the specified breach; provided,
however, that in the event such breach may not reasonably be cured within such
thirty (30) day period, such thirty (30) day period shall be extended provided
that the breaching party is using commercially reasonably efforts to cure such
breach. In the event that the breaching party fails to cure the specified breach
within such thirty (30) day notice period (subject to the extension of such
period as provided in the immediately preceding sentence), this Agreement shall
terminate at the end of the thirty (30) day notice period (or at such time as
the breaching party ceases to use commercially reasonably efforts to cure such
breach) upon written notice of termination by the non-breaching party. The
provisions of this Agreement shall no longer be applicable with respect to any
Subsidiary (or the Hospital Facilities operated by such Subsidiary) upon a
Subsidiary ceasing to be directly or indirectly owned by Owner.

 

  3. Access to Records.

Until the expiration of four years after the furnishing of the services provided
under this Agreement, the parties will make available to the Secretary, U.S.
Department of Health and Human Services, the U.S. Comptroller General, and their
representatives, this Agreement and all books, documents and records necessary
to certify the nature and extent of the costs of the services rendered under
this Agreement. If duties under this Agreement are carried out through a
subcontract worth $10,000 or more over a 12-month period with a related
organization, the subcontract will also contain an access clause to permit
access by the Secretary, the Comptroller General and their representatives to
the related organization’s books and records. This provision applies regardless
of whether the party is designated elsewhere in this Agreement as a contractor,
subcontractor, vendor, seller or otherwise.

 

  4. HIPAA Compliance.

The parties shall comply with all applicable federal and state laws, including
without limitation, the applicable requirements of the Health Insurance
Portability and Accountability Act of 1996, and regulations from time to time
promulgated thereunder (“HIPAA”). The parties agree to take such action as is
necessary to amend this Agreement from time to time as is necessary in order to
comply with the requirements of HIPAA. The parties acknowledge that Novant is
the Business Associate of the Hospital Facilities, as that phrase is defined in
45 C.F.R. Part 160 et seq, and Novant agrees to execute one or more Business
Associate Agreements in such reasonable forms as the parties may agree upon.

 

  5. Billing.

Owner and Novant shall coordinate as necessary to insure that billing of third
party or government payors pursuant to this Agreement is consistent with all
applicable legal requirements.

 

  6. Independent Contractor Status.

The parties to this Agreement are independent contractors. Neither party is
authorized or permitted to act as agent or employee of the other.

 

3



--------------------------------------------------------------------------------

  7. Other Affiliations.

Nothing in this Agreement shall be construed as limiting the rights of either
party or the Hospital Facilities to affiliate or contract with any other
institution in a similar or other fashion, on either a limited or general basis,
while this Agreement is in effect.

 

  8. Notices.

Any notice, demand or communication required, permitted or desired to be given
hereunder will be in writing and will be deemed effectively given when
personally delivered, when received by facsimile transmission or overnight
courier, or five days after being deposited in the United States mail, with
postage prepaid thereon, by certified or registered mail, return receipt
requested, in each case addressed as follows:

 

if to Owner    Carolinas Holdings, LLC    5811 Pelican Bay Boulevard, Suite 500
   Naples, Florida 34108-2710    Attention: President    fax: (239) 597-5794
with a copy to:    Health Management Associates, Inc.    5811 Pelican Bay
Boulevard, Suite 500    Naples, Florida 34108-2710   

Attention:  Timothy R. Parry, Esq.

                  Senior Vice President and General Counsel

   fax: (239) 597-5794 if to Novant:    Novant Health, Inc.    2085 Frontis
Plaza Boulevard    Winston-Salem, North Carolina 27103    Attention: Paul M.
Wiles, President and Chief Executive Officer    fax: 336-718-9860 with a copy
to:    Novant Health, Inc.    2085 Frontis Plaza Boulevard    Winston-Salem,
North Carolina 27103    Attention: Lawrence U. McGee, Senior Vice President and
General Counsel    fax: 336-277-9440

or to such other address, and to the attention of such other Person or officer
as any party may designate by notice given in like manner.

 

  9. Governing Law.

This Agreement will be governed by and construed in accordance with the laws of
the State of Delaware without regard to its principles of conflicts of laws.
Venue of any action to enforce this Agreement shall be in Delaware.

 

4



--------------------------------------------------------------------------------

  10. Further Assurances.

Owner and Novant shall take such actions and execute any additional documents
and instruments as may be reasonably necessary to carry out the intent of the
parties hereto.

 

  11. Headings.

The headings of this Agreement are for convenience only and are not intended to
define, limit or describe the scope or intent of any provision of this
Agreement.

 

  12. Entire Agreement; Amendments.

This Agreement contains all the terms, conditions and understandings agreed upon
by the parties and no other agreements, oral or otherwise, regarding the subject
matter of this Agreement will be deemed to exist or to bind either of the
parties hereto. This Agreement cannot be altered, modified, or changed except by
another agreement signed by each party. This Agreement shall supersede and
replace the Original Agreement in its entirety.

 

  13. Counterparts.

This Agreement may be executed in two or more counterparts, each and all of
which will be deemed an original and all of which together will constitute but
one and the same instrument.

 

  14. Assignment.

This Agreement may not be assigned by either party without the prior written
consent of the other party.

 

  15. Free Choice and Medical Judgment.

This Agreement is not intended to influence the free choice of the patient in
his or her ability to select facilities or services, nor is it intended to
influence the independent medical judgment of the medical staff of either the
Hospital Facilities or the Novant Hospitals.

 

  16. Patient Referrals.

This Agreement does not require Owner or Hospital Facilities to refer patients
or enter into any other arrangement for the provision of any item or service
offered for which Medicare and Medicaid payments may be made.

[signature page follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in multiple originals by their authorized officers, all as of the date and year
first above written.

 

CAROLINAS HOLDINGS, LLC By:     Name:   Timothy R. Parry Title:   Senior Vice
President NOVANT HEALTH, INC. By:     Name:   David Swindle Title:   Executive
Vice President, President- Ambulatory Service, and Chief Financial Officer

 

6



--------------------------------------------------------------------------------

EXHIBIT I

SUBSIDIARIES

 

Gaffney H.M.A., LLC    Upstate Carolina Medical Center    1530 North Limestone
Street    Gaffney, SC 29340 Louisburg H.M.A., LLC    Franklin Regional Medical
Center    100 Hospital Drive    P.O. Box 609    Louisburg, NC 27549 Mooresville
Hospital Management Associates, LLC    Lake Norman Regional Medical Center   
171 Fairview Road    P.O. Box 3250    Mooresville, NC 28117



--------------------------------------------------------------------------------

Exhibit E

FORM OF NEW CLINICAL AFFILIATION AGREEMENT

THIS NEW CLINICAL AFFILIATION AGREEMENT (this “Agreement”) is made and entered
into as of October 1, 2009, by and between CAROLINAS JV HOLDINGS, L.P., a
Delaware limited partnership (“Owner”), and NOVANT HEALTH, INC., a nonprofit
corporation which is exempt from federal tax as an organization described in
Section 501(c)(3) of the Code (“Novant”).

WHEREAS, the Owner is the sole member of the limited liability companies
identified on Exhibit I hereto (the “Distributed Subsidiaries”);

WHEREAS, the Distributed Subsidiaries own and operate certain healthcare
facilities located at the addresses set forth opposite such Distributed
Subsidiary’s name on Exhibit I (each, a “Hospital Facility” and collectively,
the “Hospital Facilities”);

WHEREAS, Novant owns and operates a number of hospitals that offer
tertiary/quaternary care to patients (the “Novant Hospitals”);

WHEREAS, from time to time, patients at the Hospital Facilities require
tertiary/quaternary care that the Hospital Facilities do not provide;

WHEREAS, Novant and Owner desire that each of the Hospital Facilities be
operated and managed in a manner to foster seamless delivery of care, contain
costs and improve the quality of care provided in the communities served by the
Hospital Facilities, as set forth herein;

WHEREAS, Owner desires that commencing on the date hereof (the “Effective Date”)
and ending on the date of termination, as set forth in Section 2 hereof (the
“Term”), Novant be the preferred tertiary/quaternary clinical partner for the
Hospital Facilities; and

WHEREAS, Owner and Novant desire to implement patient transfer and care
coordination mechanisms to better meet the needs of patients, physicians and
institutions and providers under the terms and conditions, and in the manner,
hereinafter set forth;

NOW, THEREFORE, for and in consideration of the premises and the agreements
hereinafter set forth, and other good and valuable consideration, the receipt
and adequacy of all of which are forever acknowledged and confessed, the parties
agree as follows:

 

  1. Patient Transfer and Care Coordination.

Owner and Novant hereby agree that during the Term of this Agreement, Novant
shall be the preferred tertiary/quaternary clinical partner for the Hospital
Facilities and that they each shall work in good faith to implement mutually
agreeable patient transfer and care coordination mechanisms with respect to the
Hospital Facilities to better meet the needs of patients, physicians and
institutions, and providers. Transfers to Novant Hospitals shall be made only
when necessary and medically appropriate. In furtherance of the foregoing, Owner
and Novant shall take such steps as are reasonably necessary to carry out the
intent of the parties hereto,



--------------------------------------------------------------------------------

including, but limited to, the following, in each case with respect to each of
the Hospital Facilities, to the extent and subject to such terms and conditions
as Owner and Novant may agree upon:

(a) Coordinate quality assurance through periodic monitoring and consultation by
Novant and the development of an intra-system quality consultation plan;

(b) Coordinate case management/utilization review through periodic reporting,
scheduled reviews of utilization and other issues;

(c) Develop a seamless patient transfer plan;

(d) Facilitate clinical efficiencies, integrate information systems to the
extent practicable to ensure seamless patient transfer (e.g., medical records
and imaging records);

(e) Share CME and other educational programs and training, include the rotation
of residents at the Hospital Facilities to the extent applicable;

(f) Use common emergency coverage for specialized care;

(g) Coordinate physician recruitment; and

(h) Utilize joint marketing, with website linkage.

 

  2. Term.

The Term of this Agreement is for a period commencing on the Effective Date and
terminating on the first date on which Novant and its affiliates cease to own,
directly or indirectly, any equity interest in Carolinas Holdings, LLC (the
“Joint Venture”), a joint venture between Novant and Health Management
Associates, Inc. (“HMA”). The termination of this Agreement will not affect any
rights or obligations arising hereunder prior to the effective date of
termination. In addition to the foregoing, either party may terminate this
Agreement for cause upon a material breach by the other party of its material
obligations under this Agreement. In order to effect a termination for cause,
the non-breaching party shall furnish to the breaching party a written notice
setting forth the nature of the breach, and the breaching party shall have
thirty (30) days from receipt of such notice within which to cure the specified
breach; provided, however, that in the event such breach may not reasonably be
cured within such thirty (30) day period, such thirty (30) day period shall be
extended provided that the breaching party is using commercially reasonably
efforts to cure such breach. In the event that the breaching party fails to cure
the specified breach within such thirty (30) day notice period (subject to the
extension of such period as provided in the immediately preceding sentence),
this Agreement shall terminate at the end of the thirty (30) day notice period
(or at such time as the breaching party ceases to use commercially reasonably
efforts to cure such breach) upon written notice of termination by the
non-breaching party. The provisions of this Agreement shall no longer be
applicable with respect to any Distributed Subsidiary (or the Hospital
Facilities operated by such Distributed Subsidiary) upon a Distributed
Subsidiary ceasing to be directly or indirectly owned by Owner.

 

2



--------------------------------------------------------------------------------

  3. Access to Records.

Until the expiration of four years after the furnishing of the services provided
under this Agreement, the parties will make available to the Secretary, U.S.
Department of Health and Human Services, the U.S. Comptroller General, and their
representatives, this Agreement and all books, documents and records necessary
to certify the nature and extent of the costs of the services rendered under
this Agreement. If duties under this Agreement are carried out through a
subcontract worth $10,000 or more over a 12-month period with a related
organization, the subcontract will also contain an access clause to permit
access by the Secretary, the Comptroller General and their representatives to
the related organization’s books and records. This provision applies regardless
of whether the party is designated elsewhere in this Agreement as a contractor,
subcontractor, vendor, seller or otherwise.

 

  4. HIPAA Compliance.

The parties shall comply with all applicable federal and state laws, including
without limitation, the applicable requirements of the Health Insurance
Portability and Accountability Act of 1996, and regulations from time to time
promulgated thereunder (“HIPAA”). The parties agree to take such action as is
necessary to amend this Agreement from time to time as is necessary in order to
comply with the requirements of HIPAA. The parties acknowledge that Novant is
the Business Associate of the Hospital Facilities, as that phrase is defined in
45 C.F.R. Part 160 et seq, and Novant agrees to execute one or more Business
Associate Agreements in such reasonable forms as the parties may agree upon.

 

  5. Billing.

Owner and Novant shall coordinate as necessary to insure that billing of third
party or government payors pursuant to this Agreement is consistent with all
applicable legal requirements.

 

  6. Independent Contractor Status.

The parties to this Agreement are independent contractors. Neither party is
authorized or permitted to act as agent or employee of the other.

 

  7. Other Affiliations.

Nothing in this Agreement shall be construed as limiting the rights of either
party or the Hospital Facilities to affiliate or contract with any other
institution in a similar or other fashion, on either a limited or general basis,
while this Agreement is in effect.

 

  8. Notices.

Any notice, demand or communication required, permitted or desired to be given
hereunder will be in writing and will be deemed effectively given when
personally delivered, when received by facsimile transmission or overnight
courier, or five days after being deposited in the United States mail, with
postage prepaid thereon, by certified or registered mail, return receipt
requested, in each case addressed as follows:

 

if to Owner    Carolinas JV Holdings, L.P.    5811 Pelican Bay Boulevard, Suite
500    Naples, Florida 34108-2710    Attention: President    fax: (239) 597-5794

 

3



--------------------------------------------------------------------------------

with a copy to:    Health Management Associates, Inc.    5811 Pelican Bay
Boulevard, Suite 500    Naples, Florida 34108-2710   

Attention: Timothy R. Parry, Esq.

                  Senior Vice President and General Counsel

   fax: (239) 597-5794 if to Novant:    Novant Health, Inc.    2085 Frontis
Plaza Boulevard    Winston-Salem, North Carolina 27103    Attention: Paul M.
Wiles, President and Chief Executive Officer    fax: 336-718-9860 with a copy
to:    Novant Health, Inc.    2085 Frontis Plaza Boulevard    Winston-Salem,
North Carolina 27103    Attention: Lawrence U. McGee, Senior Vice President and
General Counsel    fax: 336-277-9440

or to such other address, and to the attention of such other Person or officer
as any party may designate by notice given in like manner.

 

  9. Governing Law.

This Agreement will be governed by and construed in accordance with the laws of
the State of Delaware without regard to its principles of conflicts of laws.
Venue of any action to enforce this Agreement shall be in Delaware.

 

  10. Further Assurances.

Owner and Novant shall take such actions and execute any additional documents
and instruments as may be reasonably necessary to carry out the intent of the
parties hereto.

 

  11. Headings.

The headings of this Agreement are for convenience only and are not intended to
define, limit or describe the scope or intent of any provision of this
Agreement.

 

4



--------------------------------------------------------------------------------

  12. Entire Agreement; Amendments.

This Agreement contains all the terms, conditions and understandings agreed upon
by the parties and no other agreements, oral or otherwise, regarding the subject
matter of this Agreement will be deemed to exist or to bind either of the
parties hereto. This Agreement cannot be altered, modified, or changed except by
another agreement signed by each party.

 

  13. Counterparts.

This Agreement may be executed in two or more counterparts, each and all of
which will be deemed an original and all of which together will constitute but
one and the same instrument.

 

  14. Assignment.

This Agreement may not be assigned by either party without the prior written
consent of the other party.

 

  15. Free Choice and Medical Judgment.

This Agreement is not intended to influence the free choice of the patient in
his or her ability to select facilities or services, nor is it intended to
influence the independent medical judgment of the medical staff of either the
Hospital Facilities or the Novant Hospitals.

 

  16. Patient Referrals.

This Agreement does not require Owner or Hospital Facilities to refer patients
or enter into any other arrangement for the provision of any item or service
offered for which Medicare and Medicaid payments may be made.

[signature page follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in multiple originals by their authorized officers, all as of the date and year
first above written.

 

CAROLINAS JV HOLDINGS, L.P. By:     Name:   Timothy R. Parry Title:   Senior
Vice President NOVANT HEALTH, INC. By:     Name:   Dean Swindle Title:  
Executive Vice President, President-Ambulatory Services, and Chief Financial
Officer.

 

6



--------------------------------------------------------------------------------

EXHIBIT I

DISTRIBUTED SUBSIDIARIES

Hartsville HMA, LLC

Hamlet HMA, LLC

Chester HMA, LLC

Statesville HMA, LLC



--------------------------------------------------------------------------------

EXHIBIT F

*** TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

FORM OF TRANSITION SERVICES AGREEMENT

THIS TRANSITION SERVICES AGREEMENT (the “Agreement”) is dated as of the 1st day
of October, 2009 by and between Health Management Associates, Inc., a Delaware
corporation (“HMA”) and Foundation Health Systems Corp., a North Carolina
non-profit corporation which is exempt from federal income taxation under
Section 501(c)(3) of the Code (“Foundation”), for and on behalf of the Novant
Managed Subsidiaries defined herein.

WHEREAS, Foundation and Carolinas JV Holdings, L.P., a Delaware limited
partnership which is an affiliate of HMA (“HMA Sub”) are the members of
Carolinas Holdings, LLC, a Delaware limited liability company (the “Company”);

WHEREAS, pursuant to that certain Restructuring Agreement dated September 30,
2009 (the “Restructuring Agreement”) by and among HMA, Foundation, the Company,
HMA Sub and Novant Health, Inc., a North Carolina non-profit corporation which
is exempt from federal income taxation under Section 501(c)(3) of the Code
(“Novant”), and the other agreements entered into in connection therewith, the
parties thereto agreed to restructure the ownership, management and operations
of the Company and its Remaining Subsidiaries in certain respects;

WHEREAS, the Restructuring Agreement contemplates that HMA or one of its
Affiliates will enter into a transition services agreement pursuant to which HMA
will provide certain transition services to the Novant Managed Subsidiaries, in
order to facilitate the orderly transition of the management and operation of
the Class A Subsidiaries;

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Defined Terms. Unless otherwise defined in this Agreement, capitalized terms
used herein have the same meanings given to such terms in the Restructuring
Agreement.

2. Scope of Services. During the term of this Agreement HMA or one or more of
its Affiliates shall provide or cause to be provided to Foundation or the Novant
Managed Subsidiaries the services identified on Schedule A attached hereto (each
a “Service” and collectively the “Services”), for the periods commencing upon
Closing and ending on the expiration of the applicable period set forth on
Schedule A with respect to each such Service. Foundation shall not resell,
subcontract, license, sublicense or otherwise transfer any of the Services to
any Person whatsoever or permit use of any of the Services by any Person other
than in accordance with the terms hereof and by Foundation or the Novant Managed
Subsidiaries in the ordinary course of business. Except as otherwise set forth
in on Schedule A, HMA shall have no obligation hereunder to (i) provide
Foundation with any data, content or other information relating to HMA, its
Affiliates, or any other entities or businesses stored, maintained, generated or
produced by HMA or its Affiliates, or (ii) segregate any such data, content or
other information from the data, content or other information generated or
maintained by HMA. HMA shall have the exclusive right to select, employ, pay,
supervise, administer, direct and discharge any of the employees or other
Persons who will perform such Services.



--------------------------------------------------------------------------------

3. Standard of Performance. HMA or one or more of its Affiliates shall provide,
or cause to be provided, the Services in a manner consistent, in all material
respects, with the manner and level of care with which such Services were
provided to the Novant Managed Subsidiaries prior to the Closing and consistent,
in all material respects, with the manner and level of care with which such
Services are provided to hospitals owned by HMA or its Affiliates, unless
otherwise specified on Schedule A. Without limiting the foregoing, HMA shall
have no obligation hereunder to provide any improvements, upgrades, updates,
substitutions, modifications or enhancements to any of the Services, unless the
same are provided in the course of delivering the Services to HMA’s hospitals or
as expressly specified on Schedule A. Foundation acknowledges that HMA and its
Affiliates may be providing services similar to the Services provided hereunder
or services that involve the same resources as those used to provide the
Services to its hospitals and other business units, Affiliates and to other
third parties, and, accordingly, HMA and its Affiliates may, after reasonable
prior notice to Foundation (which shall be no less than forty-five (45) days),
modify the manner in which such Services are provided in connection with changes
to HMA’s hospitals and other business units in the ordinary course of HMA’s
business; provided, however, that no such modification shall materially diminish
or modify the Services. HMA shall provide Foundation with as much advance
written notice of any such changes or modifications as is practicable under the
circumstances.

4. Warranties and Covenants; Limitation of Liability; Indemnity.

(a) Other than the express warranties made by HMA in this Agreement, HMA makes
no representation or warranty, express or implied, with respect to the Services.
None of HMA, its Affiliates or any of their respective officers, directors,
managers, employees, agents, representatives, attorneys-in-fact, subcontractors
or contractors shall be liable for any action taken or omitted to be taken by it
or such Person under or in connection with this Agreement; provided, however,
that the immediately preceding limitation shall not apply to losses incurred by
Foundation arising out of the gross negligence, intentional misconduct or
material breach of this Agreement or the Services provided hereunder by HMA, its
Affiliates or any of their respective officers, directors, managers, employees,
agents, representatives, attorneys-in-fact, subcontractors or contractors in the
performance or nonperformance of the Services. None of HMA, its Affiliates or
any of their respective officers, directors, managers, employees, agents,
representatives, attorneys-in-fact, subcontractors or contractors shall be
liable for any action taken or omitted to be taken by, or the negligence, gross
negligence, intentional misconduct of, or material breach of this Agreement by,
any third party, unless such action or omission taken by gross negligence,
intentional misconduct or in material breach of this Agreement was at the
direction of, or approval by, HMA, its Affiliates or any of their respective
officers, directors, managers, employees, agents, representatives,
attorneys-in-fact, subcontractors or contractors.

(b) HMA represents and warrants to Foundation that, to its knowledge, the
provision of Services hereunder will not materially infringe upon,
misappropriate, or otherwise come into conflict with the Intellectual Property
rights of third parties. HMA or its Affiliates will, throughout the term of this
Agreement, own or have the unencumbered right to use, pursuant to a valid and
enforceable license, sublicense, agreement, or permission, all Intellectual
Property necessary to provide the Services hereunder.

 

2



--------------------------------------------------------------------------------

(c) HMA covenants that it and its Affiliates will adopt reasonable security
measures consistent with generally accepted industry standards to secure all
data of the Novant Managed Subsidiaries which comes into their possession in the
course of rendering the Services hereunder, and to prevent the loss or
corruption of said data.

(d) HMA covenants that the Services as provided to the Novant Managed
Subsidiaries hereunder shall be provided in a manner consistent with, and with
the a level of care consistent with, the manner in which the same Services are
provided to hospitals owned by HMA or its Affiliates.

(e) IN NO EVENT WILL HMA OR ANY OF ITS AFFILIATES BE LIABLE FOR LOSS OF GOODWILL
OR OTHER INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF THIS
AGREEMENT EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, EXCEPTING LOSS OF
REVENUE TO THE EXTENT SUCH LOSS OF REVENUE CONSTITUTES ACTUAL DAMAGES. THE
AGGREGATE LIABILITY OF HMA AND ANY OF ITS AFFILIATES FOR ALL CLAIMS ARISING OUT
OF THIS AGREEMENT SHALL NOT EXCEED THE SUM OF THE FEES PAID BY FOUNDATION TO HMA
HEREUNDER, EXCEPT FOR CLAIMS ARISING OUT OF BREACHES OF THE WARRANTIES AND
COVENANTS SET FORTH IN SECTIONS 4(B) OR 4(C) HEREOF, OR CLAIMS BASED ON GROSS
NEGLIGENCE OR INTENTIONAL MISCONDUCT.

(f) Foundation shall indemnify and hold HMA, its Affiliates or any of their
respective officers, directors, managers, employees, agents, representatives,
attorneys-in-fact, subcontractors and contractors harmless from and against any
and all Losses which HMA or any of its Affiliates may at any time suffer or
incur, or become subject to, as a result of or in connection with any
third-party claim or demand that arises out of this Agreement or the Services
provided hereunder, except those Losses incurred by HMA or any of its Affiliates
arising out of the gross negligence, intentional misconduct or material breach
of this Agreement or the Services provided hereunder by HMA, its Affiliates or
any of their respective officers, directors, managers, employees, agents,
representatives, attorneys-in fact, subcontractors or contractors.

5. Term and Termination.

(a) Term. Unless earlier terminated as provided herein, this Agreement shall be
effective as of the Effective Time, and shall continue until the earlier of the
day upon which HMA no longer provides the Services hereunder pursuant to
subsections (b) and (d) below or one (1) year from the Effective Time (the
“Original Term”).

(b) Extension. Foundation shall have the right to extend the term of this
Agreement for an additional period of one (1) year, with respect to those
Services noted on Schedule A which it specifies in its extension notice, by
giving written notice of extension to HMA no later than sixty (60) days prior to
the expiration of the Original Term. Provided,

 

3



--------------------------------------------------------------------------------

however, in the event Foundation gives a written notice of extension to HMA, HMA
shall have the right to renegotiate the compensation for the Services, and the
compensation for the Extended Term shall be as mutually agreed by the parties
hereto prior to HMA performing any Services during the extended term.

(c) Partial Termination. Foundation may terminate this Agreement with respect to
the provision by HMA of one or more of the Services by giving HMA at least
thirty (30) days prior written notice of termination. On the termination date
set forth in such written notice, HMA’s obligation to provide (or cause to be
provided) such Service will cease and Foundation shall have no further
obligation to pay for such Service (except for any charges which have accrued or
have been incurred or contracted for prior to such termination). Termination by
Foundation of this Agreement with respect to any Service shall not terminate
this Agreement with respect to any other Service.

(d) Other Termination. Notwithstanding Section 5(b), this Agreement may be
terminated partially or in its entirety at any time as follows: by the mutual
written agreement of the parties; or as to a specific Service, at the election
of a party (such election to be made in writing), in the event of a material
default by the other party of its obligations hereunder, which shall not have
been cured within twenty (20) days after receipt of written notice; or in the
event of a breach of a payment obligation which shall not have been cured within
thirty (30) days after receipt of written notice.

(e) Effect. No termination of this Agreement, in whole or in part, shall
discharge, affect or otherwise modify in any manner the rights and obligations
of the parties which have accrued or have been incurred prior to such
termination, including the obligation of one party to pay the other party any
and all amounts payable hereunder in respect of Services provided.

6. Service Fees. During the Original Term of this Agreement, for each Class A
Subsidiary at which HMA performs Services, Foundation shall pay HMA for the
Services (i) the sum of *** Dollars ($***) per each month occurring during the
Interim Period and (ii) the sum of *** Dollars ($***) per each month occurring
after the expiration of the Interim Period; plus reasonable travel costs
incurred by HMA in connection with rendering the Services. Additional fees, if
any, are reflected on Schedule A. HMA will submit invoices to Foundation on a
monthly basis (in arrears) with respect to all amounts payable by Foundation,
setting out the Services provided and the fees payable hereunder for providing
such Services. Foundation will pay the invoiced amounts to HMA within thirty
(30) days of the date of each invoice.

7. Compliance. HMA shall and shall cause its Affiliates providing Services to
comply with all applicable laws, rules, ordinances, codes and regulations of any
governmental entity or regulatory agency governing the Services to be provided
hereunder. Foundation and HMA shall comply with the provisions of the Business
Associate Addendum attached as Schedule B.

 

4



--------------------------------------------------------------------------------

8. Cooperation. Foundation will provide to HMA, at Foundation’s expense, all
reasonable assistance, documentation and information reasonably requested or
required by HMA to provide the Services hereunder.

9. Confidentiality. The parties agree and acknowledge that Section 5.2 of the
Restructuring Agreement shall be incorporated by reference as a part of this
Agreement.

10. Miscellaneous.

(a) Invalidity, Etc. If any provision of this Agreement or the application of
any such provision to any person(s) or circumstance(s) shall be held invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
such invalidity, illegality or unenforceability shall not affect any other
provision hereof, and the Agreement shall remain in full force and be
effectuated as if such illegal, invalid or unenforceable provision is not part
hereof; provided, however, that (i) if the deletion of any provision of this
Agreement frustrates an essential purpose(s) of the Agreement or material
right(s) of a party, then such party may terminate this Agreement without
further liability or obligation, and (ii) absent such frustration and to the
extent legally possible, the parties shall seek in good faith agree upon
alternate provisions or arrangements to achieve the same purposes as the
invalid, illegal or unenforceable provision.

(b) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which shall
constitute one and the same instrument.

(c) Notices. Any notice, demand or communication required, permitted or desired
to be given hereunder will be in writing and will be deemed effectively given
when personally delivered, when received by telegraphic or other electronic
means (including telecopy and telex) or overnight courier, or five days after
being deposited in the United States mail, with postage prepaid thereon, by
certified or registered mail, return receipt requested, addressed as follows:

If to Foundation:

Foundation Health Systems Corp.

2085 Frontis Plaza Boulevard

Winston-Salem, North Carolina 27103

Attention: President

Facsimile: 336-718-9860

with a copy to:

Novant Health, Inc.

2085 Frontis Plaza Boulevard

Winston-Salem, North Carolina 27103

Attention: Lawrence U. McGee, Senior Vice President and

General Counsel

Facsimile: 336-277-9440

 

5



--------------------------------------------------------------------------------

if to HMA:

Health Management Associates, Inc.

5811 Pelican Bay Boulevard, Suite 500

Naples, Florida 34108-2710

Attention: Gary D. Newsome, President and Chief Executive Officer

Facsimile: (239) 597-5794

with a copy to:

Health Management Associates, Inc.

5811 Pelican Bay Boulevard, Suite 500

Naples, Florida 34108-2710

Attention: Timothy R. Parry, Esq.

                 Senior Vice President and General Counsel

or to such other address, and to the attention of such other Person or officer
as any party may designate by notice given in like manner.

(d) Assignment. This Agreement shall be binding upon and inure to the benefit of
the successors of each of the parties hereto, but shall not be assignable by a
party without the prior written consent of the other party; provided, however,
that HMA may assign all or part of this Agreement or subcontract its obligations
hereunder to an Affiliate or Non-Affiliate. This Agreement is not intended to,
and shall not, create any rights in or confer any rights upon anyone other than
the parties hereto.

(e) Independent Contractor. Notwithstanding the provisions of any other
agreements between the parties, nothing contained in this Agreement shall be
deemed to make or constitute HMA or its Affiliates as an agent or representative
of Foundation or its Affiliates for any purpose whatsoever, it being understood
among the parties that in providing the Services hereunder, HMA is to act as an
independent contractor and is in no way authorized to make any contract,
agreement, warranty, or representation on behalf of Foundation or its
Affiliates, or to create any obligation, either express or implied on behalf of
Foundation or its Affiliates.

(f) Headings; Schedules. The headings for the sections and paragraphs in this
Agreement are for convenience and reference only and shall not limit in any way
or otherwise affect any of the terms or provisions hereof. The Schedules
attached to this Agreement are incorporated herein and are part of this
Agreement for all purposes.

(g) Entire Agreement. This Agreement, the Restructuring Agreement and the other
documents and instruments specifically provided for herein and therein
constitute the entire understanding among the parties with respect to the
subject matter hereof. This Agreement may not be changed, altered, modified or
amended except in writing signed by the parties.

 

6



--------------------------------------------------------------------------------

(h) No Waiver. The failure of a party to demand strict performance of the terms
hereof, or to exercise any right conferred herein shall not be construed as a
waiver or relinquishment of its right to assert or rely on any such term or
right in the future. Waiver by a party of any term, provision or condition of
this Agreement shall not be construed to be a waiver of any other term,
provision or condition nor shall such waiver be deemed to be a waiver of a
subsequent breach of the same term, provision or condition. Failure or delay by
a party to require performance of any provision of this Agreement will not
affect or impair such party’s right to require full performance with such
provision at any time thereafter.

(i) Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of North Carolina without regard to its
conflicts of laws rules.

(j) Force Majeure. Neither party will be liable for any costs or damages due to
nonperformance under this Agreement arising out of any cause not within the
reasonable control of such party and without its fault or negligence. Neither
party will be liable for any delay or failure in the performance of its
obligations under this Agreement that directly results from any failure of the
other party to perform its obligations as set forth in this Agreement

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

HEALTH MANAGEMENT ASSOCIATES, INC. By:     Name:   Timothy R. Parry Title:  
Senior Vice President FOUNDATION HEALTH SYSTEMS CORP. By:     Name:   Gregory J.
Beier Title:   President

[signature page to Transition Services Agreement]

 

8



--------------------------------------------------------------------------------

Schedule A

HMA or one of its Affiliates will provide information technology support
services for the following systems and/or processes:

 

  •  

Patient billing/account receivable, including all payer logs and adhoc reporting

 

  •  

Access to data and systems to be able to pull the following reports:

 

  •  

Billing errors/holds/waits (generally taken from the billing system such as SSI)

 

  •  

Daily cash report

 

  •  

Administrative operating summary report that will show a high level of revenue
and accounts receivable statistics

 

  •  

Aged Trial Balance

 

  •  

Denials report

 

  •  

Discharge Not Final Billed report

 

  •  

Passport insurance verification

 

  •  

Pharmacy system

 

  •  

Risk Master

 

  •  

Managed Care System

 

  •  

Electronic claims billing and electronic remittances

 

  •  

MetaHealth HIM coding and tracking system

 

  •  

Pathways material management

 

  •  

Vision productivity management

 

  •  

MDstaff Physician Credentialing

 

  •  

Payroll and Kronos (time and attendance)

 

  •  

Accounts Payable

 

  •  

Fixed asset accounting

 

  •  

AIM Radiology System

 

  •  

Promed Emergency Department System

 

  •  

General ledger/financial reporting

 

  •  

All HR back office functions

In connection with the performance of these services, certain outside costs
which are incurred by HMA will be billed to Novant. It is anticipated that these
costs will be as follows:

Patient Statements Patient statements are printed and mailed by a third party.
HMA will bill Novant for the actual cost for printing and mailing the
statements.



--------------------------------------------------------------------------------

Hospital Billing HMA does its own electronic billing (UB04) for its hospitals,
and will do so for the Novant Managed Subsidiaries. This includes Medicare,
Medicaid, and commercial for direct billing or using the Emdeon clearing house
claims. It also includes the electronic posting of Medicare, Medicaid and
commercial remittances. Said services are included in the fixed monthly fees.

HMA has established electronic billing for Medicare claims with Wisconsin
Physician Service Insurance Corporation (WPS). In the event that HMA is required
to establish a relationship with the Medicare carrier that Novant uses, there
will be a charge for set up and a possible delay with electronic billing do to
the time frame it takes to gain written approvals and complete validation
testing with the payer. Novant will be responsible for any costs and completing
all the necessary agreements and paper work required to allow HMA to be a
trading partner.

Passport Insurance Verification HMA has established an automated interface to
Passport for insurance verification. If Novant chooses HMA will continue this
interface and the per transaction cost will be billed to Novant.

AT&T Frame Relay AT&T Frame Relay Cost will be billed at actual cost based on
the monthly invoice with no markup. Note that HMA requires a 30 day cancellation
notice to terminate the telecommunication line with AT&T.

Payroll and Kronos Time Keeper All interfaces to Kronos and the HMA payroll
system are included in the fixed monthly fees. HMA contracts with ADP for check,
paystub and W-2 processing along with tax filings, and costs under said contract
will be billed to Novant with no markup.

Software Maintenance Novant will be responsible for paying maintenance fees for
the following software:

 

  1. McKesson Pharmacy (Included in monthly fee)

 

  2. Medstat JAHCO and CMS Reporting (to be negotiated with vendor)

 

  3. HealthNet CEU Nurse Training (to be negotiated with vendor)

 

  4. McKesson Clinical Reference System (to be negotiated with vendor)

 

  5. MetaHealth HIM Coding and Tracking System (Included in monthly fee)

 

  6. 3M Encoding (to be negotiated with vendor)

 

  7. Promed Emergency Department System (to be negotiated with vendor)

 

  8. AGFA PACS

 

  9. Softlab Systems (SCC) (paid by hospital quarterly to vendor)

 

  10. AIM Radiology (paid by hospital to vendor)

 

  11. McKesson Acudose System (Included in monthly fee)

 

  12. KRONOS and Vision (Included in monthly fee)

 

  13. McKesson Pathways Materials Management (Included in monthly fee)

Said costs will be passed on to Novant with no markup.



--------------------------------------------------------------------------------

All hardware is the responsibility of Novant to maintain while this agreement is
in force along with any software that was purchased by the hospital at the local
level.

To maintain these services, HMA will provide the AS400 hardware platform that is
used by its proprietary system. Upon the expiration or termination of the
Transition Services Agreement, Novant will return this hardware to HMA at
Novant’s expense. HMA will agree to leave the system in place for up to one year
from the date of purchase to allow Novant inquires to data. At the end of this
period Novant will assist HMA in returning this hardware to a location specified
by HMA. In addition, all data conversion request for systems including, but not
necessarily limited to payroll, patient accounts receivable, master patient
index, interfaces and routers will be billed at rate of $125 per hour.

HR Employee Benefits Services During the Interim Period, HMA or one of its
Affiliates will provide the administration of all employee benefit plans,
including all processes, services, and functions that HMA and/or its Affiliates
provided to the Novant Managed Facilities with respect to employee benefits
prior to the date hereof, together with those services that are required to
accommodate the provisions of Section 5.9 of the Restructuring Agreement that
apply to the “Interim Period.” Novant shall reimburse HMA and its Affiliates
their actual costs and expenses incurred by HMA or its Affiliates in the
preparation and filing of Form 5500 for the benefit plans. HMA will not bill
Novant for any administrative services that it outsources to third parties
during the Interim Period, if such services were performed directly by HMA or an
Affiliate immediately prior to the date hereof.

Supplies Purchase For a period of 120 days from the date hereof, HMA or its
Affiliate(s) will continue to provide the services, without markup, that it or
they provide for materials management to the Novant Managed Subsidiaries prior
to the date hereof to the extent permitted under HMA or its Affiliates supply
materials purchase agreements.

Management Services. For a period not to exceed 30 days from the date hereof,
HMA or its Affiliates will provide day-to-day operational management services at
Franklin Regional Medical Center to the extent reasonably requested by Novant.
Novant shall reimburse HMA and its Affiliates for all costs and expenses
incurred by HMA or its Affiliates that are related to the provision of such
management services, which shall include items such as salaries, employment
taxes and employee benefit costs, but not general overhead allocations. Nothing
contained in this Schedule A to the Transition Services Agreement shall limit
HMA’s or it Affiliates’ management prerogatives with respect to their respective
employees which provide such management services at Franklin Regional Medical
Center.

Certain Leased Equipment. During the Original Term, HMA will allow Novant to
continue to use any equipment that is located at Franklin Regional Medical
Center or Upstate Carolina Medical Center which is leased by HMA or one of its
Affiliates under a lease agreement that is not assigned to Novant or one of its
Affiliates at Closing; and Novant shall reimburse HMA for any costs and expenses
incurred by HMA in relation to such equipment. Upon expiration of the Original
Term, Novant shall have a right to elect, by providing written notice to HMA, to
continue to use the equipment made available by HMA to Novant under this
provision for a period of one (1) year from the expiration date of the Original
Term; provided that Novant continues to reimburse HMA for any costs and expenses
incurred by HMA in relation to such equipment. While such equipment is located
at Franklin Regional Medical Center or Upstate Carolina Medical Center, at
Novant’s request, HMA will use reasonable efforts to obtain the consent of the
lessor of such equipment to the assignment of the applicable lease schedule(s)
or agreement to Novant.



--------------------------------------------------------------------------------

SCHEDULE B

BUSINESS ASSOCIATE ADDENDUM

This Business Associate Addendum (the “Addendum”) is made as of the             
day of             , 2009 (the “Effective Date”), by and between Health
Management Associates, Inc., a Delaware corporation (“Business Associate”) and
Foundation Health Systems Corp., a North Carolina non-profit corporation which
is exempt from federal income taxation under Section 501(c)(3) of the Code
(“Covered Entity” and, together with the Business Associate, the “Parties”), to
comply with privacy standards adopted by the U.S. Department of Health and Human
Services as they may be amended from time to time, 45 C.F.R. parts 160 and 164
(the “Privacy Rule”) and security standards adopted by the U.S. Department of
Health and Human Services as they may be amended from time to time, 45 C.F.R.
parts 160 and 164 (the “Security Rule”) and any applicable state confidentiality
and breach notification laws.

RECITALS

WHEREAS, Business Associate provides certain information services to or on
behalf of Covered Entity;

WHEREAS, Covered Entity and Business Associate entered into that certain
Transition Services Agreement of even date herewith (the “Agreement”);

WHEREAS, in connection with these services, Covered Entity discloses to Business
Associate certain protected health information that is subject to protection
under the Privacy Rule; and

WHEREAS, the Privacy Rule requires that Covered Entity receive adequate
assurances that Business Associate will comply with certain obligations with
respect to the PHI received in the course of providing services to or on behalf
of Covered Entity.

NOW THEREFORE, in consideration of the mutual promises and covenants herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Parties agree as follows:

 

A. Definitions. Terms used herein, but not otherwise defined, shall have meaning
ascribed by the Privacy Rule and the Security Rule.

 

  1.

Designated Record Set. “Designated Record Set” shall mean a group of records
maintained by or for a Covered Entity that is: (i) the medical records and
billing records about Individuals maintained by or for a covered health care
provider; (ii) the enrollment, payment, claims adjudication, and case or medical
management record systems maintained by or for a health plan; or (iii) used, in
whole or in part, by or for the covered entity to make decisions about
Individuals. For purposes of this



--------------------------------------------------------------------------------

 

definition, the term “record” means any item, collection, or grouping of
information that includes protected health information and is maintained,
collected, used, or disseminated by or for a covered entity.

 

  2. HIPAA Rules. The Privacy Rule and the Security Rule are referred to
collectively herein as “HIPAA Rules.”

 

  3. Individual. “Individual” shall mean the person who is the subject of the
protected health information.

 

  4. Protected Health Information. “Protected Health Information” or “PHI” shall
mean individually identifiable health information that is transmitted or
maintained in any form or medium.

 

  5. Required by Law. “Required by Law” shall mean a mandate contained in law
that compels a use or disclosure of PHI.

 

  6. Secretary. “Secretary” shall mean the Secretary of the Department of Health
and Human Services or his or her Designee.

 

B. Purposes for which PHI May Be Disclosed to Business Associate. In connection
with the services provided by Business Associate to or on behalf of Covered
Entity described in this Addendum, Covered Entity may disclose PHI to Business
Associate for the purposes of enabling Business Associate to perform its
obligations under the Agreement.

 

C. Obligations of Covered Entity. If deemed applicable by Covered Entity,
Covered Entity shall:

 

  1. provide Business Associate a copy of its Notice of Privacy Practices
(“Notice”) produced by Covered Entity in accordance with 45 C.F.R. 164.520 as
well as any changes to such Notice;

 

  2. provide Business Associate with any changes in, or revocation of,
authorizations by Individuals relating to the use and/or disclosure of PHI, if
such changes affect Business Associate’s permitted or required uses and/or
disclosures;

 

  3. notify Business Associate of any restriction to the use and/or disclosure
of PHI to which Covered Entity has agreed in accordance with 45 C.F.R. 164.522;

 

  4. notify Business Associate of any amendment to PHI to which Covered Entity
has agreed that affects a Designated Record Set maintained by Business
Associate; and

 

  5. If Business Associate maintains a Designated Record Set, provide Business
Associate with a copy of its policies and procedures related to an Individual’s
right to: access PHI; request an amendment to PHI; request confidential
communications of PHI; or request an accounting of disclosures of PHI.

 

1



--------------------------------------------------------------------------------

D. Obligations of Business Associate. Business Associate agrees to comply with
applicable federal and state confidentiality and security laws, specifically the
provisions of the HIPAA Rules applicable to business associates, including:

 

  1. Use and Disclosure of PHI. Except as otherwise permitted by this Addendum
or applicable law, Business Associate shall not use or disclose PHI except as
necessary to provide the services that are contemplated under the Agreement to
or on behalf of Covered Entity, and shall not use or disclose PHI that would
violate the HIPAA Rules if used or disclosed by Covered Entity. Provided,
however, Business Associate may use and disclose PHI as necessary for the proper
management and administration of Business Associate, or to carry out its legal
responsibilities. Business Associate shall in such cases:

 

  (a) provide information to members of its workforce using or disclosing PHI
regarding the confidentiality requirements of the Privacy Rule and this
Addendum;

 

  (b) obtain reasonable assurances from the person or entity to whom the PHI is
disclosed that: (a) the PHI will be held confidential and further used and
disclosed only as Required by Law or for the purpose for which it was disclosed
to the person or entity; and (b) the person or entity will notify Business
Associate of any instances of which it is aware in which confidentiality of the
PHI has been breached; and

 

  (c) agree to notify the designated Privacy Officer of Covered Entity of any
instances of which it is aware in which the PHI is used or disclosed for a
purpose that is not otherwise provided for in this Addendum or for a purpose not
expressly permitted by the HIPAA Rules.

 

  2. Data Aggregation. In the event that Business Associate works for more than
one Covered Entity, Business Associate is permitted to use and disclose PHI for
data aggregation purposes, however, only in order to analyze data for permitted
health care operations, and only to the extent that such use is permitted under
the Privacy Rule.

 

2



--------------------------------------------------------------------------------

  3. De-identified Information. Business Associate may use and disclose
de-identified health information if (i) the use is disclosed to Covered Entity
and permitted by Covered Entity in its sole discretion and (ii) the
de-identification is in compliance with 45 C.F.R. §164.502(d), and the
de-identified health information meets the standard and implementation
specifications for de-identification under 45 C.F.R. §164.514(a) and (b).

 

  4. Safeguards. Business Associate shall maintain appropriate safeguards to
ensure that PHI is not used or disclosed other than as provided by this Addendum
or as required by Law. Business Associate shall implement administrative,
physical and technical safeguards that reasonably and appropriately protect the
confidentiality, integrity, and availability of any electronic PHI it creates,
receives, maintains, or transmits on behalf of Covered Entity.

 

  5. Minimum Necessary. Business Associate shall use reasonable efforts to
ensure that all uses and disclosures of PHI are subject to the principle of
“minimum necessary use and disclosure,” i.e., that only PHI that is the minimum
necessary to accomplish the intended purpose of the use, disclosure, or request
is used or disclosed.

 

  6. Disclosure to Agents and Subcontractors. If Business Associate discloses
PHI received from Covered Entity, or created or received by Business Associate
on behalf of Covered Entity, to agents, including a subcontractor, Business
Associate shall require the agent or subcontractor to agree to the same
restrictions and conditions as apply to Business Associate under this Addendum.
Business Associate shall ensure that any agent, including a subcontractor,
agrees to implement reasonable and appropriate safeguards to protect the
confidentiality, integrity, and availability of the electronic PHI that it
creates, receives, maintains, or transmits on behalf of the Covered Entity.
Business Associate shall be liable to Covered Entity for any acts, failures or
omissions of the agent or subcontractor in providing the services as if they
were Business Associate’s own acts, failures or omissions, to the extent
permitted by law. Business Associate further expressly warrants that its agents
or subcontractors will be specifically advised of, and will comply in all
respects with, the terms of this Addendum.

 

  7. Individual Rights Regarding Designated Record Sets. If Business Associate
maintains a Designated Record Set on behalf of Covered Entity Business Associate
agrees as follows:

 

  (a)

Individual Right to Copy or Inspection. Business Associate agrees that if it
maintains a Designated Record Set for Covered Entity that is not maintained by
Covered Entity, it will permit an Individual to inspect or copy PHI about the
Individual in that set as directed by Covered Entity to meet the requirements of
45 C.F.R. § 164.524.

 

3



--------------------------------------------------------------------------------

 

Under the Privacy Rule, Covered Entity is required to take action on such
requests as soon as possible, but not later than 30 days following receipt of
the request. Business Associate will meet the applicable deadline set forth
under the Privacy Rule or other applicable state law legal requirement. The
information shall be provided in the form or format requested if it is readily
producible in such form or format; or in summary, if the Individual has agreed
in advance to accept the information in summary form. A reasonable, cost-based
fee for copying health information may be charged, in accordance with all
applicable federal and state legal requirements. If Covered Entity maintains the
requested records, Covered Entity, rather than Business Associate shall permit
access according to its policies and procedures implementing the Privacy Rule.

 

  (b) Individual Right to Amendment. Business Associate agrees, if it maintains
PHI in a Designated Record Set, to make amendments to PHI at the request and
direction of Covered Entity pursuant to 45 C.F.R. 164.526. If Business Associate
maintains a record in a Designated Record Set that is not also maintained by
Covered Entity, Business Associate agrees that it will accommodate an
Individual’s request to amend PHI only in conjunction with a determination by
Covered Entity that the amendment is appropriate according to 45 C.F.R. §
164.526.

 

  (c) Accounting of Disclosures. Business Associate agrees to maintain
documentation of the information required to provide an accounting of
disclosures of PHI in accordance with 45 C.F.R. § 164.528, and to make this
information available to Covered Entity upon Covered Entity’s request, in order
to allow Covered Entity to respond to an Individual’s request for accounting of
disclosures. Under the Privacy Rule, Covered Entity is required to take action
on such requests as soon as possible but not later than 60 days following
receipt of the request. Business Associate will meet the applicable deadline set
forth under the Privacy Rule or other applicable state law legal requirement.
Such accounting must be provided without cost to the individual or Covered
Entity if it is the first accounting requested by an individual within any 12
month period; however, a reasonable, cost-based fee may be charged for
subsequent accountings if Business Associate informs the individual in advance
of the fee and is afforded an opportunity to withdraw or modify the request.
Such accounting is limited to disclosures that were made in the six (6) years
prior to the request (not including disclosures prior to the compliance date of
the Privacy Rule) and shall be provided for as long as Business Associate
maintains the PHI.

 

4



--------------------------------------------------------------------------------

  8. Internal Practices, Policies and Procedures. Except as otherwise specified
herein, Business Associate shall make available its internal practices, policies
and procedures relating to the use and disclosure of PHI, received from or on
behalf of Covered Entity to the Secretary or his or her agents for the purpose
of determining Covered Entity’s compliance with the HIPAA Rules, or any other
health oversight agency, or to Covered Entity. Records requested that are not
protected by an applicable legal privilege will be made available in the time
and manner specified by Covered Entity or the Secretary.

 

  9. Notice of Privacy Practices. Business Associate shall abide by the
limitations of Covered Entity’s Notice of which it has knowledge. Any use or
disclosure permitted by this Addendum may be amended by changes to Covered
Entity’s Notice; provided, however, that the amended Notice shall not affect
permitted uses and disclosures on which Business Associate relied prior to
receiving notice of such amended Notice.

 

  10. Withdrawal of Authorization. If the use or disclosure of PHI in this
Addendum is based upon an Individual’s specific authorization for the use or
disclosure of his or her PHI, and the Individual revokes such authorization, the
effective date of such authorization has expired, or such authorization is found
to be defective in any manner that renders it invalid, Business Associate shall,
if it has notice of such revocation, expiration, or invalidity, cease the use
and disclosure of the Individual’s PHI except to the extent it has relied on
such use or disclosure, or if an exception under the Privacy Rule expressly
applies.

 

  11. Knowledge of HIPAA Rules. Business Associate agrees to review and
understand the HIPAA Rules as it applies to Business Associate, and to comply
with the applicable requirements of the HIPAA Rules, as well as any applicable
amendments.

 

  12. Security Rule. With regard to PHI which is Electronic PHI (as defined in
the Security Rule), Business Associate shall: (i) implement administrative,
physical and technical safeguards that reasonably and appropriately protect the
confidentiality, integrity and availability of Electronic PHI that Business
Associate creates, receives, maintains, or transmits on behalf of Covered
Entity; (ii) ensure that any agent, including a subcontractor, to whom Business
Associate provides such information agrees to implement reasonable and
appropriate safeguards to protect it; (iii) report to Covered Entity any
Security Incident (as defined in the Security Rule) of which Business Associate
becomes aware. Business Associate’s obligations under this Section are in
addition to its obligations under Section D.4. of this Addendum.

 

5



--------------------------------------------------------------------------------

E. Term and Termination.

 

  1. Term. This Addendum shall be effective as of the Effective Date and shall
be terminated when all PHI provided to Business Associate by Covered Entity, or
created or received by Business Associate on behalf of Covered Entity, is
destroyed or returned to Covered Entity.

 

  2. Termination for Breach. If Business Associate breaches any provision in
this Addendum, Covered Entity may, at its option, access and audit the records
of Business Associate related to its use and disclosure of PHI, require Business
Associate to submit to monitoring and reporting, and such other conditions as
Covered Entity may determine is necessary to ensure compliance with this
Addendum, or Covered Entity may terminate this Addendum and the Agreement on a
date specified by Covered Entity.

 

  3. Effect of Termination. Upon termination of this Addendum for any reason,
Business Associate agrees to return or destroy all PHI received from Covered
Entity, or created or received by Business Associate on behalf of Covered
Entity, maintained by Business Associate in any form. If Business Associate
determines that the return or destruction of PHI is not feasible, Business
Associate shall inform Covered Entity in writing of the reason thereof, and
shall agree to extend the protections of this Addendum to such PHI and limit
further uses and disclosures of the PHI to those purposes that make the return
or destruction of the PHI not feasible for so long as Business Associate retains
the PHI.

 

  4. Reporting. Covered Entity has the right to report the Business Associate to
the Secretary if termination of the Agreement and this Addendum is not feasible.

 

F. Miscellaneous.

 

  1. Indemnification. To the extent permitted by law, Business Associate agrees
to indemnify and hold harmless Covered Entity from and against all claims,
demands, liabilities, judgments or causes of action of any nature for any
relief, elements of recovery or damages recognized by law (including, without
limitation, attorney’s fees, defense costs, and equitable relief), for any
damage or loss incurred by Covered Entity arising out of, resulting from, or
attributable to any acts or omissions or other conduct of Business Associate or
its agents in connection with the performance of Business Associate’s or its
agents’ duties under this Addendum. This indemnity shall apply even if Covered
Entity is alleged to be solely or jointly negligent or otherwise solely or
jointly at fault; provided, however, that a trier of fact finds Covered Entity
not to be solely or jointly negligent or otherwise solely or jointly at fault.
This indemnity shall not be construed to limit Covered Entity’s rights, if any,
to common law indemnity.

 

6



--------------------------------------------------------------------------------

Covered Entity shall have the option, at its sole discretion, to employ
attorneys selected by it to defend any such action, the costs and expenses of
which shall be the responsibility of Business Associate. Covered Entity shall
provide Business Associate with timely notice of the existence of such
proceedings and such information, documents and other cooperation as reasonably
necessary to assist Business Associate in establishing a defense to such action.

These indemnities shall survive termination of this Addendum, and Covered Entity
reserves the right, at its option and expense, to participate in the defense of
any suit or proceeding through counsel of its own choosing.

 

  2. Mitigation. If Business Associate violates this Addendum or either of the
HIPAA Rules, Business Associate agrees to mitigate any damage caused by such
breach.

 

  3. Rights of Proprietary Information. Covered Entity retains any and all
rights to the proprietary information, confidential information, and PHI it
releases to Business Associate.

 

  4. Survival. The respective rights and obligations of Business Associate under
Section E.3 of this Addendum shall survive the termination of this Addendum.

 

  5. Notices. Any notices pertaining to this Addendum shall be given in writing
and shall be deemed duly given when personally delivered to a Party or a Party’s
authorized representative as listed below or sent by means of a reputable
overnight carrier, or sent by means of certified mail, return receipt requested,
postage prepaid. A notice sent by certified mail shall be deemed given on the
date of receipt or refusal of receipt. All notices shall be addressed to the
appropriate Party as follows:

If to Covered Entity:

Foundation Health Systems Corp.

2085 Frontis Plaza Boulevard

Winston-Salem, North Carolina 27103

Attention: President

Facsimile: 336-718-9860

with a copy to:

Novant Health, Inc.

2085 Frontis Plaza Boulevard

Winston-Salem, North Carolina 27103

Attention: Lawrence U. McGee, Senior Vice President and

General Counsel

Facsimile: 336-277-9440

 

7



--------------------------------------------------------------------------------

if to Business Associate:

Health Management Associates, Inc.

5811 Pelican Bay Boulevard, Suite 500

Naples, Florida 34108-2710

Attention: Gary D. Newsome, President and Chief Executive Officer

Facsimile: (239) 597-5794

with a copy to:

Health Management Associates, Inc.

5811 Pelican Bay Boulevard, Suite 500

Naples, Florida 34108-2710

Attention: Timothy R. Parry, Esq.

                  Senior Vice President and General Counsel

 

  6. Amendments. This Addendum may not be changed or modified in any manner
except by an instrument in writing signed by a duly authorized officer of each
of the Parties hereto. The Parties, however, agree to amend this Addendum from
time to time as necessary, in order to allow Covered Entity’s to comply with the
requirements of the HIPAA Rules and state confidentiality and breach
notification laws.

 

  7. Choice of Law. This Addendum and the rights and the obligations of the
Parties hereunder shall be governed by and construed under the laws of the State
of North Carolina, without regard to applicable conflict of laws principles.

 

  8. Assignment of Rights and Delegation of Duties. This Addendum is binding
upon and inures to the benefit of the Parties hereto and their respective
successors and permitted assigns. However, neither Party may assign any of its
rights or delegate any of its obligations under this Addendum without the prior
written consent of the other Party, which consent shall not be unreasonably
withheld or delayed. Notwithstanding any provisions to the contrary, however,
Covered Entity retains the right to assign or delegate any of its rights or
obligations hereunder to any of its wholly owned subsidiaries, affiliates or
successor companies. Assignments made in violation of this provision are null
and void.

 

  9. Nature of Addendum. Nothing in this Addendum shall be construed to create
(i) a partnership, joint venture or other joint business relationship between
the Parties or any of their affiliates, (ii) any fiduciary duty owed by one
Party to another Party or any of its affiliates, or (iii) a relationship of
employer and employee between the Parties.

 

8



--------------------------------------------------------------------------------

  10. No Waiver. Failure or delay on the part of either Party to exercise any
right, power, privilege or remedy hereunder shall not constitute a waiver
thereof. No provision of this Addendum may be waived by either Party except by a
writing signed by an authorized representative of the Party making the waiver.

 

  11. Equitable Relief. Any disclosure or misappropriation of PHI by Business
Associate in violation of this Addendum will cause Covered Entity irreparable
harm, the amount of which may be difficult to ascertain. Business Associate
therefore agrees that Covered Entity shall have the right to apply to a court of
competent jurisdiction for specific performance and/or an order restraining and
enjoining Business Associate from any such further disclosure or breach and for
such other relief as Covered Entity shall deem appropriate. Such rights are in
addition to any other remedies available to Covered Entity at law or in equity.
Business Associate expressly waives the defense that a remedy in damages will be
adequate, and further waives any requirement in an action for specific
performance or injunction for the posting of a bond by Covered Entity.

 

  12. Severability. The provisions of this Addendum shall be severable, and if
any provision of this Addendum shall be held or declared to be illegal, invalid
or unenforceable, the remainder of this Addendum shall continue in full force
and effect as though such illegal, invalid or unenforceable provision had not
been contained herein.

 

  13. No Third Party Beneficiaries. Nothing in this Addendum shall be considered
or construed as conferring any right or benefit on a person not party to this
Addendum nor imposing any obligations on either Party hereto to persons not a
party to this Addendum.

 

  14. Headings. The descriptive headings of the articles, sections, subsections,
exhibits and schedules of this Addendum are inserted for convenience only, do
not constitute a part of this Addendum and shall not affect in any way the
meaning or interpretation of this Addendum.

 

  15. Entire Addendum. This Addendum, together with all exhibits, riders and
amendments, if applicable, which are fully completed and signed by authorized
persons on behalf of both Parties from time to time while this Addendum is in
effect, constitutes the entire Addendum between the Parties hereto with respect
to the subject matter hereof and supersedes all previous written or oral
understandings, addendums, negotiations, commitments, and any other writing and
communication by or between the Parties with respect to the subject matter
hereof. In the event of any inconsistencies between any provisions of this
Addendum in any provisions of the exhibits, riders, or amendments, the
provisions of this Addendum shall control.

 

9



--------------------------------------------------------------------------------

  16. Interpretation. Any ambiguity in this Addendum shall be resolved in favor
of a meaning that permits Covered Entity to comply with the HIPAA Rules and any
applicable state confidentiality laws. The provisions of this Addendum shall
prevail over the provisions of any other Addendum that exists between the
Parties that may conflict with, or appear inconsistent with, any provision of
this Addendum or the HIPAA Rules.

 

  17. Regulatory References. A citation in this Addendum to the Code of Federal
Regulations shall mean the cited section as that section may be amended from
time to time.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Covered Entity and Business Associate have caused this
Addendum to be signed and delivered by their duly authorized representatives as
of the date first above written.

 

BUSINESS ASSOCIATE:     HEALTH MANAGEMENT ASSOCIATES, INC.       By:          
Title:     COVERED ENTITY:     FOUNDATION HEALTH SYSTEMS CORP.       By:        
  Title:    

 

11



--------------------------------------------------------------------------------

Schedule 1.1

Intercompany Balances or Accounts

None



--------------------------------------------------------------------------------

Schedule 2.4

Management Compensation

Franklin Regional Medical Center

None

Upstate Carolina Medical Center

 

Position

  

Name

  

Pro-rated bonus

Chief Executive Officer    Joseph D. Howell    $135,000 and $350,000 for stock
options or other equity based compensation Chief Nursing Officer    Courtney
Kaylor    $38,000 Assistant Administrator    Austin Brown    $23,400

[These totals are based on performance through August 31, 2009.

To be updated adjusted subsequent to Closing.]



--------------------------------------------------------------------------------

Schedule 5.1(a)

Mobile Services

*** SCHEDULE OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

 

 



--------------------------------------------------------------------------------

Schedule 5.7 (a)

Novant Physicians

*** SCHEDULE OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

 

 



--------------------------------------------------------------------------------

Schedule 7.4 (a)

Subsidiary Financial Statements

*** SCHEDULE OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

 

 



--------------------------------------------------------------------------------

Schedule 7.4 (c)

Accounts Receivable

*** TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

 

     Louisburg    Gaffney

Estimated Gross Receivables

   $ ***    $ ***

Estimated reserve for contractuals

     ***      ***

Estimated allowance for bad debts

     ***      ***              

Estimate Accounts Receivable

   $ ***    $ ***              



--------------------------------------------------------------------------------

Schedule 7.4 (d)(i)

April 30, 2009 Balance Sheet of Novant Managed Subsidiaries

*** SCHEDULE OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

 

 



--------------------------------------------------------------------------------

Schedule 7.4 (d)(ii)

Events Occurring Between April 30, 2009 and July 31, 2009

During the period April 30, 2009 to July 31, 2009, the accounting for a lease
for a medical office building entered into on March 1, 2009 between Upstate
Carolina Medical Center and a third party was finalized and the lease was
recorded as a capital lease on the balance sheet of Upstate Carolina Medical
Center which served to reduce Working Capital by approximately $300,000 as of
July 31, 2009.



--------------------------------------------------------------------------------

Schedule 7.5

Permitted Encumbrances

See attached Lien Searches



--------------------------------------------------------------------------------

LOGO [g56670ex10-1exg_pg011a.jpg]   

4400 Easton Commons Way

Suite 125

Columbus, OH 43219

  

800 713 0703 tel

800 914 4240 fax

www.ctlegalsolutions.com

September 3, 2009

Elizabeth Stehler

Harter, Secrest & Emery LLP

1600 Bausch & Lomb Place

Rochester NY 14604-2711

 

Re:   Order #: 7642191 SO   Customer Reference 1:    17033      Customer
Reference 2:    200   

Dear Elizabeth Stehler:

Pursuant to your request, please see the attached final status report for
detailed information regarding the above referenced order.

Your request is now complete. If you have any questions, please do not hesitate
to call.

We appreciate this opportunity to be of service.

 

Sincerely, LOGO [g56670ex10-1exg_pg011b.jpg] Nancy D Wiford Sr. Customer
Specialist Nancy.Wiford@wolterskluwer.com

Enclosure (s)



--------------------------------------------------------------------------------

LOGO [g56670ex10-1exg_pg012a.jpg]   

4400 Easton Commons Way

Suite 125

Columbus, OH 43219

  

800 713 0703 tel

800 914 4240 fax

www.ctlegalsolutions.com

September 2, 2009

Elizabeth Stehler

Harter, Secrest & Emery LLP

1600 Bausch & Lomb Place

Rochester NY 14604-2711

 

Re:   Order #: 7642191 SO   Customer Reference 1:    17033      Customer
Reference 2:    200   

Dear Elizabeth Stehler:

Pursuant to your request, please see the attached status report for detailed
information regarding the above referenced order.

The remaining items will follow upon receipt. If you have any questions, please
do not hesitate to call.

We appreciate this opportunity to be of service.

 

Sincerely, LOGO [g56670ex10-1exg_pg012b.jpg] Nancy D Wiford Sr. Customer
Specialist Nancy.Wiford@wolterskluwer.com

Enclosure (s)

 



--------------------------------------------------------------------------------

Columbus UCC Team 3   Phone:   (800) 713-0703 C T Corporation System   Fax:  
(800) 914-4240 4400 Easton Commons Way   Email:   Nancy.Wiford@wolterskluwer.com
Suite 125     Columbus OH 43219    

 

STATUS REPORT Elizabeth Stehler    Order #:    7642191 SO    CT Contact:   
Nancy D Wiford Harter, Secrest & Emery LLP    Customer Reference 1:    17033   
Team:    Columbus UCC Team 3 1600 Bausch & Lomb Place    Customer Reference 2:
   200    Date:    September 2, 2009 Rochester NY 14604-2711            

 

Entity/Debtor
Name    Order Type    Jurisdiction          Comments    File/Document
Issue Date    File Number    Date Sent To
Customer

Gaffney H.M.A., Inc.

   State Lien Search    South Carolina       STATUS:    Results Shipped         
09/02/09                COPIES PENDING   

Gaffney H.M.A., LLC

   State Lien Search    South Carolina       STATUS:    Results Shipped         
09/02/09

Louisburg H.M.A., Inc

   State Lien Search    North Carolina       STATUS:    Results Shipped         
09/02/09

Louisburg H.M.A., LLC

   State Lien Search    North Carolina       STATUS:    Results Shipped         
09/02/09

Mooresville Hospital Mangement Associates, Inc.

   State Lien Search    North Carolina       STATUS:    Results Shipped         
09/02/09

Mooresville Hospital Mangement Associates, LLC

   State Lien Search    North Carolina       STATUS:    Results Shipped         
09/02/09

 

   Page 1 of 1



--------------------------------------------------------------------------------

Columbus UCC Team 3   Phone:   (800) 713-0703 C T Corporation System   Fax:  
(800) 914-4240 4400 Easton Commons Way   Email:   Nancy.Wiford@wolterskluwer.com
Suite 125     Columbus OH 43219    

 

STATUS REPORT Elizabeth Stehler    Order #:    7642191 SO    CT Contact:   
Nancy D Wiford Harter, Secrest & Emery LLP    Customer Reference 1:    17033   
Team:    Columbus UCC Team 3 1600 Bausch & Lomb Place    Customer Reference 2:
   200    Date:    September 3, 2009 Rochester NY 14604-2711            

 

Entity/Debtor
Name    Order Type    Jurisdiction          Comments    File/Document
Issue Date    File Number    Date Sent to
Customer

Gaffney H.M.A., Inc.

   State Lien Search    South Carolina       STATUS:    Invoiced         
09/02/09                COPIES ATTACHED   

Gaffney H.M.A., LLC

   State Lien Search    South Carolina       STATUS:    Invoiced         
09/02/09

Louisburg H.M.A., Inc.

   State Lien Search    North Carolina       STATUS:    Invoiced         
09/02/09

Louisburg H.M.A., LLC

   State Lien Search    North Carolina       STATUS:    Invoiced         
09/02/09

Mooresville Hospital Mangement Associates, Inc.

   State Lien Search    North Carolina       STATUS:    Invoiced         
09/02/09

Mooresville Hospital Mangement Associates, LLC

   State Lien Search    North Carolina       STATUS:    Invoiced         
09/02/09

 

   Page 1 of 1



--------------------------------------------------------------------------------

CT CORPORATION SYSTEM   Document Listing   Date: 09/02/09

 

 

 

Customer:    Elizabeth Stehler    Subject:    Gaffney H.M.A., Inc.    Harter,
Secrest & Emery LLP          1600 Bausch & Lomb Place          Rochester, NY
14604-2711      

 

CT Order#:    7642191 SO    Customer Reference #1:    17033       Customer
Reference #2:    200

 

Jurisdiction:    South Carolina           File Date    File No.    Type   
Additional Information PRESENTLY ON RECORD 03/01/07    070301-1242107    UCC-1
   Bank of America, N.A. 04/02/08    **080402-1209416    TERM    Bank of
America, N.A.

 

CT CORPORATION SYSTEM

Columbus UCC Service Center

4400 Easton Commons Way

Suite 125

Columbus, OH 43219

Phone: (800) 621-3216

Fax: (800) 914-4240

   This report contains information compiled from sources which CT Corporation
System considers reliable, but does not control. Information provided is
non-certified unless otherwise indicated. CT in no way undertakes or assumes any
part of the customer’s business, legal or similar risks, and does not guarantee
the accuracy, completion, or timeliness of the information provided, and shall
not be liable for any losses or injuries whatever resulting from any contingency
beyond its control, or from negligence, regardless of the cause, the
categorization of filings is provided for the convenience of the customer and is
not to be construed as a legal opinion concerning the status of the filings.   
           

 

Signed

  

 

LOGO [g56670exg-pg015.jpg]



--------------------------------------------------------------------------------

CT CORPORATION SYSTEM   Search Report   Date: 09/03/09

 

 

 

Customer:    Elizabeth Stehler    Subject:    Gaffney H.M.A., Inc.    Harter,
Secrest & Emery LLP          1600 Bausch & Lomb Place          Rochester, NY
14604-2711      

 

CT Order#:    7642191 SO    Customer Reference #1:    17033      
Customer Reference #2:    200

 

Jurisdiction:    South Carolina    Search Type:    UCC Liens -
Secretary of State          Searched:    5 Years    Searched Through:   
08/20/09       Synopsis:    Original Financing Statement(s) : 1         
Termination(s) : 1          See listing for additional information Copies : 2   
      **Note: Copies are attached. See original report for all other copes.

 

CT CORPORATION SYSTEM

Columbus UCC Service Center

4400 Easton Commons Way

Suite 125

Columbus, OH 43219

Phone: (800) 621-3216

Fax: (800) 914-4240

   This report contains information compiled from sources which CT Corporation
System considers reliable, but does not control. Information provided is
non-certified unless otherwise indicated. CT in no way undertakes or assumes any
part of the customer’s business, legal or similar risks, and does not guarantee
the accuracy, completion, or timeliness of the information provided, and shall
not be liable for any losses or injuries whatever resulting from any contingency
beyond its control, or from negligence, regardless of the cause, the
categorization of filings is provided for the convenience of the customer and is
not to be construed as a legal opinion concerning the status of the filings.   

 

Signed

  

 

LOGO [g56670exg-pg015.jpg]



--------------------------------------------------------------------------------

CT CORPORATION SYSTEM   Document Listing   Date: 09/03/09

 

 

 

Customer:    Elizabeth Stehler    Subject:   

Gaffney H.M.A., Inc.

   Harter, Secrest & Emery LLP          1600 Bausch & Lomb Place         
Rochester, NY 14604-2711      

 

 

CT Order#:    7642191 SO       Customer Reference #1:    17033          Customer
Reference #2:    200

 

Jurisdiction:    South Carolina           File Date    File No.    Type   
Additional Information

 

PRESENTLY ON RECORD

03/01/07    070301-1242107    UCC-1    Bank of America, N.A. 04/02/08   
**080402-1209416    TERM    Bank of America, N.A.

 

CT CORPORATION SYSTEM

Columbus UCC Service Center

4400 Easton Commons Way

Suite 125

Columbus, OH 43219

Phone: (800) 621-3216

Fax: (800) 914-4240

      

This report contains information compiled from sources which CT Corporation
System consider reliable, but does not control. Information provided is
non-certified unless otherwise indicated. CT in no way undertakes and assumes
any part of the customer’s business, legal or similar risks, and does not
guarantee the accuracy, completion, or timeless of the information provided, and
shall not be liable for any losses or injuries whatever resulting from any
contingency beyond its control, or from negligence, regardless of the cause, the
categorization of filings is provided for the convenience of the customer and is
not to be construed as a legal opinion concerning the status of the filings.

 

     Signed   

LOGO [g56670ex10-1exg_pg017.jpg]



--------------------------------------------------------------------------------

CT CORPORATION SYSTEM   Search Report           Date: 09/02/09

 

 

 

Customer:    Elizabeth Stehler    Subject:    Gaffney H.M.A., Inc.    Harter,
Secrest & Emery LLP         

1600 Bausch & Lomb Place

Rochester, NY 14604-2711

     

 

CT Order#:    7642191 SO         Customer Reference #1:    17033         
Customer Reference #2:    200

 

Jurisdiction:    South Carolina    Search Type:    UCC Liens -    Secretary of
State       Searched:    5 Years    Searched Through:    08/20/09      
Synopsis:    Original Financing Statement(s): 1          Termination(s): 1      
   See listing for additional information Copies: 1          **Note: Copies are
on order and will be forwarded upon receipt

 

CT CORPORATION SYSTEM

Columbus UCC Service Center

4400 Easton Commons Way

Suite 125

Columbus, OH 43219

Phone: (800) 621-3216

Fax: (800) 914-4240

  

This report contains information complied from sources which CT Corporation
System considers reliable, but does not control. Information provided is
non-certified unless otherwise indicated. CT in no way undertakes or assumes any
part of the customer’s business, legal or similar risks, and does not guarantee
the accuracy, completion, or timeliness of the information provided, and shall
not be liable for any losses or injuries whatever resulting from any contingency
beyond its control, or from negligence, regardless of the cause, the
categorization of filings is provided for the convenience of the customer and is
not be construed as a legal opinion concerning the status of the filings.

 

   Signed   

LOGO [g56670ex10_1exgpg18.jpg]



--------------------------------------------------------------------------------

LOGO [g56670ex10_1exgpg19a.jpg]      UCC FINANCING STATEMENT      FOLLOW
INSTRUCTIONS (front and back) CAREFULLY     

A. NAME & PHONE OF CONTACT AT FILER [optional]

 

      

B. SEND ACKNOWLEDGMENT TO: (Name and Address)

 

                                  Corporation Service Company               

1133 Avenue of the Americas

Suite 3100

New York, NY 10036

                                                                     
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

1. DEBTOR’S EXACT FULL LEGAL NAME insert only one debtor name (1a or 1b) - do
not abbreviate or combine names   1a. ORGANIZATION’S NAME

 

 

OR

 

 

Gaffney H.M.A., Inc.

  1b. INDIVIDUAL’S LAST NAME   FIRST NAME   MIDDLE NAME   SUFFIX        

1c. MAILING ADDRESS

 

  CITY   STATE   POSTAL CODE   COUNTRY 1530 N. Limestone Street   Gaffney   SC  
29340   USA 1d. SEE INSTRUCTIONS   ADD’L INFO RE
ORGANIZATION   1e. TYPE OF ORGANIZATION   1f. JURISDICTION OF ORGANIZATION   1g.
ORGANIZATIONAL ID #, if any     DEBTOR   Corporation   South Carolina      
¨ NONE 2. ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME - insert only one debtor
name (2a or 2b) do not abbreviate or combine names

 

 

OR

  2a. ORGANIZATION’S NAME     2b. INDIVIDUAL’S LAST NAME   FIRST NAME   MIDDLE
NAME   SUFFIX         2c. MAILING ADDRESS   CITY   STATE   POSTAL CODE   COUNTRY
        2d. SEE INSTRUCTIONS   ADD’L INFO RE
ORGANIZATION   2e. TYPE OF ORGANIZATION   2f. JURISDICTION OF ORGANIZATION   2g.
ORGANIZATIONAL ID #, if any     DEBTOR           ¨ NONE 3. SECURED PARTY’S NAME
(or NAME of TOTAL ASSIGNEE of ASSIGNOR S/P) insert only one secured party name
(3a or 3b)

 

 

OR

 

3a. ORGANIZATION’S NAME

 

  Bank of America, N.A., as Collateral Agent   3b. INDIVIDUAL’S LAST NAME  
FIRST NAME   MIDDLE NAME   SUFFIX        

3c. MAILING ADDRESS

 

  CITY   STATE   POSTAL CODE   COUNTRY 9 West 57th Street   New York   NY  
10019   USA

4. This FINANCING STATEMENT covers the following collateral:

 

All assets now owned or hereafter acquired by Debtor or in which Debtor
otherwise has rights, and all proceeds thereof.

 

 

5. ALTERNATIVE DESIGNATION [if applicable]: ¨ LESSEE/LESSOR  ¨ CONSIGNEE/CONSIGNOR  ¨ BAILEE/BAILOR  ¨ SELLER/BUYER  ¨ AG.
LIEN  ¨ NON-UCC FILING

6. ¨ This FINANCING STATEMENT is to be filed [for record] (or recorded) in the REAL

         ESTATE RECORDS.        Attach Addendum                [if applicable]

  7. Check to REQUEST SEARCH REPORT(S) on Debtor(s)  
   [ADDITIONAL FEE]        [optional]            ¨ All Debtors ¨ Debtor 1 ¨ Debtor 2

8. OPTIONAL FILER REFERENCE DATA

 

        TO BE FILED WITH SOUTH CAROLINA SECRETARY OF STATE   08060.239  
781470-240

 

FILING OFFICE COPY — UCC [ILLEGIBLE] [ILLEGIBLE]   LOGO
[g56670ex10_1exgpg19b.jpg]



--------------------------------------------------------------------------------

 

LOGO [g56670ex10_1exgpg19a.jpg]                  UCC FINANCING STATEMENT
AMENDMENT                  FOLLOW INSTRUCTIONS (front and back) CAREFULLY      
          

A. NAME & PHONE OF CONTACT AT FILER [optional]

 

                      

B. SEND ACKNOWLEDGMENT TO: (Name and Address)

 

                                                              UCC Direct SC SS
                      a Walters Kluwer business                                 
      

P.O. Box 29071 13924362

                    Glendale, CA 91209-9071                                   
                                                             THE ABOVE SPACE IS
FOR FILING OFFICE USE ONLY

1a.  

INITIAL FINANCING STATEMENT FILE #

070301-1242107 3/1/2007

  1b.   This FINANCING STATEMENT AMENDMENT is to be filed [for record] (or
recorded) in the    

¨       

  REAL ESTATE RECORDS.

2. x   TERMINATION: Effectiveness of the Financing Statement identified above is
terminated with respect to security interest(s) of the Secured Party authorizing
this Termination Statement. 3. ¨   CONTINUATION: Effectiveness of the Financing
Statement identified above with respect to security interest(s) of the Secured
Party authorizing this Continuation Statement is continued for the additional
period provided by applicable law. 4. ¨   ASSIGNMENT (full or partial): Give
name of assignee in item 7a or 7b and address of assignee in item 7c; and also
give name of assignor in item 9.

5. AMENDMENT (PARTY INFORMATION): This Amendment affects ¨ Debtor or ¨ Secured
Party of record. Check only one of these two boxes.

 

    Also check one of the following three boxes and provide appropriate
information in items 6 and/or 7.

 

   

¨   CHANGE name and/or address: Please refer to the detailed instructions in
regards to changing the name/address of a party.   ¨   DELETE name: Give record
name to be deleted in item 6a or 6b.   ¨   ADD name: Complete item 7a or 7b, and
also item 7c; also complete items 7e-7g (if applicable).

6. CURRENT RECORD INFORMATION:

 

 

OR

 

6a. ORGANIZATION’S NAME

 

 

6b. INDIVIDUAL’S LAST NAME

 

  FIRST NAME   MIDDLE NAME   SUFFIX 7. CHANGED (NEW) OR ADDED INFORMATION:

 

 

OR

 

7a. ORGANIZATION’S NAME

 

 

7b. INDIVIDUAL’S LAST NAME

 

  FIRST NAME   MIDDLE NAME   SUFFIX

7c. MAILING ADDRESS

 

      CITY   STATE   POSTAL CODE   COUNTRY

7d. SEE INSTRUCTIONS

 

  ADD’L INFO RE ORGANIZATION DEBTOR   7e. TYPE OF ORGANIZATION  
7f. JURISDICTION OF ORGANIZATION   7g. ORGANIZATIONAL ID #, if any   ¨ NONE

8. AMENDMENT (COLLATERAL CHANGE): check only one box.

 

    Describe collateral ¨ deleted or ¨ added, or give entire ¨ restated
collateral description, or describe collateral ¨ assigned.

 

LOGO [g56670exg-pg020bnew.jpg]

 

9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT (name of assignor,
if this is an Assignment). If this is an Amendment authorized by a Debtor which
adds collateral or adds the authorizing Debtor, or if this is a Termination
authorized by a Debtor, check here ¨ and enter name of DEBTOR authorizing this
Amendment.

 

 

 

OR

 

9a. ORGANIZATION’S NAME

 

Bank of America, N.A., as Collateral Agent

 

9b. INDIVIDUAL’S LAST NAME

 

  FIRST NAME   MIDDLE NAME   SUFFIX

10. OPTIONAL FILER REFERENCE DATA

Filed with: SC - Secretary of State; Debtor: GAFFNEY H.M.A., INC.; c/m 09806/005

 

F#220953

A#332005

 

FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (FORM UCC3) (REV
05/22/02)



--------------------------------------------------------------------------------

CT CORPORATION SYSTEM    Search Report            Date: 09/02/09

 

 

 

Customer:    Elizabeth Stehler    Subject:    Gaffney H.M.A., LLC    Harter,
Secrest & Emery LLP          1600 Bausch & Lomb Place         

Rochester, NY 14604-2711

 

     

 

CT Order#:    7642191 SO       Customer Reference #1:    17033               

Customer Reference #2:    200

 

 

Jurisdiction:    South Carolina                   Search Type:    UCC Liens –
Secretary of State             Searched:    5 Years    Searched Through:   
08/20/09       Synopsis:    Original Financing Statement(s) : 1          See
listing for additional information          Copies : 1      

 

 

 

CT CORPORATION SYSTEM

Columbus UCC Service Center

4400 Easton Commons Way

Suite 125

Columbus, OH 43219

Phone: (800) 621-3216

Fax: (800) 914-4240

   This report contains information compiled from sources which CT Corporation
System considers reliable, but does not control. Information provided is
non-certified unless otherwise indicated. CT in no way undertakes or assumes any
part of the customer’s business, legal or similar risks, and does not guarantee
the accuracy, completion, or timeliness of the information provided, and shall
not be liable for any losses or injuries whatever resulting from any contingency
beyond its control, or from negligence, regardless of the cause, the
categorization of filings is provided for the convenience of the customer and is
not be construed as a legal opinion concerning the status of the filings.   
Signed   

 

LOGO [g56670ex10-1exg_pg021.jpg]

 

 



--------------------------------------------------------------------------------

CT CORPORATION SYSTEM    Document Listing    Date: 09/02/09

 

 

 

Customer:    Elizabeth Stehler    Subject:    Gaffney H.M.A., LLC    Harter,
Secrest & Emery LLP          1600 Bausch & Lomb Place         

Rochester, NY 14604-2711

 

     

 

CT Order#:    7642191 SO       Customer Reference #1:     17033               

Customer Reference #2:     200

 

 

Jurisdiction:

  

 

South Carolina

         

 

File Date

   File No.    Type            Additional Information

 

PRESENTLY ON RECORD

12/22/08

   081222-1117577    UCC-1            Stryker Sales Corporation

 

 

 

CT CORPORATION SYSTEM

Columbus UCC Service Center

4400 Easton Commons Way

Suite 125

Columbus, OH 43219

Phone: (800) 621-3216

Fax: (800) 914-4240

   This report contains information compiled from sources which CT Corporation
System considers reliable, but does not control. Information provided is
non-certified unless otherwise indicated. CT in no way undertakes or assumes any
part of the customer’s business, legal or similar risks, and does not guarantee
the accuracy, completion, or timeliness of the information provided, and shall
not be liable for any losses or injuries whatever resulting from any contingency
beyond its control, or from negligence, regardless of the cause, the
categorization of filings is provided for the convenience of the customer and is
not be construed as a legal opinion concerning the status of the filings.   

 

Signed

  

LOGO [g56670ex10-1exg_pg022.jpg]



--------------------------------------------------------------------------------

LOGO [g56670ex10-1exg_pg023a.jpg]      UCC FINANCING STATEMENT      FOLLOW
INSTRUCTIONS (front and back) CAREFULLY     

A. NAME & PHONE OF CONTACT AT FILER [optional]

      CSC Diligenz, Inc. 1-800-858-5294

      

B. SEND ACKNOWLEDGMENT TO: (Name and Address)

 

                                  39039255                CSC Diligenz, Inc.    
           6500 Harbour Heights Pkwy, Suite 400              Mukilteo, WA 98275
                                      Filed In: South Carolina (S.O.S.)         
                     THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

1. DEBTOR’S EXACT FULL LEGAL NAME insert only one debtor name (1a or 1b) - do
not abbreviate or combine names   1a. ORGANIZATION’S NAME

 

 

OR

 

 

GAFFNEY H.M.A., LLC.

  1b. INDIVIDUAL’S LAST NAME   FIRST NAME   MIDDLE NAME   SUFFIX        

1c. MAILING ADDRESS

 

  CITY   STATE   POSTAL CODE   COUNTRY 1530 N. LIMESTONE ST.   GAFFNEY   SC  
29340   USA 1d. SEE INSTRUCTIONS   ADD’L INFO RE
ORGANIZATION   1e. TYPE OF ORGANIZATION   1f. JURISDICTION OF ORGANIZATION   1g.
ORGANIZATIONAL ID #, if any     DEBTOR   LLC   SC       x NONE 2. ADDITIONAL
DEBTOR’S EXACT FULL LEGAL NAME - insert only one debtor name (2a or 2b) do not
abbreviate or combine names

 

 

OR

  2a. ORGANIZATION’S NAME     2b. INDIVIDUAL’S LAST NAME   FIRST NAME   MIDDLE
NAME   SUFFIX         2c. MAILING ADDRESS   CITY   STATE   POSTAL CODE   COUNTRY
        2d. SEE INSTRUCTIONS   ADD’L INFO RE
ORGANIZATION   2e. TYPE OF ORGANIZATION   2f. JURISDICTION OF ORGANIZATION   2g.
ORGANIZATIONAL ID #, if any     DEBTOR           ¨ NONE 3. SECURED PARTY’S NAME
(or NAME of TOTAL ASSIGNEE of ASSIGNOR S/P) insert only one secured party name
(3a or 3b)

 

 

OR

  3a. ORGANIZATION’S NAME   STRYKER SALES CORPORATION   3b. INDIVIDUAL’S LAST
NAME   FIRST NAME   MIDDLE NAME   SUFFIX        

3c. MAILING ADDRESS

 

  CITY   STATE   POSTAL CODE   COUNTRY 4664 CAMPUS DRIVE, SUITE 130   KALAZAMOO
  MI   49008   USA

4. This FINANCING STATEMENT covers the following collateral:

FOUR(4) ROUND TABLES, NINETY-THREE(93) OVERBED TABLES, NINETY-THREE(93) PATIENT
ROOM RECLINERS, NINETY-SIX(96) LOWBACK CHAIRS, NINETY-THREE(93) BEDSIDE STANDS.

TOGETHER WITH ALL REPLACEMENTS, PARTS, REPAIRS, ADDITIONS, ACCESSIONS AND
ACCESSORIES INCORPORATED THEREIN OR AFFIXED OR ATTACHED THERETO AND ANY AND ALL
PROCEEDS OF THE FOREGOING, INCLUDING, WITHOUT LIMITATION, INSURANCE RECOVERIES.
ANY RECEIPT OF PROCEEDS OF THE COLLATERAL BY ANOTHER SECURED PARTY VIOLATES THE
RIGHTS OF SECURED PARTY.

 

 

LOGO [g56670ex10-1exg_pg023b.jpg]

 

5. ALTERNATIVE DESIGNATION [if applicable]: ¨ LESSEE/LESSOR  ¨ CONSIGNEE/CONSIGNOR  ¨ BAILEE/BAILOR   ¨ SELLER/BUYER  ¨ AG. LIEN  ¨ NON-UCC FILING

6. ¨ This FINANCING STATEMENT is to be filed [for record] (or recorded) in the

        REAL ESTATE RECORDS.        Attach Addendum                [if
applicable]

  7. Check to REQUEST SEARCH REPORT(S) on Debtor(s)  
   [ADDITIONAL FEE]        [optional]            ¨ All Debtors ¨ Debtor 1 ¨ Debtor 2

8. OPTIONAL FILER REFERENCE DATA

 

971296A   39039255

FILING OFFICE COPY — UCC FINANCING STATEMENT (FORM UCC1) (REV. 05/22/02)



--------------------------------------------------------------------------------

CT CORPORATION SYSTEM    Search Report              Date: 09/02/09

 

 

 

Customer:    Elizabeth Stehler    Subject:    Louisburg H.M.A., Inc.    Harter,
Secrest & Emery LLP          1600 Bausch & Lomb Place         

Rochester, NY 14604-2711

 

     

 

 

CT Order#:       7642191 SO       Customer Reference #1:    17033              

Customer Reference #2:    200

 

 

Jurisdiction:    

 

 

North Carolina

         

Search Type:       UCC Liens – Secretary of State         Searched:    5 Years
   Searched Through:        08/26/09   Synopsis:        Original Financing
Statement(s) :    5         Continuation(s):    1            Termination(s)
:    2            See listing for additional information         Copies:    23
      Search Type:       Federal Tax Liens - Secretary of State        
Searched:    10 Years    Searched Through:        08/26/09   Synopsis:    No
Records Found      

 

 

 

  CT CORPORATION SYSTEM

  Columbus UCC Service Center

  4400 Easton Commons Way

  Suite 125

  Columbus, OH 43219

  Phone: (800) 621-3216

  Fax: (800) 914-4240

  This report contains information compiled from sources which CT Corporation
System considers reliable, but does not control. Information provided is
non-certified unless otherwise indicated. CT in no way undertakes or assumes any
part of the customer’s business, legal or similar risks, and does not guarantee
the accuracy, completion, or timeliness of the information provided, and shall
not be liable for any losses or injuries whatever resulting from any contingency
beyond its control, or from negligence, regardless of the cause, the
categorization of filings is provided for the convenience of the customer and is
not to be construed as a legal opinion concerning the status of the filings.  
Signed  

LOGO [g56670exg-pg24new.jpg]

  



--------------------------------------------------------------------------------

CT CORPORATION SYSTEM    Document Listing              Date: 09/02/09

 

 

 

Customer:    Elizabeth Stehler    Subject:    Louisburg H.M.A., Inc.    Harter,
Secrest & Emery LLP          1600 Bausch & Lomb Place         

Rochester, NY 14604-2711

 

     

 

CT Order#:       7642191 SO       Customer Reference #1:    17033              

Customer Reference #2:    200

 

 

Jurisdiction:    

 

 

North Carolina

         

 

File Date

 

  

File No.

 

  

Type

 

  

Additional Information

 

 

PRESENTLY ON RECORD

 

03/12/01

   20010024283    UCC-1    Dade Behring Financial Services 12/16/05   
20050119844F    CONT    Dade Behring Financial Services 04/29/05    20050041094G
   UCC-1    Ricoh Corporation 06/22/06    20060061487F    UCC-1    Dade Behring
Finance Co. LLC 03/01/07    20070021023J    UCC-1    Bank of America, N.A.
04/02/08    20080030943M    TERM    Bank of America, N.A. 03/07/07   
20070023203M    UCC-1    Bank of America, N.A. 07/28/08    20080070031B    TERM
   Bank of America, N.A.

 

 

 

  CT CORPORATION SYSTEM

  Columbus UCC Service Center

  4400 Easton Commons Way

  Suite 125

  Columbus, OH 43219

  Phone: (800) 621-3216

  Fax: (800) 914-4240

  This report contains information compiled from sources which CT Corporation
System considers reliable, but does not control. Information provided is
non-certified unless otherwise indicated. CT in no way undertakes or assumes any
part of the customer’s business, legal or similar risks, and does not guarantee
the accuracy, completion, or timeliness of the information provided, and shall
not be liable for any losses or injuries whatever resulting from any contingency
beyond its control, or from negligence, regardless of the cause, the
categorization of filings is provided for the convenience of the customer and is
not to be construed as a legal opinion concerning the status of the filings.  
Signed  

LOGO [g56670exg-pg025.jpg]

  

 



--------------------------------------------------------------------------------

LOGO [g56670ex10_1exg26a.jpg]    THIS SPACE FOR USE OF FILING OFFICE FINANCING
STATEMENT — FOLLOW INSTRUCTIONS CAREFULLY This Financing Statement is presented
for filing pursuant to the Uniform Commercial Code and will remain effective,
with certain exceptions, for 5 years from date of filing.   

A. NAME & TEL. # OF CONTACT AT FILER (optional)

 

 

B. FILING OFFICE ACCT. # (optional)

 

   LOGO [g56670exg-26a.jpg]

C. RETURN COPY TO (Name and Mailing Address)

 

                  LEXIS DOCUMENT SERVICES INC                    

PO BOX 2969

SPRINGFIELD, IL 62708

 

                                          
D. OPTIONAL DESIGNATION [if applicable]  ¨ LESSOR/LESSEE  ¨ CONSIGNOR/CONSIGNEE  ¨ NON-UCC FILING
    

1. DEBTOR’S EXACT FULL LEGAL NAME – insert only one debtor name (1a or
1b)                                         
       NC-SOS                                          LOGO [g56670exg-26b.jpg]
OR  

1a. ENTITY’S NAME

LOUISBURG H.M.A., INC.

 

1b. INDIVIDUAL’S LAST NAME

 

  FIRST NAME   MIDDLE NAME   SUFFIX

1c. MAILING ADDRESS

100 MAIN ST.

 

CITY

LOUISBURG

 

STATE

NC

 

COUNTRY

USA

 

POSTAL CODE

27549

1d. S.S. OR TAX I.D.#   OPTIONAL ADD’NL INFO RE ENTITY DEBTOR   1e. TYPE OF
ENTITY  

1f. ENTITY’S STATE

OR COUNTRY OF

ORGANIZATION

 

1g. ENTITY’S ORGANIZATIONAL I.D. #, if any

 

¨NONE

2. ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME – insert only one debtor name (2a
or 2b) OR  

2a. ENTITY’S NAME

D/B/A FRANKLIN REGIONAL MEDICAL CENTER

 

2b. INDIVIDUAL’S LAST NAME

 

  FIRST NAME   MIDDLE NAME   SUFFIX

2c. MAILING ADDRESS

100 MAIN ST.

 

CITY

LOUISBURG

 

STATE

NC

  COUNTRY USA  

POSTAL CODE

27549

2d. S.S. OR TAX I.D.#   OPTIONAL ADD’NL INFO RE ENTITY DEBTOR   2e. TYPE OF
ENTITY  

2f. ENTITY’S STATE

OR COUNTRY OF

ORGANIZATION

 

2g. ENTITY’S ORGANIZATIONAL I.D. #, if any

 

¨NONE

3. SECURED PARTY’S (ORIGINAL S/P or ITS TOTAL ASSIGNEE) EXACT FULL LEGAL NAME –
insert only one secured party name (3a or 3b) OR  

3a. ENTITY’S NAME

DADE BEHRING FINANCIAL SERVICES

 

3b. INDIVIDUAL’S LAST NAME

 

  FIRST NAME   MIDDLE NAME   SUFFIX

3c. MAILING ADDRESS

10 RIVERVIEW DRIVE

 

CITY

DANBURY

 

STATE

CT

  COUNTRY USA  

POSTAL CODE

06810

4. This FINANCING STATEMENT covers the following types or items of property:

THIS FINANCING STATEMENT IS FILED SOLELY FOR NOTICE AND PRECAUTIONARY PURPOSES
AND THE FILING HEREOF SHALL NOT BE DEEMED EVIDENCE OF ANY INTENTIONS OF THE
PARTIES TO CREATE A SECURITY INTEREST UNDER THE UNIFORM COMMERCIAL CODE OR TO
ENTER INTO OTHER THAN A TRUE LEASE AGREEMENT. EQUIPMENT (1) CA500

AS #4067702-001 AC

 

 

5.  

CHECK ¨

BOX

(if applicable)

       This FINANCING STATEMENT is signed by the Secured Party instead of the
Debtor to perfect a security interest (a) in collateral already subject to a
security interest in another jurisdiction when it was brought into this state,
or when the debtor’s location was changed to this state, or (b) in accordance
with other statutory provisions (additional date may be required)  

7. If filed in Florida (check one)

¨ Documentary stamp

(paid)

 

 

¨ Documentary stamp (not applicable)

 

6.

 

REQUIRED SIGNATURE(S)

LOUISBURG H.M.A., INC.

 

8.¨    This FINANCING STATEMENT is to be filed (for record) (or recorded) in the
REAL ESTATE RECORDS

          

Attach Addendum

   (if applicable) LOGO [g56670ex10_1exgp26b.jpg]  

9. Check is REQUEST SEARCH CERTIFICATE(S) on Debtor(s) [ADDITIONAL FEE]

(optional)             ¨ All Debtors  ¨ Debtor 1  ¨ Debtor 2

              

(1) FILING OFFICER COPY: NATIONAL FINANCING STATEMENT (FORM UCC1)(TRANS)(REV.
12/18/95)    Lexis Document Services



--------------------------------------------------------------------------------

  DADE BEHRING                            

Version 11-01-00

 

Dade Behring Inc.

P.O. Box 6101

Newark, DE 19714-6101

            LOGO [g56670exg-26a.jpg]

 

Dade Behring Inc. & Healthtrust Purchasing Group Affiliate

Hemostasis Cost Per Reportable Test Agreement

           

Customer:  

Franklin Regional Medical Center

  Phone #:   

919-497-8079

Address:  

North Main Street

  Federal ID #:   

 

City, State, Zip:  

Louisburg, NC 27549

  Customer #:   

 

Attention:  

Loralee Coe

     LOGO [g56670exg-27.jpg]

This Agreement is among Franklin Regional Medical Center (“Customer”, also
referred to as “you” or “your”) located at the above address, Dade Behring Inc
(“Dade Behring”) located at Glasgow Business Community, PO Box 6101 Newark, DE
19714-6101 [ILLEGIBLE] applicable, Dade Behring Financial Services (“DBFS”)
located at 10 Riverview Drive, Danbury, CT, 06810. Dade Behring and DBFS may be
individually referred to as the “Dade Party” and collectively referred to as the
Dade Parties”

 

1) EQUIPMENT. Upon your acceptance of this Agreement, Dade Behring agrees to
arrange for the delivery and installation and DBFS agrees to lease to you under
this Agreement for your own use, the following items (“Equipment”):

INSTRUMENT(s):    Indicate Quantity

B4260-540 [ILLEGIBLE] CA-500

You shall use the Equipment at the above location and shall not remove, transfer
or relocate the Equipment without the prior written consent of the Dade Parties.
You will make no modifications, alterations in or [ILLEGIBLE] to the Equipment
without the prior written consent of the Dade Parties.

 

2) MINIMUM TEST PURCHASES.

 

  (a) You agree to purchase from Dade Behring (or its authorized distributor)
the amount minimum number of Hemostasis Patient Reportable Tests listed in
paragraph 2(b) below for each year during the Term of this Agreement. Should you
fail to purchase the annual minimum quantity of Hemostasis Patient Reportable
Tests (“Tests”), Dade Behring reserves the right to increase the prices for
future purchasers to those in the applicable higher cost pricing [ILLEGIBLE]
based on your actual patient reportable test volume likewise, should you
purchase in excess of your annual quantity of Hemostasis Patient Reportable
Tests and such quantity places your purchases in a lower cost pricing tier (if
any), the prices for future purchases will be based upon the applicable lower
cost pricing tier. If you purchase less than fifty percent (50%) of the agreed
minimum Hemostasis Patient Reportable Results in any year, Dade Behring may
increase your prices for future purchases based on the applicable pricing tier
for your actual purchase rate and re-invoice you at the adjusted price for past
purchases (with credit gives for what you have already paid for all Hemostasis
Patient Reportable Tests you purchased). Dade Behring may also remove all
Equipment listed above from your premises and terminate this Agreement for
Default (see Paragraph 9) or take any other action allowed by law. The initial
review and price adjustment, if any, will be made within ninety (90) days
following the first year of the Term; thereafter, review and adjustment shall
continue on an annual basis.

 

  (b) Hemostasis Reportable Test Purchases. You agree to purchase at least 5936
Hemostasis Patient Reportable Tests per year from Dade Behring (or its
authorized distributor) for such Hemostasis Patient Reportable Tests. You will
be charged and you agree to pay the prices set out in Attachment A for each
Hemostasis Patient Reportable Tests. A Hemostasis Patient Reportable Test shall
mean a Hemostasis test which when run on the Equipment results in an actual
usable patient result. Hemostasis Patient Reportable Tests per year is a total
of the annual partial thromboplast in time (PT) and partial thromboplastin time
(PTT) tests.

 

3) EQUIPMENT INSTALLATION. Once you have properly prepared your premises. Dade
Behring will ship and install the Equipment to your premises (but only in the
United States) at no additional charge to you and will provide you with
instruction manuals relating to the Equipment use. Dade Behring’s installation
does not include the cost of preparing your premises for installation of the
Equipment. Preparation may include making structural changes, installing
separate electrical circuits for use with the Equipment or installing special
air conditioning and humidity control.

 

Final Version 11-07-00   Page 1 of 8



--------------------------------------------------------------------------------

4) TRAINING. Dade Behring will provide at no additional cost training for one
instrument operator from your facility on how to operate the CA6000, CA1500, and
the BCS instruments at a Dade Behring training facility. Training will include
instrument theory, operation, service and problem solving. You will send at
least one person to be trained for each instrument model provided to you by the
Dade Parties before the Equipment is installed. You will pay all travel expenses
to and from the training center. Dade Behring will pay for lodging, meals and
normal transportation during the training program. Training will be provided by
Dade Behring at the Facility side for the CA1500 instrument.

 

5) TERM. This Agreement shall remain in effect for an original term (the “Term”)
beginning on the date that this Agreement has been signed by all applicable
Parties, and continuing for a period of five (5) years from the date of
installation of the Equipment. This Agreement may be renewed (“Renewal Period”)
at the end of the Term for an additional one (1) year period upon mutual written
agreement of the parties. At the end of the Term of this Agreement, or at the
end of any Renewal Period, you shall advise the Dade Parties in writing of your
intent to return the Equipment and then return the Equipment to the Dade Parties
in the same condition as when it was delivered, allowing for normal wear and
tear. Dade Behring shall assume responsibility for decontaminating the Equipment
as required by law or regulation, packing and shipping the Equipment, and all
costs associated therewith. If you purchase and pay for at least the agreed
minimum amount of Hemostasis Patient Reportable Tests required under Paragraph 2
and/or of this Agreement and no Default has occurred during the term of this
Agreement (Paragraph 9), at the end of the Term or any Renewal Period, you may
purchase the Equipment from the Dade Party, or its Assignee, for the Equipment’s
fair market value.

 

6) PAYMENT TERM. Customer shall pay all invoices from Dade Behring (or its
authorized distributor) within thirty (30) days of receipt of such invoice.

 

7) SERVICE. A Dade Behring appointed representative will provide service and
necessary replacement parts to keep the Equipment in good working order for the
duration of this Agreement in conformance with the manufacturer’s
specifications. This service and repair and replacement obligation does not
cover failure due to accident, neglect, abuse, operation not prescribed in the
operating instructions, unauthorized alterations for the Equipment, use of
unauthorized [ILLEGIBLE] or disposables that may result in damage to internal
components, damage resulting from operating in a hazardous environment, or
service performed by unauthorized personnel, and in such event you shall be
responsible for the cost of repair/replacement for any resulting damage to the
Equipment. Standard Business Hours Service shall be provided by Dade Behring
Standard Plus Service (24 hours per day, 7 days per week) can be obtained by
checking the box on Attachment A and then adding a surcharge to the price of
Hemostasis Patient Reportable Tests.

 

8) OWNERSHIP INTEREST IN THE EQUIPMENT. All Equipment made available to you
under this Agreement will remain the personal property of either Dade Behring,
or it’s party to this Agreement, DBFS or any person to whom the Dade Party
assigns its rights to receive payment (“Assignee”). By signing the Agreement you
acknowledge that the Dade Party (or its Assignee) owns the Equipment. You agree
to execute a UCC Financing Statement and any other form that the Dade Party (or
its Assignee) [ILLEGIBLE] so as to permit the Dade Party (or its Assignee) to
protect its ownership interest in the Equipment. You agree that the Dade Party
(or its Assignee) may execute any such financing statement or other such form on
your behalf, provided a copy of such is provided to you.

 

9)

DEFAULT. If you do not make any payment or part of a payment you own under the
Agreement within sixty (60) days after its due date, or if you become insolvent,
cease to do business as a going concern, risks to assignment for the benefit of
creditors, or if a trustee or receiver is appointed for you or for a substantial
part of your property, or any proceeding under bankruptcy law is [ILLEGIBLE] by
or against you, or if, without a Dade Party’s written consent, you try to
remove, sell, transfer, grant a lien in, sublease or [ILLEGIBLE] with possession
of the Equipment, without a Dade Party’s written consent you authorize any
portion of the amount paid for the Hemostasis Patient Reportable Tests, or if
you do not comply with any other requirement of the Agreement or any Attachment
(each of these is called a “Default”), and if you then do not cure the Default
within thirty (30) days after you have received notice of it, the Dade Party or
its Assignee may then at any time take any or all of the following actions, one
at a time or at the same time, unless prohibited by law, to the extent necessary
to recover their damages (1) terminate this Agreement, but you shall remain
liable for all obligations which have not yet been [ILLEGIBLE]; (2) require that
you pay the Liquidated Damages set forth below in Paragraph 10; (3) immediately
enter your premises to [ILLEGIBLE] possession of the Equipment without the order
of any court, but without causing any breach of the peace. (4) sell all or any
portion of the Equipment at a public auction or by private sale without giving
you notice (unless required by law), either through advertising or otherwise and
apply any proceeds received at such sale [ILLEGIBLE] to pay any

 

Final Version 11-07-00    Page 2 of 8



--------------------------------------------------------------------------------

 

reasonable costs and expenses incurred by the Dade Party (or its Assignee) in
connection with the recovery, repair, storage and sale of the Equipment, and
then to any amounts you owe under the Agreement, and you agree that you will pay
any shortfall immediately; and/or (3) take any other steps allowed by law. You
agree to pay and indemnify the Dade Party (or its Assignee) from any costs and
expenses, including reasonable attorneys’ fees, which are incurred as a result
of your Default.

Dade Behring Default. In the event that Dade Behring cannot supply a Hemostasis
Patient Reportable Test to you in accordance with the terms and conditions of
this Agreement because of defects in the product, back orders, or recalls, and
as a result of such defects, back orders or recalls, you cannot perform
necessary clinical chemistry tests, you can purchase a Hemostasis Patient
Reportable Test or disposable from another vendor, and Dade Behring will
reimburse you for (1) any difference in the price between the price of such
other Hemostasis Patient Reportable Test or disposable purchased from the other
vendor and the price of such Hemostasis Patient Reportable Test under this
Agreement, or (2) all reasonable cost above the cost of providing such
Hemostasis Patient Reportable Test hereunder associated with having such
Hemostasis Patient Reportable Test performed by a reference laboratory. With
respect to the Dade Parties’ obligations under this Agreement, a default (“Dade
Default”) shall be deemed to have occurred when either of the Dade Parties has
failed to cure a breach of its obligations hereunder within thirty (30) days
following receipt of written notice thereof from Customer, or if the default is
not reasonably capable of being remedied within sixty (60) days, if either of
the Dade Parties has not taken reasonable steps to remedy the default within
sixty (60) days or thereafter [ILLEGIBLE] to diligently proceed to remedy the
default. If a Dade Default has occurred and is not remedied by the applicable
Dade Party, you may then proceed to terminate this Agreement effective thirty
(30) days from receipt of written notice thereof by each Dade Party. You
acknowledge that the only obligation of DBFS, if a party to this Agreement, is
to provide for your quiet enjoyment of the Equipment provided that you have not
committed a Default under this Agreement.

 

10) LIQUIDATED DAMAGES. Customer and the Dade Parties agree and acknowledge that
in the areas of a Default, the damages that will be incurred by the Dade Parties
as a result of such Default shall be difficult or impossible to uncertain with
specificity. Accordingly, Customer and the Dade Parties hereby agree to the
following liquidated damages provisions, not as a penalty. In the event of a
Default, Customer agrees to pay the account stipulated below, in the manner set
forth below, and further agrees that these provisions regarding liquidated
damages are reasonable in light of the circumstances of this Agreement and are
not greatly disproportionate to the presumed injury or loss arising or resulting
from such Default. The Liquidated Damages amount to be paid pursuant to this
paragraph shall be the sum of the Liquidated Damages for Equipment plus the
Liquidated Damages for the Tests, described as follows:

 

Liquidated Damages for Equipment
and Accessories (for each instrument
indicated in Paragraph 1)

   During Year
One (1)    During Year
Two (2)    During Year
Three (3)     During Year
Four (4)     During Year
Five (5)  

[ILLEGIBLE]

   16,500    15,725    [ILLEGIBLE ]    [ILLEGIBLE ]    [ILLEGIBLE ] 

Liquidated Damages for the Tests: Liquidated Damages for the Hemostasis Patient
Reportable Tests shall be equal to fifty percent (50%) times the total of (i)
the dollar value of the minimum committed annual Hemostasis Patient Reportable
Tests set forth in Paragraph 2 from the date of Default, not cured in accordance
with Paragraph 9 above, through the remaining original Term of this Agreement,
minus (ii) the amount of the Liquidated Damages for the Equipment, and minus
(iii) the fair market value; if any, of the Equipment. If the net amount of
Liquidated Damages for the Hemostasis Patient Reportable Tests results in a
negative number, then Customer shall not over any Liquidated Damages for the
Hemostasis Patient Reportable Tests to the Dade Parties, but shall nevertheless
owe Liquidated Damages for the Equipment.

 

11) ASSIGNMENT. The Dade Parties may assign their respective rights to receive
payments under this Agreement to one or more Assignees. Dade Behring shall not
assign or subcontract its obligations to service the Equipment except to the
Equipment manufacturer without the prior written authorization of Customer, not
to be unreasonably withheld. You may not assign any of your rights or
obligations under this Agreement to any other person without first receiving the
written permission of the Dade Parties. It is understood that in the event that
the parent of Customer sells or divests Customer, this Agreement may be assigned
to the purchaser of Customer or Customer’s [ILLEGIBLE] with the consent of both
Dade Parties, which consent shall not be unreasonably withheld or delayed.

 

12)

MAINTENANCE INSURANCE RISK OF LOSS. You agree not to sell, transfer, lease or
dispose of the Equipment or to permit any other person to have any interest in
it unless you first receive written permission from the Dade Parties (or their
Assignee). You agree that you will (i) maintain the Equipment in good operating
condition and (ii) use the Equipment solely for business purposes in the manner
for which it was intended and (iii) keep the Equipment safe from hazards. You
will maintain

 

Final Version 11-07-00    Page 3 of 8



--------------------------------------------------------------------------------

 

primary insurance on the Equipment on your own cost consisting of (i) all risk
insurance on the replacement value of the Equipment, naming DBFS, if a party to
this Agreement (or its Assignee) as loss payee and (d) public liability
insurance of not less than $500,000 per occurrence, naming DBFS, if a party to
this Agreement (or its Assignee) as an additional insured. You are responsible
for any and all loss, damage (beyond normal wear), theft or destruction of the
Equipment. Your obligation to pay and perform all your obligations under this
Agreement will continue even if the Equipment is lost, damaged (beyond normal
wear), [ILLEGIBLE] or destroyed (except as otherwise provided herein). If you
decide that the Equipment (or any part) is damaged within ten (10) days you will
give all available information about the problem to the Dade Parties (or their
respective Assignees) and, unless the damage is the result of the negligence of
the Dade Parties or their agents or covered under the warranty or service
agreement, you will pay for such damages, and if the Equipment is damaged beyond
repair (i.e., the cost of repair exceeds the Liquidated Damages for Equipment),
you will pay the amount required under Paragraph 10 for full and final
settlement on all amounts owed under this Agreement and receive title to the
damage Equipment.

 

13) TAXES. You agree that you are responsible for and will pay all sales, use
and property taxes [ILLEGIBLE] on this Agreement or on the possession,
ownership, service, sale or use of the Equipment or Tests during the term of
this Agreement (collectively, “Taxes”). Such taxes shall be stated separately on
an invoice to Customer DBFS, if a party to this Agreement, or Dade Behring will
file any required personal property tax return for the Equipment. You will
reimburse DBFS (or its Assignee) or Dade Behring for any Taxes it has paid.

 

14) WARRANTY, LIMITATION OF LIABILITY. Dade Behring warrants that the Equipment
and Hemostasis Patient Reportable Tests are free from defects in material and
workmanship and the Hemostasis Patient Reportable Tests conform to the product
inserts which accompany them. Dade Behring warrants that it will comply with all
applicable federal laws and regulations related to the Equipment, Maintenance
and Tests including all regulations of the FDA. Dade Behring further warrants
that any Equipment/Supply price breakdowns which are requested by Customer and
provided by Dade Behring are correct and can be relied upon by Customer in
preparing Customer’s Medicare Cost Reports and related documentation. Except as
expressly stated in this Agreement, DADE BEHRING MAKES NO OTHER WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING, BUT WITHOUT LIMITATION, WARRANTIES OF
MERCHANTABILITY OR OF FITNESS FOR PARTICULAR PURPOSE. Neither party shall have
any liability to the other parties (or their Assignee) for any special,
consequential or incidental damages, and neither DBFS or its Assignee will be
responsible to you for any problem or claim in connection with (i) the use,
operation or performance of the Equipment or Tests; (ii) any interruption of
service, loss of business or anticipated profits; or (iii) the delivery,
servicing maintenance, repair or replacement of the Equipment or Tests. Dade
Behring’s sole liability on any claim relating to performance of the Equipment
and Tests, whether in cost, contract or warranty shall be limited to repairing
or replacing the Equipment at its option. DBFS HAS NOT MANUFACTURED THE
EQUIPMENT OR THE HEMOSTASIS PATIENT REPORTABLE TESTS AND EXPRESSLY DISCLAIMS ANY
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY AS
TO DESIGN, MERCHANTABILITY, OR FITNESS FOR ANY PURPOSE IN CONNECTION WITH THE
EQUIPMENT OR THE TESTS. You will not make any claim against DBFS (or its
Assignee) for any special, consequential or incidental damages, and neither DBFS
nor an Assignee of DBFS will be responsible to you for any problem or claims in
connection with (i) the use, operation or performance of the Equipment or Tests;
(ii) any interruption of service, loss of business or anticipated profits; or
(iii) the delivery, servicing maintenance, repair or replacement of the
Equipment or Tests.

 

15) INDEMNITY. Dade Behring agrees to and does hereby indemnify and bold
Customer and its respective successors, assigns, directors, officer, agents, and
employees harmless from and against any and all liabilities, demands, claims,
suits, losses, damages, causes of action, fines, amounts paid in [ILLEGIBLE] or
judgments including costs, reasonable attorneys’ fees and witnesses’ fees and
expenses incident thereto, which may be suffered by reason of any property
damages or personal injury arising out of or in connection with work negligently
performed by Dade Behring or defective Tests or Equipment furnished by Dade
Behring pursuant to this Agreement, unless the property damages or injury was
caused solely by reason of Customer’s negligence or fault. If said property
damages or injury (“Damages”) is caused by the negligence of both Dade Behring
and Customer, the appointment of said Damages shall be shared by the parties
based upon the comparative degree of each party’s negligence and each party
shall be responsible for its own defense and its own costs including but not
limited to the cost of defense, reasonable attorneys’ fees and witnesses’ fees
and expenses incident therein. In the event that any demand or claim is made or
suit is commenced against Customer arising out of or in connection with work
negligently performed or defective products furnished by Dade Behring pursuant
to this Agreement, Customer shall provide written notice to Dade Behring and
Customer shall cooperate with Dade Behring in the defense of the demand, claim
or [ILLEGIBLE] to whatever reasonable [ILLEGIBLE] Dade Behring required, and
Dade Behring shall have the right to compromise such claim to the extent of its
own interest and shall undertake the defense of any such suit.

 

Final Version 11-07-00    Page 4 of 8



--------------------------------------------------------------------------------

16) DECISION TO PURCHASE MINIMUM QUANTITY OF TESTS. You acknowledge that you
could have purchased the Equipment directly from Dade Behring for its stated
cost, which is available to you. Instead you have elected to lease the Equipment
under this Agreement and to purchase at least the minimum amount of Tests
required under Paragraph 2. You acknowledge that the purchase price of the Tests
includes the Equipment lease costs (as further described in Attachment A). No
amount greater than the purchase price of the Tests will be attributed to the
Equipment than the Equipment’s stated cost, plus such additional amounts as are
permitted by law. You acknowledge that DBFS, if a party to this Agreement (or
its Assignee) is the owner of the Equipment and has an interest in the purchase
price of the Tests (is an amount equal to the Equipment lease costs). Tests are
not returnable.

 

17) DISCLOSURE OF DISCOUNTS. The parties acknowledge that discounts, rebates,
credits, free goods or services, coupons or other things of value which Customer
may receive from Dade Behring under this Agreement may constitute a discount or
reduction in price for the purposes of 42 U.S.C. paragraph 1320 a-7(b)(3). To
the extent required by law, including and for compliance with the discount Safe
Harbors of 42 CFR 001.952(b). Customer and Dade Behring agrees to disclose and
reflect all such discounts, rebates, credits, free goods or services, coupons or
other things of value or any price reductions in any report filed in connection
with state or federal cost reimbursement programs or in connection with any
other report required to be filed with any state or Federal Government. However,
you agree not to disclose the prices or the terms and conditions of your
purchase of the Test or the Equipment to any person except as required by law in
such reports or otherwise.

 

18) BOOKS AND RECORDS. If applicable to the subject matter of this Agreement,
and pursuant to the requirements of 42 CFR 420.300 et. seq., the Dade Parties
hereby agree to make available to the Secretary of Health and Human Services
(“HHS”), the Comptroller of the General Accounting Office (“GAO”), or their
authorized representatives, all contracts, books, documents and records relating
to the nature and extent of costs hereunder for a period of four (4) years after
the furnishing of services hereunder. In addition, the Dade Parties hereby
agree, if any services are born to be provided by subcontract with a related
organization, to require by contract that such subcontractor make available to
the DBFS and GAO, or their authorized representatives, all contracts, books,
documents and records relating to the nature and costs hereunder for a period of
four (4) years after the furnishing of services thereunder. Nothing herein shall
be construed as creating an obligation in the Dade Parties under such regulation
beyond this Agreement and the provisions of such regulation.

 

19) MISCELLANEOUS. Customer, Dade Behring, and DBFS all affirmatively
acknowledge and affirm their intent to comply with all applicable laws and
regulations in their performance under this Agreement. If it is determined that
Customer payments under the Agreement result in payment which is higher than
allowed by applicable law or regulation, then any excess payment will be
remitted to you. Dade Behring expressly warrants that it is not making any
payments to any other person or entity not a party to this Agreement or to an
employee of any other party to this Agreement in return for Customer entering
into the business transactions contemplated by this Agreement. This Agreement
will be governed by Tennessee law. In the event of any dispute between the
parties relating to this Agreement, the parties agree that the exclusive
processes for resolving such dispute shall be first through mediation and then
through arbitration, if mediation is not successful, utilizing the process
provided by the CFR Institute for Dispute Resolution with mediation and
arbitration to occur in the city in which Customer is located. During the
arbitration process each party shall be entitled to limited discovery as
approved by the Arbitrator prior to commencement of the arbitration hearing, and
the hearing shall not be more than three (3) days in duration without the
consent of both parties. Judgment upon the award by the arbitrator may be
entered in any court having jurisdiction thereof. The matter shall be referred
to an arbitrator or arbitrators who are knowledgeable about financial service
transactions. Any arbitration award shall be final and binding upon the parties.
If you do not pay any invoice when due, you will pay an additional late payment
service charge equal to the lower of Dade Behring’s standard rate or 0.75% per
month, but in no event will you have to pay more than the highest legal rate.
The late payment service charge will accrue on each delinquent payment from its
due date until received. You and the Dade Parties (or their Assignees) will send
any required notices to the other party by registered or certified mail or by
recognized overnight service. All notices will be sent to you at your addresses
on the first page of this Agreement. You will need the Dade Parties (or their
Assignees) notices to the addresses noted below or to such other addresses as
the may provide you from time to time.

 

20) NATIONAL ACCOUNT AGREEMENT. Customer shall be entitled to all benefits
entitled to Healthtrust Purchasing Group Affiliates/Members under the terms of
the Hemostasis Products Agreement between Dade Behring and HealthTrust
Purchasing Group dated May 6, 1999, as amended, (“Master Agreement”). In the
event of any conflict between the terms of this Agreement and the Master
Agreement, the terms of this Agreement shall control. In the event Customer is
sold or divested and is no longer a member of Healthtrust Purchasing Group, the
benefits from the Master Agreement shall no longer be available to Customer.
However, if Customer is sold or divested and the Customer continues as a member
of the Healthtrust Purchasing Group, such benefits and obligations under the
Master Agreement shall continue to apply to Customer after the sale or
divestiture.

 

Final Version 11-07-00    Page 5 of 8



--------------------------------------------------------------------------------

21) Notices. Notices under this Agreement shall be in writing, deemed effective
upon receipt, and shall sent is the following representatives of the designated
parties:

 

Customer:   Dade Behring   DBFS   15 Roads Way   10 Riverview Dr   New Castle
Delaware 19720   Danbury, Connecticut 06810

 

21) SIGNATURES. This contract shall not be effective unless and until executed
by both Customer, Dade Behring and DBFS, if a party to this Agreement. Dade
Behring shall deliver a fully signed copy of this Agreement to Customer promptly
after signature by Dade Behring and DBFS, if a party to this Agreement.

You acknowledge review and receipt of a true and completely filled-in copy of
this Agreement, including all 9 pages, as of the date shown below.

 

Healthtrust Purchasing Group Member Facility:       Healthtrust Purchasing Group
Member Facility:     LOGO [g56670ex10_1exgp32a.jpg]   3/5/01     LOGO
[g56670ex10-1exg_pg032b.jpg]   3/5/01   Laboratory Manager   Date    
[ILLEGIBLE]   Date  

Loralee B. Coe

   

Jamie Guin

  Name (Print)       Name (Print)    

 

Buyer Federal ID Number:        

 

Dade Behring Inc.       Dade Behring Financial Services              

 

  Name (Print)   Date     Name (Print)   Date            

 

 

Title

    Title    

 

Final Version 11-07-00    Page 6 of 8



--------------------------------------------------------------------------------

Attachment A

Healthtrust Purchasing Group

Cost Per Reportable Test Agreement Hemostasis Pricing

 

CUSTOMER: Franklin Regional Medical Center        EFFECTIVE DATE:
                                        

 

Annual

Patient Volume

 

Method

Name

 

Service

[ILLEGIBLE]

 

[ILLEGIBLE]
Cost and

Service

Cost

  Equipment
[ILLEGIBLE]  

Service

Cost

 

Supply

Cost

3,586   PT   Standard   $2.01   33%   18%   51% 2,444   APTT   Standard   $2.01
  33%   18%   51%                                                              
                                             

This is a cost-per-reportable agreement where the cost of the equipment and
service is paid for through the price of the [ILLEGIBLE]. We have been asked to
provide you with our allocation of revenue [ILLEGIBLE]. The [ILLEGIBLE] set
forth above for the equipment [ILLEGIBLE], the regional supply costs and the
service costs represent the average allocation between Dade Behring and DBFS for
all [ILLEGIBLE] purchasers. It is your responsibility to report costs and
discounts for Medicare/Medicaid reporting purposes.

SERVICE: Standard Service (Business Hours Service) is added is the basic CTR
prices and is available only during normal business hours. Standard Plus Service
is the same as Standard Service except it is available 24 hours a day, 7 days a
week.

Put a check mark below to indicate type of service requested.

 

Standard Service (Business Hours)   Currently Installed                       
New analyzer                 X           Standard Plus Service (24/7 Service)  
Currently Installed                        New analyzer
                            

 

Final Version 11-07-00    Page 7 of 8



--------------------------------------------------------------------------------

LOGO [g56670ex10-1exg_pg034a.jpg]     Customer Number:
                                                                     Agreement :
                                                     

Cost Per Reportable Test Result - Fixed Monthly Payment

Conversion Addendum

This ADDENDUM is to the terms and conditions of the Hemostasis Cost Per
Reportable Test Agreement (the “Agreement” dated February 21, 2009 between
Franklin Regional Medical Center (“Customer” also referred to as “you” or
“your”), and Dade Behring Inc. (“Dade Behring”), and, if application, Dade
Behring Financial Services (“DBFS”). Upon the parties signing this Addendum, the
additional deferred terms listed below will apply.

 

1. In lieu of charging you on a “Cost Per Reportable Test” basis, Dade Behring
(or its Authorized Distributor) will charge, and you agree to pay, a fixed
monthly payment as indicated below. The fixed monthly payment is calculated
based on the annual volume for the Reportable Results (as defined in Paragraph 2
of the Agreement) divided by twelve (12) months.

Fixed Monthly Payment Amount $1,011.03

 

2. You may elect to resume your payment on a “Cost Per Reportable Test” basis by
providing us with thirty (30) days prior without notice.

Except as expressly modified hereby, all other terms and conditions of the
Agreement shall remain in full force and effect.

 

CUSTOMER:       DADE BEHRING INC. (corporate office)   LOGO [g56670exg-34.jpg]  
[ILLEGIBLE]    

 

Signature   Date     [ILLEGIBLE]   Date

LOGO [g56670exg-34b.jpg]

   

 

Name (Print)       [ILLEGIBLE]  

Assist. Executive Director

   

 

Position (Print)       [ILLEGIBLE]  

 

    IS DBFS A PARTY TO THIS AGREEMENT? [ILLEGIBLE]       (Circle One)  YES    NO
       

DADE BEHRING FINANCIAL SERVICES:

 

 

      Signature   Date      

 

      Name (Print)      

 

      [ILLEGIBLE]



--------------------------------------------------------------------------------

  

 

File Number: 20050119844F

UCC FINANCING STATEMENT   

Date Filed: 12/16/2005 5:52 PM

  

Elaine F. Marshall

FILER INFORMATION

  

NC Secretary of State

CONTACT INFORMATION FOR FILER:

 

CONTACT EMAIL

  

CONTACT NAME

  

CONTACT PHONE

  

CONTACT FAX

dania@diligenz.com

  

Ashford, Dani

  

(800) 858-6294

  

(800) 345-6059

SEND ACKNOWLEDGEMENT TO:

 

PACKET #

 

CLIENTS ACCOUNT #

   

16632448

 

5569

           

ORGANIZATION NAME

         

Diligenz, Inc

               

MAILING ADDRESS

     

CITY

 

STATE

  POSTAL CODE

6500 Harbour Heights Parkway, Suite 400

 

Mukilteo

  WA  

98275

COUNTY  

COUNTRY

 

   

 

 

FILE RECORD

RECORD DATA (UNIQUE SEQUENTIAL ID:0001)

 

FILING TYPE

  Amendment Type   INITIAL FILENUMBER

Amendment

 

Continuation

      20010024283

FILERS UNIQUE ID

     

ALTERNATE NAME DESIGNATION

 

ALTERNATE FILING TYPE

                      ADDITIONAL INFORMATION          

7370 - 4067702-001            [16632448]

       

 

CURRENT NAME       AFFECTED PARTY:      

 

ORGANIZATION NAME

           

Louisburg H.M.A., Inc.

           

AUTHORIZED DEBTOR:

 

ORGANIZATION NAME

 

AUTHORIZED SECURED PARTY:

 

ORGANIZATION NAME

Dade Behring Financial Services



--------------------------------------------------------------------------------

  

 

File Number: 20050041094G

UCC FINANCING STATEMENT    Date Filed: 04/29/2005 05:23 PM    Elaine F. Marshall

FILER INFORMATION

  

Secretary of State

 

CONTACT INFORMATION FOR FILER:

 

CONTACT EMAIL    CONTACT NAME    CONTACT PHONE    CONTACT FAX dania@diligenz.com
   Ashford, Dani    (800) 858-5294    (800) 345-6059

SEND ACKNOWLEDGEMENT TO:

 

PACKET #   CLIENTS ACCOUNT #     12937415   5569             ORGANIZATION NAME  
        Diligenz, Inc                 MAILING ADDRESS       CITY   STATE  
POSTAL CODE 6500 Harbour Heights Parkway, Suite 400   Mukilteo   WA   98275
COUNTY  

COUNTRY

 

   

 

 

FILE RECORD

RECORD DATA (UNIQUE SEQUENTIAL ID:0001)

FILING TYPE         Initial                 FILERS UNIQUE ID      

ALTERNATE NAME DESIGNATION

 

ALTERNATE FILING TYPE

           

UCC

ADDITIONAL INFORMATION           24628005RME008961            [12937415]        

DEBTOR DATA    (UNIQUE SEQUENTIAL ID: 001)   

 

1a. ORGANIZATION NAME LOUISBURG H.M.A., INC.

2d. TAX ID #: SSN OR EIN

 

2e. TYPE OF ORGANIZATION

Corporation

 

2f. JURISDICTION OF

NC

 

2g. ORGANIZATIONAL ID#, if any 0192062

1c. MAILING ADDRESS

  CITY      

STATE

 

POSTAL CODE

100 HOSPITAL DRIVE

  LOUISBURG       NC   27549 COUNTY       COUNTRY   ALTERNATIVE CAPACITY OF
DEBTOR         USA   None

 

SECURED PARTY DATA    (UNIQUE SEQUENTIAL ID: 001)   

3a. ORGANIZATION NAME             RICOH CORPORATION             3c. MAILING
ADDRESS   CITY   STATE   POSTAL CODE 1111 OLD EAGLE SCHOOL ROAD   WAYNE   PA  
19087 COUNTY  

COUNTRY

   

USA



--------------------------------------------------------------------------------

4. This FINANCING STATEMENT covers the following collateral:

 

 

1    RICOH    2035    K2845900553    2    RICOH    2035    K2845900294    3   
RICOH    2035    K2855000801 4    RICOH    2035    K2855000863    5    RICOH   
2035    K2855000845    6    RICOH    2035    K2854900195 7    RICOH    2051   
K6755000409    8    RICOH    2051    K6755000167    10    RICOH    2051   
K6755000405 11    RICOH    2238C    K0341200720    12    RICOH    1515   
K2149604175    13    RICOH    1515    K2149604174 14    RICOH    2035   
K2855000829    15    RICOH    2035    K2855000811    16    RICOH    2035   
K2845900326

17

  

RICOH

  

2035

  

K2855000852

   18   

RICOH

   ACCESSOR   

461477

           

INCLUDING ALL COMPONENTS, ADDITIONS, UPGRADES, ATTACHMENTS, ACCESSIONS,
SUBSTITUTIONS, REPLACEMENT AND PROCEEDS OF THE FOREGOING. THIS FILING IS FOR
PRECAUTIONARY PURPOSES IN CONNECTION WITH AN EQUIPMENT LEASING TRANSACTION AND
IS NOT TO BE CONSTRUED AS INDICATING THAT THE TRANSACTION IS OTHER THAN A TRUE
LEASE.

 



--------------------------------------------------------------------------------

  

 

File Number: 20060061487F

UCC FINANCING STATEMENT   

Date Filed: 06/22/2006 12:52 PM

  

Elaine F. Marshall

FILER INFORMATION

  

NC Secretary of State

 

CONTACT INFORMATION FOR FILER:

 

CONTACT EMAIL

  

CONTACT NAME

  

CONTACT PHONE

  

CONTACT FAX

dania@diligenz.com

  

Ashford, Dani

  

(800) 858-5294

  

(800) 345-6059

SEND ACKNOWLEDGEMENT TO:

 

PACKET #

 

CLIENTS ACCOUNT #

   

20324017

 

5569

           

ORGANIZATION NAME

         

Diligenz, Inc

               

MAILING ADDRESS

     

CITY

 

STATE

  POSTAL CODE

6500 Harbour Heights Parkway, Suite 400

 

Mukilteo

  WA  

98275

COUNTY  

COUNTRY

 

   

 

 

FILE RECORD

RECORD DATA (UNIQUE SEQUENTIAL ID:0001)

FILING TYPE

       

Initial

               

FILERS UNIQUE ID

     

ALTERNATE NAME DESIGNATION

 

ALTERNATE FILING TYPE

           

UCC

ADDITIONAL INFORMATION          

4434861-001-341690            [20324017]

       

 

DEBTOR DATA    (UNIQUE SEQUENTIAL ID: 001)   

1a. ORGANIZATION NAME

LOUISBURG H.M.A., INC.

2d. TAX ID #: SSN OR EIN

 

2e. TYPE OF ORGANIZATION

Corp.

 

2f. JURISDICTION OF

NC

 

2g. ORGANIZATIONAL ID#, if any 0192062

1c. MAILING ADDRESS

  CITY      

STATE

 

POSTAL CODE

100 HOSPITAL DRIVE

  LOUISBURG       NC   27549

COUNTY

      COUNTRY   ALTERNATIVE CAPACITY OF DEBTOR         USA   None

 

SECURED PARTY DATA    (UNIQUE SEQUENTIAL ID: 001)   

3a. ORGANIZATION NAME

           

Dade Behring Finance Co. LLC

           

3c. MAILING ADDRESS

 

CITY

  STATE   POSTAL CODE

500 GBC Drive, Building 500

 

Newark

 

DE

 

19702

COUNTY

 

COUNTRY

   

USA



--------------------------------------------------------------------------------

4. This FINANCING STATEMENT covers the following collateral:

 

ONE (1) WALKAWAY -40 SI SYSTEM W/LABPRO, ONE (1) UPS WA SYSTEM, ONE (1) LABPRO
ALERT SYSTEM, TOGETHER WITH ANY AND ALL ADDITIONS, ATTACHMENTS, ACCESSORIES AND
ACCESSIONS AND ANY AND ALL SUBSTITUTIONS, REPLACEMENTS OR EXCHANGES THEREFOR,
AND ANY AND ALL INSURANCE AND/OR OTHER PROCEEDS, THEREOF FINANCED PURSUANT TO
THAT CERTAIN AGREEMENT (THE “LEASE AGREEMENT”) BETWEEN THE DEBTOR, DADE BEHRING,
INC. AND DADE BEHRING FINANCE CO. LLC, WITH FULL ASSIGNMENT TO GENERAL ELECTRIC
CAPITAL CORPORATION, 83 WOOSTER HEIGHTS ROAD, DANBURY, CT 06810.

THE PARTIES INTEND TO LEASE AGREEMENT TO BE A TRUE LEASE AND HAVE FILED THIS
FINANCING STATEMENT SOLELY FOR NOTICE AND PRECAUTIONARY PURPOSES. HOWEVER, IN
THE EVENT THAT THE LEASE AGREEMENT IS CHARACTERIZED AS A SECURED TRANSACTION,
THIS FILING SHALL SERVE TO PERFECT THE PRECAUTIONARY SECURITY INTEREST GRANTED
BY THE DEBTOR TO THE SECURED PARTY UNDER THE LEASE.

ACCOUNT NUMBER: 4434861-001 KD/MK

 



--------------------------------------------------------------------------------

F0701427012

 

               

File Number: 20070021023J

                  

Date Filed: 03/01/2007 08:18 AM

                   Elaine F. Marshall                    NC Secretary of State
  

LOGO [g56670ex10_1exgpg040.jpg]                  UCC FINANCING STATEMENT        
         FOLLOW INSTRUCTIONS (front and back) CAREFULLY                 

A. NAME & PHONE OF CONTACT AT FILER [optional]

 

      

B. SEND ACKNOWLEDGMENT TO: (Name and Address)

 

                                  Corporation Service Company               

1133 Avenue of the Americas

Suite 3100

New York, NY 10036

                                                                     
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

1. DEBTOR’S EXACT FULL LEGAL NAME - insert only one debtor name (1a or 1b) - do
not abbreviate or combine names   1a. ORGANIZATION’S NAME

 

 

OR

 

 

Louisburg H.M.A., Inc.

  1b. INDIVIDUAL’S LAST NAME   FIRST NAME   MIDDLE NAME   SUFFIX        

1c. MAILING ADDRESS

 

  CITY   STATE   POSTAL CODE   COUNTRY 100 Hospital Drive, P.O. Box 609  
Louisburg   NC   27549   USA 1d. SEE INSTRUCTIONS   ADD’L INFO RE
ORGANIZATION   1e. TYPE OF ORGANIZATION   1f. JURISDICTION OF ORGANIZATION   1g.
ORGANIZATIONAL ID #, if any     DEBTOR   Corporation   North Carolina   0192062
    ¨ NONE 2. ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME - insert only one debtor
name (2a or 2b) - do not abbreviate or combine names

 

 

OR

  2a. ORGANIZATION’S NAME     2b. INDIVIDUAL’S LAST NAME   FIRST NAME   MIDDLE
NAME   SUFFIX         2c. MAILING ADDRESS   CITY   STATE   POSTAL CODE   COUNTRY
        2d. SEE INSTRUCTIONS   ADD’L INFO RE
ORGANIZATION   2e. TYPE OF ORGANIZATION   2f. JURISDICTION OF ORGANIZATION   2g.
ORGANIZATIONAL ID #, if any     DEBTOR           ¨ NONE 3. SECURED PARTY’S NAME
(or NAME of TOTAL ASSIGNEE of ASSIGNOR S/P) - insert only one secured party name
(3a or 3b)

 

 

OR

 

3a. ORGANIZATION’S NAME

 

  Bank of America, N.A., as Collateral Agent   3b. INDIVIDUAL’S LAST NAME  
FIRST NAME   MIDDLE NAME   SUFFIX        

3c. MAILING ADDRESS

 

  CITY   STATE   POSTAL CODE   COUNTRY 9 West 57th Street   New York   NY  
10019   USA

4. This FINANCING STATEMENT covers the following collateral:

 

All assets now owned or hereafter acquired by Debtor or in which Debtor
otherwise has rights, and all proceeds thereof.

 

 

5. ALTERNATIVE DESIGNATION [if applicable]: ¨ LESSEE/LESSOR  ¨ CONSIGNEE/CONSIGNOR  ¨ BAILEE/BAILOR  ¨ SELLER/BUYER  ¨ AG.
LIEN  ¨ NON-UCC FILING

6. ¨ This FINANCING STATEMENT is to be filed [for record] (or recorded) in the REAL

         ESTATE RECORDS        Attach Addendum                        [if
applicable]

  7. Check to REQUEST SEARCH REPORT(S) on Debtor(s)  
   [ADDITIONAL FEE]        [optional]            ¨ All Debtors ¨ Debtor 1 ¨ Debtor 2

8. OPTIONAL FILER REFERENCE DATA

 

        TO BE FILED WITH NORTH CAROLINA SECRETARY OF STATE   08060.239  
781476-210

 

FILING OFFICE COPY — UCC FINANCING STATEMENT (FORM UCC1) (REV. 06/22/02)

[ILLEGIBLE]



--------------------------------------------------------------------------------

F0801905053

 

 

               

File Number: 20080030943M

                   Date Filed: 04/02/2008 08:09 AM                    Elaine F.
Marshall                    NC Secretary of State   

LOGO [g56670ex10_1exgpg041.jpg]               UCC FINANCING STATEMENT AMENDMENT
              FOLLOW INSTRUCTIONS (front and back) CAREFULLY              

A. NAME & PHONE OF CONTACT AT FILER [optional]

 

                 

[ILLEGIBLE]

 

                                                      PLEASE RETURN             
    TO                 

CT’S BOX

                

821-7139

                 Glendale, CA 91209-9071                                        
                                             THE ABOVE SPACE IS FOR FILING
OFFICE USE ONLY

1a. INITIAL FINANCING STATEMENT FILE #

      20070021023J    3/1/2007

   

1b.   This FINANCING STATEMENT AMENDMENT

        is to be filed [for record] (or recorded) in the

     

¨    REAL ESTATE RECORDS.

2. x   TERMINATION: Effectiveness of the Financing Statement identified above is
terminated with respect to security interest(s) of the Secured Party authorizing
this Termination Statement. 3. ¨   CONTINUATION: Effectiveness of the Financing
Statement identified above with respect to security interest(s) of the Secured
Party authorizing this Continuation Statement is continued for the additional
period provided by applicable law. 4. ¨   ASSIGNMENT (full or partial): Give
name of assignee in item 7a or 7b and address of assignee in item c; and also
give name of assignor in item 9.

5. AMENDMENT (PARTY INFORMATION): This Amendment affects ¨ Debtor or ¨ Secured
Party of record. Check only one of these two boxes.

 

    Also check one of the following three boxes and provide appropriate
information in items 6 and/or 7.

 

   

    ¨   CHANGE name and/or address: Please refer to the detailed instructions in
regards to changing the name and address of a party.   ¨   DELETE name: Give
record name to be deleted in item 6a or 6b.   ¨   ADD name: Complete item 7a or
7b and also item 7c; also complete items 7e-7g (if applicable).

6. CURRENT RECORD INFORMATION:

 

 

OR

 

6a. ORGANIZATION’S NAME

 

 

6b. INDIVIDUAL’S LAST NAME

 

  FIRST NAME   MIDDLE NAME   SUFFIX 7. CHANGED (NEW) OR ADDED INFORMATION:

 

 

OR

 

7a. ORGANIZATION’S NAME

 

 

7b. INDIVIDUAL’S LAST NAME

 

  FIRST NAME   MIDDLE NAME   SUFFIX

7c. MAILING ADDRESS

 

      CITY   STATE   POSTAL CODE   COUNTRY

7d. SEE INSTRUCTIONS

 

  ADD’L INFO RE ORGANIZATION DEBTOR   7e. TYPE OF ORGANIZATION  
7f. JURISDICTION OF ORGANIZATION   7g. ORGANIZATIONAL ID #, if any   ¨ NONE

8. AMENDMENT (COLLATERAL CHANGE): Check only one box.

 

    Describe collateral ¨ deleted or ¨ added, or give entire ¨ restated
collateral description, or describe collateral ¨ assigned.

 

 

 

9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT (name of assignor,
if this is an Assignment). If this is an Amendment authorized by a

    Debtor which adds collateral or adds the authorizing Debtor, of if this is a
Termination authorized by a Debtor, check here ¨ and enter name of DEBTOR
authorizing this

    Amendment.

 

 

OR

 

9a. ORGANIZATION’S NAME

 

Bank of America, N.A., as Collateral Agent

 

9b. INDIVIDUAL’S LAST NAME

 

  FIRST NAME   MIDDLE NAME   SUFFIX

10. OPTIONAL FILER REFERENCE DATA

Filed with: NC - Secretary of State; Debtor: LOUISBURG H.M.A., INC.; c/m
09806/005

 

F#220956

A#332008

 

FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (FORM UCC3) (REV
05/22/02)

13924540



--------------------------------------------------------------------------------

F0701559014

 

               

File Number: 20070023203M

                   Date Filed: 03/07/2007 08:03 AM                    Elaine F.
Marshall                    NC Secretary of State   

LOGO [g56670ex10_1exgpg042.jpg]      UCC FINANCING STATEMENT      FOLLOW
INSTRUCTIONS (front and back) CAREFULLY     

A. NAME & PHONE OF CONTACT AT FILER [optional]

 

      

B. SEND [ILLEGIBLE]

 

                                  PLEASE RETURN               

TO

CT’S BOX

821-7139

P.O.

             Glendale, CA 91209-9071 10560207                                  
                     THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

1. DEBTOR’S EXACT FULL LEGAL NAME - [ILLEGIBLE]   1a. ORGANIZATION’S NAME

 

 

OR

 

 

Louisburg H.M.A., Inc.

  1b. INDIVIDUAL’S LAST NAME   FIRST NAME   MIDDLE NAME   SUFFIX        

1c. MAILING ADDRESS

 

  CITY   STATE   POSTAL CODE   COUNTRY 100 Hospital Drive, P.O. Box 609  
Louisburg   NC   27549   USA 1d. SEE INSTRUCTIONS   ADD’L INFO RE
ORGANIZATION   1e. TYPE OF ORGANIZATION   1f. JURISDICTION OF ORGANIZATION   1g.
ORGANIZATIONAL ID #, if any     DEBTOR   Corporation   North Carolina   0192062
    ¨ NONE

2. ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME - or name of total assignee

 

 

OR

  2a. ORGANIZATION’S NAME     2b. INDIVIDUAL’S LAST NAME   FIRST NAME   MIDDLE
NAME   SUFFIX         2c. MAILING ADDRESS   CITY   STATE   POSTAL CODE   COUNTRY
        2d. SEE INSTRUCTIONS   ADD’L INFO RE
ORGANIZATION   2e. TYPE OF ORGANIZATION   2f. JURISDICTION OF ORGANIZATION   2g.
ORGANIZATIONAL ID #, if any     DEBTOR           ¨ NONE 3. SECURED PARTY’S NAME
[ILLEGIBLE]

 

 

OR

 

3a. ORGANIZATION’S NAME

 

  Bank of America, N.A., as Administrative Agent   3b. INDIVIDUAL’S LAST NAME  
FIRST NAME   MIDDLE NAME   SUFFIX        

3c. MAILING ADDRESS

 

  CITY   STATE   POSTAL CODE   COUNTRY 9 West 57th Street   New York   NY  
10019   USA

4. This FINANCING STATEMENT covers the following collateral:

See Exhibit A attached hereto and by this reference incorporated herein for a
description of the collateral located at the real property described on Schedule
A attached hereto.

Personal property relating to Franklin County, North Carolina

 

 

5. ALTERNATIVE DESIGNATION [if applicable]: ¨ LESSEE/LESSOR  ¨ CONSIGNEE/CONSIGNOR  ¨ BAILEE/BAILOR  ¨ SELLER/BUYER  ¨ AG.
LIEN  ¨ NON-UCC FILING

6. ¨ This FINANCING STATEMENT is to be filed [for record] (or recorded) in the REAL

         ESTATE RECORDS        Attach Addendum                        [if
applicable]

  7. Check to REQUEST SEARCH REPORT(S) on Debtor(s)  
   [ADDITIONAL FEE]        [optional]            ¨ All Debtors ¨ Debtor 1 ¨ Debtor 2

8. OPTIONAL FILER REFERENCE DATA

 

       

To be filed with Secretary of State of North Carolina.   08060.239    

FILING OFFICE COPY — UCC FINANCING STATEMENT (FORM UCC1) (REV. 05/22/02)

[ILLEGIBLE]

10560207

 



--------------------------------------------------------------------------------

F0701559014

 

UCC FINANCING STATEMENT ADDENDUM    FOLLOW INSTRUCTIONS (front and back)
CAREFULLY    9. NAME OF FIRST DEBTOR (1a or 1b) ON RELATED FINANCING STATEMENT
   OR  

9a. ORGANIZATION’S NAME

 

Louisburg H.M.A., Inc.

     9b. INDIVIDUAL’S LAST NAME   FIRST NAME   MIDDLE NAME, SUFFIX             
      

10. MISCELLANEOUS:

 

       Personal property relating to Franklin County, North Carolina.          
                         THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

11. ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME - insert only one name (11a or
11b) - do not abbreviate or combine names   11a. ORGANIZATION’S NAME

 

 

OR

      11b. INDIVIDUAL’S LAST NAME   FIRST NAME   MIDDLE NAME   SUFFIX        

11c. MAILING ADDRESS

 

  CITY   STATE       POSTAL CODE           COUNTRY            
11d. SEE INSTRUCTIONS   ADD’L INFO RE
ORGANIZATION   11e. TYPE OF ORGANIZATION          
11f. JURISDICTION OF ORGANIZATION           11g. ORGANIZATIONAL ID #, if any    
DEBTOR           ¨ NONE 12. ¨ADDITIONAL SECURED PARTY’S or ¨ ASSIGNOR S/P’S NAME
- insert only one name (12a or 12b)

 

 

OR

  12a. ORGANIZATION’S NAME     12b. INDIVIDUAL’S LAST NAME   FIRST NAME   MIDDLE
NAME   SUFFIX         12c. MAILING ADDRESS   CITY   STATE   POSTAL CODE        
  COUNTRY                   13.   This FINANCING STATEMENT covers ¨ timber to be
cut or ¨ as-extracted collateral, or is filed as a ¨ fixture filing.   16.
Additional collateral description:

14.

  Description of real estate:        

 

See Exhibit A attached hereto and by this reference incorporated herein for a
description of the collateral located at the real property described on Schedule
A attached hereto.

 

        15.  

Name and address of a RECORD OWNER of above-described real estate (if Debtor
does not have a record interest):

 

   

17. Check only if applicable and check only one box.

Debtor is a ¨ Trust or ¨ Trustee acting with respect to property held in trust
or ¨ Decedent’s Estate

  18. Check only if applicable and check only one box.   ¨ Debtor is a
TRANSMITTING UTILITY   ¨ Filed in connection with a Manufactured-Home
Transaction — effective 30 years     ¨ Filed in connection with a Public-Finance
Transaction — effective 30 years

FILING OFFICE COPY – UCC FINANCING STATEMENT ADDENDUM (FORM UCC1Ad) (REV.
05/22/02)

[ILLEGIBLE]



--------------------------------------------------------------------------------

F0701559014

Exhibit A to UCC-1 Financing Statement made by Debtor,

in favor of Bank of America, N.A., as Administrative Agent, as Secured Party.

A. All of the following described property (the “Trust Property”), including all
of Debtor’s rights, titles, interests and estates, whether now owned or
hereafter acquired, in and to the Land, the Buildings, the Fixtures and the
Personalty, together with:

 

  1. all of Debtor’s right, title and interest in and to the Real Estate;

 

  2. all right, title and interest Debtor now has or may hereafter acquire in
and to the Improvements or any part thereof and all the estate, right, title,
claim or demand whatsoever of Debtor, in possession or expectancy, in and to the
Real Estate or any part thereof;

 

  3. all right, title and interest of Debtor in, to and under all easements,
rights of way, licenses, operating agreements, abutting strips and gores of
land, streets, ways, alleys, passages, sewer rights, waters, water courses,
water and flowage rights, development rights, air rights, mineral and soil
rights, plants, standing and fallen timber, and all estates, rights, titles,
interests, privileges, licenses, tenements, hereditaments and appurtenances
belonging, relating or appertaining to the Real Estate, and any reversions,
remainders, rents, issues, profits and revenue thereof and all land lying in the
bed of any street, road or avenue, in front of or adjoining the Real Estate to
the center line thereof;

 

  4. Equipment, as follows:

(i) All “equipment,” as such term is defined in Article 9 of the Uniform
Commercial Code, now owned or hereafter acquired by Debtor, which is used at or
in connection with the Improvements or the Real Estate or is located thereon or
therein (including, but not limited to, all machinery, equipment, furniture,
furnishings, and electronic data-processing and other office equipment
including, but not limited to, all machines, engines, boilers, dynamos,
elevators, stokers, tanks, cabinets, awnings, screens, shades, blinds, carpets,
artwork, draperies, lawn mowers, beds, linens, televisions, lamps, glassware and
chinaware, and all appliances, plumbing, heating, air conditioning, lighting,
ventilating, refrigerating, disposal and incinerating equipment, cleaning
apparatus, telephones, cash registers, computers, rehabilitation equipment,
restaurant and kitchen equipment, and medical, dental, therapeutic, diagnostic
and paramedical equipment and supplies, and all kitchen, medical, dental,
diagnostic, rehabilitation and other fixtures and appurtenances thereto, now
owned or hereafter acquired by Debtor and any and all additions, substitutions
and replacements of any of the foregoing), together with all attachments,
components, parts, equipment and accessories installed thereon or affixed
thereto;

(ii) all equipment now owned or the ownership of which is hereafter acquired, by
Debtor which is so related to the Real Estate and Improvements



--------------------------------------------------------------------------------

F0701559014

 

forming part of the Property that it is deemed fixtures or real property under
the law of the State in which the equipment is located, including, without
limitation, all building or construction materials intended for construction,
reconstruction, alteration or repair of or installation on the Real Estate,
construction equipment, appliances, machinery, plant equipment, fittings,
apparatuses, fixtures and other items now or hereafter attached to, installed in
or used in connection with (temporarily or permanently) any of the Improvements
or the Real Estate or the activities conducted therein, including, but not
limited to, engines, devices for the operation of pumps, pipes, plumbing, call
and sprinkler systems, fire extinguishing apparatuses and equipment, heating,
ventilating, incinerating, electrical, air conditioning and air cooling
equipment and systems, gas and electric machinery, appurtenances and equipment,
pollution control equipment, security systems, disposals, dishwashers,
refrigerators and ranges, recreational equipment and facilities of all kinds,
and water, gas, electrical, storm and sanitary sewer facilities, utility lines
and equipment (whether owned individually or jointly with others, and, if owned
jointly, to the extent of Debtor’s interest therein) and all other utilities
whether or not situated in easements, all water tanks, water supply, water power
sites, fuel stations, fuel tanks, fuel supply, and all other structures,
together with all accessions, appurtenances, additions, replacements,
betterments and substitutions for any of the foregoing and the proceeds thereof;

(iii) all of the foregoing in this paragraph 4 being referred to as the
“Equipment;”

 

  5. all right, title and interest of Debtor in and to all substitutes and
replacements of, and all additions and improvements to, the Real Estate and the
Equipment, subsequently acquired by or released to Debtor or constructed,
assembled or placed by Debtor on the Real Estate, immediately upon such
acquisition, release, construction, assembling or placement, including, without
limitation, any and all building materials whether stored at the Real Estate or
offsite, and, in each such case, without any further deed, conveyance,
assignment or other act by Debtor;

 

  6. to the extent not prohibited under the applicable instrument, all right,
title and interest of Debtor in, to and under all leases, subleases,
underlettings, concession agreements, management agreements, licenses and other
agreements relating to the use or occupancy of the Real Estate or the Equipment
or any part thereof, now existing or subsequently entered into by Debtor and
whether written or oral and all guarantees of any of the foregoing
(collectively, as any of the foregoing may be amended, restated, extended,
renewed or modified from time to time, the “Leases”), and all rights of Debtor
in respect of cash and securities deposited thereunder and the right to receive
and collect the revenues, income, rents, issues and profits thereof, together
with all other rents, royalties, issues, profits, revenue, income and other
benefits arising from the use and enjoyment of the Trust Property (as defined
below) (collectively, the “Rents”);

 

-2-



--------------------------------------------------------------------------------

F0701559014

 

  7. all unearned premiums under insurance policies now or subsequently obtained
by Debtor relating to the Real Estate or Equipment and Debtor’s interest in and
to all proceeds of any such insurance policies (including title insurance
policies) including the right to collect and receive such proceeds, subject to
the provisions relating to insurance generally set forth below; and all awards
and other compensation, including the interest payable thereon and the right to
collect and receive the same, made to the present or any subsequent owner of the
Real Estate or Equipment for the taking by eminent domain, condemnation or
otherwise, of all or any part of the Real Estate or any easement or other right
therein;

 

  8. to the extent not prohibited under the applicable contract, consent,
license or other item, all right, title and interest of Debtor in and to (i) all
contracts from time to time executed by Debtor or any manager or agent on its
behalf relating to the ownership, construction, maintenance, repair, operation,
occupancy, sale or financing of the Real Estate or Equipment or any part thereof
and all agreements and options relating to the purchase or lease of any portion
of the Real Estate or any property that is adjacent or peripheral to the Real
Estate, together with the right to exercise such options and all leases of
Equipment, (ii) all consents, licenses, building permits, certificates of
occupancy and other governmental approvals relating to construction, completion,
occupancy, use or operation of the Real Estate or any part thereof, and
(iii) all drawings, plans, specifications and similar or related items relating
to the Real Estate;

 

  9. all proceeds, both cash and noncash, of the foregoing; and

 

  10. All of the foregoing property and rights and interests now owned or held
or subsequently acquired by Debtor and described in the foregoing clauses
(1) through (3) are collectively referred to as the “Premises”, and those
described in the foregoing clauses (1) through (9) are collectively referred to
as the “Trust Property”

B. Operative Document. This Financing Statement relates to that certain Deed of
Trust Securing Future Advances, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing (as it may be amended, supplemented or modified from
time to time, the “Deed of Trust”) made by Debtor, as grantor, to Walter H.
Jones, Jr., as Trustee, in favor of Secured Party, as beneficiary.

C. Definitions. Capitalized terms used and otherwise not defined herein shall
have the meaning assigned thereto in the Deed of Trust.

 

-3-



--------------------------------------------------------------------------------

F0701559014

Schedule A

Description of the Owned Land

Being the same property conveyed to                                          
   by deed from                                         , of record, in Book
                            , at Page                             , in the
office of the                                         County Register of Deeds.

FIRST TRACT:

[ILLEGIBLE]



--------------------------------------------------------------------------------

 

  

F0804484011 Received: 7/28/2008

 

                 File Number: 20080070031B               Date Filed: 07/28/2008
08:00 AM               Elaine F. Marshall               NC Secretary of State
LOGO [g56670ex10_1exgpg048.jpg]                 UCC FINANCING STATEMENT
AMENDMENT                  FOLLOW INSTRUCTIONS (front and back) CAREFULLY      
          

A. NAME & PHONE OF CONTACT AT FILER [optional]

 

                      

B. SEND ACKNOWLEDGMENT TO: (Name and Address)

 

                                                              PLEASE RETURN     
                 TO                    

CT’S BOX

                   

821-7139

                                                                                
                                   THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

1a.  

INITIAL FINANCING STATEMENT FILE #

20070023203M  filedNC SOS 03/07/2007

  1b.   This FINANCING STATEMENT AMENDMENT is to be filed [for record] (or
recorded) in the    

¨      

  REAL ESTATE RECORDS.

2. x   TERMINATION: Effectiveness of the Financing Statement identified above is
terminated with respect to security interest(s) of the Secured Party authorizing
this Termination Statement. 3. ¨   CONTINUATION: Effectiveness of the Financing
Statement identified above with respect to security interest(s) of the Secured
Party authorizing this Continuation Statement is continued for the additional
period provided by applicable law. 4. ¨   ASSIGNMENT (full or partial): Give
name of assignee in item 7a or 7b and address of assignee in item 7c; and also
give name of assignor in item 9

5. AMENDMENT (PARTY INFORMATION): This Amendment affects ¨ Debtor or ¨ Secured
Party of record. Check only one of these two boxes.

 

    Also check one of the following three boxes and provide appropriate
information in items 6 and/or 7.

 

   

¨  

CHANGE name and/or address: Please refer to the detailed instructions in regards
to changing the name and address of a party.

  ¨   DELETE name: Give record name to be deleted in item 6a or 6b.   ¨   ADD
name: Complete item 7a or 7b, and also item 7c; also complete items 7e-7g (if
applicable).

6. CURRENT RECORD INFORMATION

 

 

OR

 

6a. ORGANIZATION’S NAME

 

 

6b. INDIVIDUAL’S LAST NAME

 

  FIRST NAME   MIDDLE NAME   SUFFIX 7. CHANGED (NEW) OR ADDED INFORMATION

 

 

OR

 

7a. ORGANIZATION’S NAME

 

 

7b. INDIVIDUAL’S LAST NAME

 

  FIRST NAME   MIDDLE NAME   SUFFIX

7c. MAILING ADDRESS

 

      CITY   STATE   POSTAL CODE   COUNTRY

7d. SEE INSTRUCTIONS

 

  ADD’L INFO RE ORGANIZATION DEBTOR   7e. TYPE OF ORGANIZATION  
7f. JURISDICTION OF ORGANIZATION   7g. ORGANIZATIONAL ID #, if any   ¨ NONE

8. AMENDMENT (COLLATERAL CHANGE): check only one box

 

    Describe collateral ¨ deleted or ¨ added, or give entire ¨ restated
collateral description, or describe collateral ¨ assigned

 

 

9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT (name of assignor,
if this is an Assignment). If this is an Amendment authorized by a Debtor which
adds collateral or adds the authorizing Debtor, or if this is a Termination
authorized by a Debtor, check here ¨ and enter name of DEBTOR authorizing this
Amendment.

 

 

 

OR

 

9a. ORGANIZATION’S NAME

 

Bank of America, N.A., as Administrative Agent

 

9b. INDIVIDUAL’S LAST NAME

 

  FIRST NAME   MIDDLE NAME   SUFFIX

10. OPTIONAL FILER REFERENCE DATA

    Debtor: Louisborg, H.M.A., Inc.

 

JK-7309156-05

 

FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (FORM UCC3) (REV.
05/22/02)



--------------------------------------------------------------------------------

CT CORPORATION SYSTEM    Search Report            Date: 09/02/09

 

 

 

Customer:    Elizabeth Stehler    Subject:    Louisburg H.M.A., LLC   

Harter, Secrest & Emery LLP

        

1600 Bausch & Lomb Place

        

Rochester, NY 14604-2711

     

 

 

CT Order#:    7642191 SO    Customer Reference #1:    17033      
Customer Reference #2:    200

 

 

Jurisdiction: North Carolina   

     Search Type:    UCC Liens – Secretary of State       Searched:    5 Years
   Searched Through:     08/26/09       Synopsis:    No Records Found         
Search Type:    Federal Tax Liens – Secretary of State       Searched:   

10 Years

   Searched Through:    08/26/09       Synopsis:   

No Records Found

     

 

 

 

CT CORPORATION SYSTEM

Columbus UCC Service Center

4400 Easton Commons Way

Suite 125

Columbus, OH 43219

Phone: (800) 621-3216

Fax: (800) 914-4240

   This report contains information compiled from sources which CT Corporation
System considers reliable, but does not control. Information provided is
non-certified unless otherwise indicated. CT in no way undertakes or assumes any
part of the customer’s business, legal or similar risks, and does not guarantee
the accuracy, completion, or timeliness of the information provided, and shall
not be liable for any losses or injuries whatever resulting from any contingency
beyond its control, or from negligence, regardless of the cause, the
categorization of filings is provided for the convenience of the customer and is
not to be construed as a legal opinion concerning the status of the filings.   

 

Signed

  

LOGO [g56670ex10_1exgpg049.jpg]



--------------------------------------------------------------------------------

CT CORPORATION SYSTEM   Search Report           Date: 09/02/09

 

 

 

Customer:

   Elizabeth Stehler    Subject:    Mooresville Hospital Management    Harter,
Secrest & Emery LLP       Associates, Inc.   

1600 Bausch & Lomb Place

        

Rochester, NY 14604-2711

     

 

 

CT Order#:

   7642191 SO    Customer Reference #1:    17033       Customer
Reference #2:    200

 

 

Jurisdiction:

   North Carolina    Search Type:    UCC Liens – Secretary of State      
Searched:    5 Years    Searched Through:    08/26/09       Synopsis:   
Original Financing Statement(s) : 6         

Amendment(s) : 1

        

Continuation(s) : 1

        

Termination(s) : 2

        

See listing for additional information

Copies : 22

   Search Type:    Federal Tax Liens – Secretary of State       Searched:    10
Years    Searched Through:    08/26/09       Synopsis:    No Records Found

 

CT CORPORATION SYSTEM

Columbus UCC Service Center

4400 Easton Commons Way

Suite 125

Columbus, OH 43219

Phone: (800) 621-3216

Fax: (800) 914-4240

   This report contains information compiled from sources which CT Corporation
System considers reliable, but does not control. Information provided is
non-certified unless otherwise indicated. CT in no way undertakes or assumes any
part of the customer’s business, legal or similar risks, and does not guarantee
the accuracy, completion, or timeliness of the information provided, and shall
not be liable for any losses or injuries whatever resulting from any contingency
beyond its control, or from negligence, regardless of the cause, the
categorization of filings is provided for the convenience of the customer and is
not to be construed as a legal opinion concerning the status of the filings.   

 

Signed

  

LOGO [g56670ex10_1exgpg050.jpg]



--------------------------------------------------------------------------------

CT CORPORATION SYSTEM    Document Listing              Date: 09/02/09

 

 

 

Customer:    Elizabeth Stehler    Subject:    Mooresville Hospital Management   
Harter, Secrest & Emery LLP       Associates, Inc.    1600 Bausch & Lomb Place
        

Rochester, NY 14604-2711

 

     

 

CT Order#:       7642191 SO       Customer Reference #1:    17033              

Customer Reference #2:    200

 

 

Jurisdiction:    

 

 

North Carolina

         

 

File Date

 

  

File No.

 

  

Type

 

  

Additional Information

 

 

PRESENTLY ON RECORD

11/17/04

  

20040111743E

  

UCC-1

  

Dade Behring Finance Co. LLC

07/02/09

  

20090051481A

  

AMEND

  

Dade Behring Finance Co. LLC

07/02/09

  

20090051575F

  

CONT

  

Dade Behring Finance Co. LLC

07/28/06

  

20060073768M

  

UCC-1

  

Key Equipment Finance, Inc.

03/07/07

  

20070023205B

  

UCC-1

  

Bank of America, N.A.

07/28/08

  

20080070029K

  

TERM

  

Bank of America, N.A.

05/01/07

  

20070043845E

  

UCC-1

  

Bank of America, N.A.

04/02/08

  

20080030923J

  

TERM

  

Bank of America, N.A.

04/09/08    20080033205E    UCC-1    De Lage Landen Financial Services, Inc.
04/07/09    20090026179H    UCC-1    CoActiv Capital Partners, Inc.

 

 

 

  CT CORPORATION SYSTEM

  Columbus UCC Service Center

  4400 Easton Commons Way

  Suite 125

  Columbus, OH 43219

  Phone: (800) 621-3216

  Fax: (800) 914-4240

  This report contains information compiled from sources which CT Corporation
System considers reliable, but does not control. Information provided is
non-certified unless otherwise indicated. CT in no way undertakes or assumes any
part of the customer’s business, legal or similar risks, and does not guarantee
the accuracy, completion, or timeliness of the information provided, and shall
not be liable for any losses or injuries whatever resulting from any contingency
beyond its control, or from negligence, regardless of the cause, the
categorization of filings is provided for the convenience of the customer and is
not to be construed as a legal opinion concerning the status of the filings.  
Signed  

LOGO [g56670ex10_1exgpg062.jpg]

  

 



--------------------------------------------------------------------------------

  

 

File Number: 20040111743E

UCC FINANCING STATEMENT    Date Filed: 11/17/2004 05:41 PM    Elaine F. Marshall

FILER INFORMATION

  

Secretary of State

 

CONTACT INFORMATION FOR FILER:

 

CONTACT EMAIL    CONTACT NAME    CONTACT PHONE    CONTACT FAX dania@diligenz.com
   Ashford, Dani    (800) 858-5294    (800) 345-6059

SEND ACKNOWLEDGEMENT TO:

 

PACKET #   CLIENTS ACCOUNT #     10725510   5569             ORGANIZATION NAME  
        Diligenz, Inc                 MAILING ADDRESS       CITY   STATE  
POSTAL CODE 6500 Harbour Heights Parkway, Suite 400   Mukilteo   WA   98275
COUNTY  

COUNTRY

 

   

 

 

FILE RECORD

RECORD DATA (UNIQUE SEQUENTIAL ID:0001)

FILING TYPE         Initial                 FILERS UNIQUE ID      

ALTERNATE NAME DESIGNATION

 

ALTERNATE FILING TYPE

           

UCC

ADDITIONAL INFORMATION           [10725510]        

DEBTOR DATA    (UNIQUE SEQUENTIAL ID: 001)   

 

1a. ORGANIZATION NAME MOORESVILLE HOSPITAL MANAGEMENT ASSOCIATES, INC.

2d. TAX ID #: SSN OR EIN

 

2e. TYPE OF ORGANIZATION

Corp.

 

2f. JURISDICTION OF

NC

 

2g. ORGANIZATIONAL ID#, if any 0176476

1c. MAILING ADDRESS

  CITY      

STATE

 

POSTAL CODE

171 FAIRVIEW ROAD

  MOORESVILLE       NC   28117 COUNTY       COUNTRY   ALTERNATIVE CAPACITY OF
DEBTOR         USA   None

 

SECURED PARTY DATA    (UNIQUE SEQUENTIAL ID: 001)   

3a. ORGANIZATION NAME             Dade Behring Finance Co. LLC             3c.
MAILING ADDRESS   CITY   STATE   POSTAL CODE 500 GBC Drive, Building 500  
Newark   DE   19702 COUNTY  

COUNTRY

   

USA



--------------------------------------------------------------------------------

4. This FINANCING STATEMENT covers the following collateral:

 

ONE (1) SYSMEX CA-560 AND ONE (1) SYSMEX CA-1500, TOGETHER WITH ANY AND ALL
ADDITIONS, ATTACHMENTS, ACCESSORIES AND ACCESSIONS AND ANY AND ALL
SUBSTITUTIONS, REPLACEMENTS OR EXCHANGES THEREFOR, AND ANY AND ALL INSURANCE
AND/OR OTHER PROCEEDS, THEREOF FINANCED PURSUANT TO THAT CERTAIN AGREEMENT (THE
“LEASE AGREEMENT”) BETWEEN THE DEBTOR, DADE BEHRING, INC. AND DADE BEHRING
FINANCE CO. LLC, WITH FULL ASSIGNMENT TO GENERAL ELECTRIC CAPITAL CORPORATION,
83 WOOSTER HEIGHTS ROAD, DANBURY, CT 06810.

THE PARTIES INTEND THE LEASE AGREEMENT TO BE A TRUE LEASE AND HAVE FILED THIS
FINANCING STATEMENT SOLELY FOR NOTICE AND PRECAUTIONARY PURPOSES. HOWEVER, IN
THE EVENT THAT THE LEASE AGREEMENT IS CHARACTERIZED AS A SECURED TRANSACTION,
THIS FILING SHALL SERVE TO PERFECT THE PRECAUTIONARY SECURITY INTEREST GRANTED
BY THE DEBTOR TO THE SECURED PARTY UNDER THE LEASE.

ACCOUNT NUMBER: 4299631-001 KD/KG

 



--------------------------------------------------------------------------------

  

 

File Number: 20090051481A

UCC FINANCING STATEMENT   

Date Filed: 07/02/2009 10:55 AM

  

Elaine F. Marshall

FILER INFORMATION

  

NC Secretary of State

 

CONTACT INFORMATION FOR FILER:

 

CONTACT EMAIL

  

CONTACT NAME

  

CONTACT PHONE

  

CONTACT FAX

    

Diligenz, Inc

         

SEND ACKNOWLEDGEMENT TO:

 

PACKET #

 

CLIENTS ACCOUNT #

   

13546435567678

               

ORGANIZATION NAME

         

Diligenz, Inc

               

MAILING ADDRESS

     

CITY

 

STATE

  POSTAL CODE

4629 168th St SW Ste E

 

Lynnwood

  WA  

98037-8640

COUNTY  

COUNTRY

USA

   

 

 

FILE RECORD

RECORD DATA (UNIQUE SEQUENTIAL ID:0001)

 

FILING TYPE

  AMENDMENT TYPE   AMENDMENT ACTION       INITIAL FILENUMBER

Amendment

 

Amendment Parties

  Debtor Change       20040111743E

FILERS UNIQUE ID

 

ALTERNATE NAME DESIGNATION

 

ALTERNATE FILING TYPE

HFS - Vendor - 2-127216339

            ADDITIONAL INFORMATION          

Debtor: MOORESVILLE HOSPITAL MANAGEMENT ASSOCIATES, INC. [43530137]

       

 

CURRENT NAME       AFFECTED PARTY:      

 

ORGANIZATION NAME

           

MOORESVILLE HOSPITAL MANAGEMENT ASSOCIATES, INC.

           

AUTHORIZED DEBTOR:

 

ORGANIZATION NAME

 

AUTHORIZED SECURED PARTY:

 

ORGANIZATION NAME

Dade Behring Finance Co. LLC

 

DEBTOR DATA    (UNIQUE SEQUENTIAL ID: 001)   

1a. ORGANIZATION NAME                     Mooresville Hospital Management
Associates, LLC                     2d. TAX ID #: SSN OR EIN  

2e. TYPE OF ORGANIZATION

Limited Liability Comp

 

2f. JURISDICTION OF

NC

 

2g. ORGANIZATIONAL ID#, if any

0176476

1c. MAILING ADDRESS   any     CITY       STATE   POSTAL CODE 171 Fairview Road  
    Mooresville       NC   28117 COUNTY  

COUNTRY

  ALTERNATIVE CAPACITY OF DEBTOR    

USA

   



--------------------------------------------------------------------------------

  

 

File Number: 20090051575F

UCC FINANCING STATEMENT   

Date Filed: 07/02/2009 12:49 PM

  

Elaine F. Marshall

FILER INFORMATION

  

NC Secretary of State

 

CONTACT INFORMATION FOR FILER:

 

CONTACT EMAIL

  

CONTACT NAME

  

CONTACT PHONE

  

CONTACT FAX

    

Diligenz, Inc

         

SEND ACKNOWLEDGEMENT TO:

 

PACKET #

 

CLIENTS ACCOUNT #

   

13547654561761

               

ORGANIZATION NAME

         

Diligenz, Inc

               

MAILING ADDRESS

     

CITY

 

STATE

  POSTAL CODE

4629 168th St SW Ste E

 

Lynnwood

  WA  

98037-8640

COUNTY  

COUNTRY

USA

   

 

 

FILE RECORD

RECORD DATA (UNIQUE SEQUENTIAL ID:0001)

 

FILING TYPE

  AMENDMENT TYPE           INITIAL FILENUMBER

Amendment

 

Continuation

          20040111743E

FILERS UNIQUE ID

     

ALTERNATE NAME DESIGNATION

 

ALTERNATE FILING TYPE

HFS - HFS - Vendor -

2-118370080

               

ADDITIONAL INFORMATION

       

Debtor: MOORESVILLE HOSPITAL MANAGEMENT ASSOCIATES, LLC. #43535898

       

CURRENT NAME

AFFECTED PARTY:

 

ORGANIZATION NAME                     MOORESVILLE HOSPITAL MANAGEMENT
ASSOCIATES, LLC                    

AUTHORIZED DEBTOR:

 

ORGANIZATION NAME                                                        

AUTHORIZED SECURED PARTY:

 

ORGANIZATION NAME                     Dade Behring Finance Co. LLC              
     



--------------------------------------------------------------------------------

  

 

File Number: 20060073768M

UCC FINANCING STATEMENT   

Date Filed: 07/28/2006 05:47 PM

  

Elaine F. Marshall

FILER INFORMATION

  

NC Secretary of State

 

CONTACT INFORMATION FOR FILER:

 

CONTACT EMAIL

  

CONTACT NAME

  

CONTACT PHONE

  

CONTACT FAX

    

Ucc Direct Services

         

SEND ACKNOWLEDGEMENT TO:

 

PACKET #

 

CLIENTS ACCOUNT #

   

NC-0-21555028000

               

ORGANIZATION NAME

         

Ucc Direct Services

               

MAILING ADDRESS

     

CITY

 

STATE

  POSTAL CODE

2727 Allen Parkway, Suite 1000, P O Box 3248

 

Houston

  TX  

77001

COUNTY  

COUNTRY

USA

   

 

 

FILE RECORD

RECORD DATA (UNIQUE SEQUENTIAL ID:0001)

 

FILING TYPE

               

Initial

                   

FILERS UNIQUE ID

     

ALTERNATE NAME DESIGNATION

 

ALTERNATE FILING TYPE

NC-0-21555028-1226395

1071659

      NO Alt Name        

ADDITIONAL INFORMATION

                 

 

DEBTOR DATA    (UNIQUE SEQUENTIAL ID: 001)   

1a. ORGANIZATION NAME                     Mooresville Hospital Management
Associates, Inc.                     2d. TAX ID #: SSN OR EIN  

2e. TYPE OF ORGANIZATION

NO Type

 

2f. JURISDICTION OF

NC

 

2g. ORGANIZATIONAL ID#, if any

None

1c. MAILING ADDRESS       CITY       STATE   POSTAL CODE 171 Fairview Rd      
Mooresville       NC   28117 COUNTY  

COUNTRY

  ALTERNATIVE CAPACITY OF DEBTOR    

USA

  NO Alt Capacity

 

SECURED PARTY DATA    (UNIQUE SEQUENTIAL ID: 001)   

3a. ORGANIZATION NAME                     Key Equipment Finance, Inc.          
          3c. MAILING ADDRESS       CITY       STATE   POSTAL CODE 1000 McCaslin
Blvd.       Superior       CO   80027 COUNTY  

COUNTRY

       

USA

   



--------------------------------------------------------------------------------

4. This FINANCING STATEMENT covers the following collateral:

 

NOTICE FILING: The Collateral defined below is covered by this financing
statement only to the extent such Collateral is provided to or obtained by
Debtor in connection with present or future: (i) leases, loans, conditional sale
agreements or other agreements with Secured Party, or (ii) obligations funded by
Secured Party on behalf of or at the direction of Debtor. Copies of applicable
agreements with specific Collateral listings can be obtained from Secured Party.
To the extent listed in applicable agreements, Collateral consists of all Debtor
s right, title and interest in the listed licenses, equipment, inventory and
goods (including, without limitation, attachments, accessories, accessions, and
replacements), wherever located and whether now or hereafter acquired or
existing, together with all related: (a) contracts, documents of title,
investment property, chattel paper, notes and instruments; (b) accounts,
contract rights and general intangibles; (c) records, data, information and
documentation; (d) proceeds, whether cash or non-cash, and products of the
foregoing in any form; and (e) all rights, claims and remedies of Debtor arising
in connection with any of the foregoing. Debtor has no independent or separate
power, right or authority to encumber, transfer or dispose of such Collateral or
of any interest therein except as expressly directed by Secured Party.

 



--------------------------------------------------------------------------------

F0701559013

 

               

 

File Number: 20070023205B

Date Filed: 03/07/2007 08:03 AM

Elaine F. Marshall

NC Secretary of State

 

LOGO [g56670ex10_1exgpg069.jpg]           UCC FINANCING STATEMENT         FOLLOW
INSTRUCTIONS (front and back) CAREFULLY        

A. NAME & PHONE OF CONTACT AT FILER [optional]

 

         

B. SEND ACKNOWLEDGMENT TO: (Name and Address)

 

                                        PLEASE RETURN                  

TO

CT’S BOX

821-7139

P.C.

                Glendale, CA 912 09-9071                                        
                     THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

1. DEBTOR’S EXACT FULL LEGAL NAME insert only one debtor name (1a or 1b) - do
not abbreviate or combine names   1a. ORGANIZATION’S NAME

 

 

OR

 

 

Mooresville Hospital Management Associates, Inc.

  1b. INDIVIDUAL’S LAST NAME   FIRST NAME   MIDDLE NAME   SUFFIX        

1c. MAILING ADDRESS

 

  CITY   STATE   POSTAL CODE   COUNTRY 171 Fairview Road, P.O. Box 3250  
Mooresville   NC   28117   USA 1d. SEE INSTRUCTIONS   ADD’L INFO RE
ORGANIZATION   1e. TYPE OF ORGANIZATION   1f. JURISDICTION OF ORGANIZATION   1g.
ORGANIZATIONAL ID #, if any     DEBTOR   Corporation   North Carolina   0176476
    ¨ NONE 2. ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME - insert only one debtor
name (2a or 2b) - do not abbreviate or combine names

 

 

OR

  2a. ORGANIZATION’S NAME     2b. INDIVIDUAL’S LAST NAME   FIRST NAME   MIDDLE
NAME   SUFFIX         2c. MAILING ADDRESS   CITY   STATE   POSTAL CODE   COUNTRY
        2d. SEE INSTRUCTIONS   ADD’L INFO RE
ORGANIZATION   2e. TYPE OF ORGANIZATION   2f. JURISDICTION OF ORGANIZATION   2g.
ORGANIZATIONAL ID #, if any     DEBTOR           ¨ NONE 3. SECURED PARTY’S NAME
(or NAME of TOTAL ASSIGNEE of ASSIGNOR S/P) - insert only one [ILLEGIBLE] (3a or
3b)

 

 

OR

 

3a. ORGANIZATION’S NAME

 

  Bank of America, N.A., as Administrative Agent   3b. INDIVIDUAL’S LAST NAME  
FIRST NAME   MIDDLE NAME   SUFFIX        

3c. MAILING ADDRESS

 

  CITY   STATE   POSTAL CODE   COUNTRY 9 West 57th Street   New York   NY  
10019   USA

4. This FINANCING STATEMENT covers the following collateral:

 

See Exhibit A attached hereto and by this reference incorporated herein for a
description of the collateral located at the real property described on Schedule
A attached hereto.

 

Personal property relating to Iredell County, North Carolina

 

 

5. ALTERNATIVE DESIGNATION [if applicable]: ¨ LESSEE/LESSOR  ¨ CONSIGNEE/CONSIGNOR  ¨ BAILEE/BAILOR  ¨ SELLER/BUYER  ¨ AG.
LIEN  ¨ NON-UCC FILING

6. ¨ This FINANCING STATEMENT [ILLEGIBLE] REAL

         ESTATE RECORDS.        [ILLEGIBLE]

  7. Check to REQUEST SEARCH REPORT(S) on Debtor(s)  
   [ADDITIONAL FEE]        [ILLEGIBLE]            ¨ All Debtors ¨ Debtor 1 ¨ Debtor 2

8. OPTIONAL FILER REFERENCE DATA

 

        To be filed with Secretary of State of North Carolina.   08060.239    

 

FILING OFFICE COPY — UCC FINANCING STATEMENT (FORM UCC1) (REV. 05/22/02)
[ILLEGIBLE]  

10560226



--------------------------------------------------------------------------------

F0701559013

 

UCC FINANCING STATEMENT ADDENDUM    FOLLOW INSTRUCTIONS (front and back)
CAREFULLY   

9.

  NAME OF FIRST DEBTOR (1a or 1b) ON RELATED FINANCING STATEMENT       

 

OR 

 

9a. ORGANIZATION’S NAME

Mooresville Hospital Management Associates, Inc.

      

9b. INDIVIDUAL’S LAST NAME

 

  FIRST NAME   MIDDLE NAME, SUFFIX       

10.

 

MISCELLANEOUS:

Personal property relating to Iredell County, North Carolina

                                                                           
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 11. ADDITIONAL DEBTOR’S EXACT FULL
LEGAL NAME - insert only one name (11a or 11b) - do not abbreviate or combine
names

OR   

11a. ORGANIZATION’S NAME

 

 

11b. INDIVIDUAL’S LAST NAME

 

  FIRST NAME  

MIDDLE NAME

  

SUFFIX

 

11c. MAILING ADDRESS   CITY   STATE   

POSTAL CODE

 

  

COUNTRY

 

11d. SEE INSTRUCTIONS  

ADD’L INFO RE

ORGANIZATION

DEBTOR

  11e. TYPE OF ORGANIZATION   11f. JURISDICTION OF ORGANIZATION    

11g. ORGANIZATIONAL ID #, if any

 

        ¨ NONE

12.   ¨ ADDITIONAL SECURED PARTY’S or ¨ ASSIGNOR S/P’S NAME – insert only one
name (12a or 12b)

OR

 

 

12a. ORGANIZATION’S NAME

 

 

12b. INDIVIDUAL’S LAST NAME

  FIRST NAME   MIDDLE NAME   

SUFFIX

 

12c. MAILING ADDRESS

 

  CITY   STATE        POSTAL CODE   

COUNTRY

13. This FINANCING STATEMENT covers ¨ timber to be cut or ¨ as extracted
collateral, or is filed as a ¨ fixture filing.

  16. Additional collateral description: 14. Description of real estate:  

 

See Exhibit A attached hereto and by this reference incorporated herein for a
description of the collateral located at the real property described on Schedule
A attached hereto.

 

 

15.

 

 

Name and address of a RECORD OWNER of above-described real estate (if Debtor
does not have a record interest):

      17. Check only if applicable and check only one box.     Debtor is a ¨
Trust or ¨ Trustee acting with respect to property held in trust or ¨ Decedent’s
Estate        

18. Check only if applicable and check only one box.

¨ Debtor is a TRANSMITTING UTILITY

¨ Filed in connection with a Manufactured-Home Transaction – effective 30 years

¨ Filed in connection with a Public-Finance Transaction – effective 30 years

FILING OFFICE COPY – UCC FINANCING STATEMENT ADDENDUM (FORM UCC1Ad) (REV.
05/22/02)

[ILLEGIBLE]



--------------------------------------------------------------------------------

F0701559013

Exhibit A to UCC-1 Financing Statement made by Debtor,

in favor of Bank of America, N.A., as Administrative Agent, as Secured Party.

A. All of the following described property (the “Trust Property”), including all
of Debtor’s rights, titles, interests and estates, whether now owned or
hereafter acquired, in and to the Land, the Buildings, the Fixtures and the
Personalty, together with:

 

  1. all of Debtor’s right, title and interest in and to the Real Estate;

 

  2. all right, title and interest Debtor now has or may hereafter acquire in
and to the Improvements or any part thereof and all the estate, right, title,
claim or demand whatsoever of Debtor, in possession or expectancy, in and to the
Real Estate or any part thereof;

 

  3. all right, title and interest of Debtor in, to and under all easements,
rights of way, licenses, operating agreements, abutting strips and gores of
land, streets, ways, alleys, passages, sewer rights, waters, water courses,
water and flowage rights, development rights, air rights, mineral and soil
rights, plants, standing and fallen timber, and all estates, rights, titles,
interests, privileges, licenses, tenements, hereditaments and appurtenances
belonging, relating or appertaining to the Real Estate, and any reversions,
remainders, rents, issues, profits and revenue thereof and all land lying in the
bed of any street, road or avenue, in front of or adjoining the Real Estate to
the center line thereof;

 

  4. Equipment, as follows:

(i) All “equipment,” as such term is defined in Article 9 of the Uniform
Commercial Code, now owned or hereafter acquired by Debtor, which is used at or
in connection with the Improvements or the Real Estate or is located thereon or
therein (including, but not limited to, all machinery, equipment, furniture,
furnishings, and electronic data-processing and other office equipment
including, but not limited to, all machines, engines, boilers, dynamos,
elevators, stokers, tanks, cabinets, awnings, screens, shades, blinds, carpets,
artwork, draperies, lawn mowers, beds, linens, televisions, lamps, glassware and
chinaware, and all appliances, plumbing, heating, air conditioning, lighting,
ventilating, refrigerating, disposal and incinerating equipment, cleaning
apparatus, telephones, cash registers, computers, rehabilitation equipment,
restaurant and kitchen equipment, and medical, dental, therapeutic, diagnostic
and paramedical equipment and supplies, and all kitchen, medical, dental,
diagnostic, rehabilitation and other fixtures and appurtenances thereto, now
owned or hereafter acquired by Debtor and any and all additions, substitutions
and replacements of any of the foregoing), together with all attachments,
components, parts, equipment and accessories installed thereon or affixed
thereto,

(ii) all equipment now owned or the ownership of which is hereafter acquired, by
Debtor which is so related to the Real Estate and Improvements



--------------------------------------------------------------------------------

F0701559013

 

forming part of the Property that it is deemed fixtures or real property under
the law of the State in which the equipment is located, including, without
limitation, all building or construction materials intended for construction,
reconstruction, alteration or repair of or installation on the Real Estate,
construction equipment, appliances, machinery, plant equipment, fittings,
apparatuses, fixtures and other items now or hereafter attached to, installed in
or used in connection with (temporarily or permanently) any of the Improvements
or the Real Estate or the activities conducted therein, including, but not
limited to, engines, devices for the operation of pumps, pipes, plumbing, call
and sprinkler systems, fire extinguishing apparatuses and equipment, heating,
ventilating, incinerating, electrical, air conditioning and air cooling
equipment and systems, gas and electric machinery, appurtenances and equipment,
pollution control equipment, security systems, disposals, dishwashers,
refrigerators and ranges, recreational equipment and facilities of all kinds,
and water, gas, electrical, storm and sanitary sewer facilities, utility lines
and equipment (whether owned individually or jointly with others, and, if owned
jointly, to the extent of Debtor’s interest therein) and all other utilities
whether or not situated in easements, all water tanks, water supply, water power
sites, fuel stations, fuel tanks, fuel supply, and all other structures,
together with all accessions, appurtenances, additions, replacements,
betterments and substitutions for any of the foregoing and the proceeds thereof;

(iii) all of the foregoing in this paragraph 4 being referred to as the
“Equipment,”

 

  5. all right, title and interest of Debtor in and to all substitutes and
replacements of, and all additions and improvements to, the Real Estate and the
Equipment, subsequently acquired by or released to Debtor or constructed,
assembled or placed by Debtor of the Real Estate, immediately upon such
acquisition, release, construction, assembling or placement, including, without
limitation, any and all building materials whether stored at the Real Estate or
offsite, and, in each such case, without any further deed, conveyance,
assignment or other act by Debtor;

 

  6. to the extent not prohibited under the applicable instrument, all right,
title and interest of Debtor in, to and under all leases, subleases,
underlettings, concession agreements, management agreements, licenses and other
agreements relating to the use or occupancy of the Real Estate or the Equipment
or any part thereof, now existing or subsequently entered into by Debtor and
whether written or oral and all guarantees of any of the foregoing
(collectively, as any of the foregoing may be amended, restated, extended,
renewed or modified from time to time, the “Leases”), and all rights of Debtor
in respect of cash and securities deposited thereunder and the right to receive
and collect the revenues, income, rents, issues and profits thereof, together
with all other rents, royalties, issues, profits, revenue, income and other
benefits arising from the use and enjoyment of the Trust Property (as defined
below) (collectively, the “Rents”);

 

-2-



--------------------------------------------------------------------------------

F0701559013

 

 

  7. all unearned premiums under insurance policies now or subsequently obtained
by Debtor relating to the Real Estate or Equipment and Debtor’s interest in and
to all proceeds of any such insurance policies (including title insurance
policies) including the right to collect and receive such proceeds, subject to
the provisions relating to insurance generally set forth below; and all awards
and other compensation, including the interest payable thereon and the right to
collect and receive the same, made to the present or any subsequent owner of the
Real Estate or Equipment for the taking by eminent domain, condemnation or
otherwise, of all or any part of the Real Estate or any easement or other right
therein;

 

  8. to the extent not prohibited under the applicable contract, consent,
license or other item, all right, title and interest of Debtor in and to (i) all
contracts from time to time executed by Debtor or any manager or agent on its
behalf relating to the ownership, construction, maintenance, repair, operation,
occupancy, sale or financing of the Real Estate or Equipment or any part thereof
and all agreements and options relating to the purchase or lease of any portion
of the Real Estate or any property that is adjacent or peripheral to the Real
Estate, together with the right to exercise such options and all leases of
Equipment, (ii) all consents, licenses, building permits, certificates of
occupancy and other governmental approvals relating to construction, completion,
occupancy, use or operation of the Real Estate or any part thereof, and
(iii) all drawings, plans, specifications and similar or related items relating
to the Real Estate;

 

  9. all proceeds, both cash and noncash, of the foregoing; and

 

  10. All of the foregoing property and rights and interests now owned or held
or subsequently acquired by Debtor and described in the foregoing clauses
(1) through (3) are collectively referred to as the “Premises”, and those
described in the foregoing clauses (1) through (9) are collectively referred to
as the “Trust Property”

B. Operative Document. This Financing Statement relates to that certain Deed of
Trust Securing Future Advances, Security Agreement, Assignment of Leases and
Rents, and Fixture Filing (as it may be amended, supplemented or modified from
time to time, the “Deed of Trust”) made by Debtor, as grantor, to Walter H.
Jones, Jr., as Trustee, in favor of Secured Party, as beneficiary.

C. Definitions. Capitalized terms used and otherwise not defined herein shall
have the meaning assigned thereto in the Deed of Trust.

 

-3-



--------------------------------------------------------------------------------

F0701559013

Schedule A

Description of the Owned Land

Being the same property conveyed to                                          by
deed from                                          of record, in Book
                    , at Page                     , in the office of the
                                         County Register of Deeds.

Lying and being situated in Iredell County, North Carolina, and [ILLEGIBLE]
particularly described as follows:

[ILLEGIBLE]



--------------------------------------------------------------------------------

F0804484009 Received: 7/28/2008

 

                       

 

File Number: 20080070029K

Date Filed: 07/28/2008 08:00 AM

Elaine F. Marshall

NC Secretary of State

 

LOGO [g56670ex10_1exgpg075.jpg]                    UCC FINANCING STATEMENT
AMENDMENT                  FOLLOW INSTRUCTIONS (front and back) CAREFULLY      
          

A. NAME & PHONE OF CONTACT AT FILER [optional]

 

                      

B. SEND ACKNOWLEDGMENT TO: (Name and Address)

 

                                                              PLEASE RETURN     
                 TO                    

CT’S BOX

                   

821-7139

                                                                                
                                   THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

1a.  

INITIAL FINANCING STATEMENT FILE #

  1b.   This FINANCING STATEMENT AMENDMENT is to be filed [for record] (or
recorded) in the   20070023205B filed NC SOS 03/07/2007  

¨       

  REAL ESTATE RECORDS

2. x   TERMINATION: Effectiveness of the Financing Statement identified above is
terminated with respect to security interest(s) of the Secured Party authorizing
this Termination Statement. 3. ¨   CONTINUATION: Effectiveness of the Financing
Statement identified above with respect to security interest(s) of the Secured
Party authorizing this Continuation Statement is continued for the additional
period provided by applicable law 4. ¨   ASSIGNMENT (full or partial): Give name
of assignee in item 7a or 7b and address of assignee in item 7c; and also give
name of assignor in item 9.

5. AMENDMENT (PARTY INFORMATION): This Amendment affects ¨ Debtor or ¨ Secured
Party of record. Check only one of these two boxes.

 

    Also check one of the following three boxes and provide appropriate
information in items 6 and/or 7.

 

   

¨   CHANGE name and/or address: Please refer to the detailed instructions in
regards to changing the name and address of a party.   ¨   DELETE name: Give
record name to be deleted in item 6a or 6b.   ¨   ADD name: Complete item 7a or
7b, and also item 7c; also complete items 7e-7g (if applicable).

6. CURRENT RECORD INFORMATION:

 

 

OR

 

6a. ORGANIZATION’S NAME

 

 

6b. INDIVIDUAL’S LAST NAME

 

  FIRST NAME   MIDDLE NAME   SUFFIX 7. CHANGED (NEW) OR ADDED INFORMATION:

 

 

OR

 

7a. ORGANIZATION’S NAME

 

 

7b. INDIVIDUAL’S LAST NAME

 

  FIRST NAME   MIDDLE NAME   SUFFIX

7c. MAILING ADDRESS

 

      CITY   STATE   POSTAL CODE   COUNTRY

7d. SEE INSTRUCTIONS

 

  ADD’L INFO RE ORGANIZATION DEBTOR   7e. TYPE OF ORGANIZATION  
7f. JURISDICTION OF ORGANIZATION   7g. ORGANIZATIONAL ID #, if any   ¨ NONE

8. AMENDMENT (COLLATERAL CHANGE): check only one box.

 

    Describe collateral ¨ deleted or ¨ added, or give entire ¨ restated
collateral description, or describe collateral ¨ assigned

 

 

9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT (name of assignor,
if this is an Assignment). If this is an Amendment authorized by a Debtor which
adds collateral or adds the authorizing Debtor, or if this is a Termination
authorized by a Debtor, check here ¨ and enter name of DEBTOR authorizing this
Amendment

 

 

 

OR

 

9a. ORGANIZATION’S NAME

 

Bank of America, N.A., as Administrative Agent

 

9b. INDIVIDUAL’S LAST NAME

 

  FIRST NAME   MIDDLE NAME   SUFFIX

10. OPTIONAL FILER REFERENCE DATA

Debtor: Mooresville Hospital Management Associates, Inc.

  JK-7309156-01

 

FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (FORM UCC3) (REV.
05/22/02)



--------------------------------------------------------------------------------

00702960014

 

 

               

File Number: 20070043845E

                   Date Filed: 05/01/2007 02:00 PM                    Elaine F.
Marshall                    NC Secretary of State   

LOGO [g56670ex10_1exgpg076.jpg]      UCC FINANCING STATEMENT      FOLLOW
INSTRUCTIONS (front and back) CAREFULLY     

A. NAME & PHONE OF CONTACT AT FILER [optional]

 

      

B. SEND ACKNOWLEDGMENT TO: (Name and Address)

 

                                  Teya D Beradze               

Legal Assistant

Cahill Gordon & Reindel LLP

80 Pine Street

New York, NY 1005

                                                                     
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

1. DEBTOR’S EXACT FULL LEGAL NAME - insert only one debtor name (1a or 1b) - do
not abbreviate or combine names   1a. ORGANIZATION’S NAME

 

 

OR

 

 

Mooresville Hospital Management Associates, Inc.

  1b. INDIVIDUAL’S LAST NAME   FIRST NAME   MIDDLE NAME   SUFFIX        

1c. MAILING ADDRESS

 

  CITY   STATE   POSTAL CODE   COUNTRY 171 Fairview Road, P.O. Box 3250  
Mooresville   NC   28117   USA 1d. SEE INSTRUCTIONS   ADD’L INFO RE
ORGANIZATION   1e. TYPE OF ORGANIZATION   1f. JURISDICTION OF ORGANIZATION   1g.
ORGANIZATIONAL ID #, if any     DEBTOR   Corporation   North Carolina   0176476
    ¨ NONE 2. ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME - insert only one debtor
name (2a or 2b) - do not abbreviate or combine names

 

 

OR

  2a. ORGANIZATION’S NAME     2b. INDIVIDUAL’S LAST NAME   FIRST NAME   MIDDLE
NAME   SUFFIX         2c. MAILING ADDRESS   CITY   STATE   POSTAL CODE   COUNTRY
        2d. SEE INSTRUCTIONS   ADD’L INFO RE
ORGANIZATION   2e. TYPE OF ORGANIZATION   2f. JURISDICTION OF ORGANIZATION   2g.
ORGANIZATIONAL ID #, if any     DEBTOR           ¨ NONE 3. SECURED PARTY’S NAME
(or NAME of TOTAL ASSIGNEE of ASSIGNOR S/P) - insert only one secured party name
(3a or 3b)

 

 

OR

 

3a. ORGANIZATION’S NAME

 

  Bank of America, N.A., as Collateral Agent   3b. INDIVIDUAL’S LAST NAME  
FIRST NAME   MIDDLE NAME   SUFFIX        

3c. MAILING ADDRESS

 

  CITY   STATE   POSTAL CODE   COUNTRY 9 West 57th Street   New York   NY  
10019   USA

4. This FINANCING STATEMENT covers the following collateral:

All assets now owned or hereafter acquired by Debtor or in which Debtor
otherwise has rights, and all proceeds thereof.

 

 

5. ALTERNATIVE DESIGNATION [if applicable]: ¨ LESSEE/LESSOR  ¨ CONSIGNEE/CONSIGNOR  ¨ BAILEE/BAILOR  ¨ SELLER/BUYER  ¨ AG.
LIEN  ¨ NON-UCC FILING

6. ¨ This FINANCING STATEMENT is to be filed [for record] (or recorded) in the REAL

         ESTATE RECORDS        Attach Addendum                        [if
applicable]

  7. Check to REQUEST SEARCH REPORT(S) on Debtor(s)  
   [ADDITIONAL FEE]        [optional]            ¨ All Debtors ¨ Debtor 1 ¨ Debtor 2

8. OPTIONAL FILER REFERENCE DATA

 

        TO BE FILED WITH NORTH CAROLINA SECRETARY OF STATE   08060.239    

 

FILING OFFICE COPY — UCC FINANCING STATEMENT (FORM UCC1) (REV. 06/22/02)

[ILLEGIBLE]

 



--------------------------------------------------------------------------------

F0801905054

 

LOGO [g56670ex10_1exgpg077.jpg]

 

  

 

File Number: 20080030923J

   Date Filed: 04/02/2008 08:09 AM    Elaine F. Marshall   

NC Secretary of State

 

     UCC FINANCING STATEMENT AMENDMENT    FOLLOW INSTRUCTIONS (front and back)
CAREFULLY   

A. NAME & PHONE OF CONTACT AT FILER [optional]

 

           

B. SEND ACKNOWLEDGMENT TO: (Name and Address)

 

               

 

PLEASE RETURN

                 

TO

CT’S BOX

821-7139

[ILLEGIBLE]

                                                                        THE
ABOVE SPACE IS FOR FILING OFFICE USE ONLY

1a.  INITIAL FINANCING STATEMENT FILE #

 

  20070043845E    5/1/2007

 

1b.This FINANCING STATEMENT AMENDMENT is to be filed [for record] (or recorded)
in the

¨   REAL ESTATE RECORDS.

2. x TERMINATION: Effectiveness of the Financing Statement identified above is
terminated with respect to security interest(s) of the Secured Party authorizing
this Termination Statement.

3. ¨ CONTINUATION: Effectiveness of the Financing Statement identified above
with respect to security interest(s) of the Secured Party authorizing this
Continuation Statement is continued for the additional period provided by
applicable law.

 

4. ¨ ASSIGNMENT (full or partial): Give name of assignee in item 7a or 7b and
address of assignee in item 7c; and also give name of assignor in item 9.

5. AMENDMENT (PARTY INFORMATION): This Amendment affects ¨ Debtor or ¨ Secured
Party of record. Check only one of these two boxes.

    Also check one of the following three boxes and provide appropriate
information in items 6 and/or 7.

¨   CHANGE name and/or address: Please refer to the detailed instructions in
regards to changing the name and address of a party.

 

¨   DELETE name: Give record name to be deleted in item 6a or 6b.

 

¨   ADD name: Complete item 7a or 7b, and also item 7c; also complete items 7e -
7g (if applicable).

6. CURRENT RECORD INFORMATION:

 

6a. ORGANIZATION’S NAME

 

                OR  

6b. INDIVIDUAL’S LAST NAME

 

 

FIRST NAME

 

MIDDLE NAME

  SUFFIX 7. CHANGED (NEW) OR ADDED INFORMATION:  

7a. ORGANIZATION’S NAME

 

            OR  

7b. INDIVIDUAL’S LAST NAME

 

 

FIRST NAME

 

MIDDLE NAME

  SUFFIX

7c. MAILING ADDRESS

 

 

CITY

 

 

STATE

 

 

POSTAL CODE

 

 

COUNTRY

 

7d. SEE INSTRUCTIONS  

ADD’L INFO RE

ORGANIZATION

DEBTOR

      7e. TYPE OF ORGANIZATION  

7f. JURISDICTION OF ORGANIZATION

  7g. ORGANIZATIONAL ID #, if any   ¨NONE

8. AMENDMENT (COLLATERAL CHANGE): check only one box.

      Describe collateral ¨ deleted or ¨ added, or give [ILLEGIBLE] ¨ restated
collateral description, or describe collateral ¨ assigned.

 

 

 

9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT (name of assignor,
if this is an Assignment). If this is an Amendment authorized by a Debtor which
adds collateral or adds the authorizing Debtor, or if this is a Termination
authorized by a Debtor, check here ¨ and enter name of DEBTOR authorizing this
Amendment.

       

9a. ORGANIZATION’S NAME

 

 Bank of America, N.A., as Collateral Agent

       

OR  

 9b. INDIVIDUAL’S LAST NAME

 

 

FIRST NAME

 

 

MIDDLE NAME

 

 

SUFFIX

 

10. OPTIONAL FILER REFERENCE DATA

      F#220958        

Filed with: NC - Secretary of State; MOORESVILLE HOSPITAL MANAGEMENT ASSOCIATES,
INC.

  A#332010        

 

FILING OFFICE COPY – UCC FINANCING STATEMENT AMENDMENT (FORM UCC3) (REV.
05/22/02)    13524625

 



--------------------------------------------------------------------------------

00802128018

 

              

File Number: 20080033205E

                  Date Filed: 04/09/2008 02:00 PM                   Elaine F.
Marshall    LOGO [g56670ex10_1exgpg078.jpg]        NC Secretary of State   
UCC FINANCING STATEMENT            

FOLLOW INSTRUCTIONS (front and back) CAREFULLY     

A. NAME & PHONE OF CONTACT AT FILER [optional]

    CSC Diligenz, Inc.      1-800-858-5294

 

      

B. SEND ACKNOWLEDGMENT TO: (Name and Address)

 

                                  33441261               

CSC Diligenz, Inc.

6500 Harbour Heights Pkwy, Suite 400

Mukilteo, WA 98275

                                      Filed In: North Carolina (S.O.S.)        
                        THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

1. DEBTOR’S EXACT FULL LEGAL NAME - insert only one debtor name (1a or 1b) - do
not abbreviate or combine names

OR

 

1a. ORGANIZATION’S NAME

MOORESVILLE HOSPITAL MANAGEMENT ASSOCIATES, INC.

  1b. INDIVIDUAL’S LAST NAME   FIRST NAME   MIDDLE NAME   SUFFIX        

1c. MAILING ADDRESS

 

  CITY   STATE   POSTAL CODE   COUNTRY 171 FAIRVIEW RD  

MOORESVILLE

  NC   28117   USA 1d. SEE INSTRUCTIONS   ADD’L INFO RE
ORGANIZATION   1e. TYPE OF ORGANIZATION   1f. JURISDICTION OF ORGANIZATION    
1g. ORGANIZATIONAL ID #, if any     DEBTOR   Corp.   NC   0176476     ¨ NONE 2.
ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME - insert only one debtor name (2a or
2b) - do not abbreviate or combine names

 

 

OR

  2a. ORGANIZATION’S NAME     2b. INDIVIDUAL’S LAST NAME   FIRST NAME   MIDDLE
NAME   SUFFIX         2c. MAILING ADDRESS   CITY   STATE   POSTAL CODE   COUNTRY
        2d. SEE INSTRUCTIONS   ADD’L INFO RE
ORGANIZATION   2e. TYPE OF ORGANIZATION   2f. JURISDICTION OF ORGANIZATION   2g.
ORGANIZATIONAL ID #, if any     DEBTOR           ¨ NONE 3. SECURED PARTY’S NAME
(or NAME of TOTAL ASSIGNEE of ASSIGNOR S/P) - insert only one secured party name
(3a or 3b)

 

 

OR

 

3a. ORGANIZATION’S NAME

 

  De Lage Landen Financial Services, Inc.   3b. INDIVIDUAL’S LAST NAME   FIRST
NAME   MIDDLE NAME   SUFFIX        

3c. MAILING ADDRESS

 

  CITY   STATE   POSTAL CODE   COUNTRY 1111 Old Eagle School Road   Wayne   PA  
19087   USA

4. This FINANCING STATEMENT covers the following collateral:

 

THE COLLATERAL DESCRIBED IN SCHEDULE “A” ATTACHED HERETO AND MADE PART HEREOF,
INCLUDING ALL ADDITIONS, ATTACHMENTS, ACCESSIONS, SUBSTITUTIONS, REPLACEMENTS
AND PROCEEDS OF SUCH COLLATERAL.

 

 

5. ALTERNATIVE DESIGNATION [if applicable]: ¨ LESSEE/LESSOR  ¨ CONSIGNEE/CONSIGNOR  ¨ BAILEE/BAILOR  ¨ SELLER/BUYER  ¨ AG.
LIEN  ¨ NON-UCC FILING

6. ¨ This FINANCING STATEMENT is to be filed [for record] (or recorded) in the REAL

         ESTATE RECORDS.        Attach Addendum                [if applicable]

  7. Check to REQUEST SEARCH REPORT(S) on Debtor(s)  
   [ADDITIONAL FEE]        [optional]            ¨ All Debtors ¨ Debtor 1 ¨ Debtor 2

8. OPTIONAL FILER REFERENCE DATA

 

       

00000000MED678500

      33441261

 

FILING OFFICE COPY — UCC FINANCING STATEMENT (FORM UCC1) (REV. 05/22/02)



--------------------------------------------------------------------------------

00802128018

Schedule “A”

LOGO [g56670ex10_1exgpg079.jpg]

 

Date:        June 21,2007

      Page 1 of 8

 

Date Agreement Expires:    06/27/2007        

RFP #: 792516988

 

BCI Customer No:        6680

  

Corporate Account

Affiliation:

   HEALTHTRUST   

IHN Affiliation:      N/A

 

BILL TO:    SHIP TO:

2625

LAKE NORMAN REGIONAL MEDICAL CENTER

PO BOX 3250

MOORESVILLE NC 26117-3250

  

28781

LAKE NORMAN REGIONAL MEDICAL CENTER

171 FAIRVIEW RD

MOORESVILLE NC 28117-9500

 

Beckman Coulter Representative(s): JOSEPH WALLACE

Acquisition Option:     Purchase/Lease    Agreement Number:    24806US

 

1. Equipment Description

 

System    Type    Part No.    Qty    List Price    Extended Price  

UniCare DxI 800

   NEW    91500    1    $ 325,000.00                $ 325,000.00               
          Subtotal:    $ 325,000.00                          Trade In:    $ 0.00
                         Allowances:    $ (145,000.00 )                       
Net:    $ 180,000.00   

Agreement Term/Total Investment:

80    $3,885.34    $0.00    $1,734.65    $0.00    $5,399.99 Agreement Term
(Months)    Monthly Lease Payment    Monthly Minimum Reagent Payment   

Monthly Service Payment

(If not included)

   Security Deposit   

Initial Payment (1st Month

Payments – Deposit)

Standard Value Added Summary:

 

  1. LABIO (Laboratory Workflow Analysis)* and **

 

  2. 2 Continuous Process Reviews per Year*

 

  3. Customer Training

 

  4. Operator and Maintenance Manuals

 

  * LABIO and CPR include a review of lab-objectives, workstation consolidation,
and reagent use and expense comparison.

 

  ** The term LABIO refers to LABIO software for Chemistry and Immunodiagnostics
and Hematology Marketing Tools for Hematology.

No purchase order issued or sent by the Customer to BCI, either subsequent to or
contemporaneously with this Agreement, shall become part of this Agreement or be
valid or enforceable, except to the extent that the purchase order provides for
the time and place of delivery of the goods supplied pursuant to this Agreement
and only if such items are not specified in this Agreement.

Unless expressly provided otherwise in this Agreement, in the event that
Customer is returning an instrument pursuant to this Agreement. If Customer does
not return the instrument within thirty (30) days after termination of this
Agreement, Customer shall pay BCI an amount equal to the fair market value of
the System of the type possessed by Customer in average condition.

Unless expressly provided otherwise in this Agreement, in the event that BCI has
given a trade-in allowance, Customer shall send to BCI the subject of the
trade-in allowance upon the commencement of this Agreement. If Customer does not
[ILLEGIBLE] to BCI the subject of the trade-in allowance within thirty (30) days
after the commencement date, Customer shall pay BCI an amount equal to the
trade-in allowance.

This Document contains Confidential, Trade Secret, Commercial, or Financial
information owned by Beckman Coulter, Inc. and is voluntarily submitted for
evaluation purposes only. It is exempt from disclosure under the Freedom of
Information Act (5 U.S.C S52) under Exemption (b)(4), and its disclosure is
prohibited under the Trade Secrets Act (18 U.S.C. 1905).

Compliance; Parties agree to comply with all Federal and State laws and
regulations including, but not limited to, HIPAA and Stark laws, as well as
JCAHO Standards for quality of care. Security and Confidentiality: Parties agree
to maintain Security and Confidentiality and any individually identifiable
health information received (“Protected Health Information” or “PHI”) as
required by applicable laws and regulations, including the Health Insurance
Portability and Accountability Act of 1996 (HIPPA) and the regulations
promulgated there under.

CONFIDENTIAL DOCUMENT between Beckman Coulter and the Customer

 



--------------------------------------------------------------------------------

00802128018

Schedule “A”

 

Quotation Number:    601866-1-601866    Date: 24-AUG-07    Page 1 of 11

              

 

Quotation

LOGO [g56670ex10_1exgpg080.jpg]

   Quotation Number:    601866-1-601866    Quote Name:    ICU    Quote Version
No:    0    Customer Number:    2047    Creation Date:    24-AUG-07   
Expiration Date:    23-OCT-07

gemedicalsystems.com

     

 

Bill To   

LAKE NORMAN REGIONAL MEDICAL CENTER

PO BOX 3250

MOORESVILLE, NC 28117

ATTN: ACCOUNTS PAYABLE

      Ship To   

LAKE NORMAN REGIONAL MEDICAL CENTER

171 FAIRVIEW RD

MOORESVILLE, NC 28115

KATHY MILLS, ICU DIRECTOR

This agreement is by and between the customer and the GE Healthcare entity
(referred to herein as “GE Healthcare” or “GEHCIT”), each as identified in the
applicable signature block below. GE Healthcare agrees to provide and customer
agrees to pay for the products and/or services set forth in this agreement, all
in accordance with the terms and conditions set forth herein. This agreement is
comprised of:

1) This GE Healthcare Quotation (together with any applicable schedules referred
to herein) that identifies the product and/or service offerings purchased or
licensed by customer;

2) The attached (i) GE Healthcare Warranty documentation, (ii) GE Healthcare
Additional Terms and Conditions documentation and (iii) GE Healthcare Statement
of Service Deliverables documentation, as applicable; and

3) The attached GE Healthcare Standard Terms and Conditions – Sales and
Services.

In the event of conflict among the foregoing items, the order of precedence is
as numbered above. This agreement constitutes the complete agreement of the
parties relating to GE Healthcare’s delivery of the products and/or services
identified in the GE Healthcare Quotation and supersedes all prior oral or
written proposals, statements, agreements, commitments, or understandings with
respect to the matters provided for herein.

Quotation expiration date is as stated above unless otherwise indicated. If this
quotation has refurbished equipment on it, the quota is valid for 7 days only.
This quotation is SUBJECT TO PRICING, CONFIGURATION AND CREDIT APPROVAL.

Page 1

 

Item    Qty    Description   

List Price

Discount

    Total          

1

   13    SLR8KI FDMCARD TOUCH AVOA 12SL    16,080.00      114,972.00        
Part Number: SLR8K1-DAXAHE-AAAAXX    -45.00 %               

2

   13    REMOTE CONTROL ADULT SFT CABLE KNG    795.00      5,684.25         Part
Number: 1-REMOTE-AAA-A    -45.00 %               

3

   13    PDM NKLCOR 2-4IBP BDSDE DCK SPT CBL 60HZ    11,000.00      78,650.00  
      Part Number: PDM-BAX-AAX-AAXX    -45.00 %               

4

   13    19” MGD SERIAL ELO SAW TCH N AMER P/C    3,800.00      34,086.00     
   Part Number: 2028453-001    -31.00 %               

5

   1    CD PDM MAIN VI.I    10.00      6.90           Part Number: 2034825-002
   -31.00 %     



--------------------------------------------------------------------------------

00802128018

Schedule “A”

 

Quotation Number:    601866-1-601866          Date: 24-AUG-07    Page 2 of 11

 

Item    Qty    Description   

List Price

Discount

    Total             6      2      TRANSPORT PRO V2 ENG 5 US – US POWERCORD   
8,750.00      12,075.00              Part Number: TRANS-AA-HXXX    -31.00 %     
          7      4      Battery for DASH or Transport Pro    222.60      614.36
             Part Number: DSHBATT    -31.00 %                8      2     
Battery Charger/Conditioner    662.50      914.24              Part Number:
7001845-001    -31.00 %                9      13    Nellcor DuraSensor Reusable
Finger Probe    290.00      2,601.30              Part Number: 407705-006   
-31.00 %                10    13    Cable, Nellcore OxiMax Interface, 12 feet,
Each    197.00      1,767.09              Part Number: 1021406-001    -31.00 % 
              11    13    Cable, ECG 12 Lead Cable, AHA 4 feet, Each    315.00
     2,825.55              Part Number: 2017006-002    -31.00 %               
12    13    421930-002 LandWire Set ECG, ApexPro, Multi-Link 6-Ld Snap AHA,
51 in., 6/Set    90.00      807.30              Part Number: 421930-002   
-31.00 %                13    13    Tublug, TTB, Blood Pressure 2 Monitor 1 Cuff
Rectangle Connector 12 ft.    65.00      583.05              Part Number:
9461-216    -31.00 %                14    1      CICVS + NHW 14EEDV FM RVW 72FD
ENG-US NA6    47,500.00      32,775.00              Part Number:
CIC-AEEH-FAAWX-AXXXX    -31.00 %                15    1      CIC V5 EHIP ALONG
TRAINING CDI PER S/O    .00 %    0.00              Part Number: 2033903-001     
              16    1      CIC V5 1.0.3 SFTWR RECOVERY KIT    .00 %    0.00     
        Part Number: 2030843-002                    17    1      1N81TEI.0
ON-DMD DIGITAL SERVICE (WARR)    .00 %    0.00              Part Number:
2025330-001                    18    1      Network Lase Printer    1,628.10   
  1,123.39              Part Number: NLP    -31.00 %                PROMO –
SOLAR T2UP 8000 TO 80001                    OFF LINE ITEMS 1-3 ONLY             
                HPG Discount #509151                    31% OFF LINE ITEMS 4-18
ONLY                   

Group Total 1-18

       289,485.43 *  19    1      Installation Charges    0.01      9,861.39   
          Part Number: INSTALLATION    .00 %                         

Running Total

         299,346.82   

 



--------------------------------------------------------------------------------

00802128018

Schedule “A”

 

Quotation Number:   

601866-1-601866

     

Date: 24-AUG-07

   Page 3 of 11

 

Item    Qty    Description   

List Price

Discount

    Total         20    14    Level 3 Networking – Network Integration   
1,020.00      1,680.00           Part Number: NTWK3    -88.24 %               

Running Total

       301,026.82         21    1      Solar T2UP 8000 to 80001    .00 %    0.00
          Part Number: 2009010-420                                              
   Total      301,026.82                             

Estimated Shipment: 2 weeks after receipt of valid purchase order

 

For details regarding leasing rates, please contact GE Healthcare Financial
Services at 866-743-7265.

 

Quoted prices do not reflect State and Local Taxes if applicable.

 

If purchasing equipment, please sign the Quotation Summary Page of this document
and fax back the entire quotation to our Customer Relationship Center.

 

Take advantage of an additional 2% discount off quoted price by remitting the
total purchase price payment with your order. If you wish to take advantage of
this additional discount, simply deduct 2% from the quoted price and indicate
cash discount on your PO, along with the check number and fax to appropriate
number listed on the last page of the quote. Then, send payment along with your
purchase order or signed quote to GE Medical Systems Information Technologies,
8200 W. Tower Avenue, Milwaukee, WI 53223 Attn: Accounts Receivable. Payment
must be received with the purchase order or signed quote in order for this
discount to apply. Payment must be in the form of a check or wire transfer. Not
valid for credit card charges.

 

GEHC IT will provide Customer with the Product(s), or a System comprised of
certain computer hardware and related equipment and certain computer software in
the in the configuration (“System Configuration”), all as listed in the
Quotation. The system Configuration is based upon information furnished to GEHC
IT by Customer. Customer is responsible for modification, if any, to the System
Configuration due to inaccuracies or incompleteness of the information furnished
to GEHC IT by Customer, changes in Customer’s needs or requirements, or for
other reasons attributable to Customer.

 

SALES SUPPORT 800-558-5544

Monday - Friday 7am to 5pm CST

 

GEMS SUPPLIES SUPPORT 800-558-5102

Monday - Friday 7am to 5pm CST

 

SERVICE AND PARTS SUPPORT 800-558-7044

7 Days a weeks 24 hours per day

 

NOTE: For any CICs, displays, antenna coverage, or networking not listed on the
quote, it will be assumed that the hospital is either using existing coverage,
or will be responsible for providing their own.

 

NOTE: If required for the system quoted herein, the customer is responsible for
obtaining invasive pressure cables. Please contact Abbott or Baxter directly for
information and pricing.

 

          



--------------------------------------------------------------------------------

  

 

File Number: 20090026179H

UCC FINANCING STATEMENT   

Date Filed: 04/07/2009 10:32 AM

  

Elaine F. Marshall

FILER INFORMATION

  

NC Secretary of State

CONTACT INFORMATION FOR FILER:

 

CONTACT EMAIL

  

CONTACT NAME

  

CONTACT PHONE

  

CONTACT FAX

    

Ucc Direct Services

         

SEND ACKNOWLEDGEMENT TO:

 

PACKET #

 

CLIENTS ACCOUNT #

   

NC-0-36324903000

               

ORGANIZATION NAME

         

Ucc Direct Services

               

MAILING ADDRESS

     

CITY

 

STATE

  POSTAL CODE

2727 Allen Parkway, Suite 1000, P O Box 3248

 

Houston

  TX  

77001

COUNTY  

COUNTRY

USA

   

 

 

FILE RECORD

RECORD DATA (UNIQUE SEQUENTIAL ID:0001)

 

FILING TYPE

       

Initial

           

FILERS UNIQUE ID

     

ALTERNATE NAME DESIGNATION

 

ALTERNATE FILING TYPE

NC-0-36324903-14327/1 RC

     

NO AltName

    ADDITIONAL INFORMATION                    

DEBTOR DATA (UNIQUE SEQUENTIAL ID: 001 )

 

1a. ORGANIZATION NAME

           

Mooresville Hospital Management Associates, Inc.

           

2d. TAX ID # SSN OR EIN

  

2e. TYPE OF ORGANIZATION

LimitedLiabilityComp

  

2f. JURISDICTION OF

NC

  

2g. ORGANIZATIONAL ID#, if any

0176476

1c. MAILING ADDRESS                                               any

171 Fairview Road

  

CITY

Mooresville

  

STATE

NC

  

POSTAL CODE

28117

COUNTY  

COUNTRY

USA

  

ALTERNATIVE CAPACITY OF DEBTOR

NOAltCapacity

    

SECURED PARTY DATA (UNIQUE SEQUENTIAL ID: 001 )

 

3a. ORGANIZATION NAME

CoActiv Capital Partners, Inc.

3c. MAILING ADDRESS

655 Business Center Drive

  

CITY

Horsham

  

STATE

PA

  

POSTAL CODE

19044

COUNTY        

COUNTRY

USA

         



--------------------------------------------------------------------------------

4. This FINANCING STATEMENT covers the following collateral:

 

1 K2033MN

1 K2034JM

1 K2034RW

2 K2300JA

2 K2300JT

2 K2300ZA

1 K2033KE

1 K2034JN

2 K2300ZA

1 K2004RC

2 K2035H

2 K2035HE

1 K2036KA

1 K2036KG

2 K2036KH

2 K2038JF

20 S3001PA

INCLUDING BUT NOT LIMITED TO ALL REPLACEMENTS, PARTS, REPAIRS AND ATTACHMENTS,
INCORPORATED THEREIN OR AFFIXED THERETO, NOW OWNED OR HEREAFTER ACQUIRED.

 



--------------------------------------------------------------------------------

         CT CORPORATION SYSTEM    Search Report                     Date:
09/02/09   

 

 

 

Customer:    Elizabeth Stehler    Subject:    Mooresville Hospital Management   
Harter, Secrest & Emery LLP       Associates, LLC    1600 Bausch & Lomb Place   
     

Rochester, NY 14604-2711

 

     

 

 

CT Order#:       7642191 SO       Customer Reference #1:    17033              

Customer Reference #2:    200

 

 

Jurisdiction:    

 

 

North Carolina

         

  Search Type:       UCC Liens - Secretary of State           Searched:    5
Years    Searched Through:        08/26/09     Synopsis:        Original
Financing Statement(s) :    4           Amendment(s) :    1          
Assignment(s) :    2           Continuation(s):    1              See listing
for additional information           Copies:    12         Search Type:      
Federal Tax Liens - Secretary of State           Searched:    10 Years   
Searched Through:        08/26/09     Synopsis:    No Records Found      

 

 

 

  CT CORPORATION SYSTEM

  Columbus UCC Service Center

  4400 Easton Commons Way

  Suite 125

  Columbus, OH 43219

  Phone: (800) 621-3216

  Fax: (800) 914-4240

  This report contains information compiled from sources which CT Corporation
System considers reliable, but does not control. Information provided is
non-certified unless otherwise indicated. CT in no way undertakes or assumes any
part of the customer’s business, legal or similar risks, and does not guarantee
the accuracy, completion, or timeliness of the information provided, and shall
not be liable for any losses or injuries whatever resulting from any contingency
beyond its control, or from negligence, regardless of the cause, the
categorization of filings is provided for the convenience of the customer and is
not to be construed as a legal opinion concerning the status of the filings.  
Signed  

LOGO [g56670ex10_1exgpg085.jpg]

  



--------------------------------------------------------------------------------

      CT CORPORATION SYSTEM    Document Listing                   Date: 09/02/09
  

 

 

 

Customer:    Elizabeth Stehler    Subject:    Mooresville Hospital Management   
Harter, Secrest & Emery LLP       Associates, LLC    1600 Bausch & Lomb Place   
     

Rochester, NY 14604-2711

 

     

 

CT Order#:       7642191 SO       Customer Reference #1:    17033              

Customer Reference #2:    200

 

 

Jurisdiction:    

 

 

North Carolina

         

 

File Date

 

    

File No.

 

  

Type

 

  

Additional Information

 

 

PRESENTLY ON RECORD

 

11/17/04

     20040111743E    UCC-1    Dade Behring Finance Co. LLC 07/02/09     
20090051481A    AMEND    Dade Behring Finance Co. LLC 07/02/09      20090051575F
   CONT    Dade Behring Finance Co. LLC 07/23/08      20080067723G    UCC-1   
First American Commercial Bancorp, Inc. 10/27/08      20080095872B    ASSGN   
SG Equipment Finance USA Corp. 10/20/08      20080093709K    UCC-1    First
American Commercial Bancorp, Inc.

01/20/09

     20090005419A    ASSGN    SG Equipment Finance USA Corp.

04/24/09

     20090032040A    UCC-1    Philips Medical Capital LLC

 

 

 

  CT CORPORATION SYSTEM

  Columbus UCC Service Center

  4400 Easton Commons Way

  Suite 125

  Columbus, OH 43219

  Phone: (800) 621-3216

  Fax: (800) 914-4240

  This report contains information compiled from sources which CT Corporation
System considers reliable, but does not control. Information provided is
non-certified unless otherwise indicated. CT in no way undertakes or assumes any
part of the customer’s business, legal or similar risks, and does not guarantee
the accuracy, completion, or timeliness of the information provided, and shall
not be liable for any losses or injuries whatever resulting from any contingency
beyond its control, or from negligence, regardless of the cause, the
categorization of filings is provided for the convenience of the customer and is
not to be construed as a legal opinion concerning the status of the filings.  
Signed  

LOGO [g56670ex10_1exgpg086.jpg]

  



--------------------------------------------------------------------------------

  

 

File Number: 20040111743E

UCC FINANCING STATEMENT    Date Filed: 11/17/2004 05:41 PM    Elaine F. Marshall

FILER INFORMATION

  

Secretary of State

 

CONTACT INFORMATION FOR FILER:

 

CONTACT EMAIL    CONTACT NAME    CONTACT PHONE    CONTACT FAX dania@diligenz.com
   Ashford, Dani    (800) 858-5294    (800) 345-6059

SEND ACKNOWLEDGEMENT TO:

 

PACKET #   CLIENTS ACCOUNT #     10725510   5569             ORGANIZATION NAME  
        Diligenz, Inc                 MAILING ADDRESS       CITY   STATE  
POSTAL CODE 6500 Harbour Heights Parkway, Suite 400   Mukilteo   WA   98275
COUNTY  

COUNTRY

 

   

 

 

FILE RECORD

RECORD DATA (UNIQUE SEQUENTIAL ID:0001)

FILING TYPE         Initial                 FILERS UNIQUE ID      

ALTERNATE NAME DESIGNATION

 

ALTERNATE FILING TYPE

           

UCC

ADDITIONAL INFORMATION           [10725510]        

 

DEBTOR DATA    (UNIQUE SEQUENTIAL ID: 001)   

1a. ORGANIZATION NAME MOORESVILLE HOSPITAL MANAGEMENT ASSOCIATES, INC.

2d. TAX ID #: SSN OR EIN

 

2e. TYPE OF ORGANIZATION

Corp.

 

2f. JURISDICTION OF

NC

 

2g. ORGANIZATIONAL ID#, if any 0176476

1c. MAILING ADDRESS

  CITY      

STATE

 

POSTAL CODE

171 FAIRVIEW ROAD

  MOORESVILLE       NC   28117 COUNTY       COUNTRY   ALTERNATIVE CAPACITY OF
DEBTOR         USA   None

 

SECURED PARTY DATA    (UNIQUE SEQUENTIAL ID: 001)   

3a. ORGANIZATION NAME             Dade Behring Finance Co. LLC             3c.
MAILING ADDRESS   CITY   STATE   POSTAL CODE 500 GBC Drive, Building 500  
Newark   DE   19702 COUNTY  

COUNTRY

   

USA



--------------------------------------------------------------------------------

4. This FINANCING STATEMENT covers the following collateral:

 

ONE (1) SYSMEX CA-560 AND ONE (1) SYSMEX CA-1500, TOGETHER WITH ANY AND ALL
ADDITIONS, ATTACHMENTS, ACCESSORIES AND ACCESSIONS AND ANY AND ALL
SUBSTITUTIONS, REPLACEMENTS OR EXCHANGES THEREFOR, AND ANY AND ALL INSURANCE
AND/OR OTHER PROCEEDS, THEREOF FINANCED PURSUANT TO THAT CERTAIN AGREEMENT (THE
“LEASE AGREEMENT”) BETWEEN THE DEBTOR, DADE BEHRING, INC. AND DADE BEHRING
FINANCE CO. LLC, WITH FULL ASSIGNMENT TO GENERAL ELECTRIC CAPITAL CORPORATION,
83 WOOSTER HEIGHTS ROAD, DANBURY, CT 06810.

THE PARTIES INTEND THE LEASE AGREEMENT TO BE A TRUE LEASE AND HAVE FILED THIS
FINANCING STATEMENT SOLELY FOR NOTICE AND PRECAUTIONARY PURPOSES. HOWEVER, IN
THE EVENT THAT THE LEASE AGREEMENT IS CHARACTERIZED AS A SECURED TRANSACTION,
THIS FILING SHALL SERVE TO PERFECT THE PRECAUTIONARY SECURITY INTEREST GRANTED
BY THE DEBTOR TO THE SECURED PARTY UNDER THE LEASE.

ACCOUNT NUMBER: 4299631-001 KD/KG

 



--------------------------------------------------------------------------------

  

 

File Number: 20090051481A

UCC FINANCING STATEMENT   

Date Filed: 07/02/2009 10:55 AM

  

Elaine F. Marshall

FILER INFORMATION

  

NC Secretary of State

 

CONTACT INFORMATION FOR FILER:

CONTACT EMAIL

  

CONTACT NAME

  

CONTACT PHONE

  

CONTACT FAX

    

Diligenz, Inc

         

SEND ACKNOWLEDGEMENT TO:

PACKET #

 

CLIENTS ACCOUNT #

   

13546435567678

               

ORGANIZATION NAME

         

Diligenz, Inc

               

MAILING ADDRESS

     

CITY

 

STATE

  POSTAL CODE

4629 168th St SW Ste E

 

Lynnwood

  WA  

98037-8640

COUNTY  

COUNTRY

USA

   

 

 

FILE RECORD

RECORD DATA (UNIQUE SEQUENTIAL ID:0001)

FILING TYPE

  AMENDMENT TYPE   AMENDMENT ACTION       INITIAL FILENUMBER

Amendment

 

AmendmentParties

  DebtorChange      

20040111743E

FILERS UNIQUE ID

 

ALTERNATE NAME DESIGNATION

  ALTERNATE FILING TYPE

HFS - Vendor - 2-127216339

       

ADDITIONAL INFORMATION

         

Debtor: MOORESVILLE HOSPITAL MANAGEMENT ASSOCIATES, INC.

[43530137]

       

 

CURRENT NAME       AFFECTED PARTY:      

ORGANIZATION NAME

           

MOORESVILLE HOSPITAL MANAGEMENT ASSOCIATES, INC.

           

AUTHORIZED DEBTOR:

ORGANIZATION NAME

 

AUTHORIZED SECURED PARTY:

ORGANIZATION NAME

Dade Behring Finance Co. LLC

 

DEBTOR DATA    (UNIQUE SEQUENTIAL ID: 001)   

1a. ORGANIZATION NAME Mooresville Hospital Management Associates, LLC

2d. TAX ID #: SSN OR EIN

 

2e. TYPE OF ORGANIZATION

LimitedLiabilityCompany

 

2f. JURISDICTION OF

NC

 

2g. ORGANIZATIONAL ID#, if any 0176476

1c. MAILING ADDRESS

  CITY      

STATE

 

POSTAL CODE

171 Fairview Road

  Mooresville       NC   28117 COUNTY       COUNTRY   ALTERNATIVE CAPACITY OF
DEBTOR         USA    



--------------------------------------------------------------------------------

  

 

File Number: 20090051575F

UCC FINANCING STATEMENT   

Date Filed: 07/02/2009 12:49 PM

  

Elaine F. Marshall

FILER INFORMATION

  

NC Secretary of State

CONTACT INFORMATION FOR FILER:

 

CONTACT EMAIL

  

CONTACT NAME

  

CONTACT PHONE

  

CONTACT FAX

    

Diligenz, Inc

         

SEND ACKNOWLEDGEMENT TO:

 

PACKET #

 

CLIENTS ACCOUNT #

   

13547654561761

               

ORGANIZATION NAME

         

Diligenz, Inc

               

MAILING ADDRESS

     

CITY

 

STATE

  POSTAL CODE

4629 168th St SW Ste E

 

Lynnwood

  WA  

98037-8640

COUNTY  

COUNTRY

USA

   

 

 

FILE RECORD

RECORD DATA (UNIQUE SEQUENTIAL ID:0001)

FILING TYPE

  AMENDMENT TYPE           INITIAL FILENUMBER

Amendment

 

Continuation

          20040111743E

FILERS UNIQUE ID

     

ALTERNATE NAME DESIGNATION  

  ALTERNATE FILING TYPE

HFS - HFS - Vendor -

2118370080 Debtor:

           

ADDITIONAL INFORMATION

         

MOORESVILLE HOSPITAL

MANAGEMENT ASSOCIATES,

LLC. #43635898

           

 

CURRENT NAME       AFFECTED PARTY:      

ORGANIZATION NAME

           

MOORESVILLE HOSPITAL

MANAGEMENT ASSOCIATES, LLC

           

AUTHORIZED DEBTOR:

ORGANIZATION NAME

 

AUTHORIZED SECURED PARTY:

ORGANIZATION NAME

Dade Behring Finance Co. LLC



--------------------------------------------------------------------------------

  

 

File Number: 20080067723G

UCC FINANCING STATEMENT    Date Filed: 07/23/2008 06:26 PM    Elaine F. Marshall

FILER INFORMATION

  

NC Secretary of State

 

CONTACT INFORMATION FOR FILER:

 

CONTACT EMAIL    CONTACT NAME    CONTACT PHONE    CONTACT FAX
mark.bearden@faef.com    Dennis, Lori    (585) 598-0900    (585) 598-0909

SEND ACKNOWLEDGEMENT TO:

 

PACKET #   CLIENTS ACCOUNT #     2008199   10436                    
INDIVIDUAL’S LAST NAME     FIRST NAME     MIDDLE NAME   SUFFIX Dennis       Lori
            MAILING ADDRESS       CITY   STATE   POSTAL CODE 255 Woodcliff Drive
  Fairport   NY   14450 COUNTY  

COUNTRY

 

   

 

 

FILE RECORD

RECORD DATA (UNIQUE SEQUENTIAL ID:0001)

FILING TYPE         Initial                 FILERS UNIQUE ID      

ALTERNATE NAME DESIGNATION

 

ALTERNATE FILING TYPE

2008199

         

UCC

ADDITIONAL INFORMATION           2008199        

DEBTOR DATA    (UNIQUE SEQUENTIAL ID: 001)   

 

1a. ORGANIZATION NAME MOORESVILLE HOSPITAL MANAGEMENT ASSOCIATES, LLC

2d. TAX ID #: SSN OR EIN

 

2e. TYPE OF ORGANIZATION

LIMITED LIABILITY COMPANY

 

2f. JURISDICTION OF

NORTH CAROLINA

 

2g. ORGANIZATIONAL ID#, if any 0176476

1c. MAILING ADDRESS

  CITY      

STATE

 

POSTAL CODE

171 FAIRVIEW ROAD

  MOORESVILLE       NC   28117 COUNTY       COUNTRY   ALTERNATIVE CAPACITY OF
DEBTOR         USA    

 

SECURED PARTY DATA    (UNIQUE SEQUENTIAL ID: 001)   

3a. ORGANIZATION NAME             FIRST AMERICAN COMMERCIAL BANCORP, INC.      
      3c. MAILING ADDRESS   CITY   STATE   POSTAL CODE 645 N. MICHIGAN AVE.,
SUITE 800   CHICAGO   IL   60611 COUNTY  

COUNTRY

   

USA



--------------------------------------------------------------------------------

4. This FINANCING STATEMENT covers the following collateral:

 

ALL EQUIPMENT (COLLATERAL) NOW OWNED OR LEASED OR HEREAFTER ACQUIRED OR LEASED
AND WHEREVER LOCATED UNDER MASTER LEASE NO. 2008199 BETWEEN FIRST AMERICAN
COMMERCIAL BANCORP, INC. (“LESSOR”) AND MOORESVILLE HOSPITAL MANAGEMENT
ASSOCIATES, LLC(“LESSEE”). LEASED PROPERTY AND EQUIPMENT (COLLATERAL), AS SHOWN
ABOVE, PLUS ALL REPLACEMENT PARTS, SUBSTITUTIONS, ADDITIONS, ATTACHMENTS,
MODIFICATIONS, UPDATES, UPGRADES, REVISIONS, NEW REVISIONS, IMPROVEMENTS,
ENHANCEMENTS, ACCESSORIES, ACCESSIONS AND ALL PROCEEDS OF ALL THE FOREGOING
(INCLUDING CASH AND NON-CASH PROCEEDS AND INSURANCE PROCEEDS).

 



--------------------------------------------------------------------------------

00806112013 Received: 10/27/2008

 

  

 

File Number: 20080095872B

LOGO [g56670ex10_1exgpg093.jpg]    Date Filed: 10/27/2008 02:00 PM   
Elaine F. Marshall   

NC Secretary of State

 

   UCC FINANCING STATEMENT AMENDMENT    FOLLOW INSTRUCTIONS (front and back)
CAREFULLY   

A. NAME & PHONE OF CONTACT AT FILER [optional]

 

  585-598-0900

           

B. SEND ACKNOWLEDGMENT TO: (Name and Address)

 

                 

 

FIRST AMERICAN EQUIPMENT FINANCE

                 

255 WOODCLIFF DRIVE

FAIRPORT, NY 14450

 

                                                                        THE
ABOVE SPACE IS FOR FILING OFFICE USE ONLY

1a.  INITIAL FINANCING STATEMENT FILE #

 

  20080067723G

 

1b.This FINANCING STATEMENT AMENDMENT is to be filed [for record] (or recorded)
in the

¨  REAL ESTATE RECORDS.

2. ¨ TERMINATION: Effectiveness of the Financing Statement identified above is
terminated with respect to security interest(s) of the Secured Party authorizing
this Termination Statement

3. ¨ CONTINUATION: Effectiveness of the Financing Statement identified above
with respect to security interest(s) of the Secured Party authorizing this
Continuation Statement is continued for the additional period provided by
applicable law

 

4. x ASSIGNMENT (full or partial) Give name of assignee in item 7a or 7b and
address of assignee in item 7c; and also give name of assignor in item 9.

5. AMENDMENT (PARTY INFORMATION): This Amendment affects ¨ Debtor or ¨ Secured
Party of record. Check only one of these two boxes.

    Also check one of the following three boxes and provide appropriate
information in item 6 and/or 7

¨  CHANGE name and/or address. Please refer to the detailed instructions in
regards to changing the name/address of a party.

 

¨  DELETE name Give record name to be deleted in item 6a or 6b.

 

¨  ADD name Complete item 7a or 7b, and also item 7c; also complete items 7e-7g
(if applicable).

6. CURRENT RECORD INFORMATION:

 

6a. ORGANIZATION’S NAME

 

                OR  

6b. INDIVIDUAL’S LAST NAME

 

 

FIRST NAME

 

MIDDLE NAME

  SUFFIX 7. CHANGED (NEW) OR ADDED INFORMATION  

7a. ORGANIZATION’S NAME

 

  SG EQUIPMENT FINANCE USA CORP.

            OR  

7b. INDIVIDUAL’S LAST NAME

 

 

FIRST NAME

 

MIDDLE NAME

  SUFFIX

7c. MAILING ADDRESS

 

 480 WASHINGTON BOULEVARD

 

CITY

 

 JERSEY CITY

 

STATE

 

 NJ

 

POSTAL CODE

 

 07310

 

COUNTRY

 

 USA

7d. SEE INSTRUCTIONS  

ADD’L INFO RE

ORGANIZATION

DEBTOR

      7e. TYPE OF ORGANIZATION  

7f. JURISDICTION OF ORGANIZATION

  7g. ORGANIZATIONAL ID #, if any   ¨NONE

  8. AMENDMENT (COLLATERAL CHANGE): check only one box.       Describe
collateral ¨ deleted or ¨ added or give entire ¨ restated collateral
description, or describe collateral x assigned.

PARTIAL ASSIGNMENT OF THE FOLLOWING COLLATERAL: STRYKER 1188 HD CHIP CAMERA, SDC
ULTRA IMAGING MANAGEMENT SYSTEM, VISION ELECT HDTV, FLAT PANEL MONITOR, LED
SURGICAL LIGHTING SYSTEM, HILL-ROM VERSACARE VC230 MEDICAL RED PACKAGE, HILL-ROM
AFFINITY4 AF750 BIRTHING BED PACKAGE

LEASED PROPERTY AND EQUIPMENT (COLLATERAL), AS SHOWN ABOVE, PLUS ALL REPLACEMENT
PARTS, SUBSTITUTIONS, ADDITIONS, ATTACHMENTS, MODIFICATIONS, UPDATES, UPGRADES,
REVISIONS, NEW REVISIONS, IMPROVEMENTS, ENHANCEMENTS, ACCESSORIES, ACCESSIONS
AND ALL PROCEEDS OF ALL THE FOREGOING (INCLUDING CASH AND NON-CASH PROCEEDS AND
INSURANCE PROCEEDS).

 

 

9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT (name of assignor,
if this is an Assignment). If this is an Amendment authorized by a Debtor which
adds collateral or adds the authorizing Debtor, or if this is a Termination
authorized by a Debtor, check here ¨ and enter name of DEBTOR authorizing this
Amendment.

       

9a. ORGANIZATION’S NAME

 

 FIRST AMERICAN COMMERCIAL BANCORP, INC.

       

OR  

 9b. INDIVIDUAL’S LAST NAME

 

 

FIRST NAME

 

 

MIDDLE NAME

 

 

SUFFIX

 

10. OPTIONAL FILER REFERENCE DATA

     

 2008199-01

               

FILING OFFICE COPY – UCC FINANCING STATEMENT AMENDMENT (FORM UCC3) (REV.
05/22/02)



--------------------------------------------------------------------------------

  

 

File Number: 20080093709K

UCC FINANCING STATEMENT    Date Filed: 10/20/2008 08:03 AM    Elaine F. Marshall

FILER INFORMATION

  

NC Secretary of State

 

CONTACT INFORMATION FOR FILER:

 

CONTACT EMAIL    CONTACT NAME    CONTACT PHONE    CONTACT FAX
ALFRED.QUINTO@FAEF.COM    Dennis, Lori    (585) 598-0900    (585) 598-0909

SEND ACKNOWLEDGEMENT TO:

 

PACKET #   CLIENTS ACCOUNT #     2008199   10436                    
INDIVIDUAL’S LAST NAME     FIRST NAME     MIDDLE NAME   SUFFIX Dennis       Lori
            MAILING ADDRESS       CITY   STATE   POSTAL CODE 255 Woodcliff Drive
  Fairport   NY   14450 COUNTY  

COUNTRY

 

   

 

 

FILE RECORD

RECORD DATA (UNIQUE SEQUENTIAL ID:0001)

FILING TYPE         Initial                 FILERS UNIQUE ID      

ALTERNATE NAME DESIGNATION

 

ALTERNATE FILING TYPE

2008199

         

UCC

ADDITIONAL INFORMATION           2008199        

DEBTOR DATA    (UNIQUE SEQUENTIAL ID: 001)   

 

1a. ORGANIZATION NAME MOORESVILLE HOSPITAL MANAGEMENT ASSOCIATES, LLC

2d. TAX ID #: SSN OR EIN

 

2e. TYPE OF ORGANIZATION

LLC

 

2f. JURISDICTION OF

NORTH CAROLINES

 

2g. ORGANIZATIONAL ID#, if any 0176476

1c. MAILING ADDRESS

  CITY      

STATE

 

POSTAL CODE

171 FAIRVIEW ROAD

  MOORESVILLE       NC   28117 COUNTY       COUNTRY   ALTERNATIVE CAPACITY OF
DEBTOR         USA    

 

SECURED PARTY DATA    (UNIQUE SEQUENTIAL ID: 001)   

3a. ORGANIZATION NAME             FIRST AMERICAN COMMERCIAL BANCORP, INC.      
      3c. MAILING ADDRESS   CITY   STATE   POSTAL CODE 645 N. MICHIGAN AVE.,
SUITE 800   CHICAGO   IL   60611 COUNTY  

COUNTRY

   

USA



--------------------------------------------------------------------------------

4. This FINANCING STATEMENT covers the following collateral:

 

ALL EQUIPMENT (COLLATERAL) NOW OWNED OR LEASED OR HEREAFTER ACQUIRED OR LEASED
AND WHEREVER LOCATED UNDER MASTER LEASE NO. 2008199 BETWEEN FIRST AMERICAN
COMMERCIAL BANCORP, INC. (“LESSOR”) AND MOORESVILLE HOSPITAL MANAGEMENT
ASSOCIATES, LLC (“LESSEE”). LEASED PROPERTY AND EQUIPMENT (COLLATERAL), AS SHOWN
ABOVE, PLUS ALL REPLACEMENT PARTS, SUBSTITUTIONS, ADDITIONS, ATTACHMENTS,
MODIFICATIONS, UPDATES, UPGRADES, REVISIONS, NEW REVISIONS, IMPROVEMENTS,
ENHANCEMENTS, ACCESSORIES, ACCESSIONS AND ALL PROCEEDS OF ALL THE FOREGOING
(INCLUDING CASH AND NON-CASH PROCEEDS AND INSURANCE PROCEEDS).

 



--------------------------------------------------------------------------------

00900572014 Received: 1/20/2009

 

  

 

File Number: 20090005419A

LOGO [g56670ex10_1exgpg096.jpg]   

Date Filed: 01/20/2009 02:00 PM

  

Elaine F. Marshall

  

NC Secretary of State

 

   UCC FINANCING STATEMENT AMENDMENT    FOLLOW INSTRUCTIONS (front and back)
CAREFULLY   

A. NAME & PHONE OF CONTACT AT FILER [optional]

 

  585-598-0900

           

B. SEND ACKNOWLEDGMENT TO: (Name and Address)

 

                 

 

FIRST AMERICAN EQUIPMENT FINANCE

                 

255 WOODCLIFF DRIVE

FAIRPORT, NY 14450

 

                                                                        THE
ABOVE SPACE IS FOR FILING OFFICE USE ONLY

1a.  INITIAL FINANCING STATEMENT FILE #

 

  20080093709K

 

1b. This FINANCING STATEMENT AMENDMENT is to be filed [for record] (or recorded)
in the

¨  REAL ESTATE RECORDS.

2. ¨ TERMINATION: Effectiveness of the Financing Statement identified above is
terminated with respect to security interest(s) of the Secured Party authorizing
this Termination Statement.

3. ¨ CONTINUATION: Effectiveness of the Financing Statement identified above
with respect to security interest(s) of the Secured Party authorizing this
Continuation Statement is continued for the additional period provided by
applicable law

 

4. x ASSIGNMENT (full or partial) Give name of assignee in item 7a or 7b and
address of assignee in item 7c, and also give name of assignor in item 9.

5. AMENDMENT (PARTY INFORMATION): This Amendment affects ¨ Debtor or ¨ Secured
Party of record. Check only one of these two boxes.

    Also check one of the following three boxes and provide appropriate
information in items 6 and/or 7

¨  CHANGE name and/or address: Please refer to the detailed instructions in
regards to changing the name/address of a party.

 

¨  DELETE name: Give record name to be deleted in item 6a or 6b.

 

¨  ADD name Complete item 7a or 7b, and also item 7c; also complete items 7e-7g
(if applicable)

6. CURRENT RECORD INFORMATION:

 

6a. ORGANIZATION’S NAME

 

                OR  

6b. INDIVIDUAL’S LAST NAME

 

 

FIRST NAME

 

MIDDLE NAME

  SUFFIX 7. CHANGED (NEW) OR ADDED INFORMATION:  

7a. ORGANIZATION’S NAME

 

  SG EQUIPMENT FINANCE USA CORP.

            OR  

7b. INDIVIDUAL’S LAST NAME

 

 

FIRST NAME

 

MIDDLE NAME

  SUFFIX

7c. MAILING ADDRESS

 

 480 WASHINGTON BOULEVARD

 

CITY

 

 JERSEY CITY

 

STATE

 

 NJ

 

POSTAL CODE

 

 07310

 

COUNTRY

 

 USA

7d. SEE INSTRUCTIONS  

ADD’L INFO RE

ORGANIZATION

DEBTOR

  7e. TYPE OF ORGANIZATION  

7f. JURISDICTION OF ORGANIZATION

  7g. ORGANIZATIONAL ID #, if any   ¨ NONE

  8. AMENDMENT (COLLATERAL CHANGE): check only one box.       Describe
collateral ¨ deleted or ¨ added or give [ILLEGIBLE] ¨ restated collateral
description, or describe collateral x assigned.

PARTIAL ASSIGNMENT OF THE FOLLOWING COLLATERAL: (2) MAQUET ALPHAMAXX SURGICAL
TABLE

LEASED PROPERTY AND EQUIPMENT (COLLATERAL), AS SHOWN ABOVE, PLUS ALL REPLACEMENT
PARTS, SUBSTITUTIONS, ADDITIONS, ATTACHMENTS, MODIFICATIONS, UPDATES, UPGRADES,
REVISIONS, NEW REVISIONS, IMPROVEMENTS, ENHANCEMENTS, ACCESSORIES, ACCESSIONS
AND ALL PROCEEDS OF ALL THE FOREGOING (INCLUDING CASH AND NON-CASH PROCEEDS AND
INSURANCE PROCEEDS).

 

 

9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT (name of assignor,
if this is an Assignment). If this is an Amendment authorized by a Debtor which
adds collateral or adds the authorizing Debtor, or if this is a Termination
authorized by a Debtor, check here ¨ and enter name of DEBTOR authorizing this
Amendment.

       

9a. ORGANIZATION’S NAME

 

 FIRST AMERICAN COMMERCIAL BANCORP, INC.

       

OR  

 9b. INDIVIDUAL’S LAST NAME

 

 

FIRST NAME

 

 

MIDDLE NAME

 

 

SUFFIX

 

10. OPTIONAL FILER REFERENCE DATA

     

 2008199-05

               

FILING OFFICE COPY – UCC FINANCING STATEMENT AMENDMENT (FORM UCC3) (REV.
05/22/02)



--------------------------------------------------------------------------------

  

 

File Number: 20090032040A

UCC FINANCING STATEMENT   

Date Filed: 04/24/2009 10:32 AM

  

Elaine F. Marshall

FILER INFORMATION

  

NC Secretary of State

CONTACT INFORMATION FOR FILER:

 

CONTACT EMAIL

  

CONTACT NAME

  

CONTACT PHONE

  

CONTACT FAX

    

Diligenz, Inc

         

SEND ACKNOWLEDGEMENT TO:

 

PACKET #

 

CLIENTS ACCOUNT #

   

13042780128169

               

ORGANIZATION NAME

         

Diligenz, Inc

               

MAILING ADDRESS

     

CITY

 

STATE

  POSTAL CODE

4629 168th St SW Ste E

 

Lynnwood

  WA  

98037-8640

COUNTY  

COUNTRY

USA

   

 

 

FILE RECORD

RECORD DATA (UNIQUE SEQUENTIAL ID:0001)

FILING TYPE

       

Initial

           

FILERS UNIQUE ID

     

ALTERNATE NAME DESIGNATION

 

ALTERNATE FILING TYPE

00000000PH 138630

[ILLEGIBLE]

     

NO AltName

    ADDITIONAL INFORMATION                    

DEBTOR DATA                                                          (UNIQUE
SEQUENTIAL ID: 001 )

1a. ORGANIZATION NAME

           

MOORESVILLE HOSPITAL MANAGEMENT ASSOCIATES, LLC

           

2d. TAX ID # SSN OR EIN

  

2e. TYPE OF ORGANIZATION  

LimitedLiabilityCompany

  

2f. JURISDICTION OF

NC

  

2g. ORGANIZATIONAL ID#, if any

0176476

1c. MAILING ADDRESS

171 FAIRVIEW ROAD

  

CITY

MOORESVILLE

  

STATE

NC

  

POSTAL CODE

28117

COUNTY  

COUNTRY

USA

  

ALTERNATIVE CAPACITY OF DEBTOR

    

SECURED PARTY DATA                                         (UNIQUE SEQUENTIAL
ID: 001 )

3a. ORGANIZATION NAME

Philips Medical Capital LLC

3c. MAILING ADDRESS

1111 Old Eagle School Road

  

CITY

Wayne

  

STATE

PA

  

POSTAL CODE

19087

COUNTY        

COUNTRY

USA

         



--------------------------------------------------------------------------------

4. This FINANCING STATEMENT covers the following collateral:

 

ONE (1) PHILIPS PCR ELEVA S COMPUTED RADIOGRAPHY SYSTEM AS MORE FULLY DESCRIBED
ON QUOTATION NO. 1-KK41HU AND ONE (1) PHILIPS BUCKYDIAGNOST RADIOGRAPHY SYSTEM
AS MORE FULLY DESCRIBED ON QUOTATION NO. 1-KK41HU, INCLUDING ALL COMPONENTS,
ADDITIONS, UPGRADES, ATTACHMENTS, ACCESSIONS, SUBSTITUTIONS, REPLACEMENTS AND
PROCEEDS OF THE FOREGOING. THIS FILING IS FOR PRECAUTIONARY PURPOSES IN
CONNECTION WITH AN EQUIPMENT LEASING TRANSACTION AND IS NOT TO BE CONSTRUED AS
INDICATING THAT THE TRANSACTION IS OTHER THAN A TRUE LEASE.

 



--------------------------------------------------------------------------------

Schedule 7.7

Medicare and Medicaid Participation

None



--------------------------------------------------------------------------------

Schedule 7.9

Contracts

Gaffney H.M.A., LLC

 

  1. Hyperbaric Medicine and Wound Care Consulting and Services Agreement with
Medical Multiplex, Inc., signed by the hospital, on May 17, 2006.

 

  2. Acute Dialysis Agreement, signed by the hospital on July 3, 2007, with
Dialysis Clinic, Inc.

 

  3. Lease Agreement, dated May 19, 2006, with T. Newton Easler Rentals, LC, for
Units A, B and C, 1552 N. Limestone Street, Gaffney, SC.

 

  4. Medical Office Building Lease, dated June 9, 2006, with Andrew Harakas, MD,
PA, for Suite C on the first floor, at 1552 North Limestone Street.

 

  5. Lease Agreement, dated June 23, 2006, with Nelson Harrington for the
premises located at the NW Corner of Love Springs and South Green River Road,
Gaffney, SC.

 

  6. Ground Lease with Donald McIntosh, M.D., commencing on June 1, 1988, for
the premises “delineated as Lot #1 on a plat prepared by Blackwood Associates,
Inc., dated June 1987” which adjoins the hospital campus.

 

  7.

Lease Agreement, beginning on May 15, 2007, with Gaffney SC NG, LLC, for the
premises located within the Gaffney Shopping Center on West 3rd Street, Gaffney,
SC.

 

  8. Lease, commencing on March 1, 2009, with Rego Properties, LLC, for the
premises located at 722 Hyatt Street, Gaffney, SC.

 

  9. Agreement No. 29984US, dated October 3, 2008, with Beckman Coulter, for
UniCel DxC Synchron U.S.-Domestic Language Kit, Access2 Immunoassay System,
UniCel DxC 600PRO Synchron Clinical Chemistry System.

 

  10. Maintenance Management Program Agreement, made and entered into effective
as of December 8, 2008, with COHR, Inc., d/b/a Masterplan, for equipment
maintenance and services.

 

  11. GE Healthcare Financial Services Lease Contract no. 8393129-001, with
General Electric Capital Corporation, with term commencing on 7/9/08, for Ford
E-450 Type III AEV Ambulances.

 

  12. GE Healthcare Financial Services Lease Contract no. 5863013-001, with
General Electric Capital Corporation, with term commencing on 11/16/07, for New
Hologic Selenia Digital Mammo w/CAD, Platinum Care.

 

  13. GE Healthcare Financial Services Lease Contract no. 8409545-001, with
General Electric Capital Corporation, with term commencing on 12/29/08, for
Hill-Rom Care Assist Beds.

 

  14. GE Healthcare Financial Services Lease Contract no. 8409298-001, with
General Electric Capital Corporation, with term commencing on 12/31/08, for GE
Logiq 9 Ultrasound.



--------------------------------------------------------------------------------

Gaffney Schedule 7.9

Page 2

 

  15. Lease Schedule No. 015 to Lease Agreement No. HE090508, with Farnam Street
Financial, Inc., with projected commencement date of July 1, 2009, for McKesson
equipment.

 

  16. Lease Schedule No. 005 to Lease Agreement No. HE090508, with Farnam Street
Financial, Inc., with projected commencement date of January 1, 2009, for
McKesson equipment.

 

  17. Equipment Lease Agreement no. 12875, with Baxter Healthcare Corporation,
signed by the hospital on January 27, 2009, for Color Colleague Volumetric
Infusion Pump.

 

  18. Equipment Lease Agreement no. 80860A, with Baxter Healthcare Corporation,
amended as of July 15, 2008, for Color Colleague 3 Volumetric Infusion Pump.

 

  19. Equipment Lease Agreement no. 13021, with Baxter Healthcare Corporation,
with commencement date of 4/20/09, for Color Colleague Volumetric Infusion Pumps
w/kits.

 

  20. Equipment Rental Agreement no 5-343, with Stryker Finance, a division of
Stryker Sales Corporation, signed by the hospital on 12/18/08. for equipment.

 

  21. Medical Office Space Sublease, between Gaffney HMA, LLC and Gaffney PPM,
LLC, with a start date of 8/1/09, for the premises located at 1552 N. Limestone
St., Suite A.

 

  22. Lease, with Alfred Randall Moss, MD, with an effective date of October 1,
2007, for the premises located at 104 Professional Park, Gaffney, SC.

 

  23. 60 month Lease Agreement with Med One Capital Funding, LLC, with an
effective date of August 10, 2009 for 4 video gastroscopes and 4 video
colonoscopes.



--------------------------------------------------------------------------------

Schedule 7.9

Contracts

Louisburg H.M.A., LLC

 

  1. Multi-Vendor Service Diagnostic Management Agreement, effective April 27,
2006, with Philips Electronics North America Corporation.

 

  2. Physician Recruitment Agreement, dated October 19, 2007, with Dr. Scott
Bovard.

 

  3. Physician Recruitment Agreement, dated June 4, 2007, with Dr. Chad
Caldwell.

 

  4. Physician Recruitment Agreement, dated January 10, 2007, with Norman
Goldbach, MD.

 

  5. Physician Recruitment Agreement, dated November 13, 2007, with Dr. Cary
Idler.

 

  6. Physician Recruitment Agreement, dated January 16, 2007, with Dr. Mamun
Shahrier.

 

  7. Physician Recruitment Agreement, dated October 18, 2007, with Dr. Lawrence
Yenni.

 

  8. Exclusive Agreement for Emergency Department Services, dated as of
November 1, 2007, with EmCare, Inc.

 

  9. Lease, dated January 9, 2007, with L H Dickens & Son, Inc., for the
premises known as Franklin Medical Building.

 

  10. Lease Agreement, with a commencement date of approximately July 1, 2005,
with Main Street Development Company, LLC, for the premises located at 1964
South Main Street, Wake Forest, NC.

 

  11. GE Healthcare Financial Services Lease Contract no. 8410160-001, with
General Electric Capital Corporation, with term commencing on 12/31/08, for GE
Vivid 7 Ultrasound.

 

  12. GE Healthcare Financial Services Lease Contract no. 8406818-001, with SCG
Capital Corporation as assignee of General Electric Capital Corporation, with
term commencing on 12/18/08, for Cepheld Molecular Testing equipment.

 

  13. Physician Recruitment Agreement, made as of January 3, 2008, with Derek
Watson and Orthopedic Specialists of North Carolina.



--------------------------------------------------------------------------------

Schedule 7.9

Contracts

Mooresville Hospital Management Associates, LLC

 

1. Intensive Outpatient Psychiatric Therapy Services Agreement, dated as of
October 1, 2006, with Allegiance Health Management, Inc.

 

2. Clinical Wound Care with Hyperbaric Oxygen Therapy Management and Support
Services Agreement with Diversified Therapy, signed by the hospital on
February 9, 2006.

 

3. Customer Order Form No. MAP P05101130, dated August 20, 2004, with McKesson
Automation, Inc., along with various Supplemental Customer Order Forms.

 

4. Statement of Agreement between, dated July 1, 1996, with Mecklenburg
Emergency Medical Associates, PLLP.

 

5. Professional Services Agreement, dated January 4, 1993, with Lake Norman
Anesthesia Associates, PA.

 

6. Lease Agreement, commencing on October 1, 2006, with Carolinas Physicians
Network, Inc., for the premises located at Lake Norman Medical & Professional
Plaza, Suite 111.

 

7. Medical Office Building Lease, dated May 21, 1999, with Charlotte Orthopedic
Specialists, for the premises located at 156 Centre Church Road, Mooresville,
NC.

 

8. Lease Agreement, dated July 1, 2007, with Michael Haahs, MD, for the premises
located at Lake Norman Medical & Professional Plaza, Suite 100.

 

9. Lease Agreement, commencing February 1, 2006, with Hawthorne Cardiothoracic
and Vascular Surgeons, for the premises located at Lake Norman Medical &
Professional Plaza, Suite 102.

 

10. Medical Office Building Lease, dated June 1, 2007, with Lake Norman
Anesthesia Associates, PA, for the premises located at 131 Medical Park Road,
Mooresville, NC, Suite 201/2nd.

 

11. Medical Office Building Lease, dated August 18, 2006, with Lake Norman
Obstetrics and Gynecology, for the premises located at 131 Medical Park Road,
Mooresville, NC, Suite 303/3.

 

12. Ground Lease, dated February 17, 2004, with Lake Norman Radiation Oncology,
LLC, for certain real property consisting of approximately .03 acres and located
in Mooresville, Iredell County, North Carolina.

 

13.

Lease Agreement, dated February 17th, 2004, with Lake Norman Radiation Oncology,
LLC,, for the premises located at Lake Norman Medical & Professional Plaza, 161
Centre Church Road, Mooresville, NC, Suite A.

 

14. Medical Office Building Lease, dated October 1, 2006, with Lake Norman
Surgical Associates, Inc., for the premises located at 131 Medical Park Road,
Mooresville, NC, Suite 204.



--------------------------------------------------------------------------------

Mooresville Schedule 7.9

Page 2

 

 

15. Lease Agreement, dated as of June 1, 2007, with LNMPP, LLC, for the
buildings described as Lake Norman Medical & Professional Plaza, consisting of 3
buildings located at 134 Medical Park Road, Mooresville, NC - Building 1, 146
Medical Park Road, Mooresville, NC - Building 2, and 170 Medical Park Road,
Mooresville, NC - Building 3.

 

16. Lease Agreement, dated as of March 15, 2007, with Lowe’s Home Centers, Inc.,
for the premises at 170 Medical Park Road, Mooresville, NC - Suite 300-311.

 

17. Real Estate Lease, dated January 20, 2006, with McHill, LLC, for the
premises located at Lot 3, Morrison Plantation, Mooresville, NC.

 

18. Real Estate Lease, dated April 21, 2005, with MCS Enterprises of Troutman,
LLC, for the premises located at 285 N. Main Street, Suite D, Troutman, NC.

 

19. Lease Agreement, dated as of August 1, 2007, with Mooresville HMA Physician
Management, Inc., for the premises at 170 Medical Park Road, Mooresville, NC -
Suite 140.

 

20. Lease Agreement, dated as of September 1, 2004, with Oakhurst III, LLC, for
the premises in Oakhurst Professional Center (III).

 

21. Lease Agreement, undated, with Adam Ravin, for the premises at 146 Medical
Park Road, Mooresville, NC, Suite 104.

 

22. Lease Agreement, with Lakeshore Women’s Specialists, made and entered into
on June 19, 2009, for the premises known as Lake Norman Medical & Professional
Plaza, Suite 206, 146 Medical Park Road, Mooresville, NC 28117.

 

23. Medical Office Building Lease, with a lease start date of August 1, 2009,
with OrthoCarolina, P.A., for the premises known as 131 Medical Park Road, Suite
102.

 

24. Physician Recruitment Agreement, dated December 1, 2007, with Shelly Asbee,
MD.

 

25. Physician Recruitment Agreement, with a Commencement Date that is no earlier
than June 2, 2008, and no later than September 1, 2008, with Peterson Giallanza,
MD, and Lake Norman Neurology.

 

26. Physician Recruitment Agreement, dated July 25, 2008, with Lindsey Mashburn,
M.D., and Lakeshore Womens Specialist.

 

27. Physician Recruitment Agreement, dated May 25, 2009, with Gerald Bernard
Taylor, M.D., and Lake Norman Urology.

 

28. Physician Recruitment Agreement, dated November 1, 2007, with Jeffrey
Yablon, MD.

 

29. Physician Recruitment Agreement, dated November 21, 2008, and amended on
June 11, 2009, with Stephen B. Zimmer, M.D., and Trinity Healthcare.

 

30. 60 month Lease Agreement No. 30829USH with Beckman Coulter executed June 23,
2009 for 2 Beckman Coulter DXC chemistry analyzers.

 

31. 36 month Lease Agreement with ICSE Leasing Corp. effective September 15,
2009 for Hill Rom beds.



--------------------------------------------------------------------------------

Schedule 7.11

Insurance

 

HPL/GL/PPL Front - All Other States    CNA Continental Casualty Company Employed
Physician Program    Southwest Physicians Risk Retention Group, Inc.

 



--------------------------------------------------------------------------------

Schedule 7.12

Employee Benefits Plans

Prudential Retirement 401 (k) Plan

BCBS Self-Insured Medical Plan

Prescription Drug Plan

CIGNA Self-Insured Dental Plan

UNUM Short Term Disability Plan

UNUM Long Term Disability Plan

UNUM Basic Life and AD&D Plan

VSP Vision Service Plan

AFLAC Cancer Accident, Specified Account, Flexible Spending Plans

Tuition Reimbursement Plan

Sick Time

Holiday Time



--------------------------------------------------------------------------------

Schedule 7.14

Litigation

Gaffney Uninsured

Girder v. Gaffney HMA Physician Management, LLC – seeking disbursement of
settlement funds (Gaffney’s portion of settlement amount is under $10,000)

********

Louisburg Uninsured

Enochs v. Franklin Regional Medical Center – breach of employment agreement
claiming $865,000 in damages

Franklin Regional Medical Center v. Enochs – counterclaim to above, breach of
recruitment agreement and claim for unpaid rent, amount under $50,000.

********

Mooresville

No uninsured matters



--------------------------------------------------------------------------------

Schedule 7.16

Recent Events

During the period April 30, 2009 to July 31, 2009, the business operations of
each of the Novant Managed Subsidiaries have been conducted in the Ordinary
Course of Business, and no actions have been taken which have materially
impaired the Working Capital of either of the Novant Managed Subsidiaries.
However, during such period, the accounting for a lease for a medical office
building entered into on March 1, 2009 between Upstate Carolina Medical Center
and a third party was finalized. As a result, the lease was recorded as a
capital lease on the balance sheet of Upstate Carolina Medical Center which
served to reduce Working Capital by approximately $300,000 as of July 31, 2009.



--------------------------------------------------------------------------------

Schedule 7.17

Environmental

All matters disclosed by the following reports, said reports shall be deemed to
include all exhibits, amendments, supplements and attachments thereto provided,
and the specific matters described herein:

 

A. Upstate Carolina Medical Center

1530 North Limestone Street, Gaffney, South Carolina

ARM Environmental Services, Inc. Phase I Environmental Site Assessment,
September 15, 2009 (“Gaffney Report”)

Specific Disclosures:

 

  (a) 7.17(c) - underground and above ground storage tanks disclosed in the
Gaffney Report

 

  (b) 7.17(f) - underground storage tank registration disclosed in the Gaffney
Report

 

B. Franklin County Regional Medical Center

100 Hospital Drive, Louisburg, North Carolina

1. Alpha Environmental Sciences, Inc. Phase I Environmental Site Assessment,
September 4, 2009 (“Louisburg Report”)

Specific Disclosures:

 

  (a) 7.17(c) - underground and above ground storage tanks disclosed in the
Louisburg Report

 

  (b) 7.17(c)(ii) - asbestos containing materials and lead based paint disclosed
in the Louisburg Report

2. Alpha Engineering and Environmental, Asbestos Inspection Report,
September 28, 2009 (“Louisburg Asbestos Inspection”)

Specific Disclosures:

 

  (a) 7.17(c)(ii) - asbestos containing materials disclosed in the Louisburg
Asbestos Inspection

 

C. New Regional Medical Center Site (undeveloped)

U.S. Highway 1, Youngsville, North Carolina

Alpha Environmental Sciences, Inc. Phase I Environmental Site Assessment,
September 4, 2009 (“Youngsville Report”)

No Specific Disclosures.



--------------------------------------------------------------------------------

Schedule 7.18

Taxes

Gaffney H.M.A., LLC filed its South Carolina Sales/Use Tax Returns (ST-3) for
the periods ending May, 2009 and June, 2009 late. The company is working with
the South Carolina Department of Revenue to process the returns and payments for
the periods ending May, June and July 2009. The Company estimates that the
maximum amount that could be assessed by the South Carolina Department of
Revenue for outstanding sales tax for these periods is $10,000.



--------------------------------------------------------------------------------

Schedule 7.22

Payor Participation

None



--------------------------------------------------------------------------------

Schedule 7.24

Healthcare Matters

None



--------------------------------------------------------------------------------

Schedule 7.25

Affiliate Transactions

Various management services are provided to the Company and to the Remaining
Subsidiaries by Health Management Associates, Inc. and its Affiliates (“HMA”).
HMA records fees for such services through intercompany accounts.

Cash receipts and cash disbursements are processed through HMA’s centralized
cash management system, which includes separate zero balance receiving and
disbursing bank accounts for the Remaining Subsidiaries and their Affiliates.
The net activity related to these accounts are recorded through the intercompany
accounts.

HMA also pays the premiums for professional, workers’ compensation and general
liability insurance for the Remaining Subsidiaries and their Affiliates. The
Remaining Subsidiaries and their Affiliates are charged an allocable portion of
HMA’s total insurance expense through intercompany accounts based on
calculations performed by HMA.